Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 1 of 136




                      Exhibit A
Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 2 of 136




                   VERITEXT
                    'mu"'             LEGAL SOLUTIONS




                                  Deposition of:
                                 Levon Agee
                                October 2, 2019


                                 In the Matter of:

          McCullough, Angela,Et Al. Vs. The City
             Of Montgomery, Alabama,Et Al.




                           Freedom Court Reporting
                877.373.3660 l calendar-al@veritext.com l 205.397.2397




                                                                   Exhibit A
       Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 3 of 136


                                                                    Page 1

 1           IN THE UNITED STATES DISTRICT COURT FOR

 2                  THE MIDDLE DISTRICT OF ALABAMA

 3                         NORTHERN DIVISION

 4

 5       CASE NUMBER:      2:15-CV-00463-RCL-SMD

 6

 7       ANGELA MCCULLOUGH, et al.,

 8                       Plaintiffs,

 9                       vs.

10       THE CITY OF MONTGOMERY, ALABAMA,

11       et al.,

12                       Defendants.

13                       S T I P U L A T I O N

14                             IT IS STIPULATED AND AGREED,

15       by and between the parties through their

16       respective counsel, that the deposition of

17       LEVON AGEE may be taken before Michelle L.

18       Parvin, Commissioner, at the offices of

19       Copeland, Franco, Screws & Gill, 444 South

20       Perry Street, Montgomery, Alabama, 36104, on

21       the 2nd day of October, 2019.

22                             IT IS FURTHER STIPULATED AND

23       AGREED that it shall not be necessary for any



                                 Freedom Court Reporting
     877-373-3660                  A Veritext Company                  205-397-2397

                                                                    Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 4 of 136
                                             Page 2                                             Page 4
 1   objections to be made by counsel to any           1      Complaint
 2   questions, except as to form or leading           2   Exhibit 106         267
 3   questions, and that counsel for the parties       3      Alabama Uniform Traffic Ticket and
 4   may make objections and assign grounds at the     4      Complaint
 5   time of trial, or at the time said deposition     5   Exhibit 107         278
 6   is offered in evidence, or prior thereto.         6      Alias Warrant
 7               IT IS FURTHER STIPULATED AND          7   Exhibit 108         283
 8   AGREED that notice of filing of the               8      Alias Warrant
 9   deposition by the Commissioner is waived.         9   Exhibit 109         286
10                                                    10      Alabama Uniform Traffic Ticket and
11                                                    11      Complaint
12                                                    12   Exhibit 110         292
13                                                    13      Alabama Uniform Traffic Ticket and
14                                                    14      Complaint
15                                                    15   Exhibit 111         296
16                                                    16      Alias Warrant
17                                                    17   Exhibit 112         300
18                                                    18      Alabama Uniform Traffic Ticket and
19                                                    19      Complaint
20                                                    20   Exhibit 113         305
21                                                    21      Alias Warrants
22                                                    22   Exhibit 114         306
23                                                    23      Order to Appear
                                             Page 3                                             Page 5
 1             INDEX                            1          Exhibit 115            320
 2                                              2             Personal Information Sheet
 3   EXAMINATION BY:              PAGE NUMBER: 3           Exhibit 116            322
 4   Mr. Logsdon              9                 4             Orders of Probation
 5   Ms. Holliday            396                5          Exhibit 117            329
 6   Mr. Logsdon              462               6             Case File Report For Levon Agee
 7   Ms. Holliday            495                7          Exhibit 118            344
 8   Mr. Logsdon              528               8             General Condition of Probation
 9                                              9          Exhibit 119            347
10   DEFENDANT'S EXHIBITS:                     10             Letter
11   Exhibit 101            8                  11          Exhibit 120            349
12      Judicial Correction Services' Cross-   12             Letter dated January 16, 2011
13      Notice of Deposition of Levon Agee     13          Exhibit 121            376
14   Exhibit 102            237                14             Booking record
15      Summary of Agee Levon Vehicle History  15
16   Exhibit 103            243                16
17      Alabama Uniform Traffic Ticket and     17
18      Complaint                              18
19   Exhibit 104            251                19
20      Alabama Uniform Traffic Ticket and     20
21      Complaint                              21
22   Exhibit 105            260                22
23      Alabama Uniform Traffic Ticket and     23
                                                                                       2 (Pages 2 - 5)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                              205-397-2397
                                                                                      Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 5 of 136
                                               Page 6                                                   Page 8
 1   IN THE UNITED STATES DISTRICT COURT FOR 1          I, Michelle L. Parvin, a
 2      THE MIDDLE DISTRICT OF ALABAMA       2 Court Reporter of Birmingham, Alabama, acting
 3        NORTHERN DIVISION                  3 as Commissioner, certify that on this date,
 4                                               4           as provided by the Federal Rules of Civil
 5   CASE NUMBER: 2:15-CV-00463-RCL-SMD          5           Procedure of the United States District
 6                                               6           Court, and the foregoing stipulation of
 7   ANGELA MCCULLOUGH, et al.,                  7           counsel, there came before me at 444 South
 8           Plaintiffs,                         8           Perry Street, Montgomery, Alabama, 36104
 9           vs.                                 9           beginning at 9:05 a.m., LEVON AGEE, witness
10   THE CITY OF MONTGOMERY, ALABAMA,           10           in the above cause, for oral examination,
11   et al.,                                    11           whereupon the following proceedings were had:
12           Defendants.                        12
13                                              13                       LEVON AGEE,
14   BEFORE:                                    14           being first duly sworn, was examined and
15           Michelle L. Parvin, Certified      15           testified as follows:
16   Court Reporter                             16
17   APPEARANCES:                               17                   THE COURT REPORTER: Okay. Usual
18           CHESTNUT, SANDERS & SANDERS, LLC, 18            stipulations?
19   by Faya Rose Toure, 1 Union Street, Selma, 19                   MS. MORGAN: Yes, but we also
20   Alabama, 36701, appearing on behalf of the 20           would like to review the -- he would like to
21   Plaintiffs.                                21           review it.
22           MARTHA I. MORGAN, Attorney at      22
23   Law, 8800 Lodge Lane, Cottondale, Alabama, 23                  (Whereupon, Defendant's Exhibit
                                               Page 7                                                   Page 9
 1   35453, appearing on behalf of the Plaintiffs.       1           101 was marked for identification
 2           COPELAND FRANCO SCREWS & GILL,              2           and copy of same is attached
 3   P.A., by Mr. Richard H. Gill and Ms. Shannon        3           hereto.)
 4   Holliday, 444 South Perry Street, Montgomery,       4
 5   Alabama, 36104, appearing on behalf of the          5   EXAMINATION BY MR. LOGSDON:
 6   Defendants.                                         6
 7           WALLACE, JORDAN, RATLIFF &                  7        Q. All right. Mr. Agee, can you
 8   BRANDT, LLC, by Mr. Larry S. Logsdon, Synovus       8   give us your full name for the record?
 9   Center, 800 Shades Creek Parkway, Suite 400,        9        A. Levon Agee, and I'm the Third.
10   Birmingham, Alabama, 35209, appearing on           10        Q. All right. Do you have a middle
11   behalf of the Defendants.                          11   name or middle initial?
12                                                      12        A. No, sir.
13                                                      13        Q. All right. In front of you
14                                                      14   there, I've marked an exhibit as 101, and
15                                                      15   it's a notice of your deposition that we're
16                                                      16   here today.
17                                                      17        A. Right.
18                                                      18        Q. The first question, have you ever
19                                                      19   had your deposition taken before?
20                                                      20        A. Yes.
21                                                      21        Q. When have you had your deposition
22                                                      22   taken?
23                                                      23        A. Me and Ms. Morgan --
                                                                                             3 (Pages 6 - 9)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 6 of 136
                                             Page 10                                               Page 12
 1           MS. MORGAN: No, have -- not have           1       A. Yes, sir.
 2   you seen it. Have you been deposed?                2       Q. And then, the second thing you
 3           THE WITNESS: Oh, no, no, no.               3   told me about is some medical --
 4           MS. MORGAN: State question                 4       A. Issues that I had, yeah.
 5   again. I think he's confused.                      5       Q. All right. And describe that for
 6        A. Oh, I don't think I have, no,              6   me a little bit more.
 7   sir.                                               7       A. Like high blood pressure. I was
 8        Q. (BY MR. LOGSDON) All right.                8   not getting proper treatment in there.
 9        A. Yes. I'm sorry.                            9       Q. Okay. And the documents
10        Q. No, no. Okay. Have you seen               10   themselves, were they doctor bills or doctor
11   what's in front of you as Exhibit 101? Have       11   records or what are they?
12   you seen that?                                    12       A. At that time, I was going to the
13        A. Yes.                                      13   emergency room, sir.
14        Q. Attached to that, beginning on            14       Q. Okay. And the documents -- I'm
15   Pages 3 through the end, is a request for         15   talking about the paper, the actual paper or
16   some documents that we've asked you to bring      16   the document, what was on that piece of
17   today. Actually, it starts on Page 4 of           17   paper?
18   Exhibit 101. Did you bring any documents          18       A. I'm not aware of what was on that
19   with you today?                                   19   document because it's been so long.
20        A. No, sir.                                  20       Q. All right. And what I was asking
21        Q. Have you provided any documents           21   you about now is the documents that you've
22   to your attorneys --                              22   given to your attorneys for this case. Is
23        A. Yes, sir.                                 23   that a document that you would have given to
                                             Page 11                                               Page 13
 1       Q.    -- for this case?                   1        your attorneys?
 2            What all have you provided?          2            A. Yes. Yes. Yes. Yes. Okay.
 3        A. I provided everything that she        3        Yes. Yes.
 4   was asking, I guess.                          4            Q. Yeah. And I'm just trying to --
 5        Q. Tell me what -- some examples of      5            A. Yes. Okay.
 6   what all you provided would be.               6            Q. Can you describe it for me? In
 7        A. Well, I provided the old ticket       7        other words, is it a doctor bill, is it --
 8   records that were showing -- that were still  8        what is it?
 9   showing saying that I owed. And that's --     9            A. It was doctor bills, child
10        Q. Anything else?                       10        support, unpaid tickets that I thought I paid
11        A. As far as the medical records, I     11        off, which we discovered they was saying I
12   had the debt that I was in behind this.      12        was still owing.
13        Q. All right. Do you --                 13            Q. All right. Anything else?
14            MS. MORGAN: We have forwarded 14                  A. No, I don't think so.
15   all that to y'all with --                    15            Q. All right. And these doctor
16        Q. (BY MR. LOGSDON) All right. So,16              bills that you gave to your attorneys, what
17   you provided some old ticket records is the 17         doctor would that be from?
18   first thing you told me about. Is that one   18            A. I think it was, like, in the
19   page or two pages or how many pages would 19           emergency room and, at the time, when I did
20   that be?                                     20        have insurance, I was going to Dr. Adams.
21        A. It isn't many. So, I'm not aware     21        And that's when I found out that I was a
22   of it. I think it's, like, one or two pages. 22        diabetic and had high blood pressure
23        Q. One or two pages?                    23        problems.
                                                                                        4 (Pages 10 - 13)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 7 of 136
                                           Page 14                                                Page 16
 1       Q. Okay. Where is Dr. Adams               1          A. Yes.
 2   located?                                      2          Q. So, we want to make sure it's
 3       A. At that time, he was on Taylor         3      clear. And sometimes you can't tell on
 4   Road, across the street from Baptist East.    4      uh-huh.
 5       Q. Do you remember his first name?        5          A. Yes.
 6       A. No, sir.                               6          Q. I'll try to remind you.
 7       Q. Just Dr. Adams?                        7          A. Okay.
 8       A. That's just what I called him,         8          Q. And then, I'll -- and then, when
 9   Dr. Adams. That's mainly what it was.         9      you get it down, I'll start doing it and then
10       Q. And Taylor Road near --               10      mess us all up.
11       A. Baptist East.                         11          A. Yes, sir.
12       Q. Baptist East in Montgomery?           12          Q. All right. So, do you know any
13       A. Yes, sir.                             13      other doctors that you went -- oh, I'm sorry.
14       Q. All right. And when did you go        14      You were telling me about insurance. Who was
15   to Dr. Adams?                                15      your insurance with?
16       A. That was some years. I think          16          A. Blue Cross/Blue Shield.
17   probably, like, three or four years ago.     17          Q. And do you have any documents
18       Q. Okay. What other documents did        18      from Blue Cross?
19   you have other than the Dr. Adams related -- 19          A. Yes, I think I had in the files.
20   what other medical documents did you have 20                MS. MORGAN: I think there was.
21   other than that from Dr. Adams?              21             MR. LOGSDON: Okay.
22       A. That's about it. Everything that      22             MS. MORGAN: I don't have that
23   I was going from the emergency room, what I 23       with us. But, again, y'all should -- y'all
                                           Page 15                                                Page 17
 1   was going for, for, like I said, my high         1   were provided it --
 2   blood pressure, trying to get medicine, for      2           MR. LOGSDON: Okay.
 3   my sugar.                                        3           MS. MORGAN: -- sometime ago,
 4       Q. Okay.                                     4   so --
 5       A. Diabetes.                                 5           MR. LOGSDON: All right.
 6       Q. And what emergency room did you           6           MS. MORGAN: -- you could look at
 7   go to?                                           7   your own records for this.
 8       A. That's Baptist South.                     8       Q. (BY MR. LOGSDON) Do you have any
 9       Q. Do you remember, by chance, the           9   other insurance -- have you had any other
10   doctor that you went to?                        10   insurance other than Blue Cross?
11       A. No, sir.                                 11       A. No, sir.
12       Q. You mentioned something about            12       Q. Have you had any insurance other
13   having medical insurance, and I think you       13   than medical insurance, in other words, car
14   said you had it at one time.                    14   insurance, property insurance, any other
15       A. Uh-huh.                                  15   insurance at all?
16       Q. Is that right?                           16       A. Car insurance.
17       A. Uh-huh.                                  17       Q. Who's your car insurance with?
18       Q. And if I can, this is hard to            18       A. It was with Mims. That's the
19   remember, but say yes or no and not uh-huh.     19   name of the insurance, Mims Insurance.
20       A. Oh, I'm sorry.                           20       Q. Do you know what street they're
21       Q. I understand -- I understand --          21   on?
22   no, no, I understand uh-huh perfectly, but      22       A. I think it was Perry Hill.
23   everything is being written down.               23       Q. In Montgomery?
                                                                                       5 (Pages 14 - 17)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 8 of 136
                                              Page 18                                                 Page 20
 1       A. Yes, sir.                                    1      Q.      What is that?
 2       Q. Do you have any documents from               2      A.      Mt. Meigs.
 3   Mims Insurance?                                     3      Q.      Where is that?
 4       A. No, sir.                                     4            MS. HOLLIDAY: It's off of
 5       Q. What did you do with those?                  5   I-65 -- I-85.
 6       A. Never had them. I mean, you                  6        A. I-85.
 7   know, I lost my car, I lost my job. So,             7            MR. LOGSDON: Between the two of
 8   there was a lot of stuff I lost. I never            8   y'all, how do you spell it?
 9   could find it.                                      9            MS. MORGAN: M-t period M-e-i-
10       Q. All right. So, you kept your                10   g-s.
11   insurance in your car or --                        11        Q. (BY MR. LOGSDON) Does that sound
12       A. No, I never did. I lost the                 12   right?
13   insurance on my car because I wasn't able to       13        A. Uh-huh.
14   pay for it.                                        14        Q. All right. Mt. Meigs. And would
15       Q. All right. When did you have                15   that be in Montgomery?
16   this -- I assume this is automobile insurance      16        A. Yes, sir.
17   you're telling me about --                         17        Q. All right. All right. Looking
18       A. Yes, sir.                                   18   back at Exhibit 101 in front of you there,
19       Q. -- that you had with Mims?                  19   let's talk about -- and did you read all of
20       A. Uh-huh.                                     20   these pages and see if you had any documents
21       Q. When did you have that insurance?           21   that are asked for here before you showed up
22       A. I think it was 2014.                        22   today?
23       Q. That's when you first got it?               23        A. Yes.
                                              Page 19                                                 Page 21
 1       A. Yes, sir.                                    1       Q. All right. Let me ask you about
 2       Q. All right. Any other insurance               2   some of these. One of the things that we're
 3   other than Blue Cross and the auto insurance        3   asking for here are pay stubs or pay --
 4   that you got from Mims?                             4   employment stubs. Do you have any of those?
 5       A. No, sir.                                     5       A. No, sir. All those were, like,
 6       Q. The Blue Cross insurance, was                6   electronic, which the jobs I was working for,
 7   that something that you got through a company       7   you had to download an app on your phone.
 8   that you worked for?                                8       Q. Okay.
 9       A. Yes.                                         9       A. And it was electronic.
10       Q. What company was that?                      10       Q. All right. So, explain that to
11       A. DAS North America.                          11   me. You would get your pay stub through the
12       Q. Okay. Would that be spelled D-o-            12   app --
13   s-s?                                               13       A. Yes, sir.
14       A. No, D-A-S.                                  14       Q. -- is that how that would work?
15       Q. All right. See, I thought if it             15       A. Yes, sir.
16   was one syllable, I could spell it --              16       Q. And how would you get the money?
17       A. Yeah.                                       17   More important than the pay stub is the
18       Q. -- but I couldn't.                          18   money. How did you get the money?
19           D-A-S North America?                       19       A. They provided a pay card or
20       A. Uh-huh.                                     20   you'll have a pay card of your own.
21       Q. Where are they located?                     21       Q. How did yours work?
22       A. Right now, they're out on the Mt.           22       A. I had a pay card on my own, which
23   Meigs exit.                                        23   was -- well, I had one -- I had several, one
                                                                                           6 (Pages 18 - 21)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 9 of 136
                                            Page 22                                              Page 24
 1   through the company and one on my own.            1       Q. O-m-n-i?
 2       Q. Who were they with?                        2       A. Source.
 3       A. You know, little prepaid cards             3       Q. Source. Where was Omni located?
 4   through Visa.                                     4       A. Same, Carmichael Road.
 5       Q. Okay. So, how did -- and who               5       Q. All right. Who else?
 6   else?                                             6       A. DAS, Ambassador.
 7       A. And whatever the job provided,             7       Q. Was DAS a temporary?
 8   which was a Visa card.                            8       A. No.
 9       Q. So, do you have any documents              9       Q. They were a -- okay. Ambassador.
10   related to the Visa card?                        10       A. Ambassador was a temp service.
11       A. No, sir.                                  11       Q. Where were they located?
12       Q. This would be just a regular old          12       A. Perry Hill Road.
13   Visa either credit or debit card?                13       Q. Any others?
14       A. Yes, sir, pay card.                       14       A. No.
15       Q. Okay. And do you know if it was           15       Q. Do you have any documents at all
16   a credit card or a debit card?                   16   from either -- let me -- we've talked about a
17       A. It was a debit card.                      17   couple, so I'm going to read them all out --
18       Q. All right. So, these pay stubs            18   your Visa pay cards that you mentioned, Onin
19   that you're telling me about, is this every      19   Staffing, OmniSource Staffing, DAS, or
20   company you worked for or DAS or --              20   Ambassador Temp Service? When I say any
21       A. Pretty much every company I               21   documents, any pay stubs --
22   worked for except for some temp services.        22       A. No.
23       Q. Okay. And I'm going to go                 23       Q. -- applications, letters from
                                            Page 23                                              Page 25
 1   through your employment in a minute, but I        1   them, anything.
 2   want to check on the documents. So, none of       2       A. No, sir.
 3   the -- none of the companies that you worked      3       Q. When you had your -- you got
 4   for gave you an actual pay stub?                  4   payment on your phone through the -- was it
 5       A. The temp services, some of the             5   through your phone --
 6   temp services I worked for.                       6       A. Yes.
 7       Q. Okay. What temp services did you           7       Q. -- an app on your phone?
 8   work for?                                         8       A. Uh-huh. They would text us.
 9       A. I worked for Onin Staffing.                9       Q. They would text you?
10   Onin. O-n-i-n --                                 10       A. Uh-huh. Let us know --
11       Q. Okay.                                     11       Q. Okay.
12       A. -- Staffing.                              12       A. -- when your money was deposited.
13       Q. All right.                                13       Q. All right. Is that a yes?
14       A. OmniSource.                               14       A. Yes.
15       Q. Hold on a second. Onin, where             15       Q. Okay.
16   are they located?                                16       A. Yes.
17       A. They're not existing anymore, but         17       Q. You're doing good.
18   they was on Carmichael Road.                     18           Who was your service with, your
19       Q. In Montgomery?                            19   cell phone service?
20       A. Yes, sir.                                 20       A. At that time, I was with -- I was
21       Q. All right. And the second one             21   probably with two services -- I think
22   was Omni?                                        22   T-Mobile and AT&T.
23       A. Uh-huh.                                   23       Q. All right. What are you with
                                                                                      7 (Pages 22 - 25)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 10 of 136
                                            Page 26                                             Page 28
 1   now?                                              1          (Whereupon, a discussion was held
 2       A. Metro.                                     2          off the record.)
 3       Q. What's the full name?                      3
 4       A. Metro PC.                                  4       Q. (BY MR. LOGSDON) So, when did
 5       Q. And they're in Montgomery or               5   you have Verizon? Tell me that.
 6   where are they located?                           6       A. I had Verizon when I was working
 7       A. Yes, Montgomery, Norman Bridge             7   with DAS. That was probably in 2013. I had
 8   Road.                                             8   it again but not that long.
 9       Q. Norman Bridge?                             9       Q. All right.
10       A. Uh-huh.                                   10       A. I can't remember.
11       Q. And sorry to keep asking you the          11       Q. And when did you have T-Mobile?
12   Montgomery streets. I'm not from Montgomery,     12       A. I had T-Mobile probably a couple
13   so --                                            13   of years after that, around 2000 maybe 16.
14       A. Yes, sir.                                 14       Q. And when did you have AT&T?
15       Q. Not that I know streets in                15       A. Before 2013. Probably 2011,
16   Birmingham where I'm from, but at least I        16   somewhere in there.
17   have an excuse.                                  17       Q. How about Metro PC?
18          All right. So, I know about               18       A. Every year.
19   T-Mobile, I know about AT&T, and I know about    19       Q. You've had that one --
20   Metro.                                           20       A. Ever since I couldn't get back
21       A. And Verizon, too.                         21   with Verizon or AT&T or T-Mobile.
22       Q. And Verizon.                              22       Q. Okay.
23       A. Yes.                                      23       A. Yeah.
                                            Page 27                                             Page 29
 1        Q. All right. Anybody else?                  1        Q. All right. So, the T-Mobile,
 2        A. No, sir.                                  2   what office did you go to?
 3        Q. You covered the waterfront on             3        A. Right here on the Eastern
 4   those. Which ones did you like the best?          4   Boulevard.
 5        A. Verizon.                                  5        Q. All right. How about AT&T?
 6        Q. Verizon.                                  6        A. The Eastern Boulevard.
 7            MS. TOURE: I hate to say it, but         7        Q. All right. How about Verizon?
 8   it's true.                                        8        A. Eastchase.
 9        Q. (BY MR. LOGSDON) I was going to           9        Q. Okay. And you can take these one
10   say, if you said T-Mobile, I could tell you      10   at a time. What I'd like -- were these
11   that, you know --                                11   packages, like, with a -- with something
12            MS. TOURE: Out of them all.             12   else, like, you got your, you know, cable
13        Q. (BY MR. LOGSDON) -- I could tell         13   with it or --
14   you that you've got more patience than I've      14        A. Oh, no, sir. It was --
15   got.                                             15        Q. -- or a landline with it or
16        A. Love Verizon, man.                       16   anything else?
17        Q. Yeah. T-Mobile is great unless           17        A. No, sir, it was just me and my
18   you have to, like, make a phone call.            18   wife, girlfriends at the time.
19        A. Exactly.                                 19        Q. Would have the cell service --
20        Q. And then, there's --                     20        A. Yes, sir.
21            MS. TOURE: As long as you're in         21        Q. -- is that right?
22   the city, you're fine with T-Mobile.             22            And were they company provided or
23            MR. LOGSDON: Off the record.            23   is this something you --
                                                                                      8 (Pages 26 - 29)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
                                                                                       Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 11 of 136
                                           Page 30                                                 Page 32
 1      A. No --                                      1       Q. Okay. And I think I remember,
 2      Q. -- provided?                               2   there was a court case filed; is that right?
 3      A. -- something I provided.                   3       A. Yes, sir.
 4      Q. Okay. So, it would be in your              4       Q. All right. And so, who filed the
 5   name or your wife's or --                        5   court case?
 6      A. My name.                                   6       A. She did.
 7      Q. Just your name?                            7       Q. What year would this have been?
 8      A. Uh-huh.                                    8       A. '14. '13, '14, one of them.
 9      Q. Is that a yes?                             9       Q. I'm not asking you what your
10      A. Yes.                                      10   attorney told you, but how much did you wind
11      Q. And not your wife's name?                 11   up having to pay your attorney?
12      A. No, sir.                                  12       A. Anything.
13      Q. And then, tell me about that.             13       Q. You didn't have to pay him
14   What is your wife's name?                       14   anything?
15      A. Latasha Rose Agee.                        15       A. No.
16      Q. When did you and Latasha get              16       Q. She paid it?
17   married?                                        17       A. Yes.
18      A. We got married last year.                 18       Q. All right.
19      Q. All right.                                19       A. I was on child support. That's
20      A. And my first wife -- I was                20   the only thing I left out with.
21   married two times.                              21       Q. Okay. All right. And so, for
22      Q. Okay.                                     22   the -- for the settlement or for the -- the
23      A. My first wife, her name is Kesha          23   way the divorce ended, was it a settlement
                                           Page 31                                                 Page 33
 1   Daniels now. And we got married in 2008.         1   agreement or did y'all go to court?
 2        Q. How long were y'all married?             2       A. Settlement agreement.
 3        A. For five years.                          3       Q. And so, you were telling me your
 4        Q. Okay. And was her name                   4   part of the settlement agreement was you had
 5   Lakesha --                                       5   to pay child support?
 6        A. Agee at that time.                       6       A. Yes, sir.
 7        Q. And what is her maiden name?             7       Q. What children did you have to
 8        A. Lakesha Daniels.                         8   support?
 9        Q. Were y'all separated or divorced?        9       A. One. Her name was               . That's
10        A. We were separated. Yeah, we were        10   my daughter's name,                           .
11   separated.                                      11       Q. All right. Can you spell             ?
12        Q. All right. Was there a legal            12       A.               .
13   proceeding for the divorce?                     13       Q. All right. Just like it sounds.
14        A. Yes, sir.                               14       A. Uh-huh.
15        Q. And tell me about that. First of        15       Q. How old is             ?
16   all, tell me who represented you.               16       A. She's eleven now.
17        A. Wow. I really can't remember the        17       Q. And so, how much do you pay in
18   guy's name, but it was out in Eastchase. It     18   child support for          ?
19   was someone that she knew that represented      19       A. Well, the regular pay was three
20   us.                                             20   sixty-four, but since I'm so far behind, I
21        Q. Okay. Did he represent both of          21   think it's, like, right at five because I try
22   y'all?                                          22   to throw extra to knock down the back pay
23        A. Yes, sir.                               23   balance.
                                                                                       9 (Pages 30 - 33)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 12 of 136
                                           Page 34                                              Page 36
 1        Q. Okay. So, the order -- the             1         A. Yes, sir. Which is around the
 2   settlement agreement says you'll pay three     2     street, down the street.
 3   sixty-four per month?                          3         Q. Which street is that on?
 4        A. Uh-huh.                                4         A. Madison.
 5        Q. Is that a yes?                         5         Q. Madison Street?
 6        A. Yes.                                   6         A. Yes, the main street.
 7        Q. But you've gotten behind. So, to       7         Q. Does she -- she works there now?
 8   try to catch up, you're trying to pay five     8         A. Yes, sir.
 9   hundred a month?                               9         Q. Did she work there --
10        A. Yes.                                  10         A. Yes, sir.
11        Q. Sometimes you do, sometimes you 11               Q. -- since y'all got married in
12   don't?                                        12     2008?
13        A. Sometimes I do, sometimes I           13         A. Yes, sir.
14   don't.                                        14         Q. Okay. Is that a pretty good job?
15        Q. Okay. And does            live with   15         A. I guess. She's still there.
16   her mom?                                      16     Yes, sir.
17        A. Her mom. Yes, sir.                    17         Q. All right. Do you know what her
18        Q. Who do you make the payments to? 18          earnings were when she was there?
19        A. Montgomery Child Support              19         A. No, I never got in her personal
20   Department, Health Department.                20     business.
21        Q. All right. Do you remember the        21         Q. But, in any case, she paid for
22   month that the divorce was finalized in 2014? 22     the lawyer that you're talking about?
23        A. I would say in August if I'm not      23         A. Yes, sir, she provided all that.
                                           Page 35                                              Page 37
 1   mistaken.                                        1       Q. You had to pay the child support?
 2       Q. Do you remember when it was               2       A. Yes, sir.
 3   filed?                                           3       Q. And how else -- what were the
 4       A. No, sir. I just knew the time to          4   other parts?
 5   show up.                                         5       A. We had to come to a mutual
 6       Q. Would it have been sometime -- I          6   agreement with school she goes to. I was
 7   mean, did it take a year, two years, or --       7   paying day care. And the visit at the time
 8       A. No --                                     8   was between me and her.
 9       Q. -- was it quick?                          9       Q. Okay. Where were you paying for
10       A. -- a couple months.                      10   day care?
11       Q. A couple months. So, if it was           11       A. At that time, probably, like, one
12   finalized in August, do you think it might      12   seventy-five a month.
13   have been --                                    13       Q. At that time, meaning -- at that
14       A. About July.                              14   time meaning 2014?
15       Q. About July?                              15       A. Uh-huh.
16       A. Sometime in that time. Yes, sir.         16       Q. All right. Is that a yes?
17       Q. Who paid the lawyer?                     17       A. Yes. I'm so sorry. Sorry about
18       A. She did.                                 18   that.
19       Q. Where did she work?                      19       Q. And how long were they -- was
20       A. She works for the Department of          20   your daughter in day care?
21   Human Resource downtown. Department of          21       A. Until she started school, pre-K.
22   Revenue. I'm sorry.                             22       Q. All right. So, when would that
23       Q. Department of Revenue?                   23   have started?
                                                                                    10 (Pages 34 - 37)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
                                                                                       Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 13 of 136
                                              Page 38                                                 Page 40
 1       A. I'm not accurate on that. I                  1       A. Well, she has two that's not
 2   really don't know because she was staying           2   mine.
 3   with her mom at that time. So, you know, it         3       Q. All right. You didn't have to
 4   was kind of, like, a --                             4   support her two?
 5       Q. All right.                                   5       A. Well, no, their father wasn't
 6       A. -- dysfunctional thing going on.             6   there.
 7       Q. I understand. Let me ask it a                7       Q. Excuse me?
 8   different way. When did you remember                8       A. Their father wasn't present.
 9   starting to pay the day care?                       9       Q. Okay. But did you have to, I
10       A. Oh, I started paying day care               10   mean, pay day care for the other two?
11   ever since she was -- we were married. I was       11       A. Oh, no.
12   paying day care then. I never stopped.             12       Q. And did you have any --
13       Q. In 2008?                                    13       A. School clothes, food, medicine.
14       A. Uh-huh.                                     14       Q. Okay. All right. So, I guess
15       Q. All right. Yes? That's a yes?               15   once the divorce came or even before the
16       A. Yes.                                        16   divorce --
17       Q. What's the name of the day care?            17       A. Uh-huh.
18       A. She went to several at that time            18       Q. -- you didn't -- you didn't have
19   because we was moving around. I know one of        19   to pay to support them?
20   them was Century 2000. And that was located        20       A. I really didn't. But just by me
21   on Virginia Loop Road. And she went to             21   building a bond with them, I still tried to
22   another one. It was called Sunshine. And           22   take care of them.
23   that was located on South Court Street.            23       Q. Tried to --
                                              Page 39                                                 Page 41
 1       Q. All right. Did she go to any                 1       A. Yes, sir.
 2   other day cares?                                    2       Q. -- here and there?
 3       A. Yes, but I can't remember because            3       A. Yes, sir.
 4   I wasn't picking her up after the divorce.          4       Q. All right. So, what about
 5   So --                                               5   property in the divorce, who got --
 6       Q. Was it always around a hundred               6       A. We don't have property. The only
 7   and seventy-five a month?                           7   thing we probably had was maybe a vehicle and
 8       A. Yeah. Well, Century 2000 was a               8   our rings and that's about it.
 9   hundred and seventy-five because that was the       9       Q. Who got the vehicle?
10   pre-K also --                                      10       A. She did.
11       Q. Uh-huh.                                     11       Q. What was it?
12       A. -- qualified into it.                       12       A. It was a 2000, I think, 6 Impala.
13            And the other ones was probably,          13       Q. Okay.
14   like, a hundred, a hundred and ten, something      14       A. I was just a co-signer on it.
15   like that.                                         15       Q. Who was it financed with?
16       Q. So, you were paying that out of             16       A. Credit Acceptance.
17   your check?                                        17       Q. Credit?
18       A. Yes, sir.                                   18       A. Credit -- I can't even say it.
19       Q. And the reason she was in day               19   Credit Acceptance.
20   care is because you were working and your          20       Q. Acceptance?
21   wife was working?                                  21       A. Uh-huh.
22       A. Yes, sir.                                   22       Q. Where are they located?
23       Q. Y'all had one child?                        23       A. It was -- really, she got the car
                                                                                         11 (Pages 38 - 41)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 14 of 136
                                             Page 42                                               Page 44
 1   from, I think, Jack Ingram. It was a finance 1             A. I got that probably in 2012.
 2   company. That's the finance company, Credit 2              Q. Where did you get it?
 3   Acceptance.                                    3           A. At Auto Mart on the Northern
 4       Q. Jack Ingram here in Montgomery?         4       Boulevard. It's by Jack Ingram.
 5       A. Yes, sir, Eastern Boulevard. Or         5           Q. And did you finance it through --
 6   Northern Boulevard, I'm sorry.                 6           A. Credit Acceptance.
 7       Q. And this car would be in your           7           Q. Credit Acceptance?
 8   wife's name?                                   8           A. Yes, sir.
 9       A. Yes, sir.                               9           Q. And is Credit Acceptance, it
10       Q. And the Credit Acceptance would 10              sounds like they're kind of an arm of both
11   be in your wife's name and your name?         11       Jack Ingram and Auto Mart?
12       A. Yes, sir, financed.                    12           A. Yes, sir. Like, if you want to
13       Q. All right. What about -- we've         13       finance a car, that's mainly who you probably
14   talked about a few more things, and I want to 14       go through with as far as banking.
15   see if this refreshes your memory as to       15           Q. All right. So, you figure out
16   documents. So, we've talked about day cares. 16        here's the car I like and see if we can make
17       A. Uh-huh.                                17       the money work, okay, go talk to these guys?
18       Q. And we've talked about the car at      18           A. Yeah.
19   Jack Ingram.                                  19           Q. And they're called Credit
20       A. Uh-huh.                                20       Acceptance?
21       Q. And we've talked about the cell        21           A. Yes, sir.
22   phone bills.                                  22           Q. All right. And so -- okay. And
23       A. Right.                                 23       so, I assume from that, you financed the car?
                                             Page 43                                               Page 45
 1       Q. Or documents. Do you have any               1        A. Uh-huh.
 2   cell phone bills or any documents from the         2        Q. Is that a yes?
 3   day care or any documents related to either        3        A. Yes.
 4   these car -- either this car we're talking         4        Q. Was the Hyundai in your name and
 5   about or any cars?                                 5   her name or just --
 6       A. No, sir.                                    6        A. It was both in names. I was the
 7       Q. None?                                       7   primary. She was the secondary.
 8       A. The only car I will -- could                8        Q. Okay. Tell me her name.
 9   document is, I had a Lincoln in my name. And       9        A. Lamonica Pinkard.
10   that was way after me and her was divorced.       10        Q. Does she live in Montgomery?
11   That's the only thing I can provide. Well, I      11        A. Yes.
12   had another car, too. It was a, I think, a        12        Q. When did you and Lamonica get
13   2011 Santa Fe truck.                              13   together?
14       Q. Okay.                                      14        A. Early -- probably around 2000,
15       A. Yeah. Which that was my                    15   I'll say 12, somewhere around there.
16   girlfriend at that time.                          16        Q. And does Lamonica live in
17       Q. Was that a Hyundai Santa Fe?               17   Montgomery?
18       A. Yes, sir.                                  18        A. I really don't know now. At that
19       Q. And it was 2011?                           19   time, she did.
20       A. I think so. It was the '11 or a            20        Q. Where was she living or were
21   '10, one of them.                                 21   y'all living together?
22       Q. All right. When did you get the            22        A. Yeah, we was living together. At
23   Hyundai, the 2010 Hyundai Santa Fe?               23   that time, she was living off Atlanta Highway
                                                                                      12 (Pages 42 - 45)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 15 of 136
                                              Page 46                                                Page 48
 1   I think at the apartment complex called             1        A. At that time, it was -- what she
 2   Marks.                                              2   was making was enough to just provide the
 3       Q. All right. And were you living               3   household.
 4   with her in 2012?                                   4        Q. Okay.
 5       A. Yes, but before I was staying                5        A. Yeah.
 6   with her, I was a roommate with my best             6        Q. All right.
 7   friend. I was staying in The Woods.                 7        A. Because I was in and out of jobs.
 8       Q. Okay.                                        8        Q. All right. What was she making
 9       A. That's on North Burbank off                  9   at Cracker Barrel as a manager?
10   Atlanta Highway.                                   10        A. I really don't know. I really
11       Q. Okay.                                       11   try to stay out of their personal business.
12       A. Yeah.                                       12   But she was making -- it was okay. She
13       Q. All right. When you were living             13   provided.
14   with Lamonica in early 2012, how did that          14        Q. She was able to provide?
15   work? Were you paying her any rent or was          15        A. Yes, sir.
16   she paying the rent?                               16        Q. All right.
17       A. We was both going half on the               17        A. Until she got, you know -- she --
18   rent and the bills. Well, she was making           18   we had twins. And, man, you know, that --
19   more than me, though. She was a manager at         19   they were stillborn. So, you know, it was --
20   Cracker Barrel, a store manager.                   20   due to me -- prior to the arrest that I had
21       Q. Okay. What Cracker Barrel?                  21   in 2013, she lost them because I was gone for
22       A. The one in Eastchase.                       22   a minute.
23       Q. Okay. So, I know that you and               23        Q. Okay. All right. Do you
                                              Page 47                                                Page 49
 1   Lamonica weren't married in 2012, but y'all         1   remember when in 2012 you and Lamonica got
 2   were helping each other out with bills and          2   together and you moved in with her or when
 3   that kind of thing?                                 3   y'all started sharing expenses?
 4       A. And she was pregnant, too.                   4        A. We moved in in probably 2013
 5       Q. She was pregnant?                            5   together. We stayed off Bullard Street,
 6       A. Yes.                                         6   which is over by Alabama State.
 7       Q. Okay.                                        7        Q. Do you remember what that -- was
 8       A. With my --                                   8   it an apartment?
 9       Q. To your child?                               9        A. No, it was a house.
10       A. Yeah.                                       10        Q. House?
11       Q. And you nodded there. So, I want            11        A. Yes, sir.
12   to make sure we're clear on the record.            12        Q. Were y'all renting?
13       A. Yes, sir.                                   13        A. Yes, sir.
14       Q. You were helping -- you and                 14        Q. Do you know who the landlord was?
15   Lamonica were helping out each other with the      15        A. Wow. I think his name was Mr. --
16   bills?                                             16   is it Morgan? We'll say it was Mr. Morgan, I
17       A. Yes, sir.                                   17   think.
18       Q. All right. So, she's earning                18        Q. Okay.
19   money at Cracker Barrel, you're trying to          19        A. He was an older white guy.
20   earn money?                                        20        Q. Okay.
21       A. Trying.                                     21        A. Yes, sir.
22       Q. Trying. And y'all are working               22        Q. All right. So, the -- when
23   together to pay your expenses?                     23   you're living with Lamonica -- I think I
                                                                                        13 (Pages 46 - 49)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 16 of 136
                                           Page 50                                            Page 52
 1   followed what you said -- she had pretty good 1       Q.     No, we'll talk about that.
 2   job at the time?                               2            So, you mentioned something,
 3       A. Uh-huh.                                 3   though, that you still have a bill.
 4       Q. You were working to get a good          4        A. Uh-huh.
 5   job?                                           5        Q. And that's -- as we -- as we go
 6       A. Uh-huh.                                 6   through here and we say -- talk about
 7       Q. It sounds like it may have been         7   something, if you think of a document that
 8   on and off. We'll talk about that later.       8   you have --
 9       A. Uh-huh.                                 9        A. Yes.
10       Q. But Lamonica was good about            10        Q. -- just like you just did --
11   helping out and paying -- covering the bills? 11        A. Yes.
12       A. Yes, sir.                              12        Q. -- let me know.
13       Q. And that would have been from          13            Do you think you could find that
14   2012 until when that you and Lamonica were 14      bill that you just mentioned?
15   doing that in that arrangement?               15        A. I called down there because I was
16       A. Say, between -- about '14, '15.        16   trying to get on my own.
17   That's when we split up.                      17        Q. Yeah.
18       Q. Okay.                                  18        A. And they're saying that I was
19       A. There was a lot of problems then.      19   owing a bill from which we stayed on Bullard
20       Q. Okay. So, either late 2014 or          20   Street. It was, like, a thousand dollars.
21   early 2015?                                   21        Q. This is the power company?
22       A. '15, yes, sir.                         22        A. Yes, sir.
23       Q. All right. And would the               23        Q. Do you have the actual bill in
                                           Page 51                                            Page 53
 1   utilities have been in Lamonica's name or      1   your possession?
 2   your name?                                     2        A. No, sir.
 3        A. Both.                                  3        Q. All right. Do you have any
 4        Q. Both?                                  4   documents related to any leases or any
 5        A. Uh-huh.                                5   payments for rent or anything like that?
 6        Q. How about that -- well --              6        A. No, sir.
 7        A. I still have a bill -- I have a        7        Q. Did you sign the leases or did --
 8   light bill that is still, like, a thousand     8        A. We both signed the leases at that
 9   dollars in our name because, like I said,      9   time.
10   when I went to jail due to these tickets, she 10        Q. Okay. But you don't have any
11   was, like, going through some problems. She 11     copies?
12   couldn't work. So, she probably had to move 12          A. No, sir.
13   back with her stepmom --                      13        Q. All right. What about -- you
14        Q. Okay.                                 14   mentioned that your pay would -- you were
15        A. -- you know.                          15   telling me about how your pay would come --
16            And the way I got arrested, it       16        A. Uh-huh.
17   was kind of messed up because I couldn't get 17         Q. -- on an app.
18   in contact with her in probably two weeks. 18           A. Uh-huh.
19        Q. Okay.                                 19        Q. You gave me some examples of that
20        A. I'd just got off of work.             20   that you had on your phone.
21        Q. All right.                            21        A. Yes, sir.
22        A. I don't want to talk about that,      22        Q. Did you ever access it with a
23   man.                                          23   computer as opposed to your phone?
                                                                                  14 (Pages 50 - 53)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                             205-397-2397
                                                                                     Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 17 of 136
                                            Page 54                                              Page 56
 1       A. Yes, when I had to get a vehicle,     1        ten; do you know? Maybe a year?
 2   I, you know, accessed it through the company 2            A. Yeah, I'll give it -- I'll give
 3   to show them my records of payment history. 3         it about a year.
 4       Q. Okay. Was it your computer or         4            Q. And then, it jumps up. And tell
 5   somebody else's computer?                    5        me how much it jumped up to.
 6       A. Somebody else's.                      6            A. Oh, to the extra hundred dollars,
 7       Q. All right. Did you ever have a        7        to probably, like, between the two thirty
 8   computer?                                    8        mark.
 9       A. No, I never owned a computer.         9            Q. Two thirty?
10       Q. Did you ever have Internet           10            A. Yeah, two thirty mark.
11   service at home?                            11            Q. Or more?
12       A. Yes.                                 12            A. Yeah.
13       Q. Who did you have that through?       13            Q. And then, when did you have the
14       A. Spectrum.                            14        Charter Spectrum?
15       Q. All right.                           15            A. I had it -- truthfully, I had it
16       A. And which was Charter, I guess -- 16           that year when I was working, and she had to
17       Q. Yeah.                                17        pay for it, which it was still in my name,
18       A. -- at that time.                     18        but I was able to cover the first year. And
19       Q. Neither of them are any good.        19        that was probably, like, 2012 to '13 because
20       A. Yeah.                                20        it was a hundred and something. I was a
21       Q. All right. Did you have --           21        temp.
22   Charter Spectrum, did you have an Internet 22             Q. Okay.
23   cable package with them?                    23            A. And she took over.
                                            Page 55                                              Page 57
 1        A. Yes, sir.                                 1       Q. All right. And how long did you
 2        Q. And tell me about that.                   2   keep Charter Spectrum, either you or you and
 3        A. The Internet, the cable, and              3   her?
 4   phone. You know, the first time is -- it was      4       A. Well --
 5   cheap, and then, after that, it's outrageous.     5       Q. Three or four years?
 6   Yeah.                                             6       A. No, probably about two.
 7        Q. How much was it?                          7       Q. Two?
 8        A. Oh, man, the first month, I loved         8       A. Probably that first year, I took
 9   it. Probably, like, a hundred and ten             9   over, and the second year, she took over.
10   dollars or something. And then, after that,      10       Q. Okay. Any other Internet service
11   it was, like, two hundred and something.         11   other than Charter Spectrum?
12        Q. Okay. And I know we're laughing          12       A. That's all. Knology. I'm sorry.
13   about that, and it seems like it's one month,    13   Knology.
14   because I've been -- I've been there with you    14       Q. Knology?
15   before. And you go back and look, and it's       15       A. Yeah. I'm sorry.
16   actually longer than a month.                    16       Q. And tell me about your plan with
17        A. Exactly.                                 17   Knology.
18        Q. It seems like it's a month, but          18       A. The same as Spectrum.
19   it seems like it's a day --                      19       Q. Internet, cable, and phone?
20        A. Yeah, exactly.                           20       A. Yeah.
21        Q. -- that it's a hundred and one,          21       Q. And tell me about the --
22   but it's actually longer than that.              22       A. I didn't have that that long. I
23            How long was it a hundred and           23   don't even think I had that a year.
                                                                                     15 (Pages 54 - 57)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                               205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 18 of 136
                                              Page 58                                                Page 60
 1       Q. What year would that have been?              1       A. Yeah.
 2       A. Probably about 2014, I think. I              2       Q. When was she at Alabama?
 3   have a balance on both of them.                     3       A. I really don't know. That's -- I
 4       Q. Okay. And was Knology in your                4   think that's when she graduated high school.
 5   name?                                               5   She went to St. Jude's on Fairview. So, I
 6       A. Yes.                                         6   think she probably left -- I mean, her
 7       Q. And was Charter Spectrum in your             7   parents died before she graduated. So, we'll
 8   name?                                               8   say 2000 and -- she was class of 2004. So,
 9       A. Both our names.                              9   she probably was there in 2005 at Alabama --
10       Q. Both you and Lamonica?                      10       Q. Okay.
11       A. Uh-huh, because our name was on             11       A. -- yeah.
12   the lease. That's the only way we could have       12       Q. And how long was she at Alabama?
13   got it at that time.                               13       A. I think she did two years.
14       Q. All right.                                  14       Q. Okay. Other than Charter
15       A. Because her credit was kind of              15   Spectrum and Knology, did you have any other
16   jacked up at that time and mine wasn't. But        16   Internet --
17   she had the job and I didn't. It was --            17       A. No.
18       Q. Uh-huh.                                     18       Q. -- service?
19       A. It was like that.                           19           And do you have any paperwork
20       Q. When you say her credit was kind            20   from Charter Spectrum or Knology?
21   of jacked up, I think I know what you mean,        21       A. No, but I can call and get them.
22   but tell me what you mean by that.                 22   Everything you've asked me for, I can call
23       A. Like, she had student loans --              23   and get it.
                                              Page 59                                                Page 61
 1   well, her mom and dad passed when she was in        1       Q. Okay.
 2   high school. And she kind of like had to --         2       A. I just haven't got the paperwork.
 3   she was adopted. So, she stayed in Tennessee        3       Q. Can you do that, see what you can
 4   until she went to the University of Alabama.        4   get from them --
 5   And she came back home. And I think her             5           MS. MORGAN: Object.
 6   adopted parents -- her first job was at             6       Q. (BY MR. LOGSDON) -- and get it
 7   Zaxby's when she came back to Montgomery.           7   to your attorney?
 8       Q. Uh-huh.                                      8           MS. MORGAN: I don't think he has
 9       A. So, you know, by then, she was               9   an obligation to do that. We've produced
10   going through a lot of problems, which I           10   what he's in his possession. You already
11   didn't know about until later on, like,            11   probably have the other anyway. And that's
12   medical problems and, you know, her parents        12   not our duty.
13   passing on her. She didn't have nobody to          13           MR. LOGSDON: All right. Well,
14   lean on. So, she was in and out of apartment       14   we can talk about that.
15   complexes. She would just, I guess, get in         15           MS. MORGAN: Okay. We can talk
16   the type of mode and she'll think about them       16   off the record.
17   and get up and run. Because that's what            17           MR. LOGSDON: Yeah. But I do
18   happened to us, you know. I thought                18   think he's got to provide --
19   everything was perfect, and, you know, it          19           THE COURT REPORTER: I can only
20   just, boom, out of the blue, you know, she'll      20   get one at a time.
21   just go berserk, crying and all type of            21           MS. MORGAN: Things in your
22   stuff. So --                                       22   possession, you do have to provide as we've
23       Q. Okay.                                       23   told you and we have done.
                                                                                        16 (Pages 58 - 61)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 19 of 136
                                            Page 62                                               Page 64
 1           THE WITNESS: Oh, yes.                     1       Q. All right.
 2           MR. LOGSDON: Yeah.                        2       A. He was old an guy.
 3           THE WITNESS: Everything I                 3       Q. Do you have his number?
 4   provided to her is what y'all have that was       4       A. No, sir.
 5   in my possession.                                 5       Q. All right. Okay. What about tax
 6           MR. LOGSDON: So, I think you              6   returns? Have you filed tax returns over the
 7   have to provide what is in your possession,       7   last ten years or so?
 8   custody, and control.                             8       A. No.
 9           MS. MORGAN: Exactly.                      9       Q. Have you ever filed one?
10           MR. LOGSDON: I'm talking to your         10       A. Yes, I have filed one, but after
11   attorney here.                                   11   that, I couldn't able to get them. I was
12           MS. MORGAN: And that's what              12   always owing. And truthfully, I couldn't
13   we've told him. We may -- you may --             13   hold a job down due to the fact of tickets.
14           MR. LOGSDON: Yeah.                       14       Q. When did you first file a tax
15           MS. MORGAN: -- understand                15   return?
16   differently what that means, but we don't        16       A. I think my first tax return in
17   agree with you on that.                          17   2003.
18           MR. LOGSDON: That's okay.                18            MS. MORGAN: If I could just say
19       Q. But as we're talking through              19   one thing, going back to our prior discussion
20   these questions, Mr. Agee, if there's            20   where I -- that I do hope that Larry's taking
21   something like you just said that you can get    21   the same definition of what's in possession
22   if you make a call, you know, call somebody,     22   and control for JCS that you're having all
23   then, let me know that. We can talk about        23   your clients, and that Shannon is, call and
                                            Page 63                                               Page 65
 1   that. But I'd like to know, for purposes of       1   get any information they could get through
 2   now, things like that, that if you can get a      2   calling rather than just providing things.
 3   document -- you know, if you can say -- for       3       Q. (BY MR. LOGSDON) So, 2003, you
 4   example, we've talked about some bills, you       4   filed an income tax return. Did you prepare
 5   know.                                             5   that yourself or did you have somebody help
 6       A. Uh-huh.                                    6   you with it?
 7       Q. You can say, yeah, I can get               7       A. I went to H&R Block.
 8   those if I make a call, I've done that            8       Q. Do you know what location?
 9   before. You've talked about the power             9       A. At that time, there was one
10   company bill. And that's one you could get a     10   location on Fairview, but they're no longer
11   copy of if you called, right?                    11   there.
12       A. Right.                                    12       Q. And this would have been what
13       Q. All right. And even these leases          13   year?
14   that we've talked about, you know --             14       A. 2003.
15       A. I probably can't on the lease --          15       Q. And so, tell me what happened
16       Q. Yeah.                                     16   with that. Did you complete it and fill it
17       A. -- because dealing with me and            17   out and send it in?
18   Monica, the guy, he was old.                     18       A. No, I actually went to them.
19           So, I don't know if he's living          19   They completed it. They filled it out.
20   or not.                                          20       Q. And then, what happened?
21       Q. He might not -- he might not have         21       A. I got my return.
22   it?                                              22       Q. Okay. And did you get a refund?
23       A. Yeah.                                     23       A. Yes, sir.
                                                                                      17 (Pages 62 - 65)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 20 of 136
                                            Page 66                                                Page 68
 1       Q. How much was your refund?               1      never -- I mean, as a matter of fact, I did
 2       A. Probably about thirteen hundred         2      file that one. And I think I owed them,
 3   dollars or something like that.                3      like, two hundred -- no -- two to three
 4       Q. All right. Well, that was good.         4      hundred dollars.
 5       A. Yeah. The first time, last time.        5           Q. If you filed that one and you
 6       Q. How much did you have to pay them 6            owed, you'd be hearing about that?
 7   to get the -- do the return?                   7           A. Yeah, I actually paid for that
 8       A. I really don't know. I was              8      one.
 9   really young. I was just graduating -- I       9           Q. Okay. You paid it?
10   really didn't graduate high school, but I was 10           A. Yeah, I actually paid for that
11   out of high school --                         11      one.
12       Q. All right.                             12           Q. Okay. So, you paid two hundred
13       A. -- at that time.                       13      dollars?
14       Q. All right. How old are you?            14           A. Uh-huh.
15       A. I'm thirty-seven.                      15           Q. Is that yes?
16       Q. Was that the only year you've          16           A. Yes.
17   ever filed a tax return?                      17           Q. All right. So, the IRS records,
18       A. No, I tried to file, I think, a        18      if we send them a letter, it will show --
19   couple years on down the road, somewhere, 19          2005, it will show you paid two hundred
20   like, 2005 when I really got me a good job, 20        bucks?
21   and I had to end up owing, because I          21           A. Yeah.
22   didn't -- I guess they said I didn't have     22           Q. All right. All right. And then,
23   enough dependents taken off.                  23      tell me about -- tell me about 2006.
                                            Page 67                                                Page 69
 1      Q. Okay. Enough of --                          1       A. 2006, I did the same thing, and I
 2      A. Of dependents.                              2   end up owing more. I think I owed them
 3      Q. Of dependents?                              3   almost probably a thousand or more. And I
 4      A. Uh-huh.                                     4   didn't file that one because I didn't have
 5      Q. Okay. Who did you go to?                    5   it.
 6      A. Wow. It was somebody on Zelda               6       Q. All right. Who did it? Who
 7   Road at that time. I really don't remember.       7   prepared it?
 8      Q. All right. So, you went 2003,               8       A. I think H&R Block, once again. I
 9   you skipped 2004, didn't file a return?           9   went back to H&R Block.
10      A. No, because I wasn't working.              10       Q. What location?
11      Q. All right.                                 11       A. The same location, West Fairview.
12      A. Well, I was working, but I didn't          12       Q. All right. So, no return filed
13   work that long --                                13   at all in 2006 --
14      Q. Okay.                                      14       A. No.
15      A. -- to file.                                15       Q. -- because you owed and you
16      Q. And then, 2005, you --                     16   didn't have the money, so you didn't file it?
17      A. Barely made it over the six-month          17       A. I didn't file it.
18   mark, and so, I filed one.                       18       Q. Have you ever filed it? I know
19      Q. And did you -- did you -- did you          19   you didn't file it then, but have you ever
20   wind up -- did you actually file it or did       20   filed it?
21   you just have them prepare it and --             21       A. No.
22      A. I had them prepare it and see,             22       Q. How about 2007?
23   and they said I was end up owing. So, I          23       A. No.
                                                                                       18 (Pages 66 - 69)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 21 of 136
                                             Page 70                                                Page 72
 1       Q. Why not then?                               1   there --
 2       A. I didn't work that long.                    2       Q. Okay.
 3       Q. All right. How about -- well,               3       A. -- which I didn't understand
 4   have you ever filed a return since the ones        4   that.
 5   you've told me about in 2003 and 2005?             5       Q. All right. And I don't -- I
 6       A. That's the only time.                       6   don't profess to know anything about taxes,
 7       Q. Have you ever gotten somebody to            7   but --
 8   prepare a return for you?                          8       A. Yeah.
 9       A. I did in -- probably in the                 9       Q. -- it sounds like what you're
10   2000 -- when I got married, I tried to            10   saying is that you had four that you put
11   straighten it out, like, in 2008 or '9. I'm       11   down, and because you put down four, they
12   not accurate about that. I went to the IRS,       12   didn't take too much out of your paycheck?
13   which they had over there off Carmichael          13       A. Yeah, exactly.
14   Road. I went to them and tried to get it          14       Q. So, when it came refund time --
15   straightened out. But, at that time, I owed       15       A. Exactly.
16   too much. I was just barely making ends           16       Q. -- they said it shouldn't have
17   meet.                                             17   been four, it should have been something
18       Q. Okay. So, tell me about that.              18   else?
19   2008, 2009 --                                     19       A. Just me on there because I wasn't
20       A. Yeah.                                      20   married at the time.
21       Q. -- did you go to somebody before           21       Q. So, instead of getting a refund,
22   going to the IRS or you just went straight to     22   you actually owed money?
23   the IRS?                                          23       A. Exactly.
                                             Page 71                                                Page 73
 1        A. I went straight to the IRS                 1       Q. And it sounds like you owed --
 2   because I think I had got a letter from them.      2   they were saying you owed a good bit of
 3        Q. What did the letter say?                   3   money?
 4        A. I'm not accurate on that letter.           4       A. A good bit of money.
 5   It was so long ago. But I know I went. And         5       Q. How much did they say you owed?
 6   I was present with one of the clients -- I         6       A. At that time, probably about
 7   mean, clerks. And we was kind of                   7   seven thousand.
 8   straightening it out. And I think it came          8       Q. Okay.
 9   out to be something I know I couldn't pay          9       A. That's the years.
10   because of me not filing or me not putting        10       Q. Okay.
11   the correct information or the -- like, what      11       A. That's years.
12   you would say, the dependents on there.           12       Q. And I -- and I know the IRS
13   Because I was doing two and -- no, I was          13   doesn't let up.
14   doing four, which I should have been doing        14       A. Oh, no, they didn't. They
15   two. I wasn't married then with my first          15   didn't. They held my check. What made me go
16   wife, but we was together. And I was still        16   to them because they was -- during the years,
17   putting her on there. And I couldn't provide      17   I used to get garnished and never knew what I
18   that marry -- I mean, that -- at that period      18   was getting garnished for, you know what I'm
19   of time. But on that -- when you're filling       19   saying. Because I wasn't kind of hip onto
20   out, I was, you know, head of household, me,      20   what that means. But I just took upon myself
21   her, and her two kids. But what they were         21   to realize and see what the garnishment was
22   saying was, I had to have been married in         22   about, and it was the IRS taking it out. So,
23   order to put me, her, and the two kids on         23   that's when I really got stable. And they
                                                                                        19 (Pages 70 - 73)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 22 of 136
                                           Page 74                                               Page 76
 1   really sent me an actual letter. Because I       1        Q. They told you you owe around
 2   was house to house, house to house, house to     2   seven thousand dollars --
 3   house, house to house.                           3        A. Yeah.
 4       Q. When did the IRS start                    4        Q. -- and I -- and told you about
 5   garnishing? And it sounds like you -- it was     5   the dependents thing.
 6   happening, and you didn't even know it was       6        A. Uh-huh.
 7   happening?                                       7        Q. So, I -- did you not file in 2008
 8       A. I'm thinking it's child support,          8   or 2009?
 9   you know, at the time, you know.                 9        A. No, because, like I said, my
10       Q. So, when did it -- when do you           10   living standards, I was trying to take care
11   think they started it?                          11   of a household. So, every dollar I needed, I
12       A. I will say they probably started         12   had to do what I had to do --
13   in 2005.                                        13        Q. Okay.
14       Q. Okay. All right.                         14        A. -- seriously.
15       A. But I noticed it after probably          15        Q. All right. Did you ever file
16   2008 or something like that.                    16   another return?
17       Q. Started in 2005 but noticed it in        17        A. No, I never did. I just always
18   2008?                                           18   just file exempt and just don't file.
19       A. Yeah.                                    19        Q. All right. So --
20       Q. And I guess you noticed some             20        A. Because I'm knowing that if I do
21   money coming out of your check, you just        21   file, I wasn't going to have enough money to
22   didn't think it was --                          22   even meet the means as a man in my house.
23       A. No, it was, like, insurance, you         23        Q. All right. And when you say you
                                           Page 75                                               Page 77
 1   know --                                          1   file exempt, you're not saying you actually
 2       Q. Yeah.                                     2   fill something out and say exempt, you
 3       A. -- stuff like that, I was, okay,          3   just --
 4   well, cool, I'll just get more overtime.         4        A. Yeah.
 5           I'll just work.                          5        Q. -- you just don't file anything?
 6       Q. Uh-huh.                                   6        A. No. Yes, I file exempt.
 7       A. And -- which is how I said. I             7        Q. Oh, you do file exempt?
 8   just was like that.                              8        A. Yeah.
 9       Q. Right. And what about now? Are            9        Q. All right. And when did you
10   you still -- is the IRS still sending you       10   first file exempt?
11   stuff?                                          11        A. I do that on every job. Every
12       A. No.                                      12   job I used to have, I used to have to file
13       Q. When did they stop?                      13   exempt just in order to meet my part of the
14       A. I'm not accurate about that. I           14   bills.
15   just know I just filed exempt.                  15        Q. Okay.
16       Q. What's that?                             16        A. And I don't work -- I mean, at
17       A. I file exempt.                           17   that time, I wasn't even -- when I do file
18       Q. All right. All right. So, let's          18   exempt, it's probably, like, three or four
19   go back to -- I think you said 2008 or          19   months, because working with a temp service,
20   2009 --                                         20   you can work a good two, three months, and
21       A. Uh-huh.                                  21   they can call you and let you go or they
22       Q. -- you went into the IRS office.         22   might -- you know, dealing with Hyundai,
23       A. Uh-huh.                                  23   they'll cancel out a contract, so you have to
                                                                                    20 (Pages 74 - 77)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 23 of 136
                                             Page 78                                                Page 80
 1   go to another temp service that's picking up  1            Q. All right. As far as these
 2   the same contract in order to keep your job.  2        dealings that you've had -- we've talked
 3   So, it was like that for the last seven,      3        about a lot of different things with the
 4   eight years for me.                           4        cable company, the IRS, all those things.
 5        Q. All right. So, when you're            5            A. Right.
 6   talking about filing exempt, you're talking   6            Q. Would all of them show your name
 7   about putting something on the -- a document 7         as Levon Agee, III?
 8   with your employer that says exempt?          8            A. Some. Some will say Levon Agee.
 9        A. Exempt, yes.                          9            Q. One of those two?
10        Q. But you're not talking about         10            A. Yeah.
11   sending something into the IRS?              11            Q. All right. You mentioned the IRS
12        A. No.                                  12        garnishing your wages.
13        Q. You haven't done that since 2006? 13               A. Uh-huh.
14        A. Yes.                                 14            Q. And you also mentioned child
15        Q. I'm sorry. You hadn't done that      15        support. That wasn't really a garnishment.
16   since 2000 --                                16            A. Baptist South?
17        A. '5, something like that.             17            Q. Excuse me?
18        Q. Well, '5 is the year you didn't      18            A. Baptist South? Baptist?
19   file it.                                     19            Q. Okay. Yeah, who else has
20        A. Yeah.                                20        garnished?
21        Q. So, 2003?                            21            A. Baptist.
22        A. Yeah.                                22            Q. Baptist South?
23        Q. All right. Okay. Have you gone       23            A. Uh-huh. A couple check cashing
                                             Page 79                                                Page 81
 1   to anyone else about taxes, either the IRS or      1   places I had to do.
 2   an accountant or anyone else?                      2       Q. All right. Hold on just a
 3       A. No.                                         3   minute. Let me -- let's talk about Baptist
 4       Q. The last conversation you had               4   South. What did they garnish for?
 5   with the IRS was that one in 2008 when you         5       A. Hey, they just garnished because
 6   went into their office?                            6   I wasn't paying my medical records. I didn't
 7       A. Right.                                      7   have enough to pay my medical -- I'll go to
 8       Q. I assume you got some letters               8   the emergency room, you know, they'll run a
 9   after that --                                      9   CAT scan, they'll do this and do that, give
10       A. Right.                                     10   you a prescription. You know, that's all I
11       Q. -- it sounds like?                         11   can do at that time.
12       A. Probably one that year, that next          12       Q. When did you first start getting
13   year, like, 2009.                                 13   garnished by Baptist South? It sounds
14       Q. Yeah.                                      14   like -- has that been a good ways back?
15       A. And after that, like I said, I             15       A. Yeah, that's been some years.
16   think the point of the little money they was      16   That's probably been ever since I first got
17   taking out of it, it stopped.                     17   my warehouse job. That was probably, like,
18       Q. All right.                                 18   in 2004.
19       A. They stopped garnishing me and             19       Q. Okay.
20   they -- just it was it.                           20       A. Well, they haven't garnished me
21       Q. That's it.                                 21   in 2004, but this is probably, like, 2005 or
22       A. And I never just went back. I              22   somewhere when they started garnishing me or
23   never said anything. I just --                    23   something like that.
                                                                                       21 (Pages 78 - 81)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 24 of 136
                                             Page 82                                               Page 84
 1        Q. Okay. And has Baptist South                1       Q. Did you try to get your company
 2   garnished you for anything other than              2   to pay for your medical?
 3   emergency room visits?                             3       A. It was a under-the-table job.
 4        A. Yeah, that's probably about it.            4       Q. It was a what?
 5   Well, I had a shoulder injury, a knee injury,      5       A. Under-the-table job.
 6   and -- yeah, I think that's probably about         6       Q. And I think I know what you mean
 7   it, yeah.                                          7   by that, but tell me what you mean by that.
 8        Q. Okay.                                      8       A. Like, I was just giving out a
 9        A. Yes.                                       9   helping hand, trying to make a couple dollars
10        Q. Shoulder injury and a knee                10   that day. And I didn't do no work history
11   injury?                                           11   form or nothing like that. It was just come
12        A. Uh-huh. And high blood pressure           12   out, show up, make sure you have your boots
13   and stuff like that. Because at one point in      13   on and whatever tools you've got, just show
14   time, I had to stay overnight a couple of         14   up and just come out there, you know, and
15   times --                                          15   work.
16        Q. Okay.                                     16       Q. And paid in cash?
17        A. -- in my life, yeah.                      17       A. Yeah. That day.
18        Q. Would these things you're telling         18       Q. All right. So, the shoulder and
19   me about, the high blood pressure and the         19   the knee. What else did you go to the
20   shoulder injury and that, would that be back      20   emergency room for?
21   in 2004?                                          21       A. High blood pressure, like I was
22        A. No, like, in '8, like --                  22   saying.
23        Q. 2008?                                     23       Q. And when did -- when did you
                                             Page 83                                               Page 85
 1       A. Yeah.                                       1   first go for that?
 2       Q. What did you go for in 2004?                2        A. I found out I had high blood
 3       A. My knee playing basketball. I               3   pressure probably 2007. And I found out I
 4   had a little knee injury.                          4   was a diabetic probably, like, what, three
 5       Q. Okay.                                       5   years ago, 2016.
 6       A. Yeah.                                       6        Q. Okay. All right. And so, you
 7       Q. Did you have surgery on it or --            7   went to the emergency room for high blood
 8       A. No, just real bad swelling,                 8   pressure?
 9   tendonitis.                                        9        A. Uh-huh.
10       Q. Okay. And then, what else did              10        Q. Is that a yes?
11   you go to the emergency room for?                 11        A. Yes.
12       A. My shoulder.                               12        Q. Did you go to any other doctor
13       Q. 2004?                                      13   for your high blood pressure?
14       A. Yeah. Also, I hurt my shoulder.            14        A. Like I said, Dr. Adams at that
15       Q. Okay.                                      15   time.
16       A. It kind of, like, came out of              16        Q. I forgot about him.
17   place a little bit.                               17        A. Yeah, Dr. Adams.
18       Q. Playing basketball?                        18        Q. All right. All right. Any other
19       A. This come from the job. I was              19   garnishments other than Baptist?
20   doing cement work.                                20        A. Guardian Bank.
21       Q. Did you file a Workers' Comp               21        Q. When was that?
22   claim?                                            22        A. That was -- which it's going on
23       A. No.                                        23   now. So, what did I say, three years ago?
                                                                                       22 (Pages 82 - 85)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 25 of 136
                                           Page 86                                               Page 88
 1   2016. About the car I was telling y'all          1       A. Pawn shop? Yeah.
 2   about, the Lincoln.                              2       Q. At Easy Money.
 3        Q. All right. So, that was 2016?            3       A. No, it's not a pawn shop. It's a
 4        A. Yeah. It's -- well, they're              4   check cashing place, which they do loans,
 5   fixing to start garnishing me now, so --         5   too.
 6        Q. Okay. That started in 2016?              6       Q. Did they file suit against you?
 7        A. Well, the case I had to go court         7       A. Yeah.
 8   for started in 2016. And I went a couple of      8       Q. In Montgomery?
 9   times. Like I was saying, I was jobless and      9       A. Yes.
10   I just stopped going because I'm in a lose      10       Q. Did they get a judgment?
11   situation. I can't be able to pay for it.       11       A. Yes.
12   So, they sent me letters, which they are        12       Q. How much did you borrow? Or how
13   still sending me letters, saying if I don't     13   much was the judgment for?
14   do this or get in contact with them or at       14       A. The judgment came out to be,
15   least try to make a payment, they was going     15   like, a thousand, but I borrowed, like, five
16   to start garnishing my wages.                   16   hundred and fifty dollars from them.
17        Q. Okay. Do you feel like Guardian         17       Q. Okay. All right. Other than
18   is not doing you right or what --               18   Easy Money, who else?
19        A. No, it's prior to this, you know.       19       A. Speedy Cash.
20   And by me getting my license, you know, I       20       Q. Where are they located?
21   had -- I can't drive like that, you know.       21       A. Eastern Boulevard.
22   Like when I got locked up, this situation       22       Q. When did you --
23   kind of, like, messed a lot of things up.       23       A. Around the same time.
                                           Page 87                                               Page 89
 1       Q. Okay. All right. So, tell me              1       Q. All right. 2000 --
 2   more. Any other garnishments?                    2       A. Yeah.
 3       A. Easy Money Check Cashing.                 3       Q. -- 8?
 4       Q. Where are they located?                   4       A. To now.
 5       A. Ann Street.                               5       Q. Still going on?
 6       Q. And --                                    6       A. Yeah.
 7       A. Speedy Cash.                              7       Q. And did they file suit?
 8       Q. Hold on just a minute. Easy               8       A. I really didn't heard from them,
 9   Money on Ann Street --                           9   so I don't know about them.
10       A. Yes.                                     10       Q. Holding your breath?
11       Q. -- what are they garnishing you          11       A. Yeah.
12   for?                                            12       Q. All right. All right. Who else?
13       A. Loans.                                   13       A. Rice Bank, which that's on the
14       Q. When did you make loans?                 14   Southern Boulevard.
15       A. Oh, man.                                 15       Q. R-i-c-e?
16       Q. Or get a loan. When did you get          16       A. Uh-huh.
17   a loan?                                         17       Q. And what's going on with Rice?
18       A. Probably started in 2008.                18       A. The same thing. At that time,
19   Probably 2006 when I was married, trying to     19   they was giving out loans, and I went and got
20   pay my end of the bills.                        20   one. And I was -- I made a couple payments,
21       Q. Okay.                                    21   but, like I said, due to my status, I
22       A. Yeah.                                    22   couldn't be able to pay for them. So -- I
23       Q. Did you pawn something?                  23   think they -- they -- they -- that was part
                                                                                     23 (Pages 86 - 89)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 26 of 136
                                             Page 90                                               Page 92
 1   of the garnishment, too. I think they had          1    A. Yeah.
 2   got their money back. But I think I had owed       2    Q. What size?
 3   them -- I borrowed, like, four, and I think        3    A. Forty-two, the little flat forty-
 4   it was, like, a thousand I had to owe them         4 two.
 5   back to.                                           5    Q. Flat forty-two?
 6        Q. When would this have been?                 6    A. Uh-huh.
 7        A. Probably about 2007. I know it             7    Q. Both of them flat forty-two?
 8   was 2007 for them.                                 8    A. Uh-huh.
 9        Q. And when were the garnishments             9    Q. Where did you get those?
10   taking place?                                     10    A. Walmart.
11        A. The garnishment took place                11    Q. And you got them in 2008?
12   probably in 2009.                                 12    A. Yeah.
13        Q. How much did you borrow?                  13    Q. All right. Got them new?
14        A. Like, probably about four fifty           14    A. Huh?
15   to five hundred dollars from them, too.           15    Q. All right.
16        Q. All right. Who else?                      16    A. Yeah. Well, you know, layaway.
17        A. That's all I can think of right           17    Q. Layaway?
18   now.                                              18    A. Yeah.
19        Q. We were talking about                     19    Q. All right. What else did you
20   garnishments, but what about just other           20 pawn?
21   companies that you borrowed money from, like,     21    A. That's all I can remember right
22   pawn shops or banks or --                         22 now, sir.
23        A. Yeah, a pawn shop. Norman Bridge          23    Q. Rings and the televisions?
                                             Page 91                                               Page 93
 1   Pawn Shop. That's on Norman Bridge Road. I         1        A. Yeah. Little common stuff.
 2   had to pawn my wedding ring, engagement            2   Video games. I'm sorry. Xboxes and stuff,
 3   rings, and stuff like that, TVs.                   3   you know.
 4       Q. All right. When was this?                   4        Q. Okay. Well, that's okay. So,
 5       A. Around the 2009, '8 area.                   5   tell me the -- Xbox, what -- you're getting
 6       Q. How much money did you -- did you           6   way out of my league when you're talking
 7   get for the pawn?                                  7   about Xbox. But I do -- I do know what it
 8       A. My rings, man, they -- I'll say             8   is.
 9   probably about three hundred dollars, man.         9        A. Yeah.
10   They wouldn't give me nothing.                    10        Q. What kind of Xbox?
11       Q. All right.                                 11        A. The Xbox 360.
12       A. I ended up losing them, trying to          12        Q. Okay. And video games that go
13   pay them back.                                    13   with the Xbox?
14       Q. And then, what about the --                14        A. Yes, sir.
15       A. TVs.                                       15        Q. All right. And where'd you get
16       Q. -- TVs?                                    16   the Xbox?
17       A. Probably a hundred and fifty               17        A. One -- I had two of them. One,
18   dollars. It was, like, two TVs. A hundred         18   she got at her job. That was my wife -- she
19   and fifty dollars apiece per TV.                  19   won it at her job. So, she gave it to me as
20       Q. What kind of TVs were they?                20   a gift.
21       A. At that time, they was -- it was           21        Q. Okay.
22   Samsungs before the smart TV was out.             22        A. Yeah.
23       Q. Okay.                                      23        Q. Good gift?
                                                                                      24 (Pages 90 - 93)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 27 of 136
                                             Page 94                                              Page 96
 1        A. And another one --                         1   said something about businesses.
 2        Q. What wife was that?                        2       A. No, I'm saying that was it as far
 3        A. Kesha.                                     3   as --
 4        Q. All right. And the other one?              4       Q. As far as businesses?
 5        A. I think that we went half. We              5       A. Yeah, as far as business-wise.
 6   had it on layaway. It was a Christmas              6       Q. All right. And tell me your
 7   present.                                           7   mom's name.
 8        Q. Yeah.                                      8       A. Idella R. Agee.
 9        A. Yeah. And the kids didn't want             9       Q. And where does Ms. Agee live?
10   it or something like -- it was something to       10       A. In Montgomery, Alabama.
11   do -- I think they -- one of their fathers        11       Q. What is her address?
12   had brought one, and we just had an extra         12       A.                   Drive.
13   one.                                              13       Q. Is that the house you grew up in?
14        Q. Had an extra one?                         14       A. No, sir. I'm originally from
15        A. Yeah.                                     15   Brewton, Alabama.
16        Q. How much did that one run, the            16       Q. Brewton?
17   Xbox?                                             17       A. Yes, sir.
18        A. I can't remember. That was so             18       Q. All right. Did you go to high
19   long ago.                                         19   school in Brewton?
20        Q. And I have no idea how much --            20       A. No, sir, I went up here.
21        A. Yeah.                                     21       Q. You went in Montgomery?
22        Q. -- they cost.                             22       A. Yes, sir.
23            How much do they cost?                   23       Q. But you were born in Brewton?
                                             Page 95                                              Page 97
 1       A. I don't know. I don't even know.        1     A. Yes, sir.
 2   I haven't played a video game in so long, but  2     Q. How long did you live in Brewton?
 3   I think, at that time, what, two, three        3     A. I came to Brewton when I was five
 4   hundred dollars.                               4 years old. I mean, came to Montgomery when I
 5       Q. Okay. And that time would be            5 was five years old.
 6   2000 --                                        6     Q. Okay.
 7       A. Like, '8, '7, yeah.                     7     A. So, I lived in Brewton until I
 8       Q. '8?                                     8 was about five. Because my dad was in
 9       A. Yeah.                                   9 Vietnam, and that kind of, like, messed him
10       Q. Okay. What else -- who else did        10 up in the head.
11   you borrow money from?                        11     Q. Yeah.
12       A. As far as businesses, I mean,          12     A. So, we had to move because he
13   that's about it. I borrowed from people.      13 went crazy, man. And --
14       Q. People?                                14     Q. Uh-huh.
15       A. Yeah.                                  15     A. I had a rough life, yeah.
16        Q. Tell me about that.                   16     Q. Okay.
17       A. You know, my mom, she's the only       17     A. So, he went crazy. So, my mom
18   one that's living. My grandmom. I used to     18 escaped from him and came to Montgomery.
19   have to borrow money from them sometimes. A 19       Q. Okay. Just to get away?
20   couple of my best friends --                  20     A. She had to.
21       Q. Okay.                                  21     Q. All right. And so, that was --
22       A. -- you know, borrowed money from.      22 you were young then?
23       Q. All right. Anybody else? You           23     A. Yeah, I was very young.
                                                                                      25 (Pages 94 - 97)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 28 of 136
                                            Page 98                                                Page 100
 1       Q. Did you move to the Lynnwood               1   until I was probably about seven. And then,
 2   house then or where did you move?                 2   my mom moved to -- it was a trailer park
 3       A. No, sir. When I moved up here,             3   on -- by Air Base Boulevard. I think it was
 4   we were staying in Hope Hull. We moved with       4   called Cruise Trailer Park.
 5   some family members. They were staying in         5       Q. Okay.
 6   Hope Hull, deep off in the country, which is      6       A. Which, I went to Daisy Lawrence
 7   the Luverne area.                                 7   for a year. And she also moved to --
 8       Q. Okay.                                      8       Q. How about high school? You can
 9       A. Yeah. Yeah.                                9   jump ahead.
10       Q. How far is Hope Hull from                 10       A. Yeah, I can go ahead and jump
11   Luverne?                                         11   ahead. Because we stayed in a place called
12       A. It's not that far because --              12   Brigdale. I know we stayed in Brigdale,
13       Q. Not that far?                             13   which is another trailer park. We stayed
14       A. -- it's --                                14   there from my elementary years. I can
15          MS. MORGAN: Forty --                      15   remember from third grade all the way to
16          THE WITNESS: Yeah.                        16   sixth grade.
17          MS. MORGAN: -- miles or so.               17       Q. Okay.
18          MR. LOGSDON: Yeah.                        18       A. Yeah. And my high school years,
19          THE WITNESS: Yeah.                        19   we moved down the street, which was Old Selma
20       Q. (BY MR. LOGSDON) East west?               20   Road. I stayed there all the way until, you
21       A. Yeah.                                     21   know, I got -- after I had to drop out of
22       Q. Okay.                                     22   school because I had to take care of -- we
23          MS. MORGAN: Maybe --                      23   had to work because my mom and my stepdad --
                                            Page 99                                                Page 101
 1       Q. (BY MR. LOGSDON) I guess that           1      well, my stepdad got sick, and my mom, you
 2   makes sense?                                   2      know, she needed help. So, we had to do what
 3           MS. MORGAN: -- not even that.          3      we had to do. My sister had kids. So, I had
 4           I don't know.                          4      to kind of like put the education to the side
 5       A. Yeah, because it's like the road        5      and get a job and make sure everything was
 6   divides --                                     6      functioning around the house.
 7       Q. (BY MR. LOGSDON) Coming from two 7                 Q. What year would that have been
 8   different directions --                        8      in?
 9       A. Yeah.                                   9          A. '99, 2000. I was supposed to
10       Q. -- but I guess that's --               10      have been graduating in 2002.
11           All right. So, did you -- how         11          Q. So, you would have been a -- how
12   long did you live in Hope Hull?               12      far high school did you finish, freshman year
13       A. Well, from my memory, at that          13      or sophomore year?
14   age, I went to a school called Danley for two 14          A. Yeah, sophomore. Well,
15   years, which I was kindergarten and first     15      sophomore. Eleventh grade, I had to drop
16   grade. So, I can say two years.               16      out.
17       Q. Okay.                                  17          Q. Eleventh grade? Dropped out --
18       A. Which I was young. And then, my        18      okay. Finished sophomore year, dropped out
19   mom and my stepdad, I think, got together at  19      in the eleventh grade?
20   that time. And I -- we moved to Smiley        20          A. Yeah.
21   Court, which that was my stepdad's sister, we 21          Q. All right. What high school?
22   stayed with for a minute. Like I said, I was  22          A. Carver.
23   real young. And I think we stayed with them   23          Q. Did you play basketball for
                                                                                      26 (Pages 98 - 101)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 29 of 136
                                           Page 102                                               Page 104
 1   Carver?                                           1            MR. LOGSDON: Hank's doing you
 2       A. Yeah. I played basketball and              2   right.
 3   football at Carver.                               3            MS. TOURE: All the time. That's
 4       Q. And football?                              4   why I went home last night. We're going to
 5       A. Yeah.                                      5   take that minute from your time. We're not
 6       Q. Okay. I can tell a basketball              6   going to take that minute from your time.
 7   player when I see a basketball player.            7       Q. (BY MR. LOGSDON) The Carver High
 8       A. Yeah, I can play.                          8   School when you were -- when you were going
 9       Q. And you're probably looking at me          9   there --
10   and say I can tell somebody not a basketball     10       A. Uh-huh.
11   player.                                          11       Q. -- where were you living then?
12       A. I don't know. You look like you           12       A. Old Selma Road.
13   used to be a pretty sure guy, now.               13       Q. Off where?
14            MS. TOURE: I was a basketball           14       A. Old Selma Road.
15   player.                                          15       Q. Okay. And when you dropped out,
16            MR. LOGSDON: You were a                 16   where did you start working?
17   basketball player?                               17       A. I was already working when I was
18            MS. TOURE: A good one.                  18   in high school. I had to play ball and work.
19            MS. HOLLIDAY: There were                19       Q. All right.
20   fourteen people in your high school.             20       A. Yeah.
21            MR. LOGSDON: Fourteen people,           21       Q. Where'd you work?
22   that's right. You caught yourself there.         22       A. I worked at Subway, end up
23   Uh-huh.                                          23   working at a little warehouse, too, called
                                           Page 103                                               Page 105
 1            MS. TOURE: I went to the state           1   Picnic and McDonald's.
 2   championship and came in second --                2        Q. Okay. I like all three of those.
 3            MR. LOGSDON: Well, that's good.          3        A. Yeah. I had to get it in, man.
 4            MS. TOURE: -- in Tennessee back          4        Q. All right. How long did you work
 5   when women weren't playing basketball.            5   at --
 6            MS. MORGAN: Have you seen what           6        A. Subway was my first job. So, I
 7   Hank wrote about you this week?                   7   worked there probably, like, a year. I got
 8            MS. TOURE: No.                           8   fired because I didn't know what I was doing.
 9            MS. MORGAN: You've got to see            9   And Picnic, I only worked there for the
10   it. It beautifully talks about that.             10   summertime.
11            MR. LOGSDON: About that?                11        Q. Okay.
12            MS. TOURE: I played in the              12        A. I wasn't able to go to school and
13   '60s -- in the late '50s and the early '60s      13   work for them. So, I had picked up the
14   when girls basketball was --                     14   McDonald's. I worked at McDonald's probably,
15            MR. LOGSDON: Didn't do it.              15   like, three years.
16            MS. TOURE: In Tennessee. I was          16        Q. Okay. What McDonald's did you
17   in Tennessee.                                    17   work at?
18            MS. MORGAN: He said your coach          18        A. On Fairview.
19   said if he had just two of you on any team,      19        Q. And so, would that have -- help
20   he'd go to the championship.                     20   me with the years now. What years would that
21            MR. LOGSDON: There you go.              21   have been that you were at McDonald's?
22            MS. TOURE: I fought to the end,         22        A. I was probably was at McDonald's,
23   you know that.                                   23   like I say, between '99 and all the way to
                                                                                    27 (Pages 102 - 105)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 30 of 136
                                            Page 106                                               Page 108
 1   2001.                                      1                Q. Just as a manager?
 2      Q.     All right.                       2                A. Yes, ma'am. I mean, yes, sir.
 3      A.     Somewhere like that.             3           Sorry about that.
 4      Q.     All right.                       4                Q. All right. All right. Tell me
 5            MR. LOGSDON: It's 10:25. Do       5           about brothers and sisters.
 6   y'all want to take a break, maybe three    6                A. My sister, she gets disability
 7   minutes or so, and then, we'll come right  7           because, I think, due to her last child, she
 8   back?                                      8           went through a depression. And she had to
 9            MS. TOURE: What time is it,       9           get disability because kind of like --
10   12:45?                                    10                     MS. TOURE: Could you speak just
11            MS. MORGAN: 10:25.               11           a little louder, Mr. Agee?
12            MS. TOURE: 10:25.                12                A. Yeah, she went through postpartum
13                                             13           depression after her last child. So, she had
14            (Whereupon, a brief recess was   14           to get disability. Yeah.
15            taken.)                          15                Q. (BY MR. LOGSDON) Okay.
16                                             16                A. And my brother, he was also like
17        Q. (BY MR. LOGSDON) You were 17                   me. He had to, you know, step up also to be
18   telling me about your mom. And is she --  18           a man and had to stop working for a minute.
19   she's living currently --                 19                Q. Older or younger?
20        A. Yes, sir.                         20                A. Younger. I'm the middle child.
21        Q. -- correct?                       21                Q. All right. And what's your
22            All right. And you told me her   22           sister's name?
23   address. What does she do for employment? 23                A. Her name is Tameka Agee.
                                            Page 107                                               Page 109
 1        A. She's on disability now.                   1       Q. And what's your brother's name?
 2        Q. Okay. And how long has she been            2       A. Darell Agee.
 3   getting disability?                                3       Q. All right. What does your
 4        A. Just by my understanding, I will           4   brother do?
 5   say about the last five years now.                 5       A. Right now, he works for Sylvest.
 6        Q. What does she get disability for?          6   I mean, it's Koch Food, the chicken house.
 7        A. I really don't know. I just know           7       Q. Okay.
 8   she get disability.                                8       A. Yeah, he works there.
 9        Q. Okay.                                      9       Q. What does he do over there?
10        A. I know she's full covered.                10       A. I really don't know. He's been
11        Q. Full covered?                             11   working there for the last five to six years.
12        A. Yeah.                                     12       Q. Good job?
13        Q. And what did she do before                13       A. Yeah, he love it.
14   getting disability?                               14       Q. Okay. Earn pretty good?
15        A. She was working at the                    15           MS. MORGAN: Could we go off or
16   convenience stores.                               16   just a minute, the record?
17        Q. What did she do there?                    17
18        A. Managed.                                  18          (Whereupon, a discussion was held
19        Q. How long prior to the last five           19           off the record.)
20   years did she work at the convenience stores?     20
21        A. She's been working ever since             21          MR. LOGSDON: All right. Let's
22   we've been in Montgomery. She's been working      22   go back on the record.
23   at -- which, Shells and Stop-N-Go.                23       Q. You've used the expression twice
                                                                                     28 (Pages 106 - 109)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 31 of 136
                                              Page 110                                              Page 112
 1   that somebody has done something for a               1        A. She was also working at the --
 2   minute.                                              2   well, she first started working at the meat
 3        A. Yeah.                                        3   process over by South Lawn --
 4        Q. What do you mean when you say a              4        Q. Yeah.
 5   minute?                                              5        A. -- on Mobile Highway.
 6        A. A long time.                                 6           She used to work there because I
 7        Q. A long time?                                 7   used to have to help her with her kids --
 8        A. Yeah.                                        8        Q. Okay.
 9        Q. Okay.                                        9        A. -- when she works.
10        A. That's an old folks' term. I'm              10        Q. And have you ever tried to get
11   so used to being around old folks.                  11   disability?
12        Q. All right. And so, explain that             12        A. No, sir.
13   to me a little bit more. A long time, like,         13        Q. Have you ever applied for
14   several years?                                      14   unemployment?
15        A. Yeah, several years.                        15        A. Yes, sir.
16        Q. Okay. And I think you were                  16        Q. Did you ever get unemployment?
17   telling me -- so, your brother --                   17        A. Yeah. Yeah.
18        A. Been there about five or six                18        Q. When did you get unemployment?
19   years now.                                          19        A. One or two times. I think I got
20        Q. And that's a good job he's got?             20   it in 2000, I'll say, 8, 9, because the job I
21        A. Yeah.                                       21   was working for, they had closed down on us
22        Q. Earns pretty well?                          22   And that was the only time I really got it.
23        A. I guess for him. He likes it.               23   It was called Johnson Control. It was a
                                              Page 111                                              Page 113
 1   He goes there.                                       1   supplier for Hyundai.
 2       Q. All right. What did he do before              2        Q. All right.
 3   then?                                                3        A. And that's where one of the
 4       A. In and out of jobs. Temp                      4   packages we had to get, you know.
 5   services, also.                                      5        Q. Johnson Control was the company
 6       Q. All right.                                    6   you worked for?
 7       A. Trying to find his way, you know.             7        A. Yes, sir.
 8   He doesn't have an educational background            8        Q. All right. So, what -- how much
 9   and, you know, some -- we was the same -- all        9   did you get for unemployment?
10   three of us in the same boat. You know, we'd        10        A. At that time, I think it was
11   start trying to get our GED, and life, you          11   probably a minimum of two ten a week.
12   know. Sometimes you have to pick which              12        Q. Did you get it in a lump sum or
13   one -- what's important, you know.                  13   what?
14       Q. Okay.                                        14        A. No. It automatically kicked in.
15       A. So --                                        15        Q. Once you left Johnson Controls?
16       Q. All right. Do you have your GED?             16        A. Once they left us.
17       A. No, sir.                                     17        Q. All right.
18       Q. Have you tried to get it?                    18        A. Yeah.
19       A. Yeah. I went to Job Corps. I                 19        Q. Explain that to me.
20   went to Job Corps in 2000 -- 2002.                  20        A. I went to work one night, and
21       Q. Okay. All right. And before                  21   they was -- we had a meeting. And they was
22   your sister was on disability, what did she         22   telling us about how they was planning on
23   do?                                                 23   moving and whatever. We got off early that
                                                                                      29 (Pages 110 - 113)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 32 of 136
                                             Page 114                                               Page 116
 1   night. And the next day when it was time for 1              Q. Is she okay paying rent and all
 2   us to go to work, we had tape on the door.    2         that with her disability covering her
 3             MS. TOURE: Wow.                     3         expenses?
 4        A. And they gave -- they left a          4             A. Every now and then, I still have
 5   letter and a number that we should contact,   5         to -- I'm with her now.
 6   which they was out of Detroit, Michigan.      6             Q. Okay. Living there?
 7        Q. (BY MR. LOGSDON) Yeah.                7             A. Yeah.
 8        A. So, we had to, you know, call         8             Q. She's okay letting you live there
 9   them. They gave us -- they gave us a nice     9         if you need to live there?
10   little -- well, I ain't going to say a nice  10             A. You know, I don't want to -- I
11   little lump sum. But they gave us, you know, 11         don't want to get too personal on that.
12   like, almost a month's pay. And by the time 12              Q. Okay. Well, I don't want you to
13   that kicked out, the unemployment kicked in. 13         get too personal, but is that okay to do
14        Q. Okay. And what was your lump sum 14             that? I mean, is she okay with you living
15   that you got?                                15         there if you need to live there?
16        A. I can't remember. It was -- it       16             A. It's a time frame.
17   was enough to get by for a month.            17             Q. As long as it's for a certain
18        Q. All right. What did you do with      18         amount of time?
19   it?                                          19             A. (Witness nods head.)
20        A. Household. I was -- I was in the     20             Q. And then, what happens after that
21   process of getting married.                  21         time frame? Does she want you out?
22        Q. What year would this have been       22             A. Yeah.
23   in?                                          23             Q. Okay. Why is that? She just --
                                             Page 115                                               Page 117
 1        A. 2007, '8. They left in the end              1       A. Grown man.
 2   of 2008.                                            2       Q. Okay. All right. But you are
 3        Q. Okay. And Johnson Controls,                 3   living there now?
 4   that's a big company, isn't it?                     4       A. Yeah.
 5        A. Yeah, it's in Clanton now.                  5       Q. Do you have any kids with you
 6        Q. In Clanton?                                 6   there?
 7        A. Uh-huh.                                     7       A. No.
 8        Q. And they just closed up?                    8       Q. All right. Tell me -- let's --
 9        A. Yeah. Yeah. Because, at that                9   we were talking about where you worked, and
10   time, they was going through different -- I        10   we left off with working when you were at
11   guess, with different mayors or something.         11   McDonald's where you worked for three years.
12   And the contract that Hyundai had and all          12       A. Uh-huh.
13   type of stuff was going --                         13       Q. And what location was that
14        Q. Yeah.                                      14   McDonald's?
15        A. -- on around that time.                    15       A. West Fairview.
16            And that was one of the companies         16       Q. What years were you there?
17   that had to go immediately.                        17       A. '99, 2001.
18        Q. Okay. All right. The place your            18       Q. Did you work full time there?
19   mom lives now, how long has she lived there?       19       A. I had to, yes.
20        A. She's been there probably from,            20       Q. Okay. And what did you earn?
21   I'll say, five to ten years now.                   21       A. Around that time, minimum wage
22        Q. And does she rent or own?                  22   was probably, like, six twenty-five.
23        A. Yeah, she rent.                            23       Q. Okay. You were working forty
                                                                                      30 (Pages 114 - 117)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 33 of 136
                                            Page 118                                               Page 120
 1   hours a week?                                      1   of getting your high school diploma, a trade,
 2        A. Yeah. A little more, too.                  2   you know, rebuilding yourself.
 3        Q. Sometimes you'd get overtime?              3       Q. Yeah. So, this would have been
 4        A. Yeah.                                      4   2001?
 5        Q. Would you get paid time and a              5       A. '2. Yeah, 2002.
 6   half for overtime?                                 6       Q. 2000?
 7        A. I was so young, I can't really             7       A. '1 and '2.
 8   tell you that. I really didn't know. They          8       Q. '1 and '2?
 9   was just helping me out because they knew my       9       A. Yeah.
10   standards, what I was trying to do.               10       Q. So, did you move over to Albany?
11        Q. All right.                                11       A. Yeah. I think I stayed there
12        A. Yeah.                                     12   for, like, a year and -- I think a little
13        Q. After McDonald's, where'd you go?         13   over a year.
14        A. I was jobless for a minute. I             14       Q. And were you in an apartment or
15   went to Job Corps.                                15   what?
16        Q. Okay. Why did you leave                   16       A. No, it was on campus, an old,
17   McDonald's?                                       17   what is that, the old military base, Fort
18        A. I actually got fired at                   18   Benning.
19   McDonald's.                                       19       Q. Okay. Yeah. Yeah.
20        Q. And why did you get fired?                20       A. Uh-huh.
21        A. At that time, we was -- got into          21       Q. All right. And did they -- how
22   it with an employee that didn't want to do        22   did you -- did that cost anything or --
23   his job. And we had a little disagreement.        23       A. No, it was actually government
                                            Page 119                                               Page 121
 1       Q. Okay.                                       1   assistance.
 2       A. And they fired both of us.                  2        Q. Okay.
 3       Q. Okay. When you say got into it,             3        A. Yeah.
 4   were y'all -- were y'all --                        4        Q. So, they let you go over there,
 5       A. It was -- it was about to be a              5   they'll put you up?
 6   physical.                                          6        A. Yeah, they'll put you in a dorm.
 7       Q. About to be physical?                       7        Q. Cover your school?
 8       A. Yeah, it was about to be                    8        A. Yeah, cover your school, give you
 9   physical, but it didn't come to that. But I        9   a little allowance for every two weeks,
10   think the point that we was in the public         10   provide you with uniforms, healthcare.
11   with it, it came from the back to the public      11        Q. Okay. So, you had all your
12   with it.                                          12   expenses covered --
13       Q. Okay. So, after McDonald's,                13        A. Yeah.
14   where did you first apply?                        14        Q. -- at that time?
15       A. I applied everywhere. I applied            15        A. Yes, sir.
16   at a lot of places. I can't remember. The         16        Q. And what about food?
17   other McDonald's, other fast food                 17        A. Yeah, they provided us three
18   restaurants, warehouses. And I didn't get no      18   meals a day.
19   calls. So, my next option, like I said, I         19        Q. Okay. And you had a little
20   went to Job Corps, which was in Albany,           20   spending money on the side?
21   Georgia. Turner Job Corps.                        21        A. Yes, sir.
22       Q. What is Job Corps?                         22        Q. And what did you -- how long did
23       A. It's a place for a second chance           23   you stay? You said till 2002?
                                                                                     31 (Pages 118 - 121)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 34 of 136
                                           Page 122                                              Page 124
 1       A. Uh-huh.                                 1          Q. Okay.
 2       Q. Is that a yes?                          2          A. So, you might have a group of
 3       A. Yes, sir.                               3      people from New York just on the same thing
 4       Q. And why did you leave?                  4      they left from home.
 5       A. Man, I had gotten into some             5          Q. Uh-huh.
 6   trouble. Well, I ain't going to say no         6          A. You know, because you're on the
 7   trouble. Got into it with a couple of guys     7      campus. You're surrounded. It feels like
 8   from different states on some bullying. I      8      prison some days, you know what I'm saying?
 9   had to defend myself, and it led to a          9          Q. Yeah.
10   termination.                                  10          A. I never went to prison, but, you
11       Q. Who terminated you?                    11      know, it's the concept that, you know, you've
12       A. The school director, Mr. Young.        12      got this group of people over here and you've
13       Q. Okay. Is it called -- is the           13      got this group of people, and it's a
14   name of it Job Corps? Is that what it's       14      territorial thing.
15   called?                                       15          Q. Right.
16       A. Yes, sir.                              16          A. So, that's how it was. They
17       Q. Like if you're writing a letter        17      might -- we might be outside playing
18   to them, would you write it to just Job       18      basketball, and they might come and take the
19   Corps?                                        19      ball to the other side of the court, you
20       A. Well, you will, but it depend          20      know, or there's a chick that you like, and,
21   on -- they give you options where you want to 21      hey, he likes her, but, you know --
22   go. You can go to the one -- I think every    22          Q. Okay.
23   state has one.                                23          A. You know, just stuff like that.
                                           Page 123                                              Page 125
 1        Q. The one in Albany --                      1   It led to stuff like that.
 2        A. Yeah.                                     2        Q. So, what was the -- what was the
 3        Q. -- is that just called Job Corps?         3   thing that you were -- actually got you
 4        A. It's Turner Job Corps.                    4   kicked out of it?
 5        Q. Turner Job Corps?                         5        A. It was bullying because we had a
 6        A. Yes, sir.                                 6   dance. And it led to -- which I had a child.
 7        Q. Okay. In Albany, Georgia?                 7   I had -- my first child mom was from Job
 8        A. Uh-huh.                                   8   Corps. And it was -- like I said, a guy was
 9        Q. And you said there was an issue           9   harassing her. And, you know, I kind of,
10   that led to bullying?                            10   like, had to put my foot down about him
11        A. Uh-huh.                                  11   harassing my girlfriend at the time.
12        Q. And what do you mean by that?            12        Q. Uh-huh.
13   Somebody was bullying you or what happened?      13        A. And so, I guess he didn't like
14        A. The thing is, you know, by us            14   it. And days on, he used to come. And, you
15   being in Georgia, and Alabama is so small,       15   know, I used to avoid him. He used to do
16   and coming from different -- you've got          16   stuff. I used to avoid him, but he just
17   different cultures, states. They come in a       17   pushed a button that day. And we kind of
18   large group. So, I went to the one that          18   like -- we went at it, you know. So --
19   Alabama was a small --                           19        Q. This one did go to blows?
20        Q. Uh-huh.                                  20        A. Yeah, this one went to blows.
21        A. We were just small. Selma, we            21        Q. All right. When did you have
22   all stuck together because we're from            22   your child, what year?
23   Alabama.                                         23        A. 2002.
                                                                                   32 (Pages 122 - 125)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 35 of 136




                                             Page 126                                               Page 128
      1     Q. 2002?                                     1   when she found out she was preprant, she went
      2     A. Uh-huh.                                   2   home.
      3     Q. And what was your child's name?           3       Q. Oh, okay. Her mother was living
      4     A. Her name is                               4   on campus?
      5     Q.                                           5       A. Uh-huh.
      6     A. Yeah.                       . I'm         6       Q. And when she found out she was
      7 sorry.                                           7   pregnant, she went home to Decatur?
      8     Q. And last name?                            8       A. Uli-huh.
      9     A.           , spelled as it sounds.         9       Q. Is that a yes?
     10     Q. Okay. Have you had to support            10       A. Yes. I'm sony.
     11                                                 11       Q. A11 right. And since 2002 or so
     12     A. Yes, sir.                                12   when she was born, have you made visits over
     13     Q. Do you still support her?                13   there to Decatur --
     14     A. Yes, sir.                                14       A. Yes.
     15     Q. Where does she live?                     15       Q. -- to see her?
     16     A. In Georgia. Decatur, Georgia.            16       A. Yes.
     17     Q. Who does she live with?                  17       Q. How often do you go?
     18     A. Her mom.                                 18       A. At the time, I was young. So, it
     19     Q. Has she ever lived with you?             19   took me a minute because I wasn't financially
     20     A. No,sir.                                  20   stable, which. when I had got expelled. you
     21     Q. Do you just send her money here          21   know,I had to come back home. And my mom,I
     22 and there?                                      22   guess I was a downfall to her. So,I didn't
     23     A. Yeah,I go get her. She visits.           23   stay with her. I was living on the streets
                                             Page 127                                               Page 129
      1       Q. Okay. You go up to Decatur and          1   then. And so,I really didn't get into her
      2   get her?                                       2   life until she was probably about five.
      3       A. Uli-huh.                                3       Q.         's?
      4       Q. I should know where Decatur is in       4       A. Yes.
      5   Georgia. Where is Decatur in Georgia? I        5       Q. So,that puts us at around 2008?
      6   know where Luverne is.                         6       A. Yeah.
      7       A. I think ifs, like, the outside          7       Q. A11 right.
      8   of Atlanta.                                    8       A. That's when my other child,
      9       Q. Decatur is east --                      9   M,was born.
     10       A. East Point.                            10       Q. A11 right. Okay. rm following
     11       Q. -- of Atlanta --                       11   you now. So, 2008, that's when you started
     12       A. Yeah.                                  12   going over to Decatur?
     13       Q. -- by Stone Mountain?                  13       A. I was speaking to her, but I
     14       A. Yeah. East Point. Which, when          14   didn't really visit her until 2005.
     15   they say East Point --                        15       Q. You'd call her?
     16       Q. Okay.                                  16       A. Yeah, call her.
     17       A. -- that's what that mean.              17       Q. And then, 2005, you started
     18       Q. East Point?                            18   traveling over there to Decatur?
     19       A. Yeah.                                  19       A. Yeah. Well, she -- the first
     20       Q. So, since 2000 -- in 2002, was         20   time I came, they -- well, I ain't going to
     21   she living on campus with you or was she      21   say the first tUne. The first couple times,
     22   living with her mom iu Decalur?               22   like I said, they came aud got me to come
     23       A. She was living on campus. And          23   visit them --
                                                                                      33(Pages 126 - 129)
                                        Freedom Court Reporting
     877-373-3660                         A Veritext Company                                 205-397-2397

                                                                                       Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 36 of 136
                                             Page 130                                              Page 132
 1       Q. Okay.                                        1        Q. And did that -- they kind of not
 2       A. -- because I didn't have the                 2   like that when you'd try to get a job?
 3   means to.                                           3        A. Yeah. Yeah. Yeah.
 4       Q. All right. But since then --                 4        Q. All right. And so, when did
 5       A. Yeah, I've been --                           5   you -- when were you first able to find
 6       Q. -- you go --                                 6   something?
 7       A. Yeah.                                        7        A. It's probably about, like I said,
 8       Q. -- up until now?                             8   two years back from that. 2004, I worked at
 9       A. Yeah.                                        9   T and A Truck Stop.
10       Q. And how often would you go? How             10        Q. Okay. So, between 2002 and 2004,
11   many times a year?                                 11   I think you started to say this, your mom --
12       A. Probably about twice out of the             12        A. Yeah.
13   year.                                              13        Q. -- she was kind of --
14       Q. Okay. And how long do you stay?             14        A. Yeah.
15       A. Sometimes a day or two.                     15        Q. -- she --
16       Q. All right.                                  16        A. I was doing music. Me and my
17       A. No more than two days. It depend            17   brother and a couple guys, we was doing
18   because job function, you know.                    18   music. So, that's how we was really getting
19       Q. Go over there on the weekends and           19   by.
20   that kind of thing?                                20        Q. All right.
21       A. Yeah. Yeah.                                 21        A. We was just -- that was our
22       Q. And would you -- what do y'all              22   passion at that time.
23   do, just go --                                     23        Q. You were what?
                                             Page 131                                              Page 133
 1        A. Visit. Just they'll cook and,               1       A. Rapping at that time --
 2   you know, we'll just sit till -- I stay at          2       Q. Yeah.
 3   her mom house. She have her own house. Her          3       A. -- rap music at that time.
 4   mom let me come stay so I don't have to buy a       4       Q. What did you call it?
 5   hotel room and everything. So, they just            5       A. Rapping.
 6   cook and just have a ball.                          6       Q. What did you call it before
 7        Q. All right. All right. So, we're             7   rapping, though?
 8   back at 2002?                                       8       A. Music.
 9        A. Right.                                      9       Q. Okay. I thought you said
10        Q. And you've told me about Job               10   something else.
11   Corps. And you started to tell me what you         11       A. No, we was doing music at that
12   did next --                                        12   time.
13        A. Uh-huh.                                    13       Q. Okay.
14        Q. -- after Job Corps.                        14       A. So, we would make CDs and try to
15        A. Came back, kind of hard for me to          15   perform at different shows and stuff like
16   find a job. It took me -- I ain't going to         16   that.
17   lie, it took me, like, two years to even find      17       Q. Yeah. Yeah.
18   a job because I didn't have no high school         18       A. So --
19   diploma or nothing like that. And then --          19       Q. Where all were y'all performing?
20        Q. Did it hurt -- I guess you had to          20       A. Just local around Montgomery,
21   tell them you had gotten kicked out of the         21   Selma, a couple of Selma spots, you know --
22   Job Corps?                                         22       Q. Yeah.
23        A. Yeah.                                      23       A. -- Lowndes County, and stuff like
                                                                                     34 (Pages 130 - 133)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 37 of 136
                                            Page 134                                               Page 136
 1   that.                                              1       Q. -- paid the bills?
 2            MR. LOGSDON: She was probably at          2       A. Yeah, we paid the bills.
 3   all of them.                                       3       Q. Okay.
 4            MS. TOURE: I love rap music as            4       A. It feel like if you wanted to be
 5   long as it doesn't have profanity in it.           5   a rapper, you had to go twelve rounds on the
 6            MS. MORGAN: Don't ask him about           6   mike, you know.
 7   that. I object.                                    7       Q. Uh-huh.
 8        Q. (BY MR. LOGSDON) All right. So,            8       A. You just can't sit there and
 9   first rap band, who's the first rap band?          9   just -- you had to put passion in it.
10   Who started it?                                   10       Q. Yeah.
11        A. I will say Run-DMC.                       11       A. Yeah.
12        Q. Run-DMC.                                  12       Q. That's what I was going to ask
13        A. That's what I remember.                   13   you. What is 12 Round Gs? What does that
14        Q. All right. So, what were y'all            14   mean?
15   earning doing that?                               15       A. It's just like being in the
16        A. Man, at that time, CDs was -- we          16   boxing ring, you go twelve rounds, you know.
17   tried to get five dollars. We'd probably get      17       Q. Okay.
18   a dollar a CD. So, we was probably earning,       18       A. Yeah.
19   like, forty, fifty dollars maybe a week or        19       Q. And then, Gs?
20   maybe a month.                                    20       A. Yeah, we was just young
21        Q. Okay. Just doing enough to                21   gangsters --
22   support yourself?                                 22       Q. Okay.
23        A. Yeah.                                     23       A. -- as we say.
                                            Page 135                                               Page 137
 1       Q. Playing around at --                        1       Q. Okay. G stood for --
 2       A. Yeah. Different spots.                      2       A. Gangsters.
 3       Q. -- Montgomery, Selma, just all              3       Q. -- gangsters?
 4   around?                                            4       A. Yeah.
 5            What was the name of your group?          5       Q. All right. All right. So, while
 6       A. 12 Round Gs.                                6   you were doing this -- or what did you do
 7       Q. Okay.                                       7   next?
 8       A. Yeah. It was just --                        8       A. Still trying to -- going back and
 9       Q. Okay. But where were you living?            9   forth to Job Corps. I was still trying to
10       A. I was staying with my friends at           10   maintain to get me my GED and putting in
11   that time, when I came back from Job Corps.       11   applications at different spots. And, like I
12       Q. Okay.                                      12   said, Mr. Norman at TA Truck Spot --
13       A. Because I had a guy that went              13       Q. Okay.
14   to -- his name was Cortez Collins. And his        14       A. -- he broke the ice for me.
15   mom let me stay with them for a minute --         15           He gave me a job.
16       Q. Okay.                                      16       Q. All right. Are you still doing
17       A. -- because I didn't have nowhere           17   any rapping on the side?
18   to go.                                            18       A. No, that's -- I was young, man.
19       Q. All right.                                 19   I was young.
20       A. Yeah.                                      20       Q. All right.
21       Q. All right. But 12 Round Gs, you            21       A. I was young. I'm a father. I'm
22   didn't become Run-DMC, but you --                 22   trying to be a good father, man.
23       A. Yeah.                                      23       Q. Okay. T and A Truck Stop, where
                                                                                     35 (Pages 134 - 137)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 38 of 136
                                              Page 138                                               Page 140
 1   is that located?                                     1       Q. At Hyundai?
 2        A. On the Southern Boulevard.                   2       A. Yeah. Well, it's not -- well, we
 3        Q. And you said your supervisor                 3   was building the consoles -- the consoles,
 4   was --                                               4   the headrests, the armrests. We was making
 5        A. Mr. Norman.                                  5   the frame of the dashboard. That's what I
 6        Q. What did you do there?                       6   was doing.
 7        A. Cleaned showers, janitorial                  7       Q. What location was that?
 8   really.                                              8       A. That was over there on Sixth
 9        Q. Okay. How long did you work                  9   Street.
10   there?                                              10       Q. In --
11        A. Probably a year.                            11       A. In Montgomery, Alabama.
12        Q. And what did you earn?                      12       Q. Was it --
13        A. At that time, still, like, six              13       A. On the north side of Montgomery.
14   twenty-five. Yeah. About six twenty-five.           14       Q. Okay. And would it be in the
15        Q. All right. What did you do --               15   Hyundai facility or would it be in the
16   why'd you leave?                                    16   Johnson Controls?
17        A. Actually, end up -- when I was              17       A. It was the Johnson Controls
18   staying with my best friend, they got               18   facility.
19   evicted. So, it was kind of hard for me to          19       Q. Okay.
20   get back and forth to work because we kind of       20       A. Yeah.
21   moved, like, on the opposite side of town.          21       Q. And I guess when you said Johnson
22        Q. Okay. So, you left T and A?                 22   Controls, some reason, I was thinking like --
23        A. Yeah. I got fired.                          23       A. Heating and air?
                                              Page 139                                               Page 141
 1       Q. Okay. And tell me why you got                 1       Q. Heating and air.
 2   fired.                                               2       A. Yeah.
 3       A. Tardiness. Like I said, I -- at               3       Q. This is a different company?
 4   that time, I don't even think Montgomery had         4       A. Uh-huh.
 5   a real dependable bus route. So, it was --           5       Q. All right.
 6   it was -- I was a little league out of my            6       A. They had so many going on --
 7   walking distance. So, like I said, you know,         7   like, they still have heating and air down
 8   the vehicles we -- I was trying, but I               8   here, but they was also part of the
 9   couldn't.                                            9   suppliers.
10       Q. All right. And then, what'd you              10       Q. Okay. And is it a different
11   do next?                                            11   company than the heating and air or --
12       A. That's when I finally got a job,             12       A. Yeah, it's way different.
13   a real job, at Johnson Control.                     13       Q. It's just a completely different
14       Q. Okay. And that would have been               14   one?
15   2005?                                               15       A. Uh-huh. It's way different.
16       A. Yeah, '4.                                    16       Q. And where is that company based
17       Q. I'm calling your rap job a real              17   out of, the Johnson Controls company you're
18   job. All right. 2004 --                             18   talking about?
19       A. Yeah.                                        19       A. The one I was talking about?
20       Q. -- Johnson Controls?                         20       Q. Yeah.
21       A. Johnson Control.                             21       A. It's an automotive manufacturer.
22       Q. And tell me what you did.                    22   They was a subcontract with Hyundai and the
23       A. I was production assembly line.              23   top Hyundai suppliers, like, Lear, Mobis, and
                                                                                       36 (Pages 138 - 141)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 39 of 136
                                          Page 142                                                 Page 144
 1   Glovis.                                          1         A.   Starting off, right at forty.
 2       Q. Uh-huh.                                   2         Q.   And what'd you work your way up
 3       A. Because, like, Glovis would make          3   to?
 4   the seats, but we make the springs for the       4        A. Probably doing about fifty, fifty
 5   seats.                                           5   hours --
 6       Q. Okay.                                     6        Q. Okay.
 7       A. So, it was, like, a -- what you           7        A. -- After I got hired on.
 8   call that, a subcontractor, something like       8        Q. How long did you work there?
 9   that?                                            9        A. I worked at Johnson Control for
10       Q. Uh-huh.                                  10   maybe three and a half years.
11       A. Yeah.                                    11        Q. Okay. 2004 to 2007 or '8?
12       Q. All right. And so, Johnson --            12        A. Yeah, '9 because that's when they
13   but where was the -- where is Johnson           13   left, yeah.
14   Controls? Where are they headquartered?         14        Q. 2004 to 2009?
15       A. Detroit, Michigan.                       15        A. Yeah.
16       Q. Okay.                                    16        Q. Whenever it is, it was just
17       A. Because they used to be a part of        17   before you started the unemployment --
18   the Ford, GMC.                                  18        A. Yeah.
19       Q. Okay. All right. And that                19        Q. -- that you told me about?
20   sounds like a good job. How did you get that    20        A. Uh-huh.
21   job?                                            21        Q. All right. And so, when you
22       A. I went through Kelly Temp                22   finished working there, what were you making?
23   Service.                                        23        A. I will say, like, thirteen
                                          Page 143                                                 Page 145
 1       Q. Okay.                                  1      sixty-five.
 2       A. I had to work my butt off. I had       2           Q. Okay. And is that forty hours a
 3   to work, like, over six hundred and something 3      week or sometime overtime?
 4   hours.                                        4           A. Forty hours a week, sometime
 5       Q. Work six hundred hours --              5      overtime. Well, we were based off Hyundai
 6       A. To get hired on.                       6      schedule. We didn't know because the way
 7       Q. -- for Johnson --                      7      they was doing it at that time, when Hyundai
 8       A. No.                                    8      first came, Hyundai will call. Like, you'll
 9       Q. -- as a temp --                        9      get your forty hours, but they'll call
10       A. As a temp, yeah.                      10      everybody around, hey, we need y'all to stay
11       Q. -- for Kelly, and then, they          11      because we got this going on.
12   liked you and hired you on?                  12           Q. Uh-huh.
13       A. Uh-huh.                               13           A. So, that's how it would function
14       Q. When you were working for             14      with us.
15   Kelly -- is Kelly -- Kelly's out of          15           Q. Okay.
16   Montgomery?                                  16           A. We were just on call.
17       A. Yes, sir. That's on Carmichael        17           Q. All right. When you worked over
18   Road, too.                                   18      forty hours, would you get more than thirteen
19       Q. And what did you -- what was your 19          sixty-five?
20   starting pay?                                20           A. Yeah.
21       A. I think it was eight fifty.           21           Q. What would you get then?
22       Q. All right. And how many hours a       22           A. Half of thirteen sixty-five.
23   week were you working?                       23           Q. Time and a half?
                                                                                     37 (Pages 142 - 145)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                    205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 40 of 136
                                             Page 146                                               Page 148
 1       A. Yeah, time and a half.                       1   first wife. And me and her, we -- I moved in
 2       Q. So, on average, how many -- how              2   with her. She stayed on Norman Bridge Road.
 3   much were you earning -- or how many -- how         3        Q. Okay.
 4   many -- much overtime work were you getting?        4        A. So, I moved in with her.
 5       A. Man, it's been so long. I will               5        Q. All right. And I'll get to that
 6   say --                                              6   in a minute.
 7       Q. Maybe you can tell me average per            7           But any of the time you worked at
 8   month overtime hours.                               8   Johnson Controls, were you ever putting or
 9       A. Overtime hours, I was probably               9   did you ever have any bank account, either a
10   getting about between ten and fifteen hours        10   credit union or anything?
11   overtime a month.                                  11        A. (Witness shakes head.)
12       Q. A month. Okay.                              12           The only thing I had was a
13           Did you take the overtime any              13   401(k). And that's probably it. That's the
14   chance you could get it?                           14   only thing my money was fluctuating in was
15       A. Yeah.                                       15   coming out my check. But everything else, I
16       Q. Okay.                                       16   was cashing my check.
17       A. I had no choice.                            17        Q. Okay. So, they would take money
18       Q. Okay. Yeah, you kind of -- you              18   out for 401(k) --
19   kind of had to --                                  19        A. Yes, sir.
20       A. Yeah.                                       20        Q. -- you'd get your check, and
21       Q. -- because when Hyundai needed              21   you'd just go cash it --
22   something --                                       22        A. Yes, sir.
23       A. Yeah, we had no choice. You had             23        Q. -- at a check cashing spot?
                                             Page 147                                               Page 149
 1   to be on call, because if you didn't -- I           1       A. Yes, sir.
 2   mean, just say if you leave, you know --            2       Q. And I guess Johnson Controls is a
 3       Q. Yeah.                                        3   pretty big company and it was pretty easy to
 4       A. -- you only do that so many                  4   get your check cashed?
 5   tires, you're fired.                                5       A. Uh-huh.
 6       Q. Yeah.                                        6       Q. And how much did you build up in
 7       A. So, you have to stay.                        7   the 401(k)?
 8       Q. All right. And when you were                 8       A. I really didn't -- I don't -- I
 9   getting paid then, were you have -- did you         9   think I got probably, like, twenty-five
10   have direct deposit?                               10   hundred because I did it almost at the end of
11       A. No, I think I was getting a check           11   their closing because I really didn't know
12   then, yeah.                                        12   what a 401(k) was --
13       Q. Where were you depositing it?               13       Q. Uh-huh.
14       A. At different cash spots,                    14       A. -- until I got help from an
15   different check cashing places.                    15   employee, an older employee, and he told me
16       Q. Did you ever put it in the bank?            16   to start doing it.
17       A. No, I didn't have a bank account            17            So, I think I did it for, like, a
18   because I didn't have a stable household. I        18   year and probably six months. And it
19   was -- like I say, I was living with my            19   fluctuated probably like twenty-five hundred
20   friend. And then, you know, just going             20   dollars.
21   places every now and then until I decided,         21       Q. All right. The way that works,
22   you know, it was time for me to get something      22   you could -- you can opt out, you don't have
23   on my own, which I -- at that time, I met my       23   to do it --
                                                                                      38 (Pages 146 - 149)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 41 of 136
                                           Page 150                                              Page 152
 1        A. Yeah.                                     1   I said, I was getting married. Some went to
 2        Q. -- but if you do it, they'll              2   the marriage. Some -- like I said, she was
 3   match it or give you --                           3   pregnant -- towards the kids. And the rest,
 4        A. Yeah.                                     4   I know was bills. The majority was bills,
 5        Q. -- some money?                            5   because, like I said, at that time, you know,
 6        A. Yeah, they matched it.                    6   it was tight for us.
 7        Q. Okay.                                     7       Q. All right.
 8        A. So, I had to -- when I got that,          8       A. It was real tight.
 9   I had to get my 401(k) because it was bills       9       Q. So, bills were some?
10   and stuff due. So, I kind of, like, took         10       A. Uh-huh.
11   that route, too, as a little package.            11       Q. Some went to the marriage?
12        Q. All right. Did you -- did you --         12       A. Uh-huh.
13   is that money still in there or --               13       Q. Do anything fun with any of it?
14        A. No, I mean, it was gone when they        14       A. No, we didn't even have a
15   closed. Like I said, when they closed down,      15   honeymoon.
16   you can take it out or you could have rolled     16       Q. When you said it went to the
17   over --                                          17   marriage, what do you mean by that?
18        Q. Yeah.                                    18       A. Rings, marriage license, and the
19        A. -- into something else.                  19   deposit of where we had our marriage, which
20            So, I had to take it out because        20   it was right down the street at a hotel.
21   I -- like I said, I had bills, children. I       21       Q. Okay. And how much was that?
22   had stuff to do.                                 22       A. Seven fifty for the --
23        Q. Okay. And so, you got -- you             23       Q. For the hotel?
                                           Page 151                                              Page 153
 1   told me you got the severance from them, and 1             A. Uh-huh.
 2   then, you also got your 401(k)?              2             Q. What bills were you paying, did
 3       A. Uh-huh.                               3        they go to?
 4       Q. Is that right?                        4             A. Rent. Rent got behind because
 5       A. Yeah.                                 5        we -- rent got behind, car note got behind,
 6       Q. And you said the 401(k) was --        6        light bill.
 7       A. Right.                                7             Q. Okay.
 8       Q. -- twenty-five hundred?               8             A. Groceries.
 9       A. Yeah, about twenty-five hundred       9             Q. All right.
10   dollars.                                    10             A. Day care, kids' school clothes,
11       Q. And the month's salary would have 11           supplies.
12   been what?                                  12             Q. Okay. What else?
13       A. Probably about a little more than    13             A. That's about it. That's all I
14   that. Probably about thirty -- about almost 14        could do. It was five thousand, but it's a
15   thirty -- three. I'll say almost -- almost  15        lot -- it was not much to do with it.
16   three.                                      16             Q. All right. Where were you living
17       Q. Three?                               17        at the time for the rent?
18       A. Between twenty-five and three.       18             A. We was living in -- like I say, I
19       Q. So, you had about five thousand?     19        was living with her. It was in -- it was
20       A. Yeah, about five thousand.           20        Norman Bridge Road. What's the name of that
21       Q. Tell me what you remember            21        apartment complex?
22   spending that on. It's a lot of cash.       22             Q. Do you know what y'all were
23       A. Yeah, it was. At that time, like     23        paying for rent?
                                                                                   39 (Pages 150 - 153)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 42 of 136
                                           Page 154                                               Page 156
 1        A. Seven fifty. It was a townhouse.          1   that?
 2        Q. Seven fifty per month?                    2       A. No, they give you a card. At
 3        A. Uh-huh.                                   3   that time, they give you a card. That's what
 4        Q. Is that a yes?                            4   it was going on, a debit card, a Visa debit
 5        A. Yeah. Yes. I'm sorry.                     5   card.
 6        Q. And was it a two-bedroom                  6       Q. A Visa?
 7   townhouse?                                        7       A. Uh-huh.
 8        A. Yeah, a two-bedroom.                      8       Q. All right. And it just would
 9        Q. And who all did you have living           9   show up every --
10   there with you?                                  10       A. Wednesday.
11        A. At that time, before my younger          11       Q. -- Wednesday on the debit card?
12   daughter was born, it was just me, her, and      12       A. Uh-huh.
13   her two sons.                                    13       Q. Would it be -- okay.
14        Q. All right. And was she working           14           Would you get anything other than
15   at Cracker Barrel at the time?                   15   the two ten per week?
16        A. No, that's not Monica. That's my         16       A. That's it.
17   first wife.                                      17       Q. Did they require that you do
18        Q. Oh, I'm sorry.                           18   interviews and things like that?
19           MS. HOLLIDAY: Revenue                    19       A. Yes, sir.
20   Department.                                      20       Q. Who were you -- were you meeting
21        Q. (BY MR. LOGSDON) Revenue                 21   with someone?
22   Department.                                      22       A. No. You just go to the
23        A. Yeah.                                    23   unemployment office, go to their unemployment
                                           Page 155                                               Page 157
 1       Q. See, she's listening.                      1   center, and you'll go, get online, fill in
 2       A. Yeah.                                      2   applications. Then, they'll give you an
 3       Q. All right. After Johnson                   3   option to go to school, get your GED, stuff
 4   Controls, you told me that you drew               4   like that.
 5   unemployment?                                     5        Q. Okay. What location?
 6       A. Uh-huh.                                    6        A. Southern Boulevard.
 7       Q. And how long did you say you drew          7        Q. So, did you take the option of
 8   unemployment?                                     8   getting your GED?
 9       A. Probably about two and a half              9        A. Yeah.
10   years. They gave it to us about two and a        10        Q. Tell me about that.
11   half years.                                      11        A. Like I said, I did, but I still
12       Q. The unemployment?                         12   had to look for a job. So --
13       A. Yes, sir.                                 13        Q. All right. So, during this two
14       Q. And did the amount fluctuate?             14   and a half years, take me through that.
15       A. No.                                       15   You've told me one of the things that you
16       Q. Two hundred a month?                      16   were doing is you'd go down and meet with
17       A. Yeah, about two ten a month. Two          17   them.
18   ten a week.                                      18        A. Uh-huh. Well --
19       Q. Two ten per week?                         19        Q. And how often would you meet with
20       A. Uh-huh.                                   20   them?
21       Q. And I think unemployment, they --         21        A. When I first started off getting
22   don't they require it going to some kind of      22   it, I didn't. I didn't. I just got it. I
23   account, direct deposit, or something like       23   was a house father as you'll say. I just be
                                                                                    40 (Pages 154 - 157)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 43 of 136
                                           Page 158                                                Page 160
 1   at home all the time doing the housework          1       Q. And what all did you do to try
 2   while she was at work. Because, at that           2   to -- after that first year, what all did you
 3   time, it was kind of hard for the day care.       3   do to go to the center to try to get a job
 4   So, after she had the baby, she went back to      4   and get your GED?
 5   work and I stayed home with the kids.             5       A. We'll go, you'll talk to a
 6       Q. Okay. And what kids were at                6   representative, and he'll try to get you a
 7   home?                                             7   job. At that time, the job that was
 8       A. Her two sons, and then, our                8   available was high school diplomas, GED. I
 9   daughter was born.                                9   didn't have them. So, I had to go through --
10       Q. Okay. Were you good with that or          10   you know, you go out twice a week. It was --
11   were you trying to get work?                     11   you can on a Monday to your GED class for two
12       A. I was -- I was good with that. I          12   hours and a Thursday for two hours, and then,
13   was good with that. We was good for a            13   you'll go, you'll fill out an application,
14   minute.                                          14   and stuff like that.
15       Q. Okay. A minute means awhile?              15       Q. Did you get your GED during this
16       A. Yeah. I'm sorry. We were good             16   time?
17   probably, I'll say, a year. I did it for a       17       A. I didn't.
18   year, because, you know, it was --               18       Q. And tell me about that. What
19       Q. Yeah.                                     19   happened with that?
20       A. -- it was a newborn baby.                 20       A. Just stopped going. It was --
21            So, you know, we was -- we both         21   mainly, it got rough. The bills got rough.
22   were shaky about putting her in day care.        22   Our relationship got rough. And, you know,
23       Q. Okay.                                     23   just had to try to fix it. And it just went
                                           Page 159                                                Page 161
 1        A. And it --                                 1   south.
 2        Q. So, she -- you told me you were           2       Q. Okay. And tell me what you mean
 3   on unemployment for two and a half years?         3   by that.
 4        A. Right.                                    4       A. Like I say, after the year when
 5        Q. So, would that have been the              5   we started putting her in day care, day care
 6   first year?                                       6   got expensive. So, I couldn't afford it.
 7        A. Yeah, the first year.                     7   And, at that time, when I was trying to look
 8        Q. All right. And then, you -- and           8   for a job, you know, we was going through a
 9   then, after the first year, you put her in        9   recession then, you know. It wasn't no jobs
10   day care?                                        10   fluctuating at that time.
11        A. Uh-huh.                                  11       Q. Okay.
12        Q. At which day care?                       12       A. So, unemployment was the best
13        A. It was Century 2000.                     13   thing I had to keep something coming in the
14        Q. And they charged two hundred?            14   house. And, you know, when the bills get a
15        A. Yeah.                                    15   burden on them, you know, you kind of start
16        Q. Per month?                               16   kind of different arguments and distance from
17        A. Uh-huh.                                  17   each other. And so --
18        Q. Okay. And what did you do then?          18       Q. So, the unemployment would have
19        A. As I say, I started going to the         19   been -- when you were on unemployment, that
20   center trying to get a job and get my GED.       20   would have been from 2009 until about 2012?
21        Q. The center meaning the                   21       A. Uh-huh.
22   unemployment center?                             22       Q. Is that a yes?
23        A. Yes, sir.                                23       A. Yes.
                                                                                     41 (Pages 158 - 161)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 44 of 136
                                            Page 162                                             Page 164
 1       Q. The --                                      1       A. Uh-huh.
 2       A. And it was hard to get a job in             2       Q. -- what -- was that the way that
 3   Montgomery because when the recession started      3   worked, could you do some of it at home?
 4   to hit, I mean, like, it was a lot of people       4       A. No. At that time -- now, you can
 5   jobless.                                           5   do it at home. But around then, you had to
 6       Q. What was -- what was your wife              6   go. And, like I said, we only had one
 7   earning at the time?                               7   vehicle. So, that was a -- she had to go to
 8       A. I really don't even know. I                 8   work. I mean, I had to make a decision. I
 9   really didn't get in her money situation like      9   couldn't just, you know --
10   that --                                           10       Q. Okay. Did you take any of the
11       Q. Okay.                                      11   classes for the GED?
12       A. -- as far as her earnings.                 12       A. Yeah, I took some. I took some.
13       Q. And then, 2009 to 2012, what               13       Q. Did you take any tests or
14   children were you -- were living at home?         14   anything?
15       A. Like I said, her two sons and my           15       A. Yeah, I got -- I got all the way
16   daughter.                                         16   up to the practice test, until things got
17       Q. How old were her two sons?                 17   harder for me to actually take the test.
18       A. At that time, her oldest son, at           18   Because, at that time, you had to pay. And I
19   that time, he was probably, like, maybe           19   really didn't have the money to just put to
20   nine -- no, I'm not going to say nine --          20   the side to take my GED and take care of my
21   probably ten or eleven. And the middle boy,       21   household.
22   he was probably, like, four or five.              22       Q. Okay.
23       Q. Okay. But they were in school?             23       A. Because I was just getting
                                            Page 163                                             Page 165
 1       A. Yes, sir.                               1       unemployment then.
 2       Q. Do you remember anywhere that you 2                 Q. Did you try to get any government
 3   could tell me you applied between 2009 and 3           assistance for the GED?
 4   2012?                                          4           A. No, they wasn't giving none at
 5       A. I applied, like I said,                 5       that time.
 6   everywhere in Montgomery, McDonald's,          6           Q. All right.
 7   Hardee's, Arby's, Baptist South, Jackson       7           A. They weren't even giving food
 8   Hospital, Citgo gas stations, Hyundai          8       stamps at that time.
 9   suppliers, Hyundai. You name it, I was out     9           Q. They were not?
10   there.                                        10           A. They were not.
11       Q. How about the Kelly Temp Service? 11                Q. Okay. So, 2012, things were
12       A. Yeah. I mean, they even -- you         12       getting better, fortunately, with the
13   know, at the time, it was so bad, the temp    13       economy. It started improving a whole lot.
14   service will go ahead and tell you -- they'll 14           A. For the economy but not for me.
15   have letters outside the door, we're not      15           Q. All right. So, tell me about
16   hiring. So, there's no sense in you even      16       that. The economy was getting better, but
17   pulling up.                                   17       for you, it wasn't getting better?
18       Q. Okay.                                  18           A. It wasn't getting better, you
19       A. You had to call before you even        19       know. I mean, I'm still starting from the
20   attempt to even try to come and fill an       20       bottom.
21   application out.                              21           Q. All right.
22       Q. All right. Now, the GED -- as          22           A. Even though the jobs were hiring,
23   far as getting your GED --                    23       I couldn't get to.
                                                                                    42 (Pages 162 - 165)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 45 of 136
                                            Page 166                                               Page 168
 1        Q. So, tell me what you started               1         A.   Uh-huh.
 2   doing in 2012.                                     2         Q.   We know what a minute is.
 3        A. The same thing I was doing,                3         A.   Yeah.
 4   filing, go looking for a job, trying to get        4         Q.   We don't know what not that long
 5   my GED. Because me and her, we split up.           5   is.
 6   And, like I say, I had to end up -- I was          6       A. Not that long. What I mean by
 7   staying with my sister at that time, after we      7   that, it's probably about three months. I
 8   split up. I let her -- you know, just let          8   survived three months before it came a
 9   her go by her way because I was tired of           9   problem me getting back and forth to work.
10   fighting. I split. I just -- it was hard,         10       Q. Okay. Did you get laid off or
11   man. It was just me trying to get back and        11   what happened?
12   forth to Hyundai or they'll have a job out on     12       A. Yeah, I got laid off.
13   Mt. Meigs Road. I don't have a ride. So, it       13       Q. For tardiness or absences?
14   was just me in and out of jobs.                   14       A. Yes, tardiness.
15        Q. Tell me your -- I'm sorry.                15       Q. How were you getting to work at
16        A. Oh, you're good.                          16   the time?
17        Q. Tell me your first job.                   17       A. Sometimes walking, sometimes I'll
18        A. After that?                               18   find a ride.
19        Q. Yeah.                                     19       Q. Were you living in Hope Hull?
20        A. It was -- my first job was                20       A. No.
21   Picnic. I mean, not Picnic but Genpak.            21       Q. Where were you living?
22        Q. Spell that.                               22       A. I was living, at that time --
23        A. G-e-n-p-a-k.                              23   what that was -- Virginia Meadows.
                                            Page 167                                               Page 169
 1        Q. Where is Genpak?                           1       Q. What city?
 2        A. In Hope Hull.                              2       A. Montgomery.
 3        Q. And what did you do for Genpak?            3       Q. Well, you weren't walking from
 4        A. I was a production line, watching          4   Montgomery to Hope Hull, were you?
 5   production line, assembly line. Just               5       A. (Witness nods head.)
 6   watching bottles go down the line.                 6       Q. Walking?
 7        Q. Is it Genpak? What else is it              7       A. Yeah.
 8   Genpak Bottling Company or --                      8       Q. All right. How far is that?
 9        A. No, it's just Genpak. That's               9       A. That's a walk. That's probably
10   all I -- at that time.                            10   about ten to twelve miles.
11        Q. When did you start there?                 11       Q. Okay.
12        A. Somewhere between 2000 -- the end         12       A. I had to choose night shift in
13   of 2011, 2012.                                    13   order to get there and get some sleep, make
14        Q. How long were you at Genpak?              14   sure I get up in time. I'd probably get
15        A. Not that long.                            15   around probably about 4:00 that evening. I
16        Q. What did you earn?                        16   had to be to work at what, 8:00.
17        A. Probably about eight fifty. I             17       Q. Okay.
18   was a temp.                                       18       A. So, I might end up catching a
19        Q. Who were you temping through?             19   blessing on the way there. Somebody might
20        A. The same ones, OmniSource, I              20   see me walking and, hey, man, where you
21   think I was, or Ambassador, one of them.          21   going, you know.
22        Q. All right. And you said not that          22       Q. Give you a ride?
23   long.                                             23       A. Or drop me off halfway.
                                                                                      43 (Pages 166 - 169)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 46 of 136
                                             Page 170                                                 Page 172
 1       Q. Yeah. All right. So, what car                1        Q. And were you meeting with an
 2   did y'all have at the time?                         2   employment person at the time?
 3       A. At that time, we split up. She               3        A. Yeah.
 4   had the Impala. I didn't have no car.               4        Q. And were they wanting you to try
 5       Q. And what was the Impala? What                5   to get a job?
 6   year was that?                                      6        A. Yeah.
 7       A. Probably a 2000 and -- I mean, we            7        Q. And were you applying?
 8   got it in '06, but I think it was an older          8        A. Yeah, and I end up getting at
 9   model, like, a 2001, '2, 2002 model.                9   Hyundai, probably about, like I said, six
10       Q. 2002 --                                     10   months on down to the road.
11       A. Yeah.                                       11        Q. And what'd you do at Hyundai?
12       Q. -- Impala, and y'all bought it in           12        A. I was a temp. So, I was an on-
13   2006?                                              13   call temp. Every -- forklift, tugger driver,
14       A. Yeah.                                       14   shipping and receiving, assembly line, body
15       Q. What'd you pay for it?                      15   and paint shop, whatever position they needed
16       A. I think it was, like, what -- we            16   filled in.
17   got it financed, but I think in all, it was,       17        Q. Were you working directly for
18   like, forty-five hundred -- forty-five             18   Hyundai?
19   hundred dollars or something like that.            19        A. No.
20       Q. Where'd you get it?                         20        Q. Who were you working for?
21       A. I think it was Jack Ingram. We              21        A. The same temp service you've got
22   had to put, like, five hundred down. It had        22   wrote down.
23   so many miles on it.                               23        Q. Was it Omni or was it --
                                             Page 171                                                 Page 173
 1       Q. All right. All right. What'd                 1       A. All of them was there.
 2   you -- what was your next job?                      2       Q. Okay. Which one were you working
 3       A. My next job, I was -- after I                3   for, though?
 4   lost that job, it was a minute before I got         4       A. All of them. Because the one --
 5   another job due to, like I say,                     5   like I said, the one -- I might work for
 6   transportation. So, after that, I think I           6   OmniSource for three months, Hyundai might
 7   worked at Hyundai.                                  7   drop their contract, a guy from Ambassador
 8       Q. After Genpak --                              8   might come to the ones he feels like that's
 9       A. Uh-huh.                                      9   working, and we'll fill out an application
10       Q. -- and before Hyundai, did you              10   there, and we'll be Ambassador, you know.
11   apply for unemployment?                            11   And Ambassador might lose their contract and
12       A. Yeah.                                       12   we might have to go to Onin Staffing. So,
13       Q. Did you get it?                             13   that's how it was for the last seven years.
14       A. Yeah.                                       14       Q. All right. Ambassador is another
15       Q. How long were you on unemployment           15   temp service?
16   at that time?                                      16       A. Yes, sir.
17       A. Probably about -- I'll try to say           17       Q. All right. And how much were you
18   a quarter. So, their quarters run about six        18   making?
19   months. That's how it runs, in quarters.           19       A. Eight fifty.
20       Q. How much did you make a week?               20       Q. Forty hours a week?
21       A. A little less than what I had.              21       A. No, I ain't going to say that
22   Probably, like, a hundred and seventy, eighty      22   because they was just getting back to the
23   dollars or something like that.                    23   point of, you know, coming out of the
                                                                                       44 (Pages 170 - 173)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 47 of 136
                                          Page 174                                              Page 176
 1   recession. You might get twenty, twenty-         1   hour?
 2   five, maybe thirty-two at the most.              2       A. Eight fifty.
 3       Q. Okay. How long did you do that?           3       Q. Did you get any overtime?
 4       A. I did that for probably, like,            4       A. No. Straight forty.
 5   two, three years.                                5       Q. How long did you do that?
 6       Q. What was your -- so, from                 6       A. Probably a year.
 7   2000 and --                                      7       Q. 2013 to 2014?
 8       A. '12 to '15.                               8       A. No, 2012 to 2013. I got hired on
 9       Q. All right. So, you started at             9   in 2013.
10   eight fifty working twenty to thirty-two        10       Q. Okay. You got -- you got hired
11   hours a week?                                   11   on in 2013 --
12       A. Yeah, and ended up the same              12       A. At DAS --
13   thing, eight fifty, working twenty to --        13       Q. -- at DAS?
14   because I got on at DAS. I finally got a        14       A. -- permanent --
15   full-time job in 2015.                          15       Q. Okay.
16       Q. At DAS?                                  16       A. -- yeah.
17       A. At DAS North America, yes. No, I         17       Q. 2012 to 2013, you were working
18   worked at -- no. No. At 2013, I'm sorry.        18   temp and DAS?
19   I'm sorry. I was working -- I was working at    19       A. Yeah.
20   a temp service and working at DAS --            20       Q. 2013, DAS?
21       Q. Okay.                                    21       A. Yes.
22       A. -- in 2013.                              22       Q. You started DAS?
23           I left the temp service as I got        23       A. Yes, because I had a full-time
                                          Page 175                                              Page 177
 1   full time at DAS.                             1      job then.
 2       Q. Okay. So, in 2013, between DAS         2          Q. Okay. And when you were full
 3   and the temp service --                       3      time at DAS, what were you earning?
 4       A. Yeah.                                  4          A. Ten fifty starting off.
 5       Q. -- you were working full time?         5          Q. How many hours a week?
 6       A. I was working full time.               6          A. Forty, forty-five.
 7       Q. What temp service was it then?         7          Q. And when you worked forty-five,
 8       A. Ambassador.                            8      would you get time and a half?
 9       Q. And was that at Hyundai?               9          A. Yeah.
10       A. Uh-huh.                               10          Q. And how many hours a month were
11       Q. All right. So, just before -- or      11      you getting forty before you would get
12   during the time before you started with DAS 12       overtime?
13   and the temp service in 2012, did you ever 13            A. Because they were just opening.
14   get a forty-hour week?                       14      We was getting major over -- I ain't going to
15       A. Every blue moon.                      15      say major. I'll say probably two weeks out
16       Q. Okay. And then, 2013 at DAS,          16      of the month, we was getting probably about
17   what did you do?                             17      forty hours -- over forty hours.
18       A. I was working for OmniSource when 18              Q. Of overtime?
19   I got that job. I was working for Ambassador 19          A. Yeah, of overtime.
20   and OmniSource, because a friend of mine 20              Q. And how long did that last?
21   named Monique kind of put me onto that job. 21       Starting in 2013, how long did that last?
22   And I was then getting forty hours.          22          A. If y'all have my records, I got
23       Q. And how much were you earning an 23           locked up, man.
                                                                                  45 (Pages 174 - 177)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 48 of 136
                                           Page 178                                               Page 180
 1       Q. Huh?                                       1       A. Yeah. 6:00 a.m. to 4:00 p.m.
 2       A. That's when I got locked up.               2       Q. Okay.
 3       Q. All right. So, 2013 until you              3       A. And then, night shift was, I
 4   were incarcerated?                                4   think, 6:00 p.m. to 4:00 a.m., something like
 5       A. Yeah.                                      5   that.
 6       Q. Which I think I looked at                  6       Q. Okay.
 7   something showing that that was June 13,          7       A. It was around Hyundai schedule.
 8   2013.                                             8   We fluctuated like Hyundai did.
 9       A. Yeah.                                      9       Q. You worked one of those two --
10       Q. Does that sound right or do you           10       A. Yeah.
11   know that that's right?                          11       Q. -- shifts?
12       A. That's right.                             12       A. Every month, you'll work morning
13       Q. How do you know that's right?             13   shift one month, and then, you'll rotate to
14   You just remember the date?                      14   night shift a month.
15       A. Yeah, I remember that day.                15       Q. Okay. And what about days? Was
16       Q. All right. So, June 13, 2013?             16   it Monday through Friday or --
17       A. Yeah.                                     17       A. Yes, Monday through Friday.
18       Q. All right.                                18       Q. You had Saturdays and Sundays
19       A. I remember that day.                      19   off?
20       Q. All right. So, when you started           20       A. Every other Saturday. We worked
21   at DAS, would that have been the first of the    21   two Saturdays out of the month.
22   year, January of 2013?                           22       Q. And you got overtime for that?
23       A. Yeah, when I got hired on.                23       A. Yeah.
                                           Page 179                                               Page 181
 1       Q. But is January?                         1          Q. And off Sunday?
 2       A. Uh-huh.                                 2          A. Yeah, off every Sunday.
 3       Q. Is that a yes?                          3          Q. Did they have -- were they
 4       A. December of 2012 --                     4      flexible with -- could you switch with
 5       Q. '12?                                    5      somebody and work night shift --
 6       A. -- I got hired on.                      6          A. No.
 7       Q. Okay. Got it.                           7          Q. -- or you had to work whatever
 8       A. Two weeks before Christmas, I got 8            shift that you were assigned?
 9   hired on.                                      9          A. No. They was never functional.
10       Q. Okay. All right. So, you               10          Q. Excuse me?
11   remember that?                                11          A. I said they was never functional
12       A. Yeah.                                  12      about -- whatever you're scheduled, you had
13       Q. And so, during that time, what         13      to work it.
14   were you earning a month with your overtime 14            Q. Okay. Was your check actually
15   and everything?                               15      coming from DAS or was it coming from the
16       A. From -- I'll say from seventeen        16      temp service?
17   to probably eighteen hundred dollars a month. 17          A. The temp service. Before I got
18       Q. What was your shift?                   18      hired on, it was coming from the temp
19       A. I was working from -- it was           19      service. We was getting paid on a card.
20   rotated because you'll come in from 6:00 to 20            Q. Yeah.
21   4:00, and then, one month, you'll come in     21          A. And when you get hired on, you
22   from 4:00 to 6:00.                            22      can get -- like I said, I went to -- you can
23       Q. Give me a.m. and p.m. on that.         23      have a credit card or a bank account or
                                                                                    46 (Pages 178 - 181)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 49 of 136
                                           Page 182                                             Page 184
 1   whatever or you can have a live check.            1   your best friend.
 2   That's when I had got a Visa card. I had          2       A. Both of them really is. We all
 3   mine direct deposit on a Visa card, which I       3   grew up -- we was just a group of guys.
 4   got one of those little pay debit cards.          4       Q. Kevin Cain?
 5       Q. Did you get any kind of                    5       A. Kevin McCain. McCain.
 6   insurance?                                        6       Q. So, you were living with Kevin
 7       A. Yeah.                                      7   McCain?
 8       Q. Was that the Blue Cross you told           8       A. Yeah.
 9   me about?                                         9       Q. And where did you say he lived?
10       A. Yes, sir.                                 10       A. On             in the Woods. That's
11       Q. Did you get any kind of 401(k)            11   the name of the neighborhood. It's called
12   there?                                           12   Woods.
13       A. Yeah, but you had to work, like,          13       Q. In Montgomery?
14   a year for it to kick in.                        14       A. Uh-huh.
15       Q. All right. Did you get any other          15       Q. And you started there when you
16   benefits when you went full time with DAS?       16   started working at DAS?
17       A. Yeah, cell phone, like, you get a         17       A. Uh-huh.
18   discount with Verizon. I think that's who        18       Q. In December, 2012?
19   they was with then, Verizon.                     19       A. Uh-huh.
20       Q. Okay.                                     20       Q. Is that a yes?
21       A. Yeah.                                     21       A. Yes.
22       Q. So, your cell phone was -- the            22       Q. All right.
23   cell phone itself was paid for or the monthly    23       A. Sorry about that.
                                           Page 183                                             Page 185
 1   service or both?                                  1        Q. And then, was Kevin charging you
 2       A. It's just a little discount. It            2   any rent?
 3   wasn't paid for. I still had to pay for it        3        A. Yeah. I was paying four fifty --
 4   out of my pocket. You just probably get           4        Q. Okay.
 5   maybe a couple dollars off a month --             5        A. -- for rent.
 6       Q. Okay.                                      6        Q. And y'all were splitting --
 7       A. -- you just tell them you work             7        A. No, he was just charging me for
 8   for DAS or show them your DAS ID every time       8   rent.
 9   you go in to pay it, yeah.                        9        Q. That's it?
10       Q. And you did that --                       10        A. That's it. Because, at that
11       A. Yeah.                                     11   time, I was a temp, and I still had child,
12       Q. -- with Verizon?                          12   you know, support, whatever. He wasn't -- he
13           All right. And that -- did you           13   was trying to help me come on my feet.
14   have Verizon, and then, what were you --         14        Q. All right. So, charging you four
15   where were you living at that time?              15   fifty in rent. And that covered your
16       A. At that time, I was staying --            16   utilities and a place to stay?
17   where I staying? I was living on Ironwood        17        A. Uh-huh.
18   when I got at DAS. I was living with my best     18        Q. And were you -- what about food
19   friend.                                          19   and groceries and all that?
20       Q. Cortez?                                   20        A. Yeah. And getting back and forth
21       A. Huh-uh. It was another friend.            21   to work.
22   His name is Kevin.                               22        Q. And you paid for that?
23       Q. I won't tell Cortez that he's not         23        A. Yeah.
                                                                                  47 (Pages 182 - 185)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 50 of 136
                                          Page 186                                               Page 188
 1       Q. All right. And how would you get       1          A. Not in the morning time.
 2   back and forth to work?                       2          Q. In the morning time?
 3       A. Catching a bus, sometimes a            3          A. Yeah.
 4   co-worker.                                    4          Q. But the bus -- the City of
 5       Q. Okay.                                  5      Montgomery has had bus service --
 6       A. That was my main --                    6          A. Yeah.
 7       Q. Bus --                                 7          Q. -- including out to the Hyundai
 8       A. Bus route, uh-huh.                     8      plant --
 9       Q. -- route?                              9          A. Yeah.
10           I think you told me the bus,         10          Q. -- for a while, right?
11   sometimes it -- or, at some point, it        11          A. Well, not to the Hyundai plant.
12   started --                                   12      That's the thing, see. They'll drop you off
13       A. Yeah.                                 13      close to the Hyundai plant.
14       Q. -- at least started right here.       14          Q. Close to the Hyundai plant.
15           When did it first start?             15      Okay.
16       A. I had to catch the bus when I was     16          A. You had to walk.
17   on night shift. That's the only way I could  17          Q. Yeah.
18   catch it. Because in the morning time, the   18          A. So, I had to get up early to
19   bus route wasn't starting at 6:00 o'clock.   19      catch the bus early and make sure I have
20       Q. Okay.                                 20      enough time to walk to the place.
21       A. So, I had to pay a co-worker that     21          Q. I'm following you. How far did
22   was working morning shift with me. I'd catch 22      you have to walk?
23   a ride with him.                             23          A. Probably about a mile or two.
                                          Page 187                                               Page 189
 1       Q. Okay. All right. But you were             1       Q. Okay.
 2   able to get there?                               2       A. Yeah. South Court Street.
 3       A. Yes, sir.                                 3       Q. All right. And how much were you
 4       Q. All right. One of the two,                4   paying your co-worker?
 5   either the bus or the co-worker?                 5       A. At that time, I would say what,
 6       A. Yes, sir.                                 6   forty dollars a week.
 7       Q. When did you -- when did the bus          7       Q. To give you a ride in?
 8   route first start working where you could        8       A. And back home.
 9   take the bus?                                    9       Q. Okay.
10       A. I learned about it, like I said,         10       A. Because he was coming from the
11   when I moved with Kevin, he used to tell me     11   other side of town.
12   come up there, like, 2:00, 3:00 in the          12       Q. Okay. Did you try to buy a car
13   evening. So --                                  13   at that time?
14       Q. Yeah.                                    14       A. It was tight. I mean --
15       A. -- I used to catch it then.              15       Q. Yeah. Now, at this time, as far
16       Q. Okay.                                    16   as -- you didn't have any kids living with
17       A. And he showed me where to be.            17   you?
18       Q. Yeah.                                    18       A. No, I was --
19       A. Yeah.                                    19       Q. And no wife living with you?
20       Q. You said earlier that -- I may           20       A. -- separated.
21   have misheard you, but I thought I heard you    21            I was single. That's when I met
22   say that it wasn't running, the bus wasn't      22   Monica. I was single.
23   running?                                        23       Q. Okay.
                                                                                   48 (Pages 186 - 189)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 51 of 136
                                             Page 190                                                Page 192
 1       A. You know, me and Kevin, we was          1        got out, I had to walk back in front of the
 2   roommates.                                     2        same job I got arrested from.
 3       Q. Okay.                                   3            Q. All right.
 4       A. He just started owing his own           4            A. So, I tried to go back out there
 5   house, so he had an extra room before he met 5          to get a job, and it made it seem like I was
 6   his wife now. So, he just let me stay there    6        a criminal, man. You know, they didn't want
 7   until I got on my feet.                        7        to have no dealings with me.
 8       Q. Did Kevin own the house or was he 8                  Q. Who didn't want to have any
 9   renting?                                       9        dealings with you?
10       A. Yeah, he was buying the house.         10            A. DAS.
11       Q. And did you have your own bedroom 11                 Q. DAS. What did they say?
12   or --                                         12            A. I mean, they was looking at the
13       A. Yes, sir.                              13        fact that I was in black and white. And I
14       Q. I know that you told me you got        14        had to come every day for seven days out of
15   arrested, and we're going to talk about that. 15        the week to pick trash up in front of a place
16   But while we're on your employers --          16        I just got -- you know, I was working from.
17       A. Uh-huh.                                17        So, you know, whatever coming out of my
18       Q. -- let's keep going with that.         18        mouth, it don't look believable, you see what
19       A. Let's go.                              19        I'm saying? They -- I can say I'm arrested
20       Q. And so, you told me about getting 20             about tickets, but just by me walking by
21   arrested. And I showed that you were          21        somebody who is a murderer, you know what I'm
22   incarcerated from June 13 to July 7; is       22        saying, or whatever got going on, you know.
23   that -- or do you remember? How long were 23            And then, dealing with the Koreans, they
                                             Page 191                                                Page 193
 1   you incarcerated?                                   1   already going to -- you probably don't work
 2       A. I thought I was incarcerated --              2   with them. But they already stereotype when
 3       Q. I may be wrong.                              3   they came over here, just to be honest with
 4       A. It was for a little longer than              4   you.
 5   that.                                               5       Q. The Hyundai folks?
 6       Q. Okay.                                        6       A. Yeah.
 7       A. I thought it probably was in                 7       Q. Yeah.
 8   August.                                             8       A. Just to be honest with you. So,
 9       Q. All right. We'll look at some                9   you know, they're looking at me as far as
10   records on that. But whenever it was that          10   like I done did something very bad, because
11   you got out, tell me what you did next.            11   that's who -- the guy I had to talk to, I
12       A. I was jobless for a minute. I               12   think his name was Mr. Kim something. I had
13   was probably jobless another six months.           13   to talk to him to try to get my job back.
14   Because, at that time, like I said, when I         14   But he's like, no, no, no, you know, you bad
15   got incarcerated, I was in there. Monica was       15   guy. And, you know, don't even know what's
16   pregnant with my twins. And that went south.       16   the purpose I got locked up for.
17   She had a -- she went through her little           17       Q. Okay. All right. Did you try to
18   depression stage, which we lost the kids.          18   work anywhere else other than with Mr. Kim at
19   And it was just rough, man. It was just --         19   Hyundai?
20   it was life. You know, I tried to fill out a       20       A. Yeah, I did. I tried. I tried a
21   job, I tried to do this, I tried to do that,       21   lot of places.
22   and it just wasn't working at that time, you       22       Q. Where'd you work next?
23   know, because by me being arrested, man, I         23       A. After I got out, it took me about
                                                                                      49 (Pages 190 - 193)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 52 of 136
                                            Page 194                                                Page 196
 1   four months and got back on at Hyundai as a        1       Q. Okay. Is DAS -- because there
 2   temp. But I was only working on the weekends       2   was a Doss out there at Hyundai that was
 3   doing clean-up work. I had to take the first       3   D-o-s-s, I think, that was a Korean company.
 4   thing because, at that time, man, my child         4       A. Uh-huh.
 5   support was out the roof, then, and I was          5       Q. Is that the one you're talking
 6   about to get locked up for that.                   6   about?
 7       Q. When you say your child support             7       A. No, DAS --
 8   was out the roof, do you mean for your --          8       Q. This is a different one?
 9       A. Back pay. I had back pay, like,             9       A. -- is D-A-S.
10   major back pay.                                   10       Q. This is D-A-S?
11       Q. For the divorce settlement that            11       A. Yes.
12   we were talking --                                12       Q. Okay. Do you know which one I'm
13       A. Yeah.                                      13   talking about?
14       Q. -- about earlier?                          14       A. Yeah, I know exactly the one
15       A. Uh-huh.                                    15   you're talking about.
16       Q. All right. So, you started                 16       Q. Okay. Kind of -- all right.
17   working at Hyundai as a temp. And when was        17       A. Uh-huh.
18   that?                                             18       Q. And they're kind of like a --
19       A. That was probably about October,           19   where are they from, Germany or somewhere?
20   October, November.                                20       A. I don't know where they're from.
21       Q. 2013?                                      21   I know exactly who you're talking about,
22       A. Yeah, about October, November,             22   though. I worked for DAS.
23   somewhere around there.                           23       Q. Okay. Other than talking with
                                            Page 195                                                Page 197
 1       Q. How many hours a week were you              1   Mr. Kim, did you -- did you try to get a job
 2   working there?                                     2   with anyone else before you got the job with
 3       A. Probably about twenty-five to               3   the temp, Omni, in October of 2013 working at
 4   thirty, because I was only doing weekend           4   Hyundai?
 5   work.                                              5       A. No, because when I got out, I had
 6       Q. And how much were you earning?              6   to, you know, find myself, man. I had to,
 7       A. That was probably about what,               7   you know, find somewhere to stay. You know,
 8   eight fifty, nine dollars.                         8   me and her, she kind of, like, left me
 9       Q. Were you working for Hyundai or             9   because she felt like it was something I
10   the temp or both?                                 10   could avoid of getting locked up.
11       A. No, I was working for a temp.              11       Q. Okay. All right. And did Mr.
12       Q. Which one?                                 12   Kim, did he work for DAS or did he work --
13       A. Onin Staffing.                             13       A. Yes --
14       Q. You told me about -- before you            14       Q. -- for Hyundai?
15   started in -- you told me about after your        15       A. -- he was a plant manager.
16   incarceration going to talk to Mr. Kim at         16           He was the, like, one of the head
17   Hyundai.                                          17   guys of DAS.
18       A. Uh-huh. At DAS.                            18       Q. All right. And you started with
19       Q. At DAS?                                    19   Hyundai and Omni in October of '13?
20       A. Right.                                     20       A. Uh-huh.
21       Q. Did you -- did Mr. Kim work for            21       Q. When did you first go talk to
22   DAS or did he work for --                         22   them in relation to then? Like was it the
23       A. Yeah, he worked for DAS.                   23   day before?
                                                                                     50 (Pages 194 - 197)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 53 of 136
                                           Page 198                                             Page 200
 1        A. No, when I got out, it was                1       A. Thirty.
 2   probably about -- I'll say probably about two     2       Q. And what happened in January?
 3   or three weeks after I got out because I          3       A. I end up getting on at Winn-Dixie
 4   really didn't have no functional where to         4   warehouse, an order selector.
 5   stay, you know.                                   5       Q. How much were you earning there?
 6        Q. All right. So, what I was --              6       A. They started me off at eleven
 7   what I was asking you about, you said you         7   seventy-five.
 8   started with Hyundai in October of 2013.          8       Q. Where is that located?
 9        A. Uh-huh.                                   9       A. Near Hope Hull.
10        Q. And I just wanted to see when you        10       Q. Do you remember what street?
11   first went to the temp agency prior -- how       11       A. Mobile Highway.
12   soon prior to when you started?                  12       Q. Forty hours a week?
13        A. When I moved in, like I said,            13       A. Uh-huh.
14   with my sister, she let me move in with her.     14       Q. So, that would have been January
15   I had somewhere to stay.                         15   of 2014?
16        Q. Okay.                                    16       A. Uh-huh.
17        A. And I didn't have no phone or            17       Q. Did you put in any applications
18   anything. So, when I stayed with her, that's     18   anywhere else between October of 2013 and
19   the only way I could communicate --              19   January of 2014?
20        Q. Yeah.                                    20       A. Yeah, Food -- U.S. Food
21        A. -- off her house phone.                  21   Service --
22           So, yeah, that was the only time         22       Q. Okay.
23   I --                                             23       A. -- Big Lots.
                                           Page 199                                             Page 201
 1       Q. All right.                              1          Q. U.S. Food Service?
 2       A. -- got in contact with jobs.            2          A. Uh-huh.
 3       Q. But when you went to Omni --            3          Q. Big Lots.
 4       A. Uh-huh.                                 4          A. Koch Foods.
 5       Q. -- when did they tell you you           5          Q. Koch Foods.
 6   could start work?                              6          A. Uh-huh. Like I say, McDonald's,
 7       A. Probably about two weeks later.         7      Hardee's.
 8       Q. All right. And they're the only         8          Q. And I'm just talking about
 9   ones you went to talk to?                      9      between October of 2013 and January of --
10       A. Uh-huh.                                10          A. That's what I'm talking about,
11       Q. Is that a yes?                         11      too.
12       A. Yes. I'm sorry.                        12          Q. Okay. McDonald's.
13       Q. All right. How long were you           13          A. Yeah, I was just putting in
14   there after October of 2013?                  14      applications. Everything -- that's when
15       A. I worked there probably till --        15      Indeed start. Indeed got popular as -- the
16   probably -- it was, I think, January          16      app Indeed.
17                of 2014.                         17          Q. I don't know what that is.
18       Q. What were you -- how many hours a 18               A. You don't know what Indeed is?
19   week were you working in January?             19      That's an app you can go on and fill out
20       A. The same. It was the same              20      applications.
21   concept, weekend, about twenty, thirty hours. 21          Q. Okay.
22       Q. What was the most you ever             22          A. And that's, like, a second party
23   earned?                                       23      that help you.
                                                                                   51 (Pages 198 - 201)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 54 of 136
                                           Page 202                                              Page 204
 1        Q. Oh, it's a job placement thing?        1          Q. -- application on Indeed?
 2        A. Yeah.                                  2          A. That's the way -- that's how I
 3        Q. Indeed? Okay.                          3      got this job I'm with now.
 4        A. Yeah. It was the quickest way          4          Q. Okay. Got the job you're with
 5   because that's what everybody used to say, go 5       now?
 6   on Indeed and fill out this and go on Indeed   6          A. Yeah.
 7   and fill out that.                             7          Q. So, you didn't -- you didn't go
 8        Q. Okay.                                  8      in anywhere personally, it was all just what
 9        A. They help you with your resume         9      you put on Indeed?
10   and everything.                               10          A. Because they wasn't doing
11        Q. All right. And you were doing         11      personally anymore.
12   that on your phone?                           12          Q. Okay.
13        A. Yeah. Well, not my phone, the         13          A. You just go, and they give you a
14   library.                                      14      card, like I say, or a piece --
15        Q. Okay. Is your resume still on         15          Q. Right.
16   Indeed?                                       16          A. -- of paper and tell you when
17        A. Yes.                                  17      to --
18        Q. So, these job applications you're     18          Q. Okay. I want to make sure,
19   talking about, it's not you going in to them, 19      because you shook your head. You didn't go
20   it's you putting something on Indeed --       20      anywhere personally?
21        A. Yes, and waiting --                   21          A. No --
22        Q. -- and relying on Indeed to send      22          Q. Okay.
23   it out to all these people?                   23          A. -- I didn't.
                                           Page 203                                              Page 205
 1        A. That's the only way it was -- I           1           Well, yeah. I mean, hold on.
 2   mean, as far as trying to find a good job, a      2   Let me rephrase that. Yeah, that's the only
 3   good job that's going to pay, that's the only     3   way I knew about Indeed, by going in person.
 4   way they wanted you to do it.                     4        Q. All right. Which one did you go
 5        Q. Okay.                                     5   to personally?
 6        A. Like, you can go -- you'll go to          6        A. Like I said, all these jobs I was
 7   the place, they'll give you a website and         7   telling you about, Winn-Dixie warehouse,
 8   tell you to fill it out on Indeed, which          8   U.S. Food Service, Big Lots. Even McDonald's
 9   you'll go on Indeed. You'll type in the name      9   on Indeed, Hardee's on Indeed.
10   of the job, and they'll pull up the job          10        Q. But did you walk into them
11   application. And Indeed will help you with       11   personally?
12   the process and help you put the resume, the     12        A. Yes.
13   qualifications, you know. And you'll submit      13        Q. All right.
14   it. And then, you just call and tell them        14        A. Yes. Yes.
15   you submitted it and wait on the call.           15        Q. All right. So, Winn-Dixie, you
16        Q. All right. And you obviously             16   were there January of 2014, eleven seventy-
17   know more about Indeed than I do since I'd       17   five an hour?
18   never heard of it. But it sounds like what       18        A. Yes.
19   you're telling me, you knew then that was the    19        Q. Any overtime at Winn-Dixie?
20   way you do it --                                 20        A. Yes.
21        A. Yeah.                                    21        Q. And how much overtime?
22        Q. -- is you put your --                    22        A. It was seasonal. We get our
23        A. Yeah.                                    23   overtime during the seasonal peak, which is
                                                                                   52 (Pages 202 - 205)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 55 of 136
                                             Page 206                                              Page 208
 1   called peak seasonal. It's Thanksgiving             1   two hours late because I might be waiting on
 2   through Valentine's. So, we'll probably get         2   this person saying they was going to come
 3   from forty-five to sixty hours a week.              3   pick me up, and I had to find another route
 4       Q. During those months?                         4   to get there.
 5       A. Yeah.                                        5       Q. All right. So, you did -- you
 6       Q. And what did you get, time and a             6   were at Winn-Dixie until September of 2014.
 7   half or --                                          7   What'd you do next?
 8       A. Yeah.                                        8       A. Then --
 9       Q. And how long were you at Winn-               9       Q. Did you draw any unemployment?
10   Dixie?                                             10       A. No.
11       A. Probably about eight months.                11       Q. Did I -- did we skip an
12       Q. Why did you leave Winn-Dixie?               12   unemployment back after you were
13       A. Personal issues.                            13   incarcerated? Did you apply for unemployment
14       Q. Tell me about that.                         14   then?
15            MS. TOURE: I'm sorry. I didn't            15       A. No, because I didn't feel like I
16   hear you.                                          16   couldn't get it because of the way I got
17            THE WITNESS: Personal issues.             17   locked up.
18       A. I had to move out my sister                 18       Q. All right. So, no unemployment.
19   house. Just I had to try to find my way.           19   You didn't --
20   And when I did -- when I really found my way,      20       A. No.
21   it was too far out. I didn't have a car to         21       Q. -- draw unemployment then?
22   get back and forth to it. And I kind of,           22           So, Winn-Dixie from September --
23   like, lost that one.                               23   I'm sorry, from January, 2014 to September,
                                             Page 207                                              Page 209
 1       Q. Did you -- were you terminated or            1   2014?
 2   did you leave voluntarily?                          2       A. Uh-huh.
 3       A. No, I was terminated. I never                3       Q. What next?
 4   voluntarily leave nothing.                          4       A. Then, I -- the next, I was -- to
 5       Q. You've never voluntarily left any            5   the end of the year, I didn't have no job.
 6   job?                                                6   Then, I got on at -- I got on at -- what was
 7       A. No.                                          7   I doing? I was working for -- I did --
 8       Q. Every job you've ever had, you've            8           MR. LOGSDON: Tell me when it's
 9   been terminated?                                    9   time to break.
10       A. Yeah.                                       10           MS. MORGAN: In about three --
11       Q. And what was the reason given to            11           MR. LOGSDON: Whenever is fine
12   you for termination?                               12   with me.
13       A. Tardiness.                                  13           MS. MORGAN: -- to four
14       Q. You say -- you're saying                    14   minutes --
15   tardiness. Was it sometimes tardy and              15           MR. LOGSDON: Yeah.
16   sometimes just completely missing?                 16           MR. MORGAN: -- we need to call
17       A. No, tardiness. Like --                      17   in.
18       Q. You were late?                              18           MR. LOGSDON: Just whenever. Do
19       A. Yeah, I make it to work, but I              19   you need to break? Do you want to break now?
20   might be an hour late because I might have to      20           MS. MORGAN: Is this a good time
21   walk.                                              21   to go ahead and break for lunch? Is it for
22       Q. Okay.                                       22   y'all?
23       A. Or I might be an hour -- I mean,            23           MR. LOGSDON: I don't care.
                                                                                      53 (Pages 206 - 209)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 56 of 136
                                             Page 210                                             Page 212
 1   Yeah, if it's good for y'all.                       1        Q. You filed for it?
 2           MS. MORGAN: Okay. Yeah, we're               2        A. Yes, sir.
 3   sort of at the end --                               3        Q. And what did they say?
 4           MR. LOGSDON: Yeah.                          4        A. I didn't get it.
 5           MS. MORGAN: -- of one year, I               5        Q. What was the reason?
 6   think, of your going through this.                  6        A. I guess the employee didn't give
 7           THE WITNESS: Yeah.                          7   it to me.
 8           MR. LOGSDON: Yeah, that's a good            8        Q. Okay.
 9   way to remember that. So, we left off in            9        A. They fought against it.
10   December. Y'all help to remember we left off       10        Q. Excuse me?
11   in December, 2014. Do you see how we plan          11        A. I guess the employee fought
12   these things? We're down to the minute.            12   against it.
13           THE WITNESS: Yeah, I got you. I            13        Q. All right. And did you -- did
14   got you.                                           14   you have a hearing or anything?
15                                                      15        A. No.
16          (Whereupon, a lunch recess was              16        Q. Do you know why the employee
17          taken.)                                     17   fought against it?
18                                                      18        A. No. I really don't. I just
19       Q. (BY MR. LOGSDON) All right.                 19   didn't try no more.
20   Mr. Agee, are you ready to go?                     20        Q. All right. But you did take that
21       A. Uh-huh.                                     21   one time and --
22       Q. We were talking about earlier in            22        A. Yes, sir.
23   the deposition about documents. Do you have        23        Q. -- were denied?
                                             Page 211                                             Page 213
 1   any W-2s or 1099s?                                  1        A. Yes, sir.
 2       A. No.                                          2        Q. All right. After December of
 3       Q. Do you have any of those?                    3   2014, what did you do?
 4       A. No.                                          4        A. I had one more -- one more job.
 5       Q. All right. What do you do with               5   It was called EnovaPremier.
 6   those, like, your W-2s, your 1099s?                 6        Q. Excuse me?
 7       A. Really, I don't. I really don't              7        A. EnovaPremier.
 8   have them. I never had them like that. I            8        Q. Can you spell that?
 9   just fill them out. And, like I say, I was          9        A. E-n-o-v-a. Premier, P-e-r-i-m-
10   moving from house to house so much, my mail,       10   e-r.
11   it would be so fluctuated, you know. It            11        Q. And where is that located?
12   would be in different places, so I guess it'd      12        A. On 80, Highway 80.
13   just go back.                                      13        Q. What did you do?
14       Q. All right. We were -- we left               14        A. That's another Hyundai supplier.
15   off in the end of December, 2014. And you          15        Q. When did you start working there?
16   were telling me you were out of work from          16        A. Around maybe January, February
17   September to December of 2014?                     17   sometime. I'm not exact.
18       A. Uh-huh.                                     18        Q. Of --
19       Q. What did you do -- or did you do            19        A. It was at the beginning of the
20   any unemployment during that time?                 20   year, around --
21       A. No, sir.                                    21        Q. 2015?
22       Q. Did you try to get unemployment?            22        A. Yeah. As a temp.
23       A. Yes, sir.                                   23        Q. How many hours?
                                                                                     54 (Pages 210 - 213)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 57 of 136
                                             Page 214                                            Page 216
 1       A. Probably about -- from thirty to             1       A. I think it was, like, twelve
 2   thirty-four hours. Thirty, thirty-five              2   dollars.
 3   hours.                                              3       Q. Forty hours a week?
 4       Q. What was your pay?                           4       A. Barely.
 5       A. Eight fifty.                                 5       Q. Any overtime ever?
 6       Q. How long did you work with them?             6       A. No.
 7       A. I worked with them a full year as            7       Q. How long did you work at Enova?
 8   a temp.                                             8       A. Not that long. I worked probably
 9       Q. Why did you leave?                           9   about six, six months.
10       A. I got -- actually got hired on.             10       Q. Did you have any -- did you have
11       Q. With who?                                   11   direct deposit when you were there?
12       A. EnovaPremier.                               12       A. Yeah, I think I had direct
13       Q. E-n-d-o-a?                                  13   deposit. I think I was at -- with PNC Bank
14       A. E-n. Enova.                                 14   at that time, I think.
15       Q. Yeah.                                       15       Q. Okay. What location?
16       A. Yeah.                                       16       A. The Eastern Boulevard.
17       Q. Spell it one more time.                     17       Q. Did you keep any statements from
18       A. E-n-o-v-a.                                  18   PNC Bank?
19       Q. Oh. All right. And, by the way,             19       A. No, sir.
20   Genpak that you mentioned earlier --               20       Q. And I think PNC is a new one. As
21       A. Uh-huh.                                     21   we've gone through these employers, did you
22       Q. -- is that G-e-n-p-a-c?                     22   remember any other bank that you might have
23       A. Uh-huh.                                     23   banked with?
                                             Page 215                                            Page 217
 1       Q. P-a-k?                                       1        A. No, I remember banks that I had
 2       A. P-a-k.                                       2   to get a loan from.
 3       Q. All right. All right. Enova.                 3        Q. Okay. Tell me about that.
 4   So, you started with a temp, and what temp          4        A. You know, I got one from MAX, the
 5   was that?                                           5   Federal bank.
 6       A. OmniSource.                                  6        Q. MAX Federal Credit Union?
 7       Q. And then, you got hired on by                7        A. Uh-huh.
 8   Enova directly?                                     8        Q. How much was your loan?
 9       A. Uh-huh.                                      9        A. I think it was probably about a
10       Q. When?                                       10   thousand.
11       A. Oh, man, I forgot the date. I'm             11        Q. And when was that?
12   not exact, but it took me a year to get hired      12        A. That was probably between 2005 or
13   on, though.                                        13   '6, somewhere around that area.
14       Q. All right. But you worked there             14        Q. Did you pay it back?
15   from roughly January, 2015 to January, 2016        15        A. No.
16   through the temp --                                16        Q. Did they file suit?
17       A. Uh-huh.                                     17        A. I don't even know. I think that
18       Q. -- then, you got hired on                   18   was part of the garnishment, too.
19   permanently --                                     19        Q. All right. It sounds like you
20       A. Uh-huh.                                     20   had a lot of garnishments --
21       Q. -- at Enova?                                21        A. Yeah.
22          And how much were you making when           22        Q. -- going?
23   you got hired on at Enova?                         23           You had the IRS, you had MAX, you
                                                                                    55 (Pages 214 - 217)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                               205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 58 of 136
                                           Page 218                                             Page 220
 1   had -- the third one, there was a third one,  1           Q. You just needed the money at the
 2   I think.                                      2       time?
 3        A. Child support.                        3           A. Yeah.
 4        Q. Child support?                        4           Q. Not sure what the interest was?
 5        A. Uh-huh.                               5           A. I wasn't worried about the
 6        Q. And you had maybe another one?        6       interest at that time to tell you the truth.
 7        A. Baptist Hospital.                     7           Q. I understand. All right. Who
 8        Q. Baptist Hospital?                     8       else did you get a loan from? You mentioned
 9        A. Uh-huh.                               9       MAX.
10        Q. Is that right?                       10           A. That's about it. That's all the
11        A. Yeah. Yes, sir.                      11       banks I know.
12        Q. All right. And MAX, by the way, 12                Q. Did you have any kind of checking
13   you said your loan was a thousand.           13       account at all with MAX?
14        A. Uh-huh.                              14           A. No. Yeah, to get the loan, I had
15        Q. They wanted more than a thousand 15           to.
16   back --                                      16           Q. You had a checking account?
17        A. Yes.                                 17           A. Yeah, I had to.
18        Q. -- right?                            18           Q. Okay. And did you have any kind
19        A. Right. Right.                        19       of credit card?
20        Q. Do you know how much they wanted 20               A. No, never.
21   back?                                        21           Q. We're at Enova. Did you have a
22        A. It was, like, three percent of       22       401(k) at Enova?
23   the -- something like that.                  23           A. Yes.
                                           Page 219                                             Page 221
 1        Q. All right.                                1       Q. Who was that with?
 2        A. So, that's probably about, like,          2       A. What is that? Infidelity?
 3   an extra five hundred back or something like      3       Q. Fidelity?
 4   that, seven fifty with that, seventeen            4       A. Yeah, Fidelity, yeah.
 5   hundred dollars.                                  5       Q. Uh-huh. Okay. And when you left
 6        Q. All right.                                6   Enova, did you cash out of the 401(k)?
 7        A. Yeah.                                     7       A. Yeah, it wasn't -- I had got that
 8        Q. Well, it's more than five percent         8   probably, like, at the last ending or
 9   if it was that much.                              9   something. It was probably, like, two
10        A. Yeah, I think it probably was.           10   hundred dollars or something like that.
11        Q. Almost doubled, right?                   11       Q. And you cashed it out?
12        A. Yeah. Yeah --                            12       A. Yeah, I cashed it out.
13        Q. All right.                               13       Q. And how long were you at Enova?
14        A. -- at that time.                         14       A. Probably about six months.
15        Q. Did you know that going on?              15       Q. Why did you leave?
16        A. No, I just needed to pay some            16       A. It was hard for me to get back
17   bills --                                         17   and forth.
18        Q. All right.                               18       Q. To work?
19        A. -- truthfully, yeah.                     19       A. Yes.
20            Just trying to find a better way        20       Q. Okay. Did you get terminated for
21   to, you know --                                  21   tardiness?
22        Q. Okay.                                    22       A. Yes. And prior to it -- and I
23        A. -- support my household.                 23   had got sick, too, at one point in time
                                                                                  56 (Pages 218 - 221)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 59 of 136
                                           Page 222                                               Page 224
 1   dealing with my high blood pressure. I was        1           After you left Enova in 2016,
 2   going back and forth to the doctor and stuff      2   what did you do?
 3   like that. So, that's part of my tardiness,       3        A. I was unemployed for a while.
 4   too, of getting terminated.                       4        Q. Did you try to get unemployment?
 5       Q. What doctor were you going to?             5        A. No.
 6       A. Dr. Adams at that time.                    6        Q. Is it your understanding that if
 7       Q. Adams?                                     7   you get terminated for cause that you can't
 8       A. Yeah, I was still going to Adams.          8   get unemployment, or do you know?
 9       Q. All right. Did he give you                 9        A. I don't know. I mean, I just
10   medicine for it?                                 10   been rejected so many times, I just don't --
11       A. Yes.                                      11        Q. All right.
12       Q. What kind of medicine?                    12        A. I just got tired of rejection.
13       A. What is that, Claritin? High              13        Q. All right.
14   blood pressure, Claritin. Clarison,              14        A. I just didn't ever try.
15   something. I can't pronounce it --               15        Q. So, you were unemployed from June
16       Q. All right.                                16   of 2016 until when?
17       A. -- yeah.                                  17        A. Oh, for a minute. I would say
18       Q. I don't know anything about               18   almost a year. Because I got on at Big Lot
19   medicines, but I know it's not Claritin          19   at the end of 2016, early '17, 2017.
20   because that's an allergy medicine.              20        Q. How much were you making at Big
21       A. I mean, not Claritin but --               21   Lots?
22       Q. Something with a C?                       22        A. Ten fifty.
23       A. Yes, yes, yes, yes. Something             23        Q. How long were you there?
                                           Page 223                                               Page 225
 1   with a C. I forgot the name of it.                1        A. A short period of time, too.
 2       Q. Do you still take that?                    2   It's the same -- it was down the street from
 3       A. Yes.                                       3   Enova.
 4       Q. And it sounds like you've been             4        Q. All right. How long were you
 5   taking that back since 2000 --                    5   there?
 6       A. Yeah.                                      6        A. Probably about six months to --
 7       Q. -- 8?                                      7   about six months -- about a year. I'll say
 8       A. Yeah.                                      8   about a year. About a year.
 9       Q. Whatever the C is --                       9        Q. What street was it on?
10       A. Yeah.                                     10        A. 80, Highway 80.
11       Q. -- the high blood pressure                11        Q. How much were you making?
12   medicine --                                      12        A. Ten fifty.
13       A. Yes, sir.                                 13        Q. Why did you leave?
14       Q. -- with a C?                              14        A. Got terminated for --
15           When we were talking earlier, you        15        Q. Tardiness?
16   told me when you -- when Johnson Controls        16        A. Yeah.
17   closed up, they gave you a little package        17        Q. Tardiness and absence?
18   deal.                                            18        A. Yeah.
19       A. Uh-huh.                                   19        Q. And the same with Enova,
20       Q. Did any of these other jobs give          20   tardiness and absences?
21   you that --                                      21        A. Yes.
22       A. No.                                       22        Q. Is that a yes?
23       Q. -- when you left?                         23        A. Yes.
                                                                                    57 (Pages 222 - 225)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 60 of 136
                                              Page 226                                                Page 228
 1       Q. After Big Lots, you were there                1        A. Yeah, I was in a car wreck going
 2   for about a year. So, I got that from June,          2   to work. I got hit from the back.
 3   2017, about two --                                   3        Q. Okay. And did you have some
 4       A. Uh-huh.                                       4   injuries?
 5       Q. And what did you do next?                     5        A. Yeah.
 6       A. I was working at -- I went back               6        Q. Did you file a lawsuit over that?
 7   to Genpak.                                           7        A. Yes. We're still going through
 8       Q. Okay.                                         8   it now.
 9       A. And I was in a car accident.                  9        Q. Who do you -- who's representing
10       Q. All right. Let's talk about the              10   you?
11   Genpak first. When did you start there?             11        A. What his name is? 3333. Advance
12       A. I started there in August of                 12   Law Firm.
13   2017.                                               13        Q. Advance?
14       Q. How long did you work there?                 14        A. Yes.
15       A. I was a temp from 2017 till                  15           MR. GILL: No, Vance.
16   August of 2018. And I got hired on, once            16           THE WITNESS: Vance?
17   again, the same pattern, as a full-time             17           MR. GILL: I think it's Vance.
18   employee.                                           18        A. Vance Law Firm.
19       Q. Okay. Tell me the salaries both              19        Q. (BY MR. LOGSDON) What's his
20   times.                                              20   first name?
21       A. It was a little better as a temp             21           MR. GILL: I don't know what
22   at Genpak. I was getting paid nine fifty.           22   Vance's first name is.
23       Q. Forty hours?                                 23        Q. (BY MR. LOGSDON) Do you know his
                                              Page 227                                                Page 229
 1       A. Yes.                                          1   first name?
 2       Q. All right. And then, what about               2        A. No, I don't. He sucks, though.
 3   when you were full time?                             3        Q. Why is that?
 4       A. Well, one week, it's forty hours,             4        A. Because that's been six months
 5   and one week, it's thirty-six hours.                 5   ago, and I still haven't got my claim.
 6       Q. Okay. Roughly forty?                          6        Q. Still hadn't gotten paid?
 7       A. Yeah.                                         7        A. Still haven't.
 8       Q. All right. What about when you                8        Q. All right.
 9   go full time?                                        9        A. I'm still going through pain,
10       A. The same. I went up about a                  10   injuries, and all. They act like they don't
11   dollar or two. I think, I was, like, eleven,        11   want to pay, so --
12   eleven dollars and something. Eleven                12        Q. Okay.
13   dollars.                                            13        A. -- it's been falling on me
14       Q. Forty hours?                                 14   lately.
15       A. The same.                                    15        Q. Vance isn't doing a good job for
16       Q. And so, you started full time in             16   you?
17   August of 2018?                                     17        A. No.
18       A. Uh-huh.                                      18        Q. You started telling me the phone
19       Q. And how long were you there?                 19   number. That might help.
20       A. What is it? April of this year.              20        A. Yeah.
21       Q. Till April of 2019?                          21        Q. What's the phone number, 334?
22       A. Yeah.                                        22        A. 334-333-3333.
23       Q. Tell me about the car wreck.                 23        Q. Okay. And it sounds like you've
                                                                                       58 (Pages 226 - 229)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 61 of 136
                                            Page 230                                              Page 232
 1   been trying to call him to get things going?       1       Q. And how long were you out?
 2       A. I've been trying to call now.               2       A. Till now. I just started working
 3       Q. Okay. Whose car were you                    3   two weeks ago.
 4   driving?                                           4       Q. Were you out because of the
 5       A. My nephew's. My nephew was                  5   accident?
 6   driving. I wasn't driving.                         6       A. Yes, sir.
 7       Q. How much are you claiming?                  7       Q. Just because of the injuries?
 8       A. They said a hundred dollars every           8       A. Yes, sir.
 9   time I went to the chiropractor. It's about        9       Q. In other words, you couldn't work
10   fourteen, I think.                                10   from April of 2019 to now, which we're in --
11       Q. What chiropractor did you go to?           11   where are we -- October of 2019?
12       A. King's Chiropractor on Zelda               12       A. Right.
13   Road.                                             13       Q. All right. And what were your
14       Q. K-i-n-g-s?                                 14   injuries?
15       A. Yes, sir.                                  15       A. Back, shoulder, you name it.
16       Q. See, I'm getting better at my              16       Q. From the wreck?
17   spelling as we go along.                          17       A. Arm. Yeah.
18           Zelda Road?                               18       Q. All right. Have you gone to any
19       A. Yes, sir.                                  19   doctors other than the chiropractor?
20       Q. How many times have you been?              20       A. Emergency room.
21       A. I had to go for a -- what, two             21       Q. At Baptist?
22   weeks.                                            22       A. Baptist South.
23       Q. All right. Who paid for that?              23       Q. All right. Any others?
                                            Page 231                                              Page 233
 1       A. They're supposed to be paying it            1      A. No, sir, I couldn't afford it.
 2   right now. The balance is still out there.         2      Q. Did you have any surgeries?
 3       Q. Vance or who?                               3      A. No, sir.
 4       A. Yeah, Vance and the -- I guess              4      Q. And where did you -- where are
 5   the insurance company.                             5   you working right now?
 6       Q. Okay. Did you file any -- a                 6      A. At Flowers Bakery, which is
 7   claim on your insurance or anything?               7   Aramark is the company that's inside of
 8       A. No.                                         8   Flower Bakery.
 9       Q. Have you filed -- you told me               9      Q. Arab?
10   about -- you just told me about that lawsuit      10      A. Aramark.
11   and you told me about your divorce                11      Q. Aramark?
12   proceeding.                                       12      A. Uh-huh.
13       A. Uh-huh.                                    13      Q. Okay. And what do you do there?
14       Q. And I know about this one. Any             14      A. Right now, I do a position called
15   other lawsuits you've been involved in?           15   pans.
16       A. No, sir.                                   16      Q. What city?
17       Q. Were you out of work any for the           17      A. Montgomery, Alabama.
18   car wreck?                                        18      Q. What street?
19       A. Yes, I just recently started back          19      A. It's in Hope Hull.
20   working.                                          20      Q. Hope Hull?
21       Q. Okay. So, the accident would               21      A. Uh-huh.
22   have been in April of 2019?                       22      Q. Is the city or the street?
23       A. Yes, sir.                                  23      A. I mean, well, the area, that's
                                                                                    59 (Pages 230 - 233)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 62 of 136
                                           Page 234                                              Page 236
 1   what it's in.                                     1   Chime?
 2       Q. All right.                                 2       A. That's about it. The reason why
 3            MS. TOURE: I think that's                3   I get those, because they pay you two days
 4   Lowndes County, isn't it?                         4   earlier.
 5            THE WITNESS: Is it?                      5       Q. To go on here?
 6       Q. (BY MR. LOGSDON) So, is it in              6       A. Yes.
 7   Hope Hull, Alabama, or Montgomery, Alabama?       7       Q. All right. Speaking of that,
 8       A. Hope Hull.                                 8   we've talked about some other cards that
 9       Q. Do you know what street it's on?           9   you've had and things like that.
10       A. No, it's called Industrial Park,          10       A. Uh-huh.
11   though.                                          11       Q. I see you pulled out your
12       Q. Is your employer Aramark or               12   driver's license. You've got that there.
13   Flowers?                                         13       A. An ID.
14       A. It's both because you have -- the         14       Q. That looks like you. Do you have
15   Aramark is in the inside. We're like the         15   any other cards or anything with you today
16   sub -- it's a -- it's a -- it's a permanent      16   other than those two --
17   position, because it got me -- we start from,    17       A. No.
18   like, doing the little stuff and work our way    18       Q. -- things right there?
19   up to Flowers.                                   19       A. That's all.
20       Q. Okay. Your check that you get,            20       Q. I'm not going to ask you about
21   who does it say it's from?                       21   those goldfish, but that's -- okay.
22       A. Aramark.                                  22            Okay. And so, have we gone
23       Q. And is that a direct deposit?             23   through all your employment?
                                           Page 235                                              Page 237
 1       A. Yes. No. Payday card. It's on       1               A. Yes.
 2   a card. Chimes.                            2               Q. All right. Let me ask you about
 3       Q. Do you have your card with you so 3            your vehicles. You've talked about those a
 4   I can see what you're talking about?       4          little bit.
 5           MS. TOURE: Let me see it first.    5               A. Uh-huh.
 6       Q. (BY MR. LOGSDON) All right. So, 6                   Q. And I'm going to ask you about a
 7   you were mentioning earlier -- this is --  7          few vehicles. I tell you what, I'm just
 8   this says Chime, C-h-i-m-e?                8          going to -- I'm just going to mark this.
 9       A. Right.                              9          This is just a sheet that I'm going to mark
10       Q. And it's a debit --                10          that we can use to reference from. And I'll
11       A. Right.                             11          mark it as Exhibit 102.
12       Q. -- Visa?                           12               A. Uh-huh.
13           And you were mentioning earlier   13
14   that you've had these in the past?        14                 (Whereupon, Defendant's Exhibit
15       A. Right.                             15                 102 was marked for identification
16       Q. Has it always been Chime or has    16                 and copy of same is attached
17   it been other things?                     17                 hereto.)
18       A. No, it's been different. There's   18
19   like Rush cards, stuff like that.         19             Q. (BY MR. LOGSDON) You told me
20       Q. So, it would be Visa, but it       20          about one that's not on here, and that was a
21   might be Rush instead of Chime?           21          2010 Hyundai Santa Fe.
22       A. Yes, sir.                          22             A. That's it, the 2017 Santa Fe. I
23       Q. And what else other than Rush and 23           mean, 2007 Santa Fe. I'm sorry.
                                                                                   60 (Pages 234 - 237)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 63 of 136
                                             Page 238                                             Page 240
 1        Q. Oh, it's a 2007?                            1       A. No.
 2        A. Yes.                                        2       Q. All right. Toyota Camry?
 3        Q. All right. And how much did you             3       A. No.
 4   pay for that one?                                   4       Q. And Chevy Cavalier?
 5        A. Well, she end up paying for it.             5       A. No.
 6   I think it was, like, nine thousand in all --       6       Q. Any cars that you know about
 7        Q. Okay.                                       7   other than the Hyundai that you've either
 8        A. -- finance and everything.                  8   owned or part owned or been on a note for?
 9        Q. Did you contribute to any of the            9       A. No, that's all I have, the Santa
10   down payment?                                      10   Fe. And I had a Lincoln two years ago, but
11        A. Yes.                                       11   somebody stole that.
12        Q. How much did you contribute?               12       Q. All right. Tell me about the
13        A. Probably about four or five                13   Lincoln.
14   hundred dollars at that time.                      14       A. Yeah, I got a -- bought a Lincoln
15        Q. All right. How about the Pontiac           15   from a guy named Alonzi. And I had to get it
16   Grand Am?                                          16   financed through Guardian Credit Bank. And
17        A. No, that's not my car.                     17   prior to that, someone stole it.
18        Q. Whose is that?                             18       Q. Okay. Where is Guardian Credit
19        A. That was by best friend's mom              19   Bank located?
20   car.                                               20       A. It's downtown.
21        Q. Remind of your best friend's               21       Q. How much did you buy it for?
22   name.                                              22       A. In all, it came out to be, like,
23        A. Cortez. At that time, I was                23   six thousand. I never paid it off, though.
                                             Page 239                                             Page 241
 1   staying with him.                                   1       Q. When was this that you got this
 2        Q. Okay. And you weren't ever on               2   Lincoln?
 3   the paperwork for that?                             3       A. 2016.
 4        A. No, sir.                                    4       Q. And when was it stolen?
 5        Q. Do you know why the state would             5       A. 2016.
 6   have you on the paperwork for that?                 6       Q. The same year?
 7        A. I really don't know. I'm looking            7       A. Uh-huh.
 8   at it. Like, I really don't know. I                 8       Q. Did Guardian file suit?
 9   never --                                            9       A. Yes, against me.
10        Q. It says McCall's Auto Sales is             10       Q. Okay. All right.
11   a -- holds a mortgage on it. Do you know           11       A. Can I keep this?
12   them?                                              12       Q. You can't keep that one, but we
13        A. No.                                        13   can make a copy for you.
14        Q. Have you ever gotten a car from            14           MS. TOURE: I've got a copy.
15   McCall's?                                          15           MS. MORGAN: We have a copy.
16        A. No, never.                                 16           MR. LOGSDON: Yeah, we've got a
17        Q. Okay. Another one, Pontiac                 17   copy.
18   Parisian.                                          18           MS. MORGAN: They gave us a copy.
19        A. No, never.                                 19       A. Yeah, because this right here --
20        Q. Okay.                                      20       Q. (BY MR. LOGSDON) Yeah, because
21        A. First National Bank?                       21   that --
22        Q. First National Bank, have you              22       A. -- is bogus, man.
23   ever heard of that?                                23       Q. Yeah. So, that -- this is the
                                                                                    61 (Pages 238 - 241)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 64 of 136
                                               Page 242                                               Page 244
 1   first you've seen of having anything --               1       Q. (BY MR. LOGSDON) So, this is a
 2   record of those cars being in your name?              2   couple of tickets dated March of 2004. So,
 3        A. Right.                                        3   the date of the ticket is real small. It's
 4        Q. Other than the Hyundai?                       4   on the top right and it's highlighted.
 5        A. That's it.                                    5       A. Uh-huh.
 6        Q. Yeah.                                         6       Q. Do you see that?
 7        A. I don't even understand --                    7       A. Yes, sir.
 8        Q. Okay.                                         8       Q. And it lists an address of
 9            MS. HOLLIDAY: Could it be your               9   Drive.
10   dad's name?                                          10       A. Right.
11            THE WITNESS: No, my dad --                  11       Q. Where is              Drive?
12            MS. HOLLIDAY: Passed?                       12       A. The Eastern Boulevard.
13            THE WITNESS: Yeah. He's been                13       Q. Did you live there?
14   passed. He was -- he never owned a car               14       A. Yes, sir.
15   because he was, like I say, with the Vietnam         15       Q. Who were you living there with?
16   and all.                                             16       A. Like I say, I was living with my
17        Q. (BY MR. LOGSDON) Yeah. Anybody               17   friend.
18   else you know with the same name?                    18       Q. Remind me what friend.
19        A. My granddad.                                 19       A. Cortez.
20        Q. Granddad?                                    20       Q. Okay. That was -- was that the
21        A. Yeah.                                        21   one that was his house?
22        Q. And you're the third, so --                  22       A. No, that was his -- that's Kevin.
23        A. Yeah.                                        23       Q. Kevin.
                                               Page 243                                               Page 245
 1          MS. TOURE: Same name.                          1      A.    Kevin owned the house.
 2      Q. (BY MR. LOGSDON) Where does your                2           We were just with Cortez and his
 3   granddad live?                                        3   mom, and we had -- they got evicted, so we
 4          THE WITNESS: Uh-huh.                           4   moved out here. That's why I was losing
 5          MS. TOURE: Uh-huh.                             5   jobs, because we moved up farther from where
 6      Q. (BY MR. LOGSDON) Where does your                6   I was working from.
 7   granddad live?                                        7       Q. All right. Was Cortez's mom
 8      A. He died.                                        8   charging you any rent?
 9      Q. When did he pass away?                          9       A. Yes.
10      A. Probably about six, seven years                10       Q. How much was she charging you?
11   ago.                                                 11       A. About two fifty a month.
12      Q. Okay. Where did he live?                       12       Q. Was it just you there or did you
13      A. In Brewton, Alabama.                           13   have any kids there?
14      Q. Yeah. All right.                               14       A. No, it was -- it was me, Cortez,
15      A. My dad also lived in Brewton,                  15   and his brother and sister.
16   Alabama, too.                                        16       Q. Okay. Your kids have -- it
17      Q. Uh-huh. All right. Let me show                 17   sounds like they've lived with you some?
18   you what I'll mark as Exhibit 103.                   18       A. They visit.
19                                                        19       Q. Visit?
20         (Whereupon, Defendant's Exhibit                20       A. They visit.
21         103 was marked for identification              21       Q. But they never permanently stayed
22         and copy of same is attached                   22   with you?
23         hereto.)                                       23       A. Well, my youngest, she only
                                                                                        62 (Pages 242 - 245)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 65 of 136
                                             Page 246                                                  Page 248
 1   stayed with us when me and her mom was              1       Q. All right. There's a -- did you
 2   together. After we split, she always stay           2   show up for court --
 3   with her mom, but she'll come visit me.             3       A. Yes.
 4       Q. I got you. Okay. But other than              4       Q. -- on this?
 5   when she was first born, you've never had           5           And what happened at court when
 6   kids live with you?                                 6   you got to court?
 7       A. No.                                          7       A. By me being so young, I think
 8       Q. And when she was first born, it              8   they just told us to plead guilty and get on
 9   sounds like y'all split up pretty soon; is          9   a payment plan and we was required to pay
10   that --                                            10   forty dollars.
11       A. Yeah, probably when she was                 11       Q. Okay. Who told you that?
12   probably about two.                                12       A. What is it, the attorney?
13       Q. Two years old. Okay.                        13       Q. Public defender?
14            All right. The vehicle listed is          14       A. Yeah, public defender. Yeah.
15   an M-I-T-S gray. Do you know what car that         15       Q. And he's an attorney -- an
16   was?                                               16   attorney, but he's known as a public
17       A. M-I-T-S gray? I think it was a              17   defender?
18   Grand Am.                                          18       A. Yeah.
19       Q. Whose car was that?                         19       Q. And he's the one that told you
20       A. That was Cortez mom's car.                  20   that?
21       Q. Okay. And it says on here, seat             21       A. Yes, sir.
22   belt violation, no driver's license, and           22       Q. And you went along with that or
23   failure to possess insurance. Do you               23   took that advice?
                                             Page 247                                                  Page 249
 1   remember getting this ticket?                       1       A. Yeah, because he was saying
 2        A. Yes.                                        2   that's what we need to do to make it safe
 3        Q. Tell me about that. Where were              3   and --
 4   you going?                                          4       Q. Okay.
 5        A. To work.                                    5       A. Yeah.
 6        Q. Where at?                                   6       Q. Do you remember his name?
 7        A. I was working at -- at that time,           7       A. No, sir, that's a long time ago.
 8   I think, at the truck stop.                         8       Q. Did you pay the forty dollars a
 9        Q. Okay.                                       9   month?
10        A. I think so.                                10       A. Oh, yeah.
11        Q. Wherever you were working --               11       Q. You did pay it?
12        A. Yeah.                                      12       A. Yes.
13        Q. -- you were just borrowing his             13       Q. Each month?
14   mom's car?                                         14       A. Yes. At that time, starting off,
15        A. Yeah. That was an old car she              15   yes.
16   had she was letting us use to get back and         16       Q. So, did you pay it off
17   forth to work.                                     17   completely?
18        Q. Okay. Do you dispute these three           18       A. No, I didn't pay it off, but I
19   things, that you weren't -- you didn't have a      19   was paying.
20   seat belt, you didn't have a driver's              20       Q. All right. So, the ticket here
21   license, and you didn't have insurance?            21   on the right, it lists -- the amount's ninety
22        A. No, I didn't have either one of            22   dollars; do you see that? Ninety-nine
23   them.                                              23   dollars?
                                                                                        63 (Pages 246 - 249)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 66 of 136
                                            Page 250                                               Page 252
 1      A.    Yeah, ninety-nine dollars, yes,     1                MR. LOGSDON: Off the record.
 2   sir.                                         2
 3        Q. Okay.                                3                (Whereupon, a discussion was held
 4        A. Minimum was twenty-five.             4                off the record.)
 5        Q. Okay. And there's actually three     5
 6   tickets. There's one for ninety-nine, then,  6                MR. LOGSDON: All right. Back
 7   there's some other tickets.                  7         on.
 8        A. Uh-huh.                              8             Q. This is another -- these are two
 9        Q. And you were paying forty a          9         tickets dated April 27, 2008. And they're
10   month --                                    10         actually two different times in the day,
11        A. Right.                              11         okay? So, one is at -- the second one is at
12        Q. -- on those?                        12         12:00 a.m. and the other one is at 4:00 p.m.
13           Do you know how much you paid? 13                  A. Uh-huh.
14        A. I really don't know. I was just     14             Q. So, the same day.
15   paying what I can every month.              15             A. Roadblock.
16        Q. Okay. Do you remember seeing the 16                Q. Huh?
17   judge or did you just talk to the public    17             A. Roadblocks.
18   defender?                                   18             Q. So, you remember it?
19        A. I was talking to the public         19             A. Yes.
20   defender and seeing the judge at that time. 20             Q. All right. I thought you'd
21        Q. What judge did you see for this     21         remember that --
22   one?                                        22             A. Yes.
23        A. I don't know. I -- that was --      23             Q. -- since it's two in one day.
                                            Page 251                                               Page 253
 1   that's a long time ago.                            1      A. Yes.
 2       Q. I know. A black judge, white                2      Q. The same day.
 3   judge?                                             3      A. Going to work --
 4       A. It was a white judge.                       4      Q. Okay.
 5       Q. Male or female?                             5      A. -- coming from work.
 6       A. Male.                                       6      Q. Coming from work. All right.
 7       Q. Okay. All right. Let me show                7   And tell me that -- which -- there's one at
 8   you what I'll mark as Exhibit 104.                 8   12:00 a.m. --
 9                                                      9      A. Uh-huh.
10           (Whereupon, Defendant's Exhibit           10      Q. -- and one at 4:00 p.m.
11           104 was marked for identification         11           Which one's going and which one's
12           and copy of same is attached              12   coming?
13           hereto.)                                  13      A. No, 12:00 is going.
14                                                     14      Q. Is that noon or is that midnight?
15       Q. (BY MR. LOGSDON) This is a --              15      A. Midnight.
16   and I'm standing up not to hover over you,        16      Q. All right. 12:00 midnight,
17   but I can't sit down long.                        17   you're heading to work where?
18       A. Oh, you're good.                           18      A. Uh-huh. I think it was -- what
19       Q. I've just got a bad back. So, if           19   year this is? 2008, I think that was, like,
20   it bothers you, let me know.                      20   Johnson Control. Yeah.
21       A. No, you're good.                           21      Q. All right. And whose car is the
22           MS. HOLLIDAY: I'm doing the               22   Chevy?
23   same. Sorry. We're old.                           23      A. Impala, that's what I'm saying,
                                                                                     64 (Pages 250 - 253)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 67 of 136
                                           Page 254                                              Page 256
 1   my wife, Kesha.                                   1            MR. LOGSDON: What did I say?
 2       Q. All right. Well, there's one               2            THE WITNESS: To display.
 3   that says Chevy tan and one says Chevy            3            MS. HOLLIDAY: To pay insurance.
 4   Impala. I'm assuming that's the same car?         4            MR. LOGSDON: Pay insurance.
 5       A. That's the same car.                       5   Display insurance.
 6       Q. All right. So, a tan Chevy                 6            MS. HOLLIDAY: Right.
 7   Impala?                                           7            MR. LOGSDON: She probably got it
 8       A. Uh-huh.                                    8   right, though.
 9       Q. And so, that's Kesha's car that            9       Q. Do you agree that you didn't have
10   you're driving then?                             10   insurance, you didn't have a license?
11       A. Uh-huh.                                   11       A. Right. Because, at that time,
12       Q. So, you would drive it some to            12   you know, you had to have an insurance card.
13   work, it sounds like?                            13   And she had the possession of it, so I
14       A. Uh-huh.                                   14   didn't.
15       Q. At least you drove it here?               15       Q. Okay. I've had that same thing
16       A. Uh-huh.                                   16   happen, and this is what the police officer
17       Q. How often would you drive it?             17   told me: So, why don't you have it in the
18       A. Like I said, at that night, I'll          18   car? So, I'm going to ask you --
19   drive it probably going to work at night         19       A. Yeah.
20   because we rotated.                              20       Q. -- why didn't you have it in the
21       Q. Right.                                    21   car?
22       A. And on my lunch break, I had to           22       A. Because it was -- it was in her
23   come in the morning and drop it back off.        23   wallet, I guess.
                                           Page 255                                              Page 257
 1   She'll drop me off to work so she can take        1       Q. Okay.
 2   the kids and she can go to work.                  2       A. Yeah.
 3       Q. Okay. So, that worked out good             3       Q. But you --
 4   with you having night shift and her having        4       A. Where we stayed, it was normally
 5   day shift with the car?                           5   a roadblock every day --
 6       A. Yes, sir.                                  6       Q. Uh-huh.
 7       Q. You could use the car for work --          7       A. -- or every other day.
 8       A. Yes, sir.                                  8       Q. A roadblock.
 9       Q. -- bring it back to her, and               9       A. And I guess she didn't leave it
10   then, she could use it?                          10   in the car or she was renewing it --
11       A. Yes, sir.                                 11       Q. Okay.
12       Q. All right. And the Impala,                12       A. -- that day.
13   remind me how much you paid for that, how        13       Q. Who did she have her insurance
14   much y'all paid for that.                        14   with?
15       A. It was probably about -- like I           15       A. I'm not familiar. That's so long
16   said, I think it was about six, seven, forty-    16   ago. Probably -- I don't know.
17   five hundred, somewhere between forty-five       17       Q. Did you -- and did you -- did you
18   and six thousand.                                18   go tell the judge, here's my card, just my
19       Q. Okay. One of these says a                 19   wife had it, I do have it?
20   failure to pay insurance and the other one       20       A. No, I didn't.
21   says driving with a suspended license.           21       Q. Why not?
22            MS. HOLLIDAY: Failure to display        22       A. I felt like -- this is just my
23   insurance.                                       23   understanding, it wasn't going to help
                                                                                   65 (Pages 254 - 257)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 68 of 136
                                             Page 258                                                Page 260
 1   because it wasn't in my name.                       1   on this one?
 2       Q. Did you go talk to the -- did you            2       A. It's probably the same, combined
 3   go to court on this one?                            3   the both of them, because, at that time, like
 4       A. Yes.                                         4   I said, I was in and out of jobs. So, it was
 5       Q. And what happened?                           5   forty dollars. That's the best I can do.
 6       A. Once again, I had to extend the              6       Q. Okay.
 7   old tickets with this ticket and got put back       7       A. Or maybe a little less than that
 8   on the payment plan because they was going to       8   at that time.
 9   put me in jail. So, I had to plead what the         9       Q. All right. Here's Exhibit 105.
10   prosecutor said once again --                      10
11       Q. Okay.                                       11          (Whereupon, Defendant's Exhibit
12       A. -- and pay the forty dollars and            12          105 was marked for identification
13   get back --                                        13          and copy of same is attached
14       Q. All right.                                  14          hereto.)
15       A. -- on JCS.                                  15
16       Q. And not the prosecutor but the --           16       Q. (BY MR. LOGSDON) This is
17       A. I mean, the --                              17   dated -- these are two tickets, both dated
18       Q. -- public defender?                         18   July 19th, 2008.
19       A. -- public defender.                         19       A. Yeah. The same area. Roadblock.
20           I'm sorry.                                 20       Q. One's at 9:30 p.m. and the other
21       Q. All right. And then, you said               21   one is at -- well, they're the same time.
22   another thing about JCS. This is actually          22   Yeah.
23   before JCS.                                        23       A. Yeah.
                                             Page 259                                                Page 261
 1        A. Oh, okay.                                   1        Q. One says headlight out. Did you
 2        Q. Did you know that?                          2   have a headlight out?
 3        A. I didn't know that.                         3        A. I don't remember about a
 4        Q. Okay. This is just a payment                4   headlight. I know this right here was --
 5   plan.                                               5   like I said, these tickets from this area was
 6        A. Yeah.                                       6   a roadblock. They say in the headlight, but
 7        Q. But you don't dispute that this             7   it isn't no bad headlight because I'm good at
 8   was before JCS? Because I've got something          8   doing work like that myself.
 9   on JCS, and that's not until 2010. Does             9        Q. You're good at changing out the
10   that --                                            10   headlights?
11        A. Okay.                                      11        A. Yes, sir.
12        Q. -- refresh your memory?                    12        Q. All right. Did you go to court
13        A. Right, right, right.                       13   and tell the judge the headlight's out? I
14           MS. MORGAN: But if you don't               14   mean, the headlight's okay?
15   remember, tell him I don't know.                   15        A. I think I did. I don't -- I
16        Q. (BY MR. LOGSDON) But you do                16   can't remember. I can't remember.
17   remember a payment plan?                           17        Q. That would make sense for you to
18        A. Yes, I remember a payment plan.            18   do that --
19        Q. Okay. And you also know that JCS           19        A. Yeah.
20   is a payment plan?                                 20        Q. -- since you didn't think your
21        A. Yes.                                       21   headlight was out?
22        Q. All right. Okay. All right.                22        A. Right.
23   All right. So, do you know how much you paid       23        Q. And what did the judge say?
                                                                                      66 (Pages 258 - 261)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 69 of 136
                                           Page 262                                                 Page 264
 1       A. I think I still got put on the          1          Q. But 2008 is the first time ever
 2   payment plan for this.                         2      you ever made an attempt to get a driver's
 3       Q. Okay. Nesha Daniel --                   3      license?
 4       A. Kesha.                                  4          A. Yes.
 5       Q. Okay. Kesha.                            5          Q. Did any -- when did you start
 6       A. The same person.                        6      driving?
 7       Q. Is -- yeah.                             7          A. I've been driving. I've been
 8       A. My wife. Ex-wife, I mean.               8      driving since I was, you know, learning
 9       Q. Do you know where you were either 9            school, driver's ed.
10   going to or coming from?                      10          Q. Okay. When did you start driving
11       A. I think I was probably coming          11      out on your own?
12   from work at that time, because we was about 12           A. When I actually got moved out
13   to the point of shutting down. They was       13      of -- kicked out of my mom's house, I had
14   closing.                                      14      to -- I had to learn how to drive to get back
15       Q. At this time of day?                   15      and forth to work, like I was saying, because
16       A. Yes.                                   16      I was staying with Cortez and his mom.
17       Q. All right. And did you show up         17      That's why the Pontiac --
18   at court on August 25th, 2008?                18          Q. Okay. This would be -- you're
19       A. Yes, I showed up on all these          19      talking about getting kicked out of the
20   tickets I got on roadblocks.                  20      school in Georgia?
21       Q. All right. So, what I'm -- what        21          A. Huh-uh. No, high school.
22   I'm saying, did you show up at court? In      22          Q. Oh, high school?
23   other words, the ticket is July 19, 2008, and 23          A. At home.
                                           Page 263                                                 Page 265
 1   the court date down at the bottom is August       1       Q. At home. Okay. So, you started
 2   25th, 2008. So, did you show up at court?         2   driving after your -- about your junior year
 3        A. I can't remember. I can't                 3   of high school?
 4   remember.                                         4       A. Yes.
 5        Q. All right. And the same thing,            5       Q. All right. And you said you got
 6   it says no driver's license. You don't deny       6   kicked out?
 7   you didn't have a driver's license?               7       A. Uh-huh.
 8        A. No.                                       8       Q. Kicked out, meaning, you had to
 9        Q. Did you ever get a driver's               9   come home and work?
10   license?                                         10       A. Yeah.
11        A. No.                                      11       Q. All right. Is that your
12        Q. Did you ever try to get a                12   signature down at the bottom?
13   driver's license?                                13       A. Yes.
14        A. Yes.                                     14       Q. We're going to look in a minute,
15        Q. When did you try the first time?         15   but there's a -- there's a court document
16        A. The first time I tried was               16   showing that you did not show up for court on
17   probably like 2000 and -- around this time,      17   this date.
18   2008.                                            18       A. Okay. Like I said, it's been a
19        Q. Okay.                                    19   minute. I probably didn't.
20        A. And they said I had an                   20       Q. Okay. And you knew then that if
21   outstanding ticket, so that's when I was         21   you don't show up for court --
22   trying to get the tickets -- get myself in       22       A. No, I didn't know.
23   the process of working these tickets off.        23       Q. Well, I mean, you knew that if --
                                                                                     67 (Pages 262 - 265)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 70 of 136
                                           Page 266                                              Page 268
 1   you knew that if it says show up for court,       1          and copy of same is attached
 2   you needed to show up for court, right?           2          hereto.)
 3        A. Right.                                    3
 4        Q. And you knew you signed it where          4       Q. (BY MR. LOGSDON) This one is
 5   it says I promise to appear in court, right?      5   dated 9/16/2008; do you see that?
 6        A. Right.                                    6       A. Uh-huh.
 7        Q. And you knew from your previous           7       Q. And tell me about the address.
 8   ticket that that's how it works, you go to        8   Where's                 ?
 9   court after you get a ticket, right?              9       A. It's on the Southern Boulevard,
10        A. Right, but I was just thinking,          10   past my mom's old house.
11   like, when I had got that ticket, they was       11       Q. Is that where you were living?
12   going to add it on to that ticket. Like I        12       A. No, that's where I was coming
13   said, I wasn't familiar how the court            13   from.
14   system --                                        14       Q. Okay. Why is that listed as your
15        Q. Uh-huh.                                  15   address?
16        A. -- was working at that time.             16       A. Because -- man, I really don't
17            So, when I probably got this            17   want to put my business out there. My mom
18   ticket, I'm just thinking, hey, I was just       18   put it in my name.
19   going to go down there -- like I said, I was     19       Q. Put what in your name?
20   putting forty dollars on each ticket. I was      20       A. This address.
21   getting tickets, like, back to back, back to     21       Q. I'm not following that. How
22   back.                                            22   was -- how did the police officer have
23        Q. Okay. But you knew that if you           23                   as your address?
                                           Page 267                                              Page 269
 1   didn't show up at court, it was at least a        1       A. Because she put it in my name.
 2   possibility that --                               2   That's how.
 3       A. No, I didn't know --                       3       Q. Your mom was there with you when
 4       Q. -- you could get in trouble?               4   you got the ticket?
 5       A. I didn't know that.                        5       A. No. My wife was with me, but the
 6       Q. Okay.                                      6   address they had in the system, like you're
 7       A. I really didn't.                           7   saying, my mom put a house in my name.
 8       Q. Did you suspect that?                      8       Q. Okay. When did she do that?
 9       A. No, I really didn't.                       9       A. I really didn't know. I had to
10       Q. You didn't think anything would           10   get that off my credit.
11   happen if you didn't show up to court?           11       Q. Okay. It lists a vehicle tag
12       A. No, because if you look at my             12   number as KESH3; do you see that?
13   records, I'm getting tickets. If I had so        13       A. Yeah, that's Kesha Daniels.
14   many tickets, they didn't take me to jail        14   That's my wife.
15   then.                                            15       Q. Okay.
16       Q. Okay.                                     16       A. My ex-wife, I mean.
17       A. They waited until 2013 for them           17       Q. Is that a -- I assume that's a
18   to get accumulated more to take me to jail.      18   personalized tag, she didn't just
19       Q. Okay. All right. Let's look at            19   coincidentally get a tag --
20   106.                                             20       A. Yeah, that's when we had our
21                                                    21   third child, Kesh3.
22          (Whereupon, Defendant's Exhibit           22       Q. Three?
23          106 was marked for identification         23       A. Third child, yeah.
                                                                                  68 (Pages 266 - 269)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 71 of 136
                                           Page 270                                                Page 272
 1       Q. All right. How much does that              1   like that.
 2   tag cost?                                         2       Q. And what I understand on that,
 3       A. I really don't know. She did it.           3   that they'll give you one of those? It's not
 4   I didn't.                                         4   that big of a deal to go down and get a --
 5       Q. Okay. You know it's extra to get           5       A. Right.
 6   a personalized tag like that?                     6       Q. -- ID?
 7       A. I never had one, so I don't know.          7            Do you even have to pay for it?
 8       Q. All right. And there's a                   8       A. Yes.
 9   driver's license number listed above; do you      9       Q. Okay.
10   see that?                                        10       A. At that time, it was twenty-six
11       A. Uh-huh.                                   11   dollars.
12       Q. Is that your driver's license             12       Q. All right. That's not too bad.
13   number?                                          13       A. Yeah.
14       A. I never had a license. That's ID          14       Q. And it's good for a couple of
15   number.                                          15   years for twenty-six bucks?
16       Q. Okay. What ID would that be?              16       A. Uh-huh.
17       A. The same one in my pocket.                17       Q. And is that what you would use
18       Q. Let me see that.                          18   when you would go get a job or something like
19       A. (Witness complies.)                       19   that? They'd say, hey, Mr. Agee, can I see
20            Oops. Sorry about that, sir.            20   your ID?
21       Q. Okay. This says nondriver                 21       A. Yes, sir.
22   identification.                                  22       Q. You'd hand over that?
23       A. Exactly.                                  23       A. Yes, sir.
                                           Page 271                                                Page 273
 1       Q. I think we've got a picture of             1       Q. Okay.
 2   this in one of your something or other, but       2       A. And when I get pulled over,
 3   my picture is not very clear.                     3   that's what I hand them.
 4       A. That's why I was trying to see             4       Q. Okay. All right. The note here
 5   why they keep putting it as a driver's            5   down at the bottom says, court appearance
 6   license, but I'm -- it's a nondriver's            6   date of October 27, 2008; do you see that?
 7   license.                                          7       A. Uh-huh.
 8       Q. Okay. The number on it is --               8       Q. Do you know whether or not you
 9       A. The same shown on here.                    9   showed up?
10       Q. Yeah. 1509 --                             10       A. No, I can't remember.
11       A. That's I. It's not --                     11       Q. All right.
12       Q. All right. I'm sorry. It's I --           12           MR. LOGSDON: Are you putting
13       A. 509525.                                   13   nodding affirmatively when he says uh-huh?
14       Q. Okay. And when did you get this?          14           THE COURT REPORTER: No, I put
15   This one says issued 2016, but --                15   witness nods head or witness shakes head.
16       A. Uh-huh.                                   16       Q. (BY MR. LOGSDON) All right. Let
17       Q. -- I assume you had one --                17   me ask you this --
18       A. Before then. I renewed it.                18           MR. LOGSDON: Can you help us
19       Q. When did you first get it?                19   with this, Martha?
20       A. When I first started working.             20           Because I thought you were
21   That's when I first got my ID.                   21   putting nodding affirmatively and I just felt
22       Q. Way back when --                          22   like I was bugging Mr. Agee.
23       A. Yeah. In 2004, '3, '2, something          23       Q. You've said uh-huh during this
                                                                                     69 (Pages 270 - 273)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 72 of 136
                                             Page 274                                                Page 276
 1   deposition on a lot of occasions. When you          1   at --
 2   said uh-huh, sometimes --                           2           MR. LOGSDON: All right.
 3           MS. MORGAN: Well, that's hard --            3           MR. MORGAN: -- that point.
 4   I mean, he can't remember every time.               4           You waited --
 5           MR. LOGSDON: We're going to have            5           MR. LOGSDON: Yeah. So, we'll --
 6   to go back and ask every one.                       6           MS. MORGAN: -- till afternoon.
 7           MS. HOLLIDAY: We're going to                7           MR. LOGSDON: -- be -- we'll be
 8   have to just read it back --                        8   more of a jerk about it, then --
 9           MR. LOGSDON: We're going to have            9           MS. MORGAN: I mean, I don't know
10   to redepose him.                                   10   what else to do.
11           MS. HOLLIDAY: -- from the court            11           MR. LOGSDON: -- if you're going
12   reporter's --                                      12   to force us to do that.
13           MR. LOGSDON: Yeah.                         13           MS. MORGAN: You can't ask him
14           MS. HOLLIDAY: -- transcript --             14   to --
15           MR. LOGSDON: We're going to have           15           THE COURT REPORTER: I can only
16   to go back --                                      16   get one at a time.
17           MS. HOLLIDAY: -- and reask every           17           MR. LOGSDON: All right. Let's
18   question --                                        18   go --
19           MR. LOGSDON: Uh-huh.                       19           MS. MORGAN: I mean, I don't know
20           MS. HOLLIDAY: -- for the last --           20   what else to do. He can't say that every
21   I think it's only been the last ten minutes.       21   time he's nodded his head, he meant a certain
22           Do you think it's been --                  22   thing. If they --
23           MR. LOGSDON: No, it's not been             23           MR. LOGSDON: All right.
                                             Page 275                                                Page 277
 1   the last ten minutes.                               1             MS. MORGAN: -- didn't ask him --
 2            MS. HOLLIDAY: Okay.                        2             MR. LOGSDON: Well, maybe I'll
 3            MR. LOGSDON: If you're not                 3   help --
 4   putting nodding affirmatively, then --              4            MS. MORGAN: -- I can't ask him
 5       Q. Mr. Agee, when you said uh-huh               5   to say that just because it would save them
 6   each time in this deposition, have you meant        6   some time.
 7   yes?                                                7            I can't --
 8       A. No. That's just a --                         8            MR. LOGSDON: Okay.
 9            MR. LOGSDON: All right. We're              9            MS. MORGAN: -- do that.
10   going to have to go back from the beginning.       10            I'm sorry. I agree, it would be
11   We're going to have to ask the court for more      11   easier.
12   time if that's the case.                           12            MR. LOGSDON: Y'all help me.
13            MS. MORGAN: Well, y'all are the           13            If you don't know if he's saying
14   ones that -- we're not going to agree to more      14   yes or no, can you tell me?
15   time today. If you want to ask, you know,          15            THE COURT REPORTER: No.
16   you can see, but it's your mistake.                16            MR. LOGSDON: Y'all help me out,
17            MR. LOGSDON: Well --                      17   then.
18            MR. GILL: Well, the witness               18            MS. MORGAN: There's three of
19   didn't answer.                                     19   y'all in here.
20            MR. LOGSDON: The witness didn't           20            MR. LOGSDON: Yeah.
21   answer. I'm trying to help him.                    21            THE COURT REPORTER: I can only
22            MS. MORGAN: Well, if the witness          22   take one at a time.
23   didn't answer, you should have raised it           23            MS. HOLLIDAY: There hasn't been
                                                                                        70 (Pages 274 - 277)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 73 of 136
                                            Page 278                                              Page 280
 1   three the whole time.                              1       A. Right.
 2            MS. MORGAN: Well, there have              2       Q. And then, if you look on this
 3   been two the whole time.                           3   down --
 4            MR. LOGSDON: All right. So,               4       A. Right here (indicating)?
 5   mark the time here because we're going to          5       Q. Yeah. It says failed to
 6   literally -- well, never find.                     6   appear --
 7        Q. All right. Do you know if you              7       A. Right.
 8   showed up at court?                                8       Q. -- and it has that date.
 9        A. No, I do not remember.                     9           So, would that refresh your
10        Q. If the court record show you              10   memory that you probably did not appear on
11   didn't show up, do you dispute that?              11   that date?
12        A. Say that again.                           12       A. I probably didn't. But it says
13        Q. You don't remember one way or the         13   alias warrant, I never got either.
14   other?                                            14       Q. Okay. But you agree that the
15        A. No, I do not remember.                    15   address here for you is the one that's on
16        Q. All right. And let me show you            16   your ticket that you signed, correct?
17   what I'll mark as 107.                            17       A. At this time, that was the
18                                                     18   address my mom was staying at. So, that's
19          (Whereupon, Defendant's Exhibit            19   what my ID was sent to. I was not staying
20          107 was marked for identification          20   there. I was staying with my wife.
21          and copy of same is attached               21       Q. Did your ID that you had at the
22          hereto.)                                   22   time list that address as your address --
23                                                     23       A. Yes --
                                            Page 279                                              Page 281
 1       Q. (BY MR. LOGSDON) This is a                  1       Q. -- the --
 2   document entitled -- well, there's an address      2       A. -- because I had my ID sent to my
 3   here of                       .                    3   mom's house.
 4       A. Right.                                      4       Q. The               Drive?
 5       Q. Is that -- whose house is that?             5       A. Yes.
 6       A. That's where my mom was staying.            6       Q. All right. And did you sign the
 7       Q. Okay. And this is a document                7   ticket saying that            Drive was your
 8   called warrant.                                    8   address?
 9       A. Right.                                      9       A. Yes.
10       Q. And if you look up at the top              10       Q. Did you ever ask your mom about
11   right there --                                    11   getting any mail there?
12       A. Uh-huh.                                    12       A. Yes.
13       Q. -- there's an offense date of              13       Q. And would she tell you when you
14   July 19, 2008.                                    14   got mail?
15       A. Right.                                     15       A. No.
16       Q. And we looked at a ticket                  16       Q. All right.
17   earlier. Yeah, you're right. That's what          17       A. Well, yes. She would tell me
18   I'm talking about. And we looked at a ticket      18   when I got mail and when I don't have mail.
19   earlier that was dated July 19, 2008?             19       Q. She would?
20       A. 2008. Right.                               20       A. Yes.
21       Q. And there's a court appearance             21       Q. All right. And the warrant here
22   date on that one that we looked at at the         22   for failed to appear, I know you said you
23   bottom.                                           23   didn't get this, but does it now make sense
                                                                                    71 (Pages 278 - 281)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 74 of 136
                                           Page 282                                              Page 284
 1   to you that a warrant was issued when you         1       Q. (BY MR. LOGSDON) This is another
 2   didn't show up in court?                          2   one dated September the 16th, 2008. And down
 3       A. Yeah, I -- as I can see now.               3   there --
 4       Q. Okay. And there's actually -- if           4       A. I see.
 5   you flip the page, there's actually two           5       Q. -- is a failure to appear on
 6   warrants that were issued for failing to          6   October 27, 2000, date.
 7   appear; do you see that?                          7       A. Uh-huh.
 8       A. Exactly.                                   8       Q. You agree you didn't show up
 9       Q. Okay. And can you see how a                9   then?
10   judge -- he has court and he has a list of       10       A. Right.
11   people to show up, and one of them doesn't       11       Q. Right, you didn't show up?
12   show up --                                       12       A. Right, I did not show up.
13       A. Uh-huh.                                   13       Q. All right. All right.
14       Q. -- does it surprise you that a            14       A. But can I say one thing?
15   warrant would be issued?                         15       Q. You sure can.
16       A. I could see now, yes --                   16       A. The name is wrong.
17       Q. Okay.                                     17       Q. Okay. It says Levon II Agee,
18       A. -- I see.                                 18   correct?
19       Q. And if you were a judge --                19       A. Right.
20       A. Right. Right.                             20       Q. And you're Levon Agee, III,
21       Q. -- and somebody was to show up            21   right?
22   and they didn't show up --                       22       A. Right.
23       A. Right.                                    23       Q. Okay. But you're not saying you
                                           Page 283                                              Page 285
 1       Q. -- is that what you'd do?                  1   would get this and look at it and go that's
 2       A. Right. That's proper procedure.            2   not me, that's my father? He was -- he was,
 3       Q. Okay. All right. Let's take a              3   unfortunately, deceased at the time, correct?
 4   look at -- and because the judge is -- he         4       A. Right.
 5   wants to -- if you were the judge, you'd want     5       Q. But you're not using that as an
 6   to hear the person and hear what they've got      6   excuse for not showing up for court?
 7   to say and rule fairly, right?                    7       A. Well, I'm saying if the warrant
 8       A. (Witness nods head.)                       8   was issued to this address, of course, they
 9       Q. But if they don't show up, you             9   would deny it because my father is dead.
10   can't make a decision because they're not        10       Q. Okay. Are you -- are you saying
11   there to tell you, right?                        11   you got this and saw that and --
12       A. Right.                                    12       A. No, I'm just saying, just say if
13       Q. And all you can do is this, is            13   they did send the warrant to this address,
14   issue a warrant?                                 14   which my mom was staying here --
15       A. Right.                                    15       Q. Okay.
16       Q. All right. All right. Let's               16       A. -- and they was, like, hey, we
17   take a look at what we'll mark as Exhibit        17   have a warrant for Levon Agee, II, well,
18   108.                                             18   don't you think she would deny it because her
19                                                    19   ex-husband is dead?
20          (Whereupon, Defendant's Exhibit           20       Q. Yeah. No, I don't if you're
21          108 was marked for identification         21   asking me.
22          and copy of same is attached              22       A. Well --
23          hereto.)                                  23       Q. But fair enough.
                                                                                   72 (Pages 282 - 285)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 75 of 136
                                                Page 286                                                Page 288
 1           All right. Let me show you what                1       A. Right.
 2   I'll mark as Exhibit 109.                              2       Q. All right. Did you ever tell any
 3                                                          3   of the police officers that you were staying
 4          (Whereupon, Defendant's Exhibit                 4   at a different place than what they listed on
 5          109 was marked for identification               5   the ticket?
 6          and copy of same is attached                    6       A. They never asked.
 7          hereto.)                                        7       Q. And I didn't you ask that. I
 8                                                          8   just said, did you ever tell them that?
 9        Q. (BY MR. LOGSDON) And this one                  9       A. No, I didn't.
10   here has another address of             Drive;        10       Q. All right. And this says you
11   do you see that?                                      11   were running a stop sign. Do you dispute
12        A. Yes.                                          12   that you were running a stop sign?
13        Q. Whose house is that?                          13       A. Yes, I dispute that because it
14        A. My sister's house.                            14   was a roadblock.
15        Q. Is this when you were staying                 15       Q. Tell me about that.
16   with your sister?                                     16       A. They set up a roadblock, like, in
17        A. Yes. We were going through a                  17   the middle of this neighborhood I had. And
18   separation, yes.                                      18   as I was coming up stopped, they -- it was
19        Q. And she was helping you out,                  19   not just only me they pulled over at that
20   letting you stay there?                               20   time, it was two other cars. It was, like,
21        A. Yes.                                          21   four police officers just came out of the
22        Q. And would you be -- this is on                22   blue. They used to sit in the abandoned
23   August 29th, 2009. And it's about 9:00 p.m.           23   houses. It was at a four-way stop sign. You
                                                Page 287                                                Page 289
 1   Would you have been going to work?                     1   might got an abandoned house on this side,
 2        A. Or taking my daughter back home                2   abandoned house on this side, someone stayed
 3   in her car.                                            3   right here, and there's a bush right here
 4        Q. Excuse me?                                     4   (indicating). Well, the blind side you can't
 5        A. I probably was using her car to                5   see is where the police officer was.
 6   take her -- my daughter back home.                     6       Q. Okay.
 7        Q. Okay. Using Kesha's car?                       7       A. So, you'll do like this, pull
 8        A. Yes.                                           8   off, whoop, do like this, pull off, whoop
 9        Q. And it says here that you were --              9   (indicating), and I was one of them.
10   so, let me -- let me ask you, did your --             10       Q. You said a roadblock. Were they
11   does your ID, your vehicle ID that you showed         11   blocking the road?
12   them, did it always have the address on               12       A. Yes.
13               --                                        13       Q. Or were they -- it sounds like
14        A. No.                                           14   you said they were from behind the bushes?
15        Q. -- on it?                                     15       A. Yes. Well --
16        A. Not always.                                   16       Q. Which one was it?
17        Q. Sometimes that would change?                  17       A. It's -- it actually is. Because
18        A. No, I'll change it -- I'll change             18   when they pulled you over, you can -- after
19   it -- like, if I stayed with my mom or if I           19   you come from seeing from your blind side,
20   stayed with my sister, wherever I stayed at,          20   you can actually see the little sign say
21   I'll change it.                                       21   roadblock.
22        Q. Okay. When you would get your                 22       Q. Okay.
23   new ID?                                               23       A. But you can't see it visible as
                                                                                         73 (Pages 286 - 289)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                     205-397-2397
                                                                                               Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 76 of 136
                                             Page 290                                                   Page 292
 1   you're driving, just put it like that. If I         1   ticket for not having insurance?
 2   would have went through the stop sign without       2        A. Right. And if you look, it's
 3   getting pulled over, I would have been able         3   probably the same officer that was doing
 4   to see the roadblock sign.                          4   this.
 5       Q. Okay.                                        5        Q. But he didn't give you a ticket
 6       A. But as I got pulled over and they            6   for that?
 7   go this way (indicating), well, there's a           7        A. No, he didn't.
 8   roadblock sign.                                     8        Q. Did he tell you that? Did he
 9       Q. All right. Are you saying,                   9   say, hey, Mr. Agee, you know, look, I could
10   though, that you did not run a stop sign?          10   write you up three times, but I'm going to
11       A. No, I never did.                            11   cut you some slack and only write you for
12       Q. Did you tell the judge that?                12   one?
13       A. Yes. Well, I don't even know if             13        A. (Witness shakes head.)
14   I went to court on this one or not --              14        Q. He just didn't say anything?
15       Q. Okay.                                       15        A. He just didn't say anything. He
16       A. -- to be honest with you because            16   just wrote me up for that and made me move on
17   I didn't have a job or anything.                   17   about my way.
18       Q. Did anything prevent you from               18        Q. Okay. Let me show you another.
19   going to court?                                    19   I'll mark it as 110.
20       A. Transportation.                             20
21       Q. Other than that?                            21          (Whereupon, Defendant's Exhibit
22       A. No, that's about it.                        22          110 was marked for identification
23       Q. Did you call up there and say, I            23          and copy of same is attached
                                             Page 291                                                   Page 293
 1   can't get up there, can you make it another         1          hereto.)
 2   day?                                                2
 3        A. No, I didn't even know you can do           3       Q. (BY MR. LOGSDON) And we've got
 4   all of that.                                        4   the green Ford Expedition on this one.
 5        Q. All right. And were you driving             5       A. Yes, that's my sister's vehicle.
 6   without a license at this time?                     6       Q. She would let you drive that?
 7        A. Yes.                                        7       A. At that time, when she was trying
 8        Q. Did they -- they didn't give you            8   to get her disability, I had to take her to
 9   a ticket for that, though?                          9   her appointment. She wasn't able to drive at
10        A. No.                                        10   that time --
11        Q. Okay. Did you have insurance?              11       Q. Okay.
12        A. No.                                        12       A. -- due to her medicine.
13        Q. Okay. They didn't give you a               13       Q. And you were driving her around?
14   ticket for that either?                            14       A. Yes, sir.
15        A. No.                                        15       Q. And this Calmar apartment, is
16        Q. Did they let you off?                      16   that your sister's?
17        A. That's what I'm trying to tell             17       A. No, that's where me and Kesha
18   you. They let my tickets accumulated.              18   used to stay. That's my address.
19        Q. No, I mean, I'm just saying, they          19       Q. Okay. And so, were you going to
20   didn't -- they could have given you a ticket       20   work here or were you driving your --
21   for not having a driver's license?                 21       A. No --
22        A. Right. But they --                         22       Q. -- sister?
23        Q. And they could have given you a            23       A. -- I was driving my sister
                                                                                       74 (Pages 290 - 293)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 77 of 136
                                            Page 294                                                  Page 296
 1   around.                                        1          Q. And there's a date above it?
 2        Q. Would your sister let you use her      2          A. Right.
 3   car some when you would drive around?          3          Q. And you knew what that meant?
 4        A. No, I was just taking her that         4          A. Right.
 5   day because she had to get to an appointment. 5           Q. And you'd already been to court
 6        Q. She couldn't drive?                    6       once --
 7        A. No, she couldn't drive. She was        7          A. Once.
 8   up under postpartum depression medicine.       8          Q. -- on the first one?
 9        Q. How did you get to her house?          9          A. Right.
10        A. I stayed with her.                    10          Q. And you knew that to go to court,
11        Q. You were staying with her?            11       you could go before the judge, right?
12        A. Yeah, the address that's showing      12          A. Right.
13   on here was what my ID was saying at that 13              Q. And you know enough from watching
14   time.                                         14       TV that the judge is the one that decides
15        Q. Okay.                                 15       whether you did it or didn't do it?
16        A. That's why I was like, the            16          A. Right.
17                   , I didn't understand that at 17          Q. All right. And let's look at
18   first or whatever.                            18       what we'll mark as Exhibit 111.
19        Q. All right. Let's look at the          19
20   next -- Page 3 of that Exhibit 110. This      20             (Whereupon, Defendant's Exhibit
21   one's for speeding. Do you dispute that you 21               111 was marked for identification
22   were speeding?                                22             and copy of same is attached
23        A. No, I wasn't.                         23             hereto.)
                                            Page 295                                                  Page 297
 1       Q. Did you show up to court and tell           1       Q. (BY MR. LOGSDON) And this is
 2   the judge that?                                    2   another warrant for failing to appear on
 3       A. I can't remember.                           3   October 5th, 2009. And I think I've already
 4       Q. If you weren't speeding, why                4   asked you this. You don't dispute -- you
 5   wouldn't you have shown up for court to tell       5   weren't at court on October the 5th, 2009?
 6   the judge?                                         6       A. No.
 7       A. Because, like I said, it was                7       Q. And this one does have an address
 8   targeting. That's what they does. At that          8   of the                             number --
 9   time, that's what the police officers do.          9       A. Right.
10   They point you out. Like, my sister put her       10       Q. -- do you see that?
11   seat belt on and visible in front of the          11       A. Yes.
12   police officer, and whoop, he hit the lights.     12       Q. And the -- so, did you get this?
13       Q. All right. Well, why didn't you            13       A. No.
14   go tell the judge that you weren't speeding,      14       Q. Why not? Or do you know why you
15   though?                                           15   wouldn't have gotten it?
16       A. I didn't know at the time. Like            16       A. I wasn't staying there.
17   I said, I didn't have proper means and didn't     17       Q. All right. Remind me whose house
18   really know -- have the knowledge of going        18   the Calmar house was.
19   down there telling them this.                     19       A. Cortez and his mom and them. And
20       Q. Well, you do agree, though, that           20   they probably wasn't staying there at the
21   you signed something saying I promise to          21   time because I had moved out.
22   appear in court?                                  22       Q. Okay.
23       A. Right.                                     23       A. Probably got evicted or
                                                                                     75 (Pages 294 - 297)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 78 of 136
                                             Page 298                                              Page 300
 1   something.                                          1   what type of car?
 2        Q. All right.                                  2       A. The Impala. She got a
 3        A. That's around, like I said, the             3   personalized tag, Kesh3, tinted windows.
 4   recession.                                          4   You're in a dominant black area where drugs
 5        Q. At this point, Mr. Agee, it's not           5   are known to be at and it's a certain time of
 6   surprising to you that there's some warrants        6   day. That, hey, you know, they be out there.
 7   that are out since you've had these court           7   The police be out there. They'll roadblock
 8   dates and you haven't gone to court? You're         8   or they'll harass you or, hey, you have to be
 9   not going to be surprised if you get pulled         9   on your porch or -- I was going through that,
10   over one day and there were some outstanding       10   you know. And that's just from this area
11   warrants, are you?                                 11   where I was living in all the way down to the
12        A. But my thing is -- yes, it's a             12   Western Boulevard. They were just -- they
13   surprise. But every time I get pulled over,        13   were just doing that.
14   I'm not no -- they're not informing me that,       14       Q. Okay.
15   hey, you have an outstanding warrant or            15       A. Stereotyping.
16   they're not taking me to jail.                     16       Q. Let me show you what I'll mark as
17        Q. Right. They're not taking you to           17   112.
18   jail?                                              18
19        A. So, by me thinking, okay, there's          19          (Whereupon, Defendant's Exhibit
20   not an outstanding warrant. Every time I get       20          112 was marked for identification
21   pulled over, you're letting me go. You're          21          and copy of same is attached
22   letting my tickets accumulate.                     22          hereto.)
23        Q. Okay. I think I'm following you.           23
                                             Page 299                                              Page 301
 1   So, you're thinking in the back of your mind,       1        Q. (BY MR. LOGSDON) This is --
 2   there's probably some warrants out there,           2   lists the        Street, also, correct?
 3   but, then, you're --                                3        A. Right.
 4        A. Or you're harassing me.                     4        Q. And it says obstructive
 5        Q. -- then, you're getting pulled              5   windshield. Is that the tinted windows or do
 6   over and they're not saying anything about          6   you know what that is?
 7   warrants?                                           7        A. Yes, that's on my sister's truck,
 8        A. Because you're harassing me.                8   I think.
 9        Q. And you start thinking, well,               9        Q. The Ford Expedition?
10   maybe there are no warrants or they're not         10        A. Yes.
11   going to take me to jail?                          11        Q. So, you were driving that again
12        A. No, because I'm thinking, like,            12   at this time?
13   you're just harassing me because I'm just a        13        A. That's the same day.
14   black male in this type of car in this area        14        Q. Okay. Do you know what you were
15   at this time in possession of drugs or             15   driving -- do you know what that means?
16   anything. You're trying to see.                    16        A. Yeah, the windows on her side,
17        Q. You're talking about the police            17   someone had threw a brick and busted her --
18   officers?                                          18   cracked the windshield real bad.
19        A. Yes, that's how I was taking it.           19        Q. All right. And there's
20   Because every time I ask them, what do you         20   actually -- and there's another ticket for no
21   pull me over for.                                  21   seat belt; do you see that?
22        Q. Okay. And when you say a black             22        A. That's what I was telling you, he
23   male in this type of car, what kind of --          23   got for my sister.
                                                                                     76 (Pages 298 - 301)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 79 of 136
                                            Page 302                                                   Page 304
 1       Q. You said she wasn't -- she didn't           1   that you had no driver's license?
 2   have on a seat belt?                               2       A. No driver's license, I did not
 3       A. She didn't have it on.                      3   have it.
 4       Q. Okay.                                       4       Q. And let's make you -- we had you
 5       A. So, when he came to the car --              5   a judge before. Let's make you a police
 6   well, he stopped us, pulled us over. And as        6   officer now. You think that that's a fair
 7   he was coming to the car, I take my seat belt      7   rule to require people to have a driver's
 8   off. So, he asked me, do you have your seat        8   license to drive?
 9   belt on? Yes. Why you not have it on now?          9       A. Right.
10       Q. Okay. And so, did you get the              10       Q. And you agree that driving is a
11   ticket for a seat belt --                         11   privilege?
12       A. Yes.                                       12       A. Right.
13       Q. -- or did she?                             13       Q. And you agree that if somebody is
14           Did you talk to the judge about           14   not following that rule of not having a
15   that?                                             15   driver's license, you agree it's a fair thing
16       A. I don't remember. I don't even             16   to do to give them a ticket for that?
17   think I did go to court on this one.              17       A. Right.
18       Q. Okay.                                      18       Q. You're not fussing about that
19       A. It was around the same ticket.             19   with anyone, are you?
20       Q. Okay. Look at 110, I thought, is           20       A. Yes, I was fussing about it
21   when you told me -- look at Exhibit 110. So,      21   because I was doing the right thing. He
22   that's 111. Go back one more. I thought           22   wouldn't never know if he weren't harassing
23   that's where you were telling us that the         23   me, because I didn't do anything illegal.
                                            Page 303                                                   Page 305
 1   incident happened with the seat belt. Is           1      Q. Okay. But you were driving
 2   that what you were -- when you were talking        2   without a license?
 3   about the seat belt? Which --                      3      A. True, I was.
 4       A. Yeah, coming out of Buckingham --           4      Q. Okay. All right. And let me
 5       Q. Yeah.                                       5   show you 113.
 6       A. -- I think?                                 6
 7           Yeah, I think that's it. I think           7          (Whereupon, Defendant's Exhibit
 8   it was prior to all this.                          8          113 was marked for identification
 9       Q. All right. So, what about this              9          and copy of same is attached
10   one here, this other one for no seat belt?        10          hereto.)
11       A. I think this is two police cars.           11
12   One of them was leaving out the neighborhood      12       Q. (BY MR. LOGSDON) Have you ever
13   and the other one was going to almost her --      13   gotten any of these documents, any of these
14   I was about at her doctor's appointment.          14   warrants?
15       Q. Okay.                                      15       A. No.
16       A. I think.                                   16       Q. Has anybody ever told you that
17       Q. Do you dispute that you were               17   there's some warrants over here?
18   operating the vehicle without insurance?          18       A. No.
19       A. Yes.                                       19       Q. And do you -- you dispute -- this
20       Q. You did have insurance?                    20   one says you've got a warrant for not showing
21       A. No, I didn't have insurance. I'm           21   up at court on May 24th, and there's four of
22   sorry.                                            22   them.
23       Q. All right. And do you dispute              23       A. Uh-huh.
                                                                                      77 (Pages 302 - 305)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 80 of 136
                                          Page 306                                                Page 308
 1       Q. You agree they had court for you          1   get my tickets down at that time because I
 2   on that day and you didn't show up?              2   had -- I got back a little lump sum for -- I
 3       A. I did not show up.                        3   don't know what it was, but I came down there
 4       Q. All right. All right. Let's               4   to pay a nice little lump sum on my tickets,
 5   see -- and are you doing anything at this        5   though.
 6   time? In other words, are you calling up,        6       Q. Okay.
 7   are you saying, am I ever going to have to       7       A. Yeah.
 8   pay these?                                       8       Q. What credit card did you pay on?
 9       A. I'm doing better now because I            9       A. It was a prepaid card, a Visa
10   only owe a certain amount and I'm paying on     10   card.
11   them. I really don't owe that much now. I'm     11       Q. How much did you pay?
12   trying to get my license because --             12       A. I'm not for sure. I know -- I
13       Q. You're talking about at this time        13   can't give you an accurate number.
14   or are you talking about right now?             14       Q. All right. And what lump sum did
15       A. Right now as we speak.                   15   you get?
16       Q. I'm talking about at this time,          16       A. I don't know if it was -- I don't
17   back when this was going on in 2010.            17   know. I don't know. All I know is, it
18       A. No, I wasn't. It was -- I mean,          18   was -- I tried to get my license. I was
19   I didn't have no job.                           19   trying to go down there and do right and pay
20       Q. All right.                               20   my tickets off.
21       A. No ends meet.                            21       Q. Okay.
22                                                   22       A. I didn't have enough. So, I
23          (Whereupon, Defendant's Exhibit          23   think they let me pay half. I had to see the
                                          Page 307                                                Page 309
 1          114 was marked for identification     1       judge or --
 2          and copy of same is attached          2           Q. Okay.
 3          hereto.)                              3           A. -- something that day.
 4                                                4           Q. All right.
 5       Q. (BY MR. LOGSDON) Okay. Let's 5                    A. And he let me put half down or
 6   look at what I've marked as 114. Did you get 6       whatever I could that day.
 7   this document?                               7           Q. Okay. Tell me what you remember
 8       A. No.                                   8       talking to the judge about.
 9       Q. All right. And we're in August        9           A. As I was talking to you right
10   of 2010 right now. Do you remember --       10       now, I was telling him I was trying to get my
11   well --                                     11       license straight because it was a couple job
12       A. I don't even think -- that's not     12       opportunities at Hyundai I wanted to take.
13   even my signature, man.                     13       And I couldn't do it without having my
14       Q. Yeah, I don't think that -- all      14       license. So -- and I think he gave me a
15   right. Let's look at --                     15       waiver or something, or something like that,
16       A. Someone forged my signature.         16       when I met him that day. And he was, like,
17       Q. Did you ever pay any payments        17       what you got? I forgot the amount I had.
18   with a credit card to the court?            18       And he accepted it and told me to go to the
19       A. No. Well, yes, I did. Yes.           19       window and pay.
20   Yes. Yes. Yes. Yes.                         20           Q. Okay.
21       Q. All right. Tell me about that.       21           A. And throwed me back on, I think,
22       A. I had paid -- I think it was --      22       the JCI plan. Or I ain't going to say
23   was it almost a thousand? I was trying to   23       throwed, but he put me on the JCI plan.
                                                                                    78 (Pages 306 - 309)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                   205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 81 of 136
                                            Page 310                                                Page 312
 1       Q. The judge did?                              1       Q. Would she give you rides here and
 2       A. Yeah.                                       2   there?
 3       Q. Do you remember what the judge's            3       A. When she could.
 4   name was?                                          4       Q. And what was she telling you?
 5       A. I think it was Hayes if I'm not             5   Your mom was -- what was she telling you to
 6   remember -- is it Hayes or Williams?               6   get you down there?
 7       Q. Okay.                                       7       A. No, she was just letting me
 8       A. Something like that at that time.           8   know -- she was asking me, because she's
 9       Q. Male or female?                             9   not -- she was not familiar with how many
10       A. I think it was a male.                     10   tickets I had. I didn't even know. And she
11       Q. And black or white?                        11   was like, well, you better not have too many
12       A. White.                                     12   or whatever or something she was saying. And
13       Q. Okay. So, tell me what -- first            13   they might do this and they might do that.
14   of all, what were you even doing in court         14   And she was like, well, I'll just go down
15   then on that day? How did you -- did you go       15   there with you and we'll just see, go to the
16   down there voluntarily or --                      16   window or whatever.
17       A. No, my mom -- when I got the               17       Q. Okay. Did your mom -- how was
18   money back, I asked my mom to come with me        18   your mom even knowing you had tickets?
19   because I was going down there, like I said,      19       A. I asked her to come. Like I
20   was trying to straighten my license out           20   said, I asked her to take me down there
21   because I was -- someone gave me a job            21   because I needed a ride.
22   opportunity at Hyundai and I needed my            22       Q. All right. And were you -- was
23   license. So, I asked my mom to come down          23   she worried that you had some warrants out
                                            Page 311                                                Page 313
 1   there just in case if anything went left or        1   for your arrest?
 2   however, because she was telling me, you           2       A. No, she never told me I had
 3   know, they might lock you up or whatever.          3   warrants out for my arrest.
 4   So, she came down there with me.                   4       Q. All right. And why did your mom
 5           And that's when I learned, I               5   think they were going to put you in jail or
 6   think, yeah, 2014 or something, I had to go        6   could put you in jail?
 7   to the window or something and ask to speak        7       A. Well, that was just a suggestion
 8   to the judge at that time because they             8   she was just throwing out, a conversation we
 9   wouldn't let me pay right then. And so, what       9   had. So, I just actually -- for real, the
10   they did was schedule me a court date that        10   conversation was really just take me down
11   day, and I talked to the judge that day. And      11   there because I didn't have a ride. I stayed
12   he agreed on to whatever amount I had that        12   too far from where I needed to go to pay for
13   day to pay and put me on the payment plan.        13   the tickets.
14           And I didn't know about none of           14       Q. Okay.
15   these warrants at that time until he was          15       A. So, I asked her, you know, if she
16   like, okay, we drop this, we drop that. I'm       16   didn't mind, if she didn't have nothing to do
17   just going to put you back on the payment         17   that day, can she take me.
18   plan, make sure you do this and you'll be all     18       Q. All right.
19   right. So, that's what I did.                     19       A. And so, we just got on that
20       Q. Tell me about your mom -- I know           20   subject as far as don't have too many
21   you told me she went down there with you.         21   tickets because you know -- that's when I'm
22   Did she drive you there?                          22   learning going down there, you know if you've
23       A. Yeah, she drove me there.                  23   got too many tickets, such and such, you
                                                                                      79 (Pages 310 - 313)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 82 of 136
                                         Page 314                                               Page 316
 1   haven't been paying on this, you might get   1           Q. And so, you went to see the
 2   locked up. It just so happened, gladly, she  2      judge, and was your mom with you?
 3   was there with me, letting me know what I    3           A. Yes, she was present.
 4   needed to do.                                4           Q. And then, tell me what happened,
 5       Q. Okay. All right. And so, you          5      everything.
 6   walked in, and you said the first place you  6           A. The judge was asking me, man, you
 7   went was to a window?                        7      know you've got tickets from 2004 and all
 8       A. To the clerk window, yes.             8      this? I'm like, yeah. And he was like, man,
 9       Q. To the clerk window. And you          9      you know, I could do this, I could lock you
10   talked to somebody with the court there at  10      up. That's when I'm saying, I'm just now
11   the --                                      11      learning about this. I could lock you up and
12       A. At the clerk. I was asking them      12      all this. He was like, what do you got now
13   how much my tickets was. And I was asking, 13       on you? I was like, well, I don't know. I
14   can I put such and such. And she was like, 14       think I had, like, eight hundred probably to
15   well, you have to see the judge.            15      a thousand at that time. I don't know. But
16       Q. Okay.                                16      I told him I had that amount, and he was cool
17       A. And that was around, like, 7:00      17      with it. And he was like, give me a moment.
18   o'clock. I think court started at 8:00. So, 18      And he made me sit back down.
19   luckily, they got me in at the -- at that   19               And he was doing something, I
20   time.                                       20      guess, you know (indicating). And he told --
21       Q. All right.                           21      called me back up there. And he was like,
22       A. That was like, you can go see the    22      yeah. So, what I want you to do is go to the
23   judge. What we're going to do is schedule   23      window, pay that amount. I'm going to throw
                                         Page 315                                               Page 317
 1   you to go see the judge now.                    1   you back on the payment plan and that was
 2       Q. Is this a.m. or p.m.?                    2   about it.
 3       A. A.m.                                     3       Q. Okay. And did he come up with --
 4       Q. All right. So, you show up at            4   the judge come up with a monthly amount you
 5   7:00 a.m.?                                      5   were to pay on the payment plan?
 6       A. Yes.                                     6       A. Yeah, the minimum was forty
 7       Q. And you go talk to somebody from         7   dollars.
 8   the -- you talked to the court clerk?           8       Q. Okay. And let me show you -- and
 9       A. Uh-huh.                                  9   did he give you any paperwork?
10       Q. And she says -- is that a yes?          10       A. I can't remember at that time.
11       A. Yes.                                    11       Q. All right. But you understand
12       Q. And she says --                         12   you were to be paying monthly --
13       A. Sorry about that.                       13       A. Right.
14       Q. -- you need to go talk to the           14       Q. -- correct?
15   judge?                                         15            Okay. And I know you don't know
16       A. Right.                                  16   the exact number, but you remember him
17       Q. And you were able to get in and         17   talking about a monthly amount for you to
18   see the judge?                                 18   pay?
19       A. See the judge, yes.                     19       A. Right. The minimum was forty
20       Q. That very day?                          20   dollars, I think, at that time.
21       A. That day.                               21       Q. All right. Whatever it was,
22       Q. Didn't have to wait long?               22   whatever you were to pay, y'all talked about
23       A. No.                                     23   it with the judge?
                                                                                  80 (Pages 314 - 317)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                  205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 83 of 136
                                             Page 318                                                   Page 320
 1       A. Right.                                       1      Q. All right.
 2       Q. And the judge ordered that, so to            2      A. No.
 3   speak?                                              3      Q. And you left then?
 4       A. Right. Right.                                4      A. Yeah, left then with my mom.
 5       Q. And you understand that the                  5      Q. All right. And did you -- let me
 6   judge -- did he have a robe on?                     6   show you what I'll mark as 115.
 7       A. Yes, he did.                                 7      A. Uh-huh.
 8       Q. All right. And you understand                8
 9   that these municipal court judges, they're --       9          (Whereupon, Defendant's Exhibit
10   they issue orders just like any other judge,       10          115 was marked for identification
11   right?                                             11          and copy of same is attached
12       A. Well, you know, I haven't done              12          hereto.)
13   any other crime --                                 13
14       Q. Yeah.                                       14       Q. (BY MR. LOGSDON) Do you remember
15       A. -- so I don't know.                         15   this document at all?
16       Q. You knew he was a judge?                    16       A. Yeah, this is my handwriting.
17       A. Yeah, he was the judge.                     17   Yeah.
18       Q. Okay. Let me show you what I'll             18       Q. All of this is your handwriting?
19   mark as 115.                                       19       A. Yes, sir.
20           Well, tell me this: What did you           20       Q. And that's your signature down at
21   do next after that, after the judge told you       21   the bottom?
22   that and -- did you sign -- did you sign --        22       A. Yes, sir.
23   did he give you this (indicating) at the           23       Q. And the address, what address is
                                             Page 319                                                   Page 321
 1   time?                                               1   that?
 2        A. I can't remember.                           2       A. That's when my sister had moved
 3        Q. All right. Do you remember what             3   on             . I was staying with her then.
 4   happened next?                                      4       Q. Okay. And you gave them that
 5        A. Like I said, I went to the                  5   address?
 6   window.                                             6       A. Yes, sir.
 7        Q. Okay.                                       7       Q. And that was the best place for
 8        A. And they threw me on the payment            8   you to get mail at the time?
 9   plan. I gave them the money I had. And I            9       A. Yes, sir, I think.
10   think they did give me a list of the tickets       10       Q. And these two phones here, what's
11   that was pending, still pending on there.          11   the first number that says home phone?
12        Q. Okay.                                      12       A. That's my mom's number.
13        A. And that was about it.                     13       Q. Okay. And she was with you,
14        Q. All right. Do you remember                 14   right?
15   anything that was said -- I know you've            15       A. Right.
16   already told me that the people -- the people      16       Q. And then -- and where was your
17   at the window first sent you to the judge.         17   mom living at the time?
18        A. Uh-huh.                                    18       A. I would say -- I can't remember.
19        Q. And then, you just then told me            19   I want to say Rainbow Curve or --
20   that they gave you a list of the tickets.          20       Q. The cell number, is that your
21   But do you remember anything when you came         21   number?
22   back to the window that was said at all?           22       A. Yes, that was my number at the
23        A. No.                                        23   time.
                                                                                       81 (Pages 318 - 321)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 84 of 136
                                             Page 322                                              Page 324
 1        Q. Who was your service with?           1          second page and the third page. Or look at
 2        A. I think I was with Boost Mobile.     2          all these pages. Do those all look like your
 3        Q. And the emergency contacts down      3          signature?
 4   there, your mom and Tameka?                  4               A. Yes.
 5        A. Right.                               5               Q. All right. There is a note down
 6        Q. Your sister?                         6          at the bottom -- you can just look on the
 7        A. Right.                               7          first page -- where it says probation
 8        Q. All right. And you don't             8          officer, and it says Branham.
 9   remember anything about this, like, who gave 9               A. Right.
10   it to you or anything like that?            10               Q. Well, did you read this before
11        A. No, sir.                            11          you signed it?
12        Q. You just recognize your writing?    12               A. Yes.
13        A. Right.                              13               Q. Did you read all the way through
14        Q. Okay. Let me show you what I'll     14          it?
15   mark as Exhibit 116.                        15               A. I can't remember.
16                                               16               Q. You had a chance to read it,
17           (Whereupon, Defendant's Exhibit     17          though, right?
18           116 was marked for identification   18               A. Yes, I had a chance to read it.
19           and copy of same is attached        19               Q. And did --
20           hereto.)                            20               A. Yeah, and I showed up there.
21                                               21               Q. Okay. Yeah, you had a -- you
22        Q. (BY MR. LOGSDON) Let's start        22          showed up at your appointment down there?
23   with your signature. Is that your signature 23               A. Yes.
                                             Page 323                                              Page 325
 1   down at the bottom?                                 1        Q. All right. And we're talking
 2       A. Yes.                                         2   about the September 14th appointment there,
 3       Q. And the -- this is dated August              3   right?
 4   31, 2010. Could this have been something the        4        A. Right.
 5   judge gave you then?                                5        Q. And you knew you had to show
 6       A. I can't remember.                            6   up --
 7       Q. All right. And there's an amount             7        A. Yes.
 8   there of -- do you see Number -- do you see         8        Q. -- for these appointments, right?
 9   the Number 8 there on the first page?               9        A. Right.
10       A. Uh-huh.                                     10        Q. And this says Order of Probation
11       Q. It says you'll pay fines and                11   at the top, the judge's order, right?
12   costs totaling two thousand, three hundred         12        A. Right.
13   and sixty-five dollars?                            13        Q. And you understood this was a
14       A. Right.                                      14   judge's order, right?
15       Q. And then, it says at a rate of              15        A. Right.
16   one forty per month; do you see that?              16        Q. All right. And do you know what
17       A. Right.                                      17   probation means, like --
18       Q. All right. And that's the amount            18        A. Right.
19   you were talking about with the -- when you        19        Q. -- when it says probation?
20   talked to the judge?                               20            Tell me what you -- what you
21       A. That's the amount the judge gave            21   understand that to mean.
22   me.                                                22        A. Suspended without driving. I
23       Q. Okay. All right. Look at the                23   mean, I couldn't drive until --
                                                                                     82 (Pages 322 - 325)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 85 of 136
                                                 Page 326                                               Page 328
 1       Q.     Follow some rules?                           1       A. Yes.
 2       A.     Yeah.                                        2       Q. All right. And where -- do you
 3       Q.     As long as you follow the                    3   know -- it says Branham. Branham there is
 4   rules --                                                4   your probation officer. Do you remember --
 5       A.   Rules, yeah.                                   5       A. Yes.
 6       Q.   -- make your payments --                       6       Q. -- him or her?
 7           MS. MORGAN: You're putting --                   7       A. I think it was a she.
 8           THE COURT REPORTER: I can only                  8       Q. She?
 9   get one at a time.                                      9       A. Yes.
10           MS. MORGAN: -- words in his                    10       Q. And did she -- is she the only
11   mouth.                                                 11   one you ever met? Did you know she was with
12           Objection.                                     12   JCS?
13       Q. (BY MR. LOGSDON) Yeah, you                      13       A. No. I really thought she was a
14   can -- you can answer.                                 14   police officer.
15           MS. MORGAN: You can ask him what               15       Q. Okay. Did you meet with anyone
16   he understands.                                        16   at JCS other than Ms. Branham?
17       Q. (BY MR. LOGSDON) Yeah,                          17       A. No.
18   probation, you're there to follow a list of            18       Q. That was the only one?
19   things that you're to do, like show up for             19       A. Yes.
20   the appointments, various things like that?            20       Q. Do you remember her -- do you
21       A. Yes.                                            21   remember any conversations either that you
22       Q. And as long as you do that, it'll               22   told her or she told you at any of the times
23   be okay?                                               23   you met?
                                                 Page 327                                               Page 329
 1       A. Yes.                                             1       A. Come in, make sure you meet your
 2       Q. But if you violate that, that's a                2   day, make sure you pay your money. If you
 3   problem?                                                3   don't, we're going to come see you.
 4       A. Right.                                           4       Q. Okay. Anything else?
 5       Q. Okay. And kind of like when the                  5       A. That's about it. She wasn't --
 6   football teams get put on probation?                    6   she was -- she was not friendly.
 7       A. Right. Right.                                    7       Q. Okay. Not friendly. All right.
 8       Q. They give them a list of things                  8       A. Yeah.
 9   to do. They've got to follow them --                    9       Q. Let me show you what I will mark
10       A. Right.                                          10   as -- and when you say that, you mean -- it
11       Q. -- right?                                       11   sounds she's kind of really no nonsense,
12           They're watching them closely?                 12   right?
13       A. Right.                                          13       A. Right. Straight and direct.
14       Q. And if they step out of line,                   14
15   there's going to be consequences?                      15          (Whereupon, Defendant's Exhibit
16       A. Consequences, right.                            16          117 was marked for identification
17       Q. And you understood that here,                   17          and copy of same is attached
18   right?                                                 18          hereto.)
19       A. Yes.                                            19
20       Q. All right. And you said you --                  20          MR. LOGSDON: Off the record.
21   one of the things you were to do was to show           21
22   up. And you said you remembered showing up             22          (Whereupon, a discussion was held
23   for your first appointment, correct?                   23          off the record.)
                                                                                          83 (Pages 326 - 329)
                                            Freedom Court Reporting
877-373-3660                                  A Veritext Company                                205-397-2397
                                                                                               Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 86 of 136
                                             Page 330                                               Page 332
 1           MR. LOGSDON: All right. Back           1        you had an appointment but you didn't show
 2   on.                                            2        up, do you have any reason to dispute that?
 3        Q. Let me show you what I've marked 3                  A. Yes.
 4   as Exhibit 117. And let's look at -- what      4            Q. Okay. So, do you know
 5   I'd like to look at on this -- if you look     5        specifically that you're testifying here
 6   at -- these are -- these are from JCS          6        today a date that is wrong on here where you
 7   records. And what I'd like you to look at is   7        said there was a date and you said you
 8   Page 2 from this Exhibit 117. Do you see       8        actually did show up?
 9   that?                                          9            A. I'm not accurate because it's
10        A. Yes.                                  10        been so long --
11        Q. And do you see down near the          11            Q. Okay.
12   bottom, there's a block that says appointment 12            A. -- I can't really say that.
13   details?                                      13            Q. And I wouldn't expect that you
14        A. Yes.                                  14        would, but I just wanted to see. I didn't
15        Q. Okay. And if you flip over to         15        know if you would look at this and say, oh,
16   the last page of the exhibit, there's another 16        there's this date that was my birthday --
17   block. That one kind of continues for the     17            A. Yeah.
18   appointments.                                 18            Q. -- and I remember being there, or
19        A. Yes.                                  19        there's this date where they show me as being
20        Q. Okay. And then, flip back a page      20        there and I remember not being there.
21   to Page 2. And under the appointment          21            A. Right.
22   details, there's a date in the far left       22            Q. You don't know of that, do you?
23   column; do you see that?                      23            A. No, I don't know of that.
                                             Page 331                                               Page 333
 1        A. Yes.                                        1       Q. Okay. And then, the same thing
 2        Q. And then, there's a heading that            2   for Page 3, there's only three of them on
 3   says showed, and beneath that, there's either       3   Page 3.
 4   an N or a Y; do you see that?                       4       A. Right.
 5        A. Yes.                                        5       Q. You don't dispute those dates
 6        Q. And so, on this page, on Page 2,            6   or --
 7   all of the dates -- and I'll tell you that          7       A. I can't -- I can't remember.
 8   this is JCS records of appointments showing         8   Like I said, it's been -- it's been a minute.
 9   days you -- they say you had appointments and       9       Q. All right. And what they show as
10   whether or not you showed. And I just wanted       10   to whether you were there or not there, you
11   to see as you look at this, do you have any        11   don't dispute that --
12   reason to dispute the date shown and whether       12       A. Right.
13   or not you showed listed on -- first, on the       13       Q. -- correct?
14   second page?                                       14            Right, you don't dispute it?
15        A. I can't remember, but I know that          15            MS. MORGAN: I believe he said he
16   the point was, they were so low down, if you       16   didn't remember. He said --
17   didn't come down there at a certain time,          17       A. Yes, I do not remember.
18   they don't even accept you.                        18       Q. (BY MR. LOGSDON) And the reason
19        Q. All right. And we'll get to                19   I'm asking you that is, if someone from JCS
20   that, but I want to ask you this now: If           20   testifies in court and says, Mr. Agee was
21   they say -- if JCS says that on the dates          21   here on this day but Mr. Agee was not here on
22   listed here on Page 2 of Exhibit 117, any of       22   that day, I just wanted to see if you had any
23   the dates that have an N by it are dates that      23   evidence to show, yeah, I was, or, no, I
                                                                                      84 (Pages 330 - 333)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 87 of 136
                                           Page 334                                                Page 336
 1   wasn't or anything like that.                1             Q. So --
 2       A. Right.                                2             A. So, you know, JCS had two
 3       Q. If you do, now's the time to tell     3        locations, right?
 4   me.                                          4             Q. Well, tell about -- let me ask --
 5       A. Like I said, every time I             5        I'll get to that but tell me about this
 6   showed -- I can't remember the exact dates.  6        first. Do you remember making any payments
 7   I can't remember.                            7        to JCS other than this one payment of eighty
 8       Q. Okay.                                 8        dollars on October 28, 2010?
 9       A. But I know I showed more than how 9                 A. I can't remember the day or the
10   many times they're showing because they give10        time, but they had got more than eighty
11   you a receipt.                              11        dollars out of me.
12       Q. Okay.                                12             Q. Okay.
13       A. And, at that time, the receipt       13             A. I can say that.
14   they would give you was one they write out. 14             Q. Do you know how much you think
15       Q. All right.                           15        they got?
16       A. It wasn't typed up like this.        16             A. Man, it was more than eighty
17       Q. Handwritten?                         17        dollars.
18       A. Handwritten.                         18             Q. Okay.
19       Q. Okay. So, you would have showed 19                  A. I can't give you the exact
20   up on dates when you got a handwritten      20        amount.
21   receipt?                                    21             Q. All right.
22       A. Right.                               22             A. But I know, at one point in time,
23       Q. All right. Anything else? Any        23        I was coming down there consistently. And,
                                           Page 335                                                Page 337
 1   other evidence you had --                         1   like I said, it was to the point that the
 2       A. No, sir.                                   2   same police officers that were writing the
 3       Q. All right. And the next -- the             3   ticket was down there waiting on us.
 4   third page, Mr. Agee, shows your payments         4        Q. All right. Do you have -- and
 5   under a category that says payments; do you       5   I'm not talking about a credit card payment.
 6   see that?                                         6        A. No, I don't have no kind of
 7       A. Yes.                                       7   payment stubs --
 8       Q. And it shows payments on                   8        Q. All right.
 9   10/28/2010 of eighty dollars.                     9        A. -- or anything like that.
10       A. Really?                                   10        Q. Do you have any evidence to show
11       Q. Yeah.                                     11   that you paid more than eighty dollars?
12       A. Okay.                                     12        A. No, sir, I really don't.
13       Q. Do you have any reason to dispute         13        Q. All right. If you learn that
14   that? And let me -- let me hold you up here,     14   before we go to trial, will you give it to
15   because, earlier, I was asking you about         15   your attorney?
16   payments that you made, and you mentioned        16        A. If I have it?
17   that you were making a payment plan. I'm         17        Q. Yeah.
18   only talking about since you went on JCS.        18        A. Yes, I would.
19       A. Right. And you said JCS started           19        Q. Okay. And if we don't -- if you
20   in 2010, right?                                  20   don't give me anything before we start the
21       Q. This started in -- if you look            21   trial, can I assume you don't -- you haven't
22   there, on the exhibit, on August 31, 2010.       22   found any --
23       A. Right.                                    23        A. I haven't found nothing.
                                                                                    85 (Pages 334 - 337)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 88 of 136
                                            Page 338                                              Page 340
 1       Q. -- receipts?                                1        Q. Okay.
 2       A. No, I don't have no receipts.               2        A. I'll probably say five to ten
 3       Q. Or other evidence?                          3   minutes. Well, I'll give it ten to fifteen
 4       A. No.                                         4   minutes --
 5       Q. All right. You said they had two            5        Q. All right.
 6   locations. Where were the two locations?           6        A. -- because of the traffic.
 7       A. I think the first location was --           7        Q. Okay. Do you have any evidence
 8   this one was on -- around the street, I            8   to show that -- okay.
 9   think, Dexter.                                     9            Do you remember getting calls
10       Q. Dexter?                                    10   from JCS?
11       A. Yes.                                       11        A. I never got a call from JCS.
12       Q. Okay. And where was the other              12        Q. Okay.
13   location?                                         13        A. Never.
14       A. On Ripley Street. It was down              14        Q. Do you remember getting any
15   from the courthouse.                              15   letters from JCS?
16       Q. Okay. Which location did you go            16        A. Never got a letter from JCS.
17   to?                                               17        Q. Okay.
18       A. Both.                                      18        A. I -- and I'm going to tell you
19       Q. Okay.                                      19   this: I -- it got to the point, I still
20       A. Because, at one time, I mean,              20   thought JCS existed. Seriously. I didn't
21   they had it set up at 8:00 o'clock to 12:00.      21   even know they left. I didn't even know they
22   If you couldn't catch this one, you had to go     22   moved. I was still coming to -- over on
23   down to the one on Ripley Street from such        23   Ripley Street trying to pay my tickets off.
                                            Page 339                                              Page 341
 1   and such time to such and such time.               1   I had to learn that we had to go back to the
 2       Q. Okay. And so, there would be                2   court system and pay our tickets off.
 3   times where you would go to one, it sounds         3       Q. Okay. All right. Now, did you
 4   like, but they weren't --                          4   ever give JCS a different address other than
 5       A. Yeah.                                       5   the                     Drive --
 6       Q. -- open?                                    6       A. No.
 7       A. No, it would be open, but it                7       Q. -- address?
 8   might be too packed. You might have a line.        8            Did you ever -- when did you move
 9       Q. Okay.                                       9   from                 Drive?
10       A. But trust me, they'll cut it off           10       A. I stayed there probably, like,
11   at 12:00 --                                       11   three to four years.
12       Q. Okay.                                      12       Q. Okay.                    Drive?
13       A. -- because it's lunchtime for              13       A.                  Drive.
14   them.                                             14       Q. And remind me whose house that
15       Q. Okay.                                      15   was.
16       A. So, you had to get back in your            16       A. That's my sister house.
17   car and make it to Ripley Street.                 17       Q. Okay. You were staying with your
18       Q. All right.                                 18   sister for about three or four years?
19       A. Which the other folks are coming           19       A. Yes.
20   back off break.                                   20       Q. And including between 2010,
21       Q. All right. How far away was                21   2011 --
22   Ripley Street?                                    22       A. Yes.
23       A. Right around the street.                   23       Q. -- 2012?
                                                                                    86 (Pages 338 - 341)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 89 of 136
                                           Page 342                                                    Page 344
 1        A. Yes.                                      1      A.    You're right.
 2        Q. All right. And so, that'd be the          2      Q.    -- if you give somebody --
 3   best place for you to get mail between 2010       3          THE COURT REPORTER: I can only
 4   and 2012?                                         4   get one at a time.
 5        A. Yes.                                      5       Q. (BY MR. LOGSDON) If you give
 6        Q. All right. And then, what about           6   somebody your address and you know they're
 7   the -- we looked before at the                    7   sending you stuff and you move, that it's
 8   Drive address. How long did you stay there?       8   your responsibility to tell them, hey, I
 9        A. Not really -- not that long. I            9   moved, right?
10   probably stayed there probably about two         10       A. Right.
11   months.                                          11       Q. Okay. Let me show you what I'll
12        Q. Okay. When you moved, did you            12   mark as Exhibit 118.
13   tell JCS you were moving?                        13
14        A. No.                                      14           (Whereupon, Defendant's Exhibit
15        Q. Why not?                                 15           118 was marked for identification
16        A. Because I was still making               16           and copy of same is attached
17   payments and it was still accurate.              17           hereto.)
18        Q. Okay. Well, you were still               18
19   making payments and still accurate. In other     19       Q. (BY MR. LOGSDON) Is that your
20   words -- what do you mean it was still           20   signature?
21   accurate?                                        21       A. Yes.
22        A. The address, like, my sister, she        22       Q. This is dated -- do you remember
23   stayed there.                                    23   going through this or signing this?
                                           Page 343                                                    Page 345
 1        Q. Okay.                                  1           A. I think that was the point when I
 2        A. We had to -- it was, like, two or      2      was -- I met with JCS, JCI or whatever.
 3   three months. The only reason why it was       3           Q. Okay.
 4   like that is because when she moved, her mail 4            A. I'm not for sure. I think it is.
 5   was still getting -- coming over there. And    5           Q. All right.
 6   our people -- well, our family members were 6              A. I think. I think so. Not
 7   still staying there.                           7      accurate, but I think so.
 8        Q. Okay. You're not fussing at JCS        8           Q. All right. These are all your
 9   if they sent something to              because 9      initials in the left-hand column over there?
10   that's the address you gave them?             10           A. Right.
11        A. Right. If they sent it to             11           Q. And makes sense that you met with
12   Worchester, I should have got it because I -- 12      JCS, you went through these and read them and
13        Q. Fair enough.                          13      signed --
14        A. -- still had -- my brother, my        14           A. Right.
15   youngest brother, was staying there.          15           Q. -- and initialed and then signed
16        Q. And if anything on that changed,      16      at the bottom?
17   you knew it was your responsibility to tell   17           A. Right.
18   them, don't send it to             anymore -- 18           Q. And if you had any questions, you
19        A. I mean --                             19      asked questions, that kind of thing?
20        Q. -- right?                             20           A. Right.
21        A. Well, I didn't know.                  21           Q. And did you keep a copy of this,
22        Q. Okay. Well, I mean, just common 22            of 118?
23   sense will tell you if --                     23           A. I can't remember.
                                                                                      87 (Pages 342 - 345)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                    205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 90 of 136
                                               Page 346                                              Page 348
 1        Q. All right. Did you ask them any               1   that you -- that we called out earlier? Did
 2   questions about any of these that you                 2   you have that --
 3   remember?                                             3       A. Yes, I had that about a year or
 4        A. No, sir.                                      4   two.
 5        Q. All right. And this one's got                 5       Q. A year or two?
 6   the             address?                              6       A. Yeah.
 7        A. Right.                                        7       Q. All right.
 8        Q. And on 9/27, as you've just been              8       A. Well, you know, Boost Mobile, at
 9   telling me --                                         9   that time, they was merging with -- I don't
10        A. Right.                                       10   know. But that's who I got it through, the
11        Q. -- you looked at -- you looked at            11   chirp.
12   that and you'd say, yeah, that's right?              12       Q. All right. The what?
13        A. Right.                                       13       A. The chirp at that time with Boost
14           MR. LOGSDON: Do y'all want to                14   Mobile.
15   take a break? Take a break?                          15       Q. Okay.
16           MS. MORGAN: Huh?                             16       A. The chirp phone.
17           MR. LOGSDON: Do you want to take             17       Q. All right. You mentioned
18   a break?                                             18   something about receipts. Do you have any
19           THE WITNESS: I'm good.                       19   receipts that you got from JCS?
20           MR. LOGSDON: Let's just take                 20       A. No, sir, I don't have no
21   about three minutes.                                 21   receipts.
22                                                        22       Q. All right. And Buckingham Drive
23         (Whereupon, a brief recess was                 23   is where you said you --
                                               Page 347                                              Page 349
 1         taken.)                                         1      A.    Moved to.
 2                                                         2      Q.    -- moved to?
 3         (Whereupon, Defendant's Exhibit                 3          And tell me that address on
 4         119 was marked for identification               4                .
 5         and copy of same is attached                    5      A. I can't remember.
 6         hereto.)                                        6      Q. =?
 7                                                         7      A. Yeah, I think -- yeah,=
 8       Q. (BY MR. LOGSDON) Here is Exhibit               8                  Drive.
 9   119. Do you remember getting that?                    9      Q. All right. Let me show you this
10       A. No. Supposed to have came to                  10   Exhibit 120.
11   Worchester?                                          11
12       Q. Yeah.                                         12           (Whereupon, Defendant's Exhibit
13       A. No.                                           13           120 was marked for identification
14       Q. You don't remember getting it?                14           and copy of same is attached
15       A. No. Especially with this date,                15           hereto.)
16   because I was still around that time.                16
17       Q. All right. Do you remember                    17       Q. (BY MR. LOGSDON) All right. Let
18   getting any letters from JCS?                        18   me show you this Exhibit 120. This is the
19       A. No.                                           19   one that was your sister's house. You stayed
20       Q. Do you remember getting any texts             20   there about three years?
21   from JCS?                                            21       A. Yes, sir.
22       A. No.                                           22       Q. All right. What did she do on
23       Q. Did you have this cell number                 23   rent for you when you were there?
                                                                                       88 (Pages 346 - 349)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 91 of 136
                                           Page 350                                              Page 352
 1       A. Like I said, she was jobless.              1        A. Uh-huh.
 2   She was trying to get her disability.             2        Q. -- it shows a court date of March
 3       Q. Okay.                                      3   2nd, 2011; do you see that?
 4       A. Yeah.                                      4        A. Right.
 5       Q. And did she charge you anything            5        Q. Down at the very bottom.
 6   on rent?                                          6        A. Uh-huh.
 7       A. Yeah, she did.                             7        Q. Did you show up at court on March
 8       Q. How much was she charging you?             8   2nd, 2011?
 9       A. I think, around that time, it was          9        A. I can't remember.
10   three hundred, three fifty.                      10        Q. You can't remember?
11       Q. Okay.                                     11        A. No, sir.
12       A. Somewhere around there.                   12        Q. All right. All right. You were
13       Q. And that was just you living              13   telling me earlier in the deposition about
14   there, right?                                    14   the day you got arrested, and you were going
15       A. Yeah. And I paid for my own               15   to tell me about that. So, let me ask you
16   food.                                            16   about that now.
17       Q. That covered utilities?                   17        A. Yes, sir.
18       A. No.                                       18        Q. The day you got arrested. And
19       Q. Did you pay for some of that,             19   remind of the date first.
20   too?                                             20        A. Was it June -- July or June, one
21       A. Yeah.                                     21   of them, I think. I'm not accurate --
22       Q. And it sounds like something you          22        Q. Okay.
23   said, she's charged you some of the time, and    23        A. -- as far as the date.
                                           Page 351                                              Page 353
 1   other times, she didn't charge you? Maybe         1           But the month, I know it was
 2   give her rides and --                             2   probably in June.
 3       A. Yeah.                                      3       Q. You think it was in June?
 4       Q. -- that kind of thing?                     4       A. Yes, I think it was.
 5       A. Yeah, as far as driving, going             5       Q. And do you remember the year?
 6   back and forth to work, she'll charge me          6       A. Yes, 2013.
 7   sometimes. Sometimes she didn't.                  7       Q. Okay. Tell me what you remember
 8       Q. Okay. All right. Take a look at            8   about the arrest, about being arrested.
 9   what we've got as 120 there. This is dated        9       A. Well, my partner, the guy,
10   to the               address.                    10   employee, he was my partner, he was -- his
11       A. Right.                                    11   car ran hot because he was taking me home.
12       Q. Any reason to dispute that you            12   And we were standing there putting water in
13   didn't get this?                                 13   his car because the radiator ran hot. And
14       A. No, I didn't.                             14   the police car pulled up. Hey, are y'all all
15       Q. Excuse me?                                15   right? That's how he replied it.
16       A. I didn't get this.                        16           He seen an open beer container
17       Q. You didn't get it?                        17   beside the car, which is probably about two,
18       A. No.                                       18   three feet or something like that. And he
19       Q. But this is where you were living         19   was like, oh, y'all are having a good time,
20   at the time, correct?                            20   huh? I guess y'all out here fixing the car.
21       A. Yes.                                      21   Y'all drinking a couple, huh? No. I didn't
22       Q. All right. And this one, if you           22   reply, but my partner replied as no.
23   look on the Page 2 of it --                      23           So, what he did was, was like,
                                                                                   89 (Pages 350 - 353)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 92 of 136
                                            Page 354                                                Page 356
 1   hey, well, y'all stay there for a second.          1   our house to get finished, painted, or
 2   Pull out your IDs. I'm going to run your           2   whatever before we moved in. And they told
 3   name, just something, you know, and staying        3   him to leave it there for Monica, which she
 4   calm. Because he was like, there's been a          4   wasn't there at the time. I don't even think
 5   lot of break-in entries over here or               5   the clerk even told her because by the time
 6   something at this hotel, which was InTown          6   she got there, I think the clerk -- his shift
 7   Suites on the Eastern Boulevard.                   7   was over there.
 8           And he got my partner's ID. I'm            8            So, they took me down. And
 9   not trying to put his business out there.          9   that's what they supposed to have been ran --
10   But I know he had a couple of warrants on         10   I mean, supposed to have booked me for,
11   him. And it's not tickets. So, he got his         11   public intoxication or something like that.
12   ID and asked me for mine's. I replied, I          12   The next thing you know, I'm getting --
13   don't have mine's, but I can give it to you       13   saying that I have outstanding warrants or
14   because my room is right here. I was staying      14   whatever. But I wasn't even driving. I
15   at InTown Suite. He was like, no, cool,           15   wasn't even in the driver's seat. I just --
16   chill. What's your name? Levon Agee, III.         16   I just didn't understand that, you know what
17           So, he went to the car with my            17   I'm saying? I felt -- I knew I was targeted,
18   partner's ID. And I'm looking at this police      18   you know what I'm saying?
19   officer type in my name and did not run my        19            And, like I said, when I got
20   partner's name. Because my partner was            20   booked in and, man, I wasn't even in the
21   scared and gave me his phone, which the           21   cell. You know where we was? We was in the
22   police rolled -- I mean, not rolled the           22   area -- what's that little waiting area
23   window down, but opened the door and told us      23   before you go in the courtroom?
                                            Page 355                                                Page 357
 1   to stop trading whatever we're doing.              1       Q. Yeah.
 2             My partner gave me his phone to          2       A. Yeah. I slept down there for
 3   contact his mom because he knew he was going       3   three days. I didn't get no phone call. I
 4   to go to jail. I did not get the phone             4   didn't even dress out until the day I seen
 5   because the police officer told us not to do       5   the judge and knew I had to do mandatory day.
 6   it. So, when the police officer was running        6   That's the first time I ever dressed out. In
 7   my name, he got out the car --                     7   those three days, I was still in my work
 8       Q. Who got out of the car?                     8   clothes.
 9       A. The police officer. -- gave the             9       Q. Okay. All right. Can I back up
10   license back to my partner, told him to drop      10   and ask you a couple of questions? You gave
11   the hood, make it home, and don't drive this      11   me a lot there.
12   car no more. He grabbed me, told me, hey,         12       A. I know.
13   you've got outstanding warrants, tickets, or      13       Q. So, you mentioned that your
14   something, five -- more than five or more         14   partner was taking you home from work. You
15   capias. Hey, sit right here on top of the         15   were working at DAS at the time?
16   car. I did. About twenty to thirty minutes        16       A. Right.
17   later, it's six police cars and a dog.            17       Q. And tell me your partner's name.
18             I had to get down on my stomach.        18       A. His name was Nathan. I don't
19   They took my food. They took my food. They        19   know his last name, but his first name was
20   took my work bag and gave it to the hotel         20   Nathan.
21   clerk, whoever was working there at that          21       Q. And you say your partner.
22   time, because me and Monica -- that's where       22       A. Yeah. Well, you know, a guy, you
23   we were staying because we were waiting on        23   know, just chill with at work, you know.
                                                                                      90 (Pages 354 - 357)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 93 of 136
                                             Page 358                                                Page 360
 1       Q. A co-worker?                                 1   said -- anyway, I think you cleared it up.
 2       A. Co-worker, yeah.                             2            MR. LOGSDON: Yeah.
 3       Q. All right. And what did he have              3            MS. TOURE: Just listen carefully
 4   warrants for?                                       4   to what he's saying.
 5       A. I know he had warrants for -- I              5       Q. (BY MR. LOGSDON) Yeah, let me --
 6   don't -- I think one of them was theft of           6   let me make sure we're clear. A warrant --
 7   property, I think it was, or theft of               7   you get a warrant for things like if you
 8   property and some more. I don't know.               8   don't show up for court.
 9       Q. You mentioned -- well, you                   9       A. Like I said, fines.
10   mentioned warrants and you mentioned capias.       10       Q. Yeah.
11       A. Yeah.                                       11       A. That's what I meant by that,
12       Q. What is your understanding of               12   fines.
13   capias?                                            13            MS. TOURE: That's not the only
14       A. My understanding of capias is               14   thing you get a warrant for.
15   what, like, theft of -- something real             15            THE WITNESS: Okay.
16   serious --                                         16            MR. LOGSDON: Right.
17       Q. Okay.                                       17            THE WITNESS: Okay.
18       A. -- you know.                                18       Q. (BY MR. LOGSDON) Yeah. It could
19       Q. And what about warrants?                    19   be for not showing up for court.
20       A. Just fines.                                 20       A. Okay.
21       Q. Okay. Warrants is when you don't            21       Q. Fair enough?
22   show up for court and they'll issue a warrant      22       A. Fair enough.
23   like --                                            23       Q. And you understand that?
                                             Page 359                                                Page 361
 1      A.     Yeah.                                     1       A. I understand now.
 2      Q.     -- we talked about earlier?               2       Q. All right. And you were living
 3      A.     Fines, yeah.                              3   at InTown Suites at the time?
 4      Q.     All right. And --                         4       A. Right.
 5           MS. TOURE: Wait. Wait. Wait                 5       Q. I missed that one when I was
 6   just a moment. You say --                           6   going through where you were living
 7           MR. LOGSDON: Yeah, I think --               7   previously. When did you move to InTown
 8           I think you're right.                       8   Suites?
 9       Q. You said fines. Warrants is when             9       A. I can't remember. I wasn't
10   you -- you get a warrant when you don't show       10   accurate. It was just for, like, a week or
11   up for court would be an example like we           11   two, because it was only -- the guy -- like I
12   looked at earlier?                                 12   said, when I was staying on Bullard Street
13           MS. TOURE: An example --                   13   with Monica, my girlfriend at the time, we
14           MR. LOGSDON: Yeah.                         14   was moving in on Bullard Street, and the guy
15           MS. TOURE: -- but that's not               15   was painting the house. And he told us, you
16   what a warrant is per se.                          16   know, he was going to pay for the room, which
17           MR. LOGSDON: Right, but that's             17   he did. He gave us two weeks because he just
18   why you get a warrant.                             18   wanted to make sure everything that he was
19           MS. TOURE: That's how he                   19   fixing on it was fixed and proper for her to
20   responded.                                         20   move because she was pregnant at the time.
21           THE COURT REPORTER: I can only             21       Q. Okay. And what InTown Suites
22   get one at a time.                                 22   were you talking about?
23           MS. TOURE: No, I'm saying you              23       A. The one on the Boulevard by
                                                                                      91 (Pages 358 - 361)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 94 of 136
                                            Page 362                                                 Page 364
 1   Stivers Ford.                                      1   were going to be renting from him?
 2        Q. What boulevard?                            2       A. Yes, sir.
 3        A. Eastern Boulevard.                         3       Q. And what was the rent?
 4        Q. All right.                                 4       A. Seven hundred.
 5            MS. HOLLIDAY: Just so you                 5       Q. Had he -- had you moved in at all
 6   understand, the Boulevard is a big circle.         6   or --
 7            THE WITNESS: Yeah.                        7       A. Yes, we moved -- we moved our
 8            MR. LOGSDON: Tell me that.                8   bedroom in and a refrigerator, but he didn't
 9            MS. HOLLIDAY: So, there's an              9   have the living room painted or the bathrooms
10   Eastern and a Southern and a Northern.            10   and the front door. He was still trying to
11            THE WITNESS: Northern, yeah.             11   replace the frame of it.
12            MS. HOLLIDAY: So, that's why             12       Q. All right. And so, where did you
13   it's confusing to you.                            13   your partner, Nathan, where did he live?
14            MR. LOGSDON: All right.                  14       A. He stayed in Buckingham.
15        Q. And do you remember what y'all            15       Q. Is that near the InTown Suites?
16   were paying?                                      16       A. Yes, sir. It was down the street
17        A. What he was paying? I don't know          17   before you get to InTown Suite.
18   what he paid. He paid for the room.               18       Q. All right. And what day of the
19        Q. At InTown Suites?                         19   week was this?
20        A. Yeah. He put us in there because          20       A. I think I got arrested on a
21   he wasn't finished painting the house.            21   Thursday or a Friday.
22        Q. Oh.                                       22       Q. And what time?
23            MS. TOURE: He testified to that.         23       A. Oh. Was it -- man. Well, they
                                            Page 363                                                 Page 365
 1       Q. (BY MR. LOGSDON) Okay. The                  1   stopped -- well, it started at probably,
 2   landlord --                                        2   like, 4:00 o'clock. I'll say 4:30 because I
 3       A. Yes.                                        3   got off work at 4:00 o'clock.
 4       Q. -- paid -- put y'all up at InTown           4       Q. P.m.?
 5   Suites --                                          5       A. P.m.
 6       A. Yes.                                        6       Q. Okay.
 7       Q. -- while he was finishing the               7       A. Yeah.
 8   house?                                             8       Q. And drove from DAS back to your
 9       A. Yes.                                        9   house?
10       Q. I got you now. And where had you           10       A. Right.
11   been living just before InTown Suites?            11       Q. Did y'all go anywhere?
12       A. Like I say, I was staying with my          12       A. We only stopped at the gas
13   friend, Kevin, and she still had her              13   station because he put gas in his car and I
14   apartment at the Marks.                           14   got me a chicken box.
15       Q. Okay. And then, tell me about              15       Q. Okay. And had y'all had --
16   the Bullard Street place. First of all,           16   either of y'all had anything to drink?
17   what's the landlord's name?                       17       A. Well, no, I don't drink.
18       A. I really can't remember his name.          18       Q. Okay. Had he had anything to
19   I really don't know his -- I would say it was     19   drink?
20   Morgan, but I'm not accurate --                   20       A. No.
21       Q. All right.                                 21       Q. The beer can that was nearby or
22       A. -- with that.                              22   beer -- what did you say beer or something?
23       Q. And this was a house that y'all            23       A. Yeah.
                                                                                      92 (Pages 362 - 365)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 95 of 136
                                           Page 366                                              Page 368
 1       Q. Was that his, yours, or whose was          1       A. I was there for the whole
 2   that?                                             2   weekend.
 3       A. It could have been any random.             3       Q. All right. And then, Monday
 4   It was just -- it was a hotel. Just the           4   morning --
 5   hotel where people just chill and do their        5       A. Yeah.
 6   thing. Like, you can probably walk up to a        6       Q. -- you saw -- and do you remember
 7   beer can.                                         7   which judge you went before?
 8       Q. It was on the hotel grounds?               8       A. I think it was -- it was -- if it
 9       A. Yes.                                       9   wasn't --
10       Q. All right.                                10       Q. Give me male or female first.
11       A. Yes. And he was -- like he say,           11       A. It was a male.
12   he was stating -- he didn't say -- he was        12       Q. And --
13   stating it had been breaking and entries,        13       A. It was a male. I would say it
14   people getting in. That's how he was putting     14   was Knight or Hayes.
15   it. And as he was putting it, he seen it on      15       Q. Okay. Was the judge --
16   the ground, like, oh, y'all are having a good    16       A. White.
17   time, too, huh?                                  17       Q. A white judge?
18       Q. Okay.                                     18       A. Right.
19       A. Like, he just seen a random beer          19       Q. All right. And so, you went
20   can. And it had been out there so long, I        20   before the judge. And what happened?
21   know there was no kind of liquid in it. The      21       A. Before I went before the judge,
22   beer can was desert dry.                         22   as we were sitting in this room -- this is a
23       Q. All right. All right. And then,           23   true story. We sit -- we was down here in
                                           Page 367                                              Page 369
 1   you went -- did he accuse you of being            1   this room. If you guys -- what y'all call
 2   intoxicated?                                      2   him, the public defender? He yelled out, if
 3       A. No, but he tried to accuse us of           3   you guys want to go home, if I was y'all, I
 4   public drinking so he could get our ID, a         4   would plead guilty, blam, blam, and you will
 5   proper cause to harass us right then.             5   go home. Cool. I took it. I ran with it.
 6       Q. Did he give you any kind of                6            He called my name. He pulled me
 7   sobriety test or anything like that?              7   to the side, which is a bathroom before you
 8       A. No.                                        8   hit the courtroom. Hey, make sure you plead
 9       Q. All right. Took you down to the            9   guilty. Once again, he reminded me, one on
10   station, you told me that?                       10   one, if you plead guilty, he's going to
11       A. Right.                                    11   eventually give you a fine or whatever, put
12       Q. And --                                    12   you on the payment plan, you can go home.
13       A. When he took me in and as you sit         13        Q. Okay.
14   there as they book you in, I'm thinking,         14        A. Cool.
15   okay, you're fixing to book me in for what,      15        Q. All right. That was the public
16   public intoxication or whatever. No, you say     16   defender?
17   outstanding warrants, capias, and everything,    17        A. Yes.
18   whatever he was saying.                          18        Q. Was it the -- had you talked to
19       Q. Who was saying that?                      19   him before?
20       A. The police officer.                       20        A. No.
21       Q. All right. And then, how long             21        Q. This would be the first time you
22   were you there before you saw anybody from       22   talked to him?
23   the court?                                       23        A. The first time I seen him, Monday
                                                                                   93 (Pages 366 - 369)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 96 of 136
                                             Page 370                                              Page 372
 1   morning.                                            1       Q. All right. Did the -- were any
 2       Q. Okay. And you mentioned                      2   kind of announcements made before court
 3   something earlier when we were talking about        3   started?
 4   a public defender. Is that the first time           4       A. You know -- you know how -- what
 5   ever in your life you'd seen a public               5   they say, such and such judge, please stand
 6   defender, this situation here you're telling        6   up. This such and such judge, no eating, no
 7   me about?                                           7   drinking, no speaking, you will give such and
 8       A. Yes.                                         8   such. I guess they was talking to the
 9       Q. Okay. So, when you were talking              9   people, because I was already in chains or
10   about before being with a public defender,         10   whatever they had to have you, you know.
11   you're talking about this guy right now?           11       Q. All right.
12       A. Right.                                      12       A. And so, that was it. We sat
13       Q. And it sounds like you said he              13   down. The judge came out. He started on not
14   talked to maybe a group of people --               14   our case right then but the -- I guess the
15       A. Yes.                                        15   other people who was there who was showing up
16       Q. -- and then, he talked to you               16   for tickets.
17   personally?                                        17       Q. Okay. And tell me what happened
18       A. Right. He was talking to                    18   after you were called up.
19   everybody as a group. And as he call you,          19       A. He asked me -- he was like,
20   he's going to pull you to the bathroom, which      20   man -- he really made a joke about it. He
21   is before you walk into the courtroom, and         21   said, man, from 2004 to now, I guess you
22   make sure that you agree to what he said when      22   decided to come see me, huh? I said, yeah, I
23   he yelled out.                                     23   guess so, huh? I said, I've been getting
                                             Page 371                                              Page 373
 1       Q. All right. Did he -- did you ask             1   pulled over so many times, you know. I mean,
 2   him any questions?                                  2   I didn't -- I didn't know, you know. And he
 3       A. No, because he was -- he didn't              3   was like, man, how you got away with all
 4   want to hear nothing else.                          4   these tickets? I say, hey, they write them
 5       Q. How did you know he was a -- who             5   and they let me go. And He was like, really?
 6   he was?                                             6   He was like -- he -- the same question you
 7       A. That's what he said he was.                  7   was asking me, you know, how was you getting
 8       Q. A public defender?                           8   them? I said, man, you know, roadblocks,
 9       A. Yes.                                         9   man, you know, harassment. I mean, you know,
10       Q. Did he tell you his name?                   10   just -- they were just giving random tickets
11       A. I'm representing you.                       11   out.
12           I mean, he probably did, but I             12            So, he asked me -- he was like --
13   can't remember at that time.                       13   he paused for a minute. And I guess he was
14       Q. Okay. All right. Okay. And                  14   doing something on the computer or whatever.
15   anything else?                                     15   And he was like, how much you got? And my
16       A. As I went to court, as the judge            16   girlfriend was there at that time, Monica,
17   said, they called my name. He asked me how I       17   you know what I'm saying. And she was
18   plead. I said guilty.                              18   standing right there beside me. And she
19       Q. Let me back you up just a little            19   borrowed a couple dollars from her job. So,
20   bit. When you went into the courtroom, I           20   I guess she gave him an amount, and that
21   assume there was a group of people in there?       21   wasn't enough.
22       A. There was a whole -- there was a            22       Q. How much was it; do you know?
23   crowd, an audience.                                23       A. I think about a thousand.
                                                                                      94 (Pages 370 - 373)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 97 of 136
                                             Page 374                                                   Page 376
 1       Q. What was Monica's job at the                 1       A. What's that -- the clerk is on
 2   time?                                               2   the side of the judge?
 3       A. She was working at -- I think she            3       Q. Yeah, somebody with the court?
 4   was an assistant manager at Zaxby's before          4       A. Yeah, somebody with the court.
 5   she came to Cracker Barrel. I think Zaxby's.        5       Q. All right.
 6       Q. Zaxby's?                                     6       A. They called my name, which I got
 7       A. Yeah.                                        7   this paper.
 8       Q. All right. But you don't                     8
 9   remember the amount that Monica --                  9          (Whereupon, Defendant's Exhibit
10       A. Huh-uh. I can't remember the                10          121 was marked for identification
11   amount, because I thought he was going to let      11          and copy of same is attached
12   me go.                                             12          hereto.)
13       Q. All right. And then, what                   13
14   happened?                                          14       Q. (BY MR. LOGSDON) And this is
15       A. And then, I think when she said             15   Exhibit 121?
16   that amount, he was like, hold that, hold          16       A. Exactly. And they -- that's when
17   that thought or whatever, or something, and        17   I found out I had to do mandatory days, which
18   you sit down or whatever. Just wait till           18   y'all don't even have the check mark on there
19   your paper come and we'll work things out for      19   or the days I had to do.
20   you, and he smiled. So, in my head, I'm like       20       Q. All right. So, tell me what the
21   okay, cool.                                        21   court person told you.
22           So, I guess when she went to the           22       A. Yeah. And I think it was, like,
23   window, that was my last time seeing her when      23   eighty-three to a hundred and something days
                                             Page 375                                                   Page 377
 1   he told her to hold that thought, she can go        1   that was marked.
 2   to the window, whatever, I never seen her           2       Q. Okay. So, you said the one you
 3   again after that. Because when I went               3   had had eighty-three days marked on this
 4   upstairs, I had got a paper saying I had to         4   exhibit?
 5   do such and such mandatory days.                    5       A. Yeah, it was like -- it was
 6        Q. All right. We skipped ahead a               6   almost three -- almost three months.
 7   little bit. Tell me what happened now. So,          7       Q. Okay. And --
 8   he said, hold that thought. You went and sat        8       A. If I never paid or did any jail
 9   back down?                                          9   time, I would have sat down almost three
10        A. Yes.                                       10   months, like, day for day.
11        Q. And then -- and then, tell me the          11       Q. Okay.
12   next thing you remember.                           12       A. If I wouldn't even attempt to do
13        A. The next thing I remember, when            13   any kind of work or pay anything.
14   they called you -- you know, when they             14       Q. All right. And so, do you
15   called -- they call your name.                     15   remember anything else the court person told
16        Q. Okay.                                      16   you?
17        A. Yeah, which, that paper you've             17       A. Have a nice day.
18   got in your hand right there, they give you        18       Q. All right. Just gave you this,
19   that paper right there.                            19   and then, what happened?
20        Q. All right. Let's mark this so we           20       A. That's it.
21   know what we're talking about.                     21       Q. Okay.
22        A. Exactly.                                   22       A. Have a nice day.
23        Q. Who called you?                            23       Q. And did you pay anything at that
                                                                                       95 (Pages 374 - 377)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 98 of 136
                                              Page 378                                               Page 380
 1   time?                                                1   was about seventeen.
 2        A. I don't know if she paid or not.             2       Q. And what was the result of that?
 3   I didn't have possession of the money because        3       A. Homeless. I had to get some
 4   I was booked. I didn't know if she had paid          4   clothes. So, I was at the mall, and, you
 5   or not. I don't know. I was still doing day          5   know, I got caught stealing at Dillard's.
 6   for day.                                             6       Q. All right. Did you serve any
 7        Q. All right. And then, what                    7   time or what happened?
 8   happened next?                                       8       A. No, just a youth offender. They
 9        A. Okay. So, as I got in there,                 9   just gave me a little what they call work
10   like I said, when they finally booked us in,        10   detail or something.
11   I still didn't have a bunk. We was sleeping         11       Q. Okay.
12   up on the floor. We didn't have proper, you         12       A. Yeah.
13   know, pillows or anything. We was sleeping          13       Q. All right. Any other times that
14   on tampons, which they give the females in          14   you got arrested?
15   there. They fill the pillow case up with            15       A. No.
16   tampons. And they didn't -- you know, people        16       Q. And never again either before or
17   was hollering about high blood pressure.            17   after this situation?
18   They didn't give out medicine --                    18       A. (Witness shakes head.)
19        Q. All right.                                  19       Q. Is that a no?
20        A. -- you know.                                20       A. No.
21             You know, a guy died.                     21       Q. All right.
22        Q. All right.                                  22       A. I haven't.
23        A. And that's the day I got on work            23       Q. All right. So, the one time you
                                              Page 379                                               Page 381
 1   duty, because I had to clean up behind that          1   got arrested as a teenager, you just got work
 2   mess.                                                2   detail?
 3       Q. All right. And we'll talk about               3        A. Uh-huh.
 4   that, but let's -- it looks like you were            4        Q. Is that a yes?
 5   there until -- it looks like your first day          5        A. Yes.
 6   was June 14, 2013.                                   6        Q. And then -- and then, there was
 7       A. Probably was.                                 7   this situation between June of 2013 and July
 8       Q. And it looks like you got out                 8   of 2013?
 9   July 12, 2013.                                       9        A. Right.
10       A. It probably was something like               10        Q. And that's it?
11   that --                                             11        A. That's it. Well, after -- after
12       Q. All right.                                   12   that, I got arrested again, which they were
13       A. -- just because I had to do work             13   showing the same tickets saying I didn't pay
14   detail.                                             14   off or I didn't serve time for.
15       Q. All right. And then, tell me,                15        Q. All right. When was that?
16   was this the first time you'd ever been             16        A. Oh, that was probably like 2014,
17   arrested?                                           17   '15.
18       A. No.                                          18        Q. Okay.
19       Q. When had you been arrested prior             19        A. 4th of July.
20   to this?                                            20        Q. 4th of July?
21       A. When I was younger, a teenager.              21        A. Yeah.
22       Q. And tell me about that.                      22        Q. Okay. And is that the one -- did
23       A. A little theft of property when I            23   you -- did you bond out that day?
                                                                                       96 (Pages 378 - 381)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 99 of 136
                                          Page 382                                                 Page 384
 1       A. No.                                       1   said, because she was going through this
 2       Q. Tell me about that, then.                 2   postpartum depression with the kids dying
 3       A. I think I went to court that day.         3   after I got out. And, you know, her mom and
 4   No. Yes, I did. I did. I bond out that           4   dad dying, everything was falling in that
 5   Sunday. I'm sorry. Yes, I did. I bond out        5   day -- year, the day her dad died, then, her
 6   that Sunday.                                     6   mom died, then, the kids. So, you know, it
 7       Q. July 4th, 2014?                           7   was -- I was battling a lot.
 8       A. I think so, yeah.                         8            I was trying to work, make sure
 9       Q. That was a Sunday?                        9   things were -- because she wasn't working at
10       A. Yeah.                                    10   the time because she was actually losing it,
11       Q. And you bonded out that Sunday?          11   man. I mean, like, she was just going
12       A. Uh-huh.                                  12   through emotions. And, you know, I was
13       Q. Is that a yes?                           13   trying the best I could to be there for her.
14       A. Yes. I'm sorry.                          14       Q. This was Monica?
15       Q. See, we're back in our bad               15       A. Yeah, Monica.
16   habits.                                         16       Q. And so, tell me how you got
17       A. Yeah. Yeah. I'm sorry.                   17   arrested, though.
18       Q. And the bond in 2014, where'd you        18       A. She called the police and told
19   get the money for that?                         19   them, you know, I was, I guess, trying to
20       A. My mom paid it.                          20   steal the car or whatever or something and --
21       Q. Okay. Did you call your mom when         21   you know, and they came. They pulled up. I
22   you were in jail -- when you got arrested --    22   was backing out the driveway. I sat in the
23       A. No.                                      23   driveway for a minute because I wasn't going
                                          Page 383                                                 Page 385
 1       Q. -- in 2014?                            1      to leave because I realized I know that, hey,
 2       A. My girlfriend did.                     2      they're going to pull up. So, let me state
 3       Q. She did call your mom?                 3      my statement or whatever. But, then, as she
 4       A. Yeah, she called my mom.               4      was coming out the house, hitting on me and
 5       Q. All right. Did y'all call              5      everything, just flipping out and losing it,
 6   anybody else to try to get some money?        6      I started backing out of the driveway, that's
 7       A. No. I don't have anybody else.         7      when they came.
 8       Q. All right. Other than that 2014        8           Q. Okay. So, she called and --
 9   thing when you bonded out -- and let me back 9            A. Yeah.
10   up on that.                                  10           Q. -- said you were stealing or
11           Did you -- did you ever -- were      11      harassing --
12   you ever -- did you even go in jail or       12           A. Yeah.
13   anything or did you just get arrested and    13           Q. -- or something?
14   then --                                      14           A. Yeah, it was -- we were just
15       A. No, I went to jail.                   15      going through a whole lot, man.
16       Q. How long were you in jail?            16           Q. All right. Did she wind up
17       A. I want to say -- whatever that        17      pressing charges?
18   day, that 4th falled on, I think I stayed    18           A. No, she couldn't because they
19   overnight that day.                          19      caught her in a lie.
20       Q. How did you get picked up then?       20           Q. Okay.
21       A. Relationships. Me and her, we         21           A. No, she was telling them that I
22   got into it. And I was trying to leave home. 22      was -- I was verbally abusing her or
23   And she end up calling the police, like I    23      whatever. You know, we was in an argument.
                                                                                    97 (Pages 382 - 385)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                   205-397-2397
                                                                                          Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 100 of 136
                                          Page 386                                              Page 388
 1   I probably said some things to her, but I        1   lot, man.
 2   never physically hit her or whatever like        2        Q. Yeah, I understand.
 3   that. And she tried to make the story seem       3        A. Yeah.
 4   like I jumped on her or, you know, just --       4           MS. MORGAN: He did say that it
 5   you know, I just told her I was through. My      5   was a white male.
 6   hands was up, you know what I'm saying. I        6        Q. (BY MR. LOGSDON) But if the
 7   couldn't -- I can't do this because I'm          7   court records show Judge Westry, any reason
 8   losing it.                                       8   to dispute that it was Judge Westry?
 9       Q. So, they -- so, they took you             9           MS. MORGAN: Well, he's not a
10   down for that?                                  10   white male. You're trying to mislead him.
11       A. Well, the thing is, when she             11           MR. LOGSDON: I don't think you
12   called them for that, they couldn't take me     12   can be testifying.
13   down for that, like I said, because they        13        A. I mean, if he was a black male --
14   questioned her. But one police officer, once    14           MS. MORGAN: I don't think you
15   again, smart ass, he ran my name. Oh, you're    15   can be asking confusing questions.
16   a day late. I mean, you was a day not -- I      16        A. Well, I can't -- I guess it was a
17   guess a court appearance or whatever. So,       17   black male at the time, you know.
18   we're going to take you down. There's a         18        Q. (BY MR. LOGSDON) Okay.
19   warrant issued for you.                         19        A. But, like I was saying, there was
20       Q. All right.                               20   so much going on at that time.
21       A. So, they took me down.                   21        Q. I understand. And you said you
22       Q. All right. And then -- so, you           22   went back on a payment plan. And that was
23   bonded out, you got out?                        23   just paying the court, not JCS? You didn't
                                          Page 387                                              Page 389
 1       A. Yeah.                                     1   go back to the JCS folks?
 2       Q. And then, did you go back and see         2        A. No, just going -- yeah, paying
 3   the judge again?                                 3   the court.
 4       A. Yeah.                                     4        Q. Just the court, not JCS?
 5       Q. And tell me about that.                   5        A. Yeah. I thought JCS was the
 6       A. He put me back on the payment             6   court, because like I say, when you go -- you
 7   plan.                                            7   know, you was paying on Ripley Street.
 8       Q. All right. And what judge did             8        Q. Right.
 9   you see that time?                               9        A. And I felt like they just
10       A. I can't remember.                        10   combined it inside the court. Like, you just
11       Q. Male or female?                          11   go to the window and pay because --
12       A. I think it was -- every time, it         12        Q. They were all downtown?
13   was a male.                                     13        A. They was all downtown. They was
14       Q. And white or black?                      14   all connected.
15       A. White.                                   15        Q. All right. And then, did you
16       Q. All right. And they put you on a         16   make your payments over time?
17   payment plan. The court records say it was      17        A. No, not over time. I did the
18   Judge Westry on that -- it was October 1,       18   best I could because I was jobless.
19   2014. It says Judge Westry. If the court        19        Q. Okay. All right. You said 4th
20   records say that, have you got any reason to    20   of July. If the court records show it was
21   dispute that?                                   21   July 5th, would that make sense?
22       A. It probably was. I can't                 22        A. Well, yeah, that was the night of
23   remember that. I was going through a whole      23   the 4th of July, going into, I guess, the
                                                                                  98 (Pages 386 - 389)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                        Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 101 of 136
                                          Page 390                                                Page 392
 1   5th, but it happened on the 4th of July. It      1        A. No, he couldn't. He was drunk.
 2   happened that night.                             2   He was drunk. He came home real drunk.
 3       Q. The incident that you're talking          3        Q. Did you bond out or did they just
 4   about?                                           4   let you go?
 5       A. Yeah, it happened that night of           5        A. They just let me go.
 6   the 4th of July.                                 6        Q. All right. Any other times ever
 7       Q. All right. And had you had --             7   that you've been arrested?
 8   had you been arrested anymore after that,        8        A. No.
 9   after --                                         9        Q. Have you ever filed for
10       A. One more time, I got an                  10   bankruptcy?
11   incident -- a family incident with my sister    11        A. No.
12   on Christmas Day.                               12        Q. Have you been arrested any -- but
13       Q. What sister?                             13   no other times you've ever been -- or have
14       A. Tameka Agee.                             14   you ever been arrested any other time we
15       Q. And tell me about that.                  15   haven't talked about?
16       A. Her and her boyfriend was in a           16        A. No. Well, I went to jail in --
17   argument, whatever, and I went over there to    17   well, in Georgia, taking my daughter home one
18   protect my sister.                              18   time for no license. And that was, I think,
19       Q. Okay.                                    19   in Cottondale, Georgia.
20       A. And we didn't -- we didn't get in        20        Q. Okay.
21   a fight or anything, but words was said. He     21        A. Somewhere by LaGrange. But, you
22   was drunk. And they thought I was drunk         22   know, if you don't have your license, you
23   because how highly upset I was. So, they        23   automatically go to jail in that state, so --
                                          Page 391                                                Page 393
 1   took us to jail. And they throwed me in the   1          Q. In Georgia?
 2   drunk train -- I mean, the drunk -- the       2          A. Yeah.
 3   drinking chamber they have. But they didn't 3            Q. How long were you in jail there?
 4   never gave me a breathalyzer test or          4          A. Just a couple of hours.
 5   anything.                                     5          Q. Okay.
 6       Q. Okay. This was, you said,              6          A. I bailed out.
 7   Christmas?                                    7          Q. You did what, you bailed out?
 8       A. Yes.                                   8          A. Uh-huh.
 9       Q. Christmas Day, December 25th?          9          Q. And when was this?
10       A. Yeah, I think that night.             10          A. I can't remember. I think it was
11       Q. And what year?                        11      around 2015, something like that.
12       A. What was it, '17, '16, '17, one       12          Q. Okay.
13   of them.                                     13          A. Thanksgiving.
14       Q. Okay. And then, what happened? 14                 Q. Thanksgiving?
15       A. That's it. I mean, I went -- I        15          A. After Thanksgiving. Yeah.
16   went. I had to stay what, three hours. I     16          Q. Did you have to pay anything?
17   got out the same night. In the drunken       17          A. No. Well, my girlfriend at the
18   chamber, they were saying I was drunk or     18      time, Monica, and her cousin bonded me out
19   whatever. They couldn't prosecute me with 19         because we was all in the car at that time.
20   everything. I was just trying to defend my 20        I just took over driving because they were
21   sister because a guy was trying to jump on my21      sleepy.
22   sister.                                      22          Q. How much did they pay?
23       Q. Okay. Did he press charges?           23          A. I don't know. I can't remember.
                                                                                   99 (Pages 390 - 393)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 102 of 136
                                           Page 394                                              Page 396
 1        Q. Did you pay them back?                 1      up for you to mess up. That's how I feel.
 2        A. Yeah.                                  2          Q. What do you mean?
 3        Q. I mean, it's -- was it a couple        3          A. Like, even though 2004, I started
 4    hundred dollars or --                         4      getting tickets. And, you know, I felt like
 5        A. At that time, I really don't           5      I was a target, man. You know, you've got
 6    know. It wasn't -- I paid him back. I mean,   6      police officers sitting by your house. As we
 7    he didn't put that much in there. She paid.   7      speak today, where I stay at now, you've got
 8    But I paid, you know, whatever he put in.     8      police officers that sit by your house and
 9    Whatever she didn't have, he put in. So, it   9      know who you are. I clean the cars out. The
10    was probably, like, a hundred dollars or a   10      computer system y'all have in those cars or
11    hundred and twenty-five dollars or something 11      whatever, man, they'll raise you down without
12    like that.                                   12      even pulling you over. They'll take pictures
13        Q. All right. So, over there in          13      of you. You'll pull up on the screen. So, I
14    Georgia, they'll bring you right in --       14      know they know.
15        A. Yeah.                                 15          Q. All right.
16        Q. -- if you don't have a license to     16              MR. LOGSDON: I'm going to let
17    jail?                                        17      y'all go, and then, I'll probably have some
18        A. Right.                                18      other questions for you.
19        Q. What do you -- what do you -- do      19              THE WITNESS: Yes, sir.
20    you think that's the way that they ought to  20
21    do it? Do you think that's a better plan     21      EXAMINATION BY MS. HOLLIDAY:
22    over there in Georgia or what do you think? 22
23        A. I mean, I don't know. I don't         23          Q.   Mr. Agee, I'm Shannon Holiday.
                                           Page 395                                              Page 397
 1   know. I don't know. I can't answer that for       1       A. How do you do, Shannon?
 2   you.                                              2       Q. I represent the City.
 3       Q. If you were running things, how            3       A. Yes, ma'am.
 4   would you do it?                                  4       Q. As far as your interactions with
 5           MS. TOURE: That's an irrelevant           5   JCS, JCS didn't do anything that restricted
 6   question. It calls for speculation.               6   your liberty or your freedom, correct?
 7       Q. (BY MR. LOGSDON) You can answer.           7       A. Can you repeat that again?
 8       A. I don't want to answer that.               8       Q. JCS, the company that you paid
 9       Q. Huh?                                       9   your money to, to your knowledge, did they do
10       A. I don't want to answer that.              10   anything, any of those employees do anything
11       Q. Well, you can answer. And the             11   to restrict your liberty?
12   reason I'm asking that is, you're here as a      12            MS. TOURE: Do you understand the
13   class representative; did you know that?         13   question about restrict your liberty?
14       A. No.                                       14            MS. MORGAN: That calls for a
15           MS. TOURE: Yes, but --                   15   legal --
16       A. No.                                       16            MR. GILL: Y'all don't need to be
17           MS. TOURE: -- he's not                   17   interrupting.
18   representing a class in Georgia.                 18            MS. TOURE: I am asking him does
19       Q. (BY MR. LOGSDON) So, I just               19   he understand --
20   wanted to see if you had any thoughts on         20            MS. HOLLIDAY: He can ask --
21   maybe how it should be done.                     21            MS. TOURE: -- restrict your
22       A. I mean, you know, I don't think           22   liberty.
23   so because, you know, the system is so messed    23       Q. (BY MS. HOLLIDAY) You can ask me
                                                                                  100 (Pages 394 - 397)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 103 of 136
                                              Page 398                                             Page 400
 1    to rephrase it if you don't.                        1   the same police officer --
 2         A. Yes, can you rephrase that for              2       A. I don't know.
 3    me?                                                 3       Q. -- every single time?
 4         Q. Sure. Did they do anything to               4       A. To me, yeah. I don't know his
 5    restrict your freedom, your ability to go           5   name, but, yeah, looked like it.
 6    about your daily life?                              6       Q. Was that at the Ripley Street
 7         A. Yes, I think they did, because,             7   address that was attached to the court?
 8    like I said, as I go down there and report to       8       A. Yes, ma'am.
 9    them, I felt like they was working with some        9       Q. Okay. So, there was a police
10    of the police officers which was present at        10   officer at the Ripley Street address --
11    that time. You know, every time you go             11       A. There's more than one police
12    down -- every time I used to go down, it's         12   officer. That's what I'm saying.
13    the same police officer. He can sit inside         13       Q. Okay.
14    the building, outside the building, or             14       A. It's more than one police officer
15    sitting at a desk with one of these police         15   surrounding that area. But nine times out of
16    officers. And as soon as I leave, he can be        16   ten, they're the same police officers that
17    following me two, three cars behind. And as        17   surround this area doing the roadblocks,
18    you can see, all my tickets are in one area.       18   doing the harassment, waiting on you to even
19    It's a black dominant area.                        19   just pull out your yard. They still do that
20         Q. Okay. I'm asking about JCS,                20   to today.
21    though. Let's talk about --                        21       Q. Okay. I'm talking about when you
22             MS. MORGAN: That's what he was            22   went to pay your JCS payments, though.
23    answering.                                         23       A. Yes, when I make my JCS payments,
                                              Page 399                                             Page 401
 1             THE COURT REPORTER: I can only             1   I can see the same police officer, white guy,
 2    get one at a time.                                  2   or black guy, sitting on the outside or in
 3             MS. HOLLIDAY: Y'all, really,               3   the inside as I walk in. They can call my
 4    really, please let me ask the question.             4   name and I don't know your name. Which I
 5             MS. TOURE: Okay. But I'm                   5   probably didn't have the time to sit down and
 6    saying -- you're saying I'm talking about           6   learn their name. But you can call my name
 7    this. He didn't answer your question.               7   as I come in and come out and as I leave to
 8             MS. HOLLIDAY: No, no, no, I want           8   go back home and you're waiting on me to get
 9    to --                                               9   behind this wheel?
10             MS. TOURE: Wait a minute.                 10       Q. And we're talking about the
11             MS. HOLLIDAY: I want to focus --          11   Ripley Street address?
12             MS. TOURE: Let me put it on the           12       A. Right.
13    record. You asked how was his liberty              13       Q. Okay. And you said it was the
14    restricted, and he was talking about how the       14   same police officer, but, now, you just said
15    cops were present.                                 15   it was a black police officer or a white
16             MR. LOGSDON: Must be some                 16   police officer?
17    question. I walked out.                            17       A. I'm saying -- oh, look, this is
18             MS. HOLLIDAY: I'm sorry. I                18   what I'm saying: They're black and white.
19    didn't -- I've got very little time. At            19   That's what I'm saying. I'm just -- I said
20    least you don't get an answer to the question      20   police officer just in general because that's
21    while you walked out.                              21   what they are.
22        Q. Let's talk about the police                 22       Q. Okay. So, when you went to
23    officer that you're talking about. Was it          23   Ripley Street to pay the JCS person in that
                                                                                    101 (Pages 398 - 401)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 104 of 136
                                            Page 402                                                Page 404
 1    office, which is attached to the court, there     1      Q.    -- according to you?
 2    was a police officer there?                       2      A.    -- with the many times.
 3            MS. TOURE: Asked and answered --          3          But I just know when I -- by the
 4        A. Right.                                     4   record when I do go, I know I see them.
 5            MS. TOURE: -- several times.              5       Q. Okay.
 6        A. Yes.                                       6       A. I don't know how many times,
 7        Q. (BY MS. HOLLIDAY) Okay. And                7   though.
 8    what was the address of the other JCS office?     8       Q. Okay. So, it might have been one
 9        A. I think it was on Dexter Avenue.           9   time and it might have been --
10        Q. Okay. And when you went to                10       A. I can't be --
11    Dexter Avenue, you said earlier that you         11       Q. -- more than one time?
12    thought -- I think you said -- that for          12          THE COURT REPORTER: I can only
13    sometime, you thought the JCS employee was a     13   get one at a time.
14    police officer, correct?                         14          THE WITNESS: Yes, ma'am. I'm
15        A. Yes.                                      15   sorry.
16        Q. Okay.                                     16       Q. (BY MS. HOLLIDAY) Yeah. So, the
17        A. Because they were dressed like a          17   question was: It might have been once that
18    police officer. They did not have no kind of     18   you saw a police officer car at the Dexter
19    logo JCS on them. They had Montgomery Police     19   Avenue location or it might have been more
20    Department and they were sitting at a desk       20   than one time?
21    taking your money.                               21       A. I can't remember.
22        Q. Okay. And was there a police              22       Q. Okay. What facts, if any, do you
23    vehicle outside that office?                     23   have or know about that suggests that the
                                            Page 403                                                Page 405
 1        A. Always.                                    1   City of Montgomery had control over JCS's
 2        Q. There was always a police officer          2   interactions with you?
 3    or something you recognized as a police           3       A. Like I said, first of all, JCS
 4    vehicle --                                        4   wasn't even -- they wasn't even visible.
 5        A. Montgomery Police Department               5   Like I'm saying, I'm thinking I'm -- you
 6    always, that's what it says on the car.           6   know, they didn't even have a logo on. You
 7        Q. Outside of the --                          7   know, it was just Montgomery Police
 8        A. The building.                              8   Department. How would I know I was dealing
 9        Q. -- the Dexter Avenue building?             9   with JCS? And then, as far as these
10        A. Yes. And Ripley Street.                   10   warrants, y'all trying to make it seem like I
11        Q. Okay. Well, Ripley Street, you            11   wasn't accurate. They wasn't accurate.
12    understand, is the police department?            12       Q. Well, did JCS have anything to do
13        A. Well, I didn't -- you know --             13   with your warrants, to your knowledge?
14    these days, you don't even know.                 14       A. I mean, if I did come down there
15        Q. Okay. So, you didn't know that            15   and pay, they should have told me I had a
16    Ripley Street was the police department?         16   warrant. That's how I felt like.
17        A. I mean, I did know it's the               17       Q. Okay.
18    police department, but I'm just saying Dexter    18       A. I didn't know.
19    Avenue, too, you would think it was the          19       Q. So --
20    police department the way they sit outside.      20       A. They let me go.
21        Q. Okay. And how many times did you          21       Q. Right.
22    see the police officer outside --                22       A. You let me back in the free
23        A. I'm not familiar --                       23   world.
                                                                                    102 (Pages 402 - 405)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 105 of 136
                                              Page 406                                                 Page 408
 1           MS. TOURE: Let him finish,                   1   complaints you had in your mind when you went
 2    please.                                             2   to look at -- to seek out a lawyer in
 3        Q. (BY MS. HOLLIDAY) So, one of                 3   responding to this ad.
 4    your complaints in this case is that JCS            4       A. Well, like I said, to the ad, it
 5    didn't tell you that you had warrants?              5   wasn't them who made -- that's correct that
 6        A. No, they never did.                          6   it wasn't them who made the ad. I think it
 7        Q. Okay. And anything else that you             7   was --
 8    have, facts that you have, information that         8           MS. TOURE: She didn't ask you
 9    you have that suggests the City had some            9   that. Just listen to her question.
10    control over JCS's interactions with you?          10       Q. (BY MS. HOLLIDAY) Was it Thad
11        A. No.                                         11   McClammy?
12        Q. Okay. Let's talk about the                  12       A. I can't remember. But, like I
13    claims that you had or the complaints you had      13   said, my complaints was how did I get
14    about how you were treated at the court or by      14   arrested, you know, how the way they came by
15    the City that you went -- or JCS that you          15   arresting me when I wasn't behind the
16    went to see a lawyer about. Let's start with       16   vehicle. And as you was booking me in, you
17    this: When did you first seek out a lawyer?        17   lied to me the way you booked me in. You're
18        A. After I got out of the case of              18   saying public intoxication, but, really,
19    the 2013, which is who's representing me now.      19   you're just stereotype me, who I was, and
20        Q. Okay. And how did you come to               20   found out I have warrants and lock me up.
21    locate those lawyers?                              21           I slept on the floor like a dog,
22        A. Well, it was an ad they had on              22   you know what I'm saying, for three days
23    the radio. And they said come down. I came         23   before I even seen the judge, and then, I
                                              Page 407                                                 Page 409
 1    down, and I met them.                        1          still slept on the floor after I seen the
 2        Q. Okay. And the two -- the record       2          judge. You lied to me when you said, you
 3    will show that the two women here who are    3          know -- knowing that I didn't know no kind of
 4    your lawyers are Ms. Toure and Ms. Morgan, 4            law or anything, just plead guilty.
 5    correct?                                     5                   You know, I felt like y'all
 6        A. Right.                                6          baited me in. That's what they did. They
 7        Q. Okay.                                 7          baited me in. Just another statistic.
 8             MS. TOURE: Let the record show      8          That's how it was.
 9    I've never made a radio ad, neither has Ms.  9               Q. Okay. Have you listed the
10    Morgan.                                     10          complaints that you had that you brought to a
11             MS. HOLLIDAY: I wasn't trying to 11            lawyer?
12    indicate that.                              12               A. Yes.
13             MS. TOURE: Okay.                   13               Q. Okay. Sitting here today, do you
14             MS. HOLLIDAY: He said he met you14             have any other complaints that you seek?
15    after --                                    15               A. Yes, I mean, I lost a good job.
16             MS. TOURE: Okay.                   16               Q. Well, can we -- can we talk about
17             MS. HOLLIDAY: -- responding to 17              damages separately? I'm trying to now say
18    the ad.                                     18          what the wrongs -- I want to divide it up
19             MS. TOURE: Okay.                   19          into two, what are the wrongs that were done
20        Q. (BY MS. HOLLIDAY) Is that            20          to you. That's kind of a legal issue, what
21    correct?                                    21          wrong was done to you, and then, how did it
22        A. Right.                               22          hurt you. I'm going to ask you that question
23        Q. Okay. And tell me what               23          later, what are the ways that it hurt you.
                                                                                       103 (Pages 406 - 409)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 106 of 136
                                            Page 410                                             Page 412
 1             So, if you can divide it up a            1   behind the wheel of the vehicle --
 2    little bit or help me divide it up, it might      2       A. Right.
 3    help us just get some clearer answers --          3       Q. -- right?
 4         A. Okay.                                     4           So, you feel that your arrest --
 5         Q. -- on the record; is that okay?           5   and tell me if I'm wrong. I'm just trying to
 6         A. Okay.                                     6   clarify for the record. You feel that your
 7         Q. So, have you listed all the               7   arrest was not with probable cause?
 8    things that you think were wrongs that were       8       A. It wasn't.
 9    done to you?                                      9       Q. Okay. But that's a fair
10         A. Yes. I was lied to.                      10   characterization or description of what you
11         Q. Okay. Let's kind of break it up          11   think was done wrong with respect to that
12    a little bit. I've got them listed out here,     12   point, that you feel like it was without
13    okay?                                            13   probable cause?
14         A. Right. What do you have listed?          14       A. Right.
15         Q. Well, the first thing I have -- I        15           MS. MORGAN: That calls for a
16    have five things on my list, and we'll go        16   legal conclusion but --
17    through and you can tell me if you've got        17       Q. (BY MS. HOLLIDAY) Well, I think
18    more. And your lawyer's writing you a note       18   you -- yeah. Then, I think you said -- my
19    that says you --                                 19   notes say lied to him. They lied to you as
20             MS. TOURE: No, I'm making a             20   to public intoxication?
21    note --                                          21       A. Right.
22             MS. HOLLIDAY: Yeah.                     22       Q. Is that -- you're talking about
23             MS. TOURE: -- for me to ask             23   now in --
                                            Page 411                                             Page 413
 1    him --                                       1           A.     Not the Christmas incident.
 2             MS. HOLLIDAY: Okay.                 2           Q.     Not the Christmas --
 3             MS. TOURE: -- when I finish         3           A.     No.
 4    because I want the record to show he's       4           Q.     -- exactly.
 5    already talked about some things that were   5                 That's what I was going to ask.
 6    wrong.                                       6             A. We're talking about the 2013.
 7             Legally, they might not be in his   7        And when he seen this beer can right here
 8    mind as the wrong, but he's already talked   8        beside this car --
 9    and the record will show.                    9             Q. Uh-huh.
10             MS. HOLLIDAY: Okay. Right. So, 10                 A. -- that's what made him ask us
11    you'll have some, if you need to ask him    11        for our IDs.
12    questions, too.                             12                 Because he's saying that the
13        Q. And I'm not -- I'm here to find      13        front desk called on them saying there were
14    out all the wrongs. I'm not trying to limit 14        some guys out here or whatever kind of
15    you. I want to know --                      15        breaking in or drinking or whatever. But we
16        A. Right.                               16        was not drinking. You never gave us a
17        Q. -- because this is our one           17        breathalyzer test. You never did none of
18    opportunity before trial to get this        18        the -- their procedures that supposed to have
19    information.                                19        been done. All you did was ask for
20        A. Right.                               20        identification, and one of us did not have
21        Q. So, the first thing you said is,     21        it, which was me. But the guy, my co-worker,
22    how -- and this is my notes. You correct    22        who has, I know, warrants, serious warrants
23    me -- how I got arrested when I was not     23        that's way worser than tickets, ride home
                                                                                  104 (Pages 410 - 413)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 107 of 136
                                             Page 414                                             Page 416
 1    with his family and I'm a guy who just got    1        seen the judge.
 2    off work, just because I didn't have ID?      2           Q. Okay. Well, would it surprise
 3        Q. Right. And so, that -- doesn't         3        you that you saw the judge the next day after
 4    that all kind of fold into and part of that   4        you were arrested?
 5    you were arrested without -- you were -- you 5            A. No.
 6    were asked for your ID without probable       6           Q. You don't -- if I showed you a
 7    cause?                                        7        document that said you were arrested on June
 8        A. Right.                                 8        13th and you saw the judge on June 14th, that
 9        Q. Okay.                                  9        would --
10        A. Right. And then, like I said, as      10           A. No.
11    you're taking me down, I don't know what I'm 11           Q. -- that's not accurate?
12    getting arrested for. You don't tell me.     12           A. That's not accurate, no.
13    You don't tell me what I get arrested for    13           Q. Okay. You were --
14    until you start putting it in the computer.  14           A. No.
15        Q. Okay. So, a third thing that          15           Q. And when you slept on -- you say
16    you're complaining about --                  16        you slept on the floor. Were you provided a
17        A. Yes.                                  17        mattress type --
18        Q. Well, the first thing is probable     18           A. No.
19    cause?                                       19           Q. -- thing to sleep on?
20        A. Right.                                20           A. A pillow case full of tampons.
21        Q. The second thing is failure to        21           Q. So, you slept on a cold floor?
22    notify you as to what you're being --        22           A. A cold floor up under the bench
23        A. Right.                                23        with tampons to lay my head on.
                                             Page 415                                             Page 417
 1       Q.     -- arrested for?                         1       Q. Okay. And that was for three
 2             Okay. And then --                         2   days?
 3        A. The way I had to work my time               3       A. Yes.
 4    off, that's slavery, man.                          4       Q. Okay. So, that is a complaint.
 5        Q. Okay. Well, I'm going to add                5   And you complained that it took three days to
 6    that. Work time off. But let's go                  6   see the judge, correct?
 7    through -- you said you slept on the floor         7       A. Right.
 8    like a dog?                                        8       Q. Okay.
 9        A. Right. Until I seen the judge.              9       A. Didn't never get a phone call.
10        Q. Okay. Tell me about that. Now,             10       Q. All right.
11    when you slept on the floor --                    11       A. As I was in there, never called
12        A. It was overcapacity.                       12   anyone, couldn't get a phone call.
13        Q. It was --                                  13       Q. Did anyone contact you --
14        A. There was no room in the holding           14       A. How?
15    cell, the drunken cell, or any cells. It was      15       Q. -- from outside?
16    people in cells with prisoners that's             16           I'm just asking.
17    supposed to have been going to prison,            17       A. I'm asking, too, because I never
18    murderers, rapers. I was downstairs with          18   knew.
19    thirty other folks in a holding -- I mean,        19       Q. So, the answer's no, then?
20    whatever you call that, the little part           20       A. Yeah. That's what I'm saying,
21    before you go in the courtroom. We slept          21   no.
22    down there for three days, or whatever the        22       Q. And I have here -- so, I'm adding
23    day -- that day they arrested me on until I       23   never got a phone call. I have here that you
                                                                                    105 (Pages 414 - 417)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 108 of 136
                                               Page 418                                                Page 420
 1    were lied to to get you to plead guilty?             1   is inappropriate. Let me put mine. She is
 2         A. Right.                                       2   dealing with a person who doesn't even have a
 3         Q. Okay. That's one of your                     3   high school diploma. She's using legal words
 4    complaints?                                          4   like probable cause and using other language
 5         A. Right.                                       5   that can be very confusing. So, if you want
 6         Q. And that's a complaint with                  6   to give us a lecture, give your cohort a
 7    respect to the public defender, right?               7   lecture. So, let's proceed --
 8         A. Right.                                       8           MR. GILL: No, I'm not --
 9         Q. Okay. And not anybody else?                  9           MS. TOURE: Let's proceed with
10    It's the public defender that that complaint        10   the deposition.
11    is about, correct?                                  11           MR. GILL: That statement is
12         A. From my understanding, yes --               12   entirely --
13         Q. Okay.                                       13           MS. TOURE: Let's proceed with
14         A. -- that's what it is.                       14   the deposition.
15         Q. And as far as you know, the fact            15           MR. GILL: -- out of order.
16    that it took three days to see a judge,             16           MS. TOURE: You are out of order.
17    that's a -- it was the judge's schedule and         17        Q. (BY MS. HOLLIDAY) Mr. Agee, I
18    the judge's courtroom schedule that caused          18   have also on my list --
19    you to wait for three days to see a judge?          19           MS. TOURE: For the third time.
20             MS. TOURE: Well, that's not --             20        Q. (BY MS. HOLLIDAY) I have also on
21         A. I don't know.                               21   my list that you have complaints about the
22         Q. (BY MS. HOLLIDAY) You don't                 22   work you did in jail --
23    know?                                               23        A. Right.
                                               Page 419                                                Page 421
 1       A.     I don't know.                              1       Q.    -- or with your work time.
 2             THE COURT REPORTER: I can't get             2            Can you elaborate on that? You
 3    everybody. Hold on. Hold on. All I got was           3   know what I mean by elaborate?
 4    her question. I got nothing after that.              4        A. Yes, I know what you mean by
 5             MS. TOURE: Well, the objection              5   elaborate.
 6    is, she's putting facts that's not in                6        Q. You seem to have understood all
 7    evidence, asking him a question, which is not        7   the questions pretty well so far, but please
 8    just misleading but untrue in terms of what          8   tell me if you don't, okay?
 9    his personal knowledge is.                           9        A. All right. After I got locked
10         Q. (BY MS. HOLLIDAY) I'm just                  10   up, as I said, after I got my mandatory days,
11    asking what your knowledge is.                      11   I didn't even know -- I had to learn -- well,
12         A. I don't know. I don't know. I               12   I ain't going to say even know. I was put in
13    was locked up. Don't know. That's it.               13   the position to do this because that's the
14         Q. Got it.                                     14   only way I could speed the process up of me
15             MR. GILL: Let me make one quick            15   getting out of jail was cleaning up, roadside
16    suggestion. One of the other of y'all is            16   assistance, working for the City, washing
17    free to object. Take your pick. We don't            17   cars, cutting grass. I did that seven
18    care. But this business of a chorus of both         18   days -- seven days out the week. I went
19    of you jumping in and starting to tell him          19   every day. The only time I didn't go if it
20    things about what are true and not true             20   was a bad storm, and that was rare.
21    really is inappropriate, and y'all need not         21        Q. And did you have to put your name
22    to do that.                                         22   on a list to get --
23             MS. TOURE: And what she is doing           23        A. Yes.
                                                                                       106 (Pages 418 - 421)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                              Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 109 of 136
                                            Page 422                                              Page 424
 1      Q.      -- the opportunity to work?             1       Q. (BY MS. HOLLIDAY) You understood
 2             Okay. And who took those names;          2   that's what the judge --
 3   do you recall?                                     3       A. -- but I'm --
 4        A. The officers. I don't know their           4       Q. -- did, right?
 5   name.                                              5       A. Right.
 6        Q. All right. And so, you saw it as           6       Q. And that's a sentence that the
 7   an opportunity to get out earlier, correct?        7   judge gave you when you went to appear --
 8        A. No, really, it was not an                  8       A. Right --
 9   opportunity to get out. It was -- you know,        9       Q. -- for court?
10   it's just how y'all -- I mean, I ain't going      10       A. -- I understand that.
11   to say y'all, put y'all in the category. But      11       Q. Okay.
12   it's how they -- how they do you in there.        12       A. But you're asking me -- you asked
13   It's a game. It's a gimmick, you know. Hey,       13   me did I prefer that, like, if I wanted that.
14   do this and you get seventy-five dollars a        14   I was just --
15   day. Or they'll come to you, hey, do this,        15       Q. No, no, no.
16   you'll get seventy-five dollars a day. It's       16       A. Okay. Okay.
17   like a reputation you start getting --            17       Q. Well, let me rephrase so it will
18        Q. Okay.                                     18   be clearer. You're saying it was wrong --
19        A. -- used to it.                            19       A. To even put me in that
20        Q. I got it. So, you would have              20   predicament.
21   preferred if they had just given -- stuck         21       Q. Right. You thought you were
22   with the fifty dollars a day and let you sit      22   wronged by being commuted at all --
23   it out at fifty dollars a day, right?             23       A. Yes.
                                            Page 423                                              Page 425
 1        A. I would prefer they would have             1        Q. -- correct, that the judge's --
 2   gave me an option better than what they did,       2        A. Yes.
 3   truthfully, because I didn't want to sit down      3        Q. -- actions were wrong?
 4   there, period.                                     4        A. Not even asking me how, why, or
 5        Q. Okay.                                      5   why did this officer do this or --
 6        A. I didn't really want to go to              6        Q. Okay.
 7   jail.                                              7        A. I never --
 8        Q. Right. But I'm saying if you               8        Q. So, that's another wrong --
 9   were -- if the judge -- the judge commuted         9        A. Yeah, that's another -- that's
10   you. Do you know what that means?                 10   what I'm saying.
11        A. Yes.                                      11        Q. -- we need to add that to the
12        Q. Okay. And am I right -- do you            12   list?
13   understand it to mean that you were ordered       13        A. I never got questioned on that.
14   to sit in jail one day for every fifty            14   Man, the day I good booked, I mean, it was
15   dollars you owed? Do you understand that?         15   their words, not mine.
16   If you didn't, you know, that's the answer.       16        Q. Right. And when you said the
17        A. No, I didn't. I didn't. I did             17   day, the day --
18   not want to sit in there for no fifty dollars     18        A. The day --
19   a day.                                            19        Q. -- you got booked?
20        Q. No, I didn't ask you --                   20        A. -- booked in, the day they
21            MS. TOURE: She said do you               21   locked -- arrested me that day --
22   understand it.                                    22        Q. Yes.
23        A. Yes, I understand it --                   23        A. -- I didn't have no words.
                                                                                   107 (Pages 422 - 425)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 110 of 136
                                            Page 426                                              Page 428
 1        Q. Okay.                                      1       A. Yes, because --
 2        A. That's what I'm saying. Even               2       Q. -- here today?
 3    when I seen the judge, he never asked me, all     3       A. -- it was so many people there,
 4    right, what's the reason for this guy to pull     4   he had to get them in and out.
 5    you over or anything or the situation or what     5       Q. Okay.
 6    was the cause of the police officer even come     6       A. Everybody got locked up that day.
 7    up to you guys. I never got questioned.           7       Q. Okay. And do you dispute that
 8    They never heard my side of the story.            8   you hadn't paid any money on these tickets
 9        Q. Okay. And so, you thought -- and           9   for approximately two years?
10    I know -- you thought you should have been       10       A. No.
11    able to tell the judge --                        11       Q. Okay. Oh, you don't -- you do
12        A. At least hear me out.                     12   dispute that?
13        Q. -- they shouldn't have asked for          13       A. Yes, I do dispute --
14    my ID?                                           14       Q. Okay.
15        A. No, they should at least hear me          15       A. -- that because I have paid.
16    out on everything --                             16       Q. All right. But that's one of
17        Q. Okay.                                     17   your complaints, is that you -- the judge
18        A. -- even not ask for my ID or why          18   didn't ask you enough questions and didn't --
19    did this guy do this or even -- like they do     19   you didn't have enough opportunities to
20    now, they didn't even have -- the police         20   speak?
21    officer even -- was even not even present --     21       A. Right.
22        Q. Okay. But you --                          22       Q. Okay. And you feel like you were
23        A. -- at the court date.                     23   wrongfully commuted?
                                            Page 427                                              Page 429
 1         Q. Right. But you don't dispute or           1       A. Right.
 2    you don't disagree with me, you didn't get        2       Q. Okay. Now, but my question about
 3    jail time for public intoxication?                3   the jail work is, you felt that it was an
 4         A. Right.                                    4   additional wrong to provide a work
 5         Q. You understand that?                      5   opportunity in the jail situation that would
 6         A. I understand that.                        6   permit you to get out earlier?
 7         Q. Okay. And so, the judge, did he           7            MS. TOURE: Wait a minute.
 8    ask you --                                        8            MR. GILL: Now, what's wrong with
 9         A. No.                                       9   that? She's entitled to lead.
10            MS. TOURE: Let her finish the            10            MS. TOURE: Listen. You listen.
11    question.                                        11   I'm trying to get clarification so that I can
12            THE WITNESS: I know what she was         12   understand to make sure he understands
13    going to ask.                                    13   because I didn't understand.
14         A. But go ahead.                            14            MS. HOLLIDAY: Well, then, just
15         Q. (BY MS. HOLLIDAY) Did he ask you         15   ask me to ask it again if you don't
16    if you had a job?                                16   understand.
17         A. No.                                      17            MS. TOURE: You've asked several
18         Q. Okay. You've talked already              18   questions in one. Opportunities. You're
19    about what that interaction was in court,        19   talking to a layman. At least break it down
20    right?                                           20   and simplify the question.
21         A. Yes.                                     21            MS. HOLLIDAY: Well, I think he
22         Q. And that's all that you can              22   can understand the question, but I'll ask it
23    remember sitting --                              23   a different way.
                                                                                   108 (Pages 426 - 429)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 111 of 136
                                           Page 430                                               Page 432
 1            MS. TOURE: Well, you used the            1            MS. TOURE: No, you can't do
 2   word "opportunity".                               2   that.
 3       Q. (BY MS. HOLLIDAY) Well, could              3       Q.    (BY MS. HOLLIDAY) It's not a --
 4   you have told the folks in the jail, the          4       A.    I'm just saying, but they --
 5   employees in the jail, no, I'm not going to       5            THE COURT REPORTER: One at a
 6   work today?                                       6   time.
 7       A. Right.                                     7       A. But that's how they treat you.
 8       Q. Okay. And if you had told them             8   That's how they was treating us in there.
 9   you're not going to work today, you wouldn't      9       Q. (BY MS. HOLLIDAY) Okay. But did
10   have gotten that twenty-five dollars extra       10   any officer demand that you work on any
11   credit, right?                                   11   particular day?
12       A. Right.                                    12       A. Well, no, not for real. Well,
13       Q. Okay. But you wouldn't have been          13   yeah. Yeah. Yeah. I can say one -- one
14   put in solitary confinement just because you     14   did. I think her name was -- I can't
15   didn't choose to work that day, correct?         15   remember her name. It was a lady. She was
16       A. I wouldn't say that.                      16   like, hey, clean that up. Just give me the
17       Q. Well, you don't know one way or           17   rag or whatever, clean that up. And then,
18   another?                                         18   after I got through cleaning it up, that's
19       A. I don't know one way or another.          19   when she was like, I'll put -- I'm going to
20       Q. Okay. Did you ever see anybody            20   put this in this book. That's how I learnt
21   get punished for saying I don't want to go on    21   about it, you got another twenty-five
22   work detail today?                               22   dollars, you know what I'm saying?
23       A. No, there's some rude officers in         23       Q. Okay. Well, let's start from the
                                           Page 431                                               Page 433
 1   there. That's what I'm telling you, yeah.         1   very first day you got in there. At what
 2        Q. Did they punish the people,               2   point did you know that there was a
 3   though?                                           3   possibility to work for credit?
 4        A. Yeah, you know, they even got             4        A. After I got in the cell. I
 5   pepper sprayed.                                   5   didn't -- the first day I was there, I didn't
 6        Q. Okay. Do you know a single                6   know nothing about nothing. I was --
 7   person in the jail who got pepper sprayed for     7        Q. Okay.
 8   saying I'm not going to go -- I don't want        8        A. -- not anything.
 9   to --                                             9        Q. After the first three days when
10        A. Well, I'm not going to say --            10   you were sleeping in the --
11        Q. -- be on work detail today?              11        A. Yeah, and a week after I got
12        A. -- not going to do work detail,          12   booked.
13   but as you -- you know, if you're saying no,     13            THE WITNESS: I'm sorry. I'm so
14   they feel offended by you saying no, like,       14   sorry. I'm so sorry.
15   you know, you can't talk to me like that.        15            MS. TOURE: Just calm down.
16           You're going to do this or -- you        16            THE WITNESS: I'm so sorry.
17   know, they treat you like you're a child,        17        A. Go ahead.
18   criminal. You might not understand because       18        Q. (BY MS. HOLLIDAY) When did you
19   you probably haven't been locked up. But if      19   first learn about the possibility to work,
20   you was an officer -- just say it's me, I'm      20   get credit --
21   telling you, hey, you've got work detail         21            MS. TOURE: Asked and answered.
22   today. Say no. Just say no. I'm going to         22        Q. (BY MS. HOLLIDAY) -- on what you
23   tell you how they're going to react.             23   owed?
                                                                                   109 (Pages 430 - 433)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 112 of 136
                                            Page 434                                            Page 436
 1            MS. HOLLIDAY: He can answer.          1    cars, cut grass, or walk down the highways
 2            MS. TOURE: Just repeat the            2    picking up paper every day. That's all we
 3    answer.                                       3    had to do.
 4        A. As I said, I learned about the         4        Q. Okay. And so, which option did
 5    work detail after I got this (indicating).    5    you choose?
 6        Q. (BY MS. HOLLIDAY) Okay. How 6                   A. I didn't. There was no choose.
 7    long after?                                   7    You go here, you go there, you go there
 8        A. A week after.                          8    (indicating).
 9        Q. Okay. So, you were in jail for a       9        Q. Okay. So, if you -- if you -- if
10    week before you learned about the work       10    you signed up for the work detail outside --
11    detail?                                      11        A. Right.
12        A. Right.                                12        Q. -- there wasn't an option?
13        Q. And how did you learn about the       13        A. There wasn't an option.
14    work detail? And by work detail, we mean 14            Q. Okay. Did you prefer to work
15    that you could work the --                   15    outside the jail or inside the jail?
16        A. Work the time off.                    16        A. I preferred neither one of them.
17            The guys that was probably           17        Q. Well, I understand. But you
18    already in there doing their work detail and 18    could have chosen not to work, correct?
19    some of the security guards that was coming 19         A. Sure.
20    around, you know, preferring, hey, do you    20        Q. Did you -- is there anything else
21    want to work in the lunchroom, or, hey, do 21      that you did work-wise?
22    you want to pass out the meals or, hey, do   22        A. No.
23    you want to mop the hallway for the night, 23          Q. Do you have any complaint with
                                            Page 435                                            Page 437
 1    or, hey, put your name on this, you can catch 1    whether you were given --
 2    the roadside assistance. That's how I          2        A. I was embarrassed because I had
 3    learned about it.                              3   to go -- the same work detail I had to do,
 4         Q. Okay. And you're saying there          4   you know, I did this for two weeks. I had to
 5    was one time that you recall where you felt    5   go in front of my job that I just lost
 6    like someone asked you to do something and 6       because I got locked up and pick up paper,
 7    you didn't volunteer for it?                   7   you know.
 8         A. Right. That's when -- yeah.            8        Q. Right.
 9         Q. Okay. Any other occasion?              9        A. And my boss man, my HR lady, you
10         A. No.                                   10   know, they see me for two weeks, seven days.
11         Q. Now, what kind of work did you        11   And that's what I said -- that's what I was
12    do?                                           12   telling him, when I was trying to get my job
13         A. Okay. Clean the cells, mop the        13   back, it don't look good. You know you can't
14    hallways, went outside and cut grass that's   14   talk to them for real. It don't look good.
15    around the jail. That's for -- that's the     15        Q. My question that I was trying to
16    first week. Go outside, cut the grass around 16    ask, and I appreciate that information,
17    the jail, the courtroom, picking up papers.   17   because we want all the information that you
18    And the next following week, I thought I was 18    have --
19    going to do that, but they throwed -- I ain't 19        A. Right.
20    going to say throwed me. Excuse me for        20        Q. -- is, do you have any concern or
21    saying that. But they put me on the roadside 21    complaint that you didn't get the proper
22    assistance, which I had to go downtown to the 22   credit for the days that you did work while
23    City, wash cars. It was an option to wash     23   you were in jail?
                                                                                110 (Pages 434 - 437)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                              205-397-2397
                                                                                        Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 113 of 136
                                              Page 438                                                Page 440
 1         A. Yeah, I think I did. I think it             1       Q.    Okay.
 2    was, like, one or two days I didn't. But I          2       A.    -- till the day I left.
 3    think -- I think they didn't record it              3           I told them I had high blood
 4    because I felt like I was supposed to done          4   pressure, you know. I didn't get that until
 5    got out the quicker time than, you know --          5   the night before I left. The night when I
 6         Q. Okay.                                       6   found out, you know, they was fixing to
 7         A. I get seventy-five dollars a day            7   release me. And then, a lady came by, a
 8    and I'm in there a month, you know. And I           8   black lady, if you want to know the color,
 9    know that she done paid some money on it, not       9   came by and gave me one blood pressure pill
10    knowing the amount how much she done paid on       10   since I've been there. But the whole time, I
11    it. Because which y'all are not showing that       11   never got it. I used to tell them every
12    she even put a dime since -- you know, when I      12   night. Because my hands, they'll swell up.
13    was booked when I know she did. So, I felt         13   My feet will swell up, you know. I was
14    like I was tricked, you know, like, that's         14   constantly using the bathroom. So, you
15    money wasted. So, you know, I -- yeah, I           15   know --
16    felt like it was probably a week or two or         16       Q. Okay. Who did you complain to or
17    something.                                         17   who did you report to --
18         Q. Right, but that had to do with             18       A. To the officers that was ever on
19    your belief that Monica had paid some money?       19   that duty that night.
20         A. Yes.                                       20       Q. On your first night?
21         Q. Okay. And do you know, sitting             21       A. On every night.
22    here today, whether Monica had paid any            22       Q. Okay. And did you complain to
23    money --                                           23   anybody above the officers who were there?
                                              Page 439                                                Page 441
 1        A. Yes.                                         1   Did you ask for --
 2        Q. -- at the court?                             2        A. They won't -- I mean, they don't
 3        A. I mean, at that time when I was              3   do that.
 4    there, she said she did. Yes, she said she          4        Q. Okay.
 5    did. She would come visit me every Sunday.          5        A. They don't do that.
 6    That was visiting hours.                            6        Q. Anything else that you can think
 7        Q. Right. You mean you were under               7   of?
 8    the understanding that Monica took money to         8        A. That's -- as far as that, that's
 9    the court, municipal court, and paid some of        9   all.
10    your fines off?                                    10        Q. Well, I mean, anything else that
11        A. Right.                                      11   you're complaining about? Because we've
12        Q. Okay. But you don't know how                12   talked about jail work and, you know --
13    much that was?                                     13        A. Yeah.
14        A. No, I really don't.                         14        Q. -- the medical and so forth.
15        Q. And you haven't seen a receipt              15        A. And I didn't like the way that
16    for that?                                          16   when the fire marshal came that day, when the
17        A. No, I haven't.                              17   news folks came, they was hiding us out.
18        Q. Okay. Now, as far as the things             18   They made us go down -- some people went
19    that you thought were wrongs done to you, can      19   downstairs. Some people was asked to -- I
20    you think of anything else, sitting here           20   don't know. I know they had me downstairs
21    today, that --                                     21   like I -- they was hiding me out.
22        A. I reported my medical, and I                22        Q. And this is 2013 --
23    didn't get assistance --                           23        A. Yeah.
                                                                                      111 (Pages 438 - 441)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 114 of 136
                                            Page 442                                             Page 444
 1        Q. -- in June?                                1   wrongs that you're --
 2        A. Yeah. They hide -- they hid us             2       A. Okay. Well, I lost a good job.
 3    out.                                              3   I was at eleven seventy-five. And I was
 4        Q. Okay.                                      4   getting back and forth to it. And, like I
 5        A. Because they found out the jail            5   said, that's been, like, six years ago. I
 6    was overcapacity. Yeah, they hid us out.          6   could have been a team leader or whatever
 7        Q. And do you know what day that              7   because, I mean, that was my source of means
 8    was?                                              8   of paying my tickets off. I lost good
 9        A. No, I really don't know. You can           9   insurance. Man, like I said, bills and debt.
10    check the news.                                  10   I got -- when I got out, I'm in debt, behind
11        Q. All right.                                11   child support, light bill due, car note due,
12        A. I know he was down there.                 12   cell phone due. Hey, even y'all were due.
13        Q. Oh, it was on the news?                   13   The police officer -- I mean, the tickets
14        A. Yeah, when he was supposed to             14   were due, you know. Man, it just -- it was
15    have came, whoever the fire marshal person       15   just a whole lot I was facing. I couldn't
16    was at that time. And I guess he got a           16   find a job anymore. I couldn't find a job.
17    complaint saying that they was overcapacity,     17   Didn't have nowhere to go. Got eviction. I
18    and he came down there to check. Prior to        18   got evicted.
19    that morning, they was already releasing         19       Q. Okay. Well, you can keep going
20    folks -- I'm just saying just releasing folks    20   but -- yeah. When you pause, I'll break it
21    and putting folks here, sending folks there,     21   down. Keep going.
22    and it was crazy.                                22       A. Yeah, I got an eviction. It's
23        Q. All right. So, does that -- as            23   just like I said, man, I lost a lot, man, you
                                            Page 443                                             Page 445
 1    far as you -- as far as your complaints, does  1      know. Man, I just lost a lot, man.
 2    that kind of close them out? Is that --        2          Q. Okay. So, you've testified, I
 3         A. Yeah.                                  3      think already, about the loss of your job,
 4         Q. -- all you can recall?                 4      right?
 5         A. I think, yeah.                         5          A. Right.
 6         Q. Okay.                                  6          Q. You said it's DAS; is that how
 7         A. I mean, you say about me losing        7      you say --
 8    my job, that's not it, so --                   8          A. DAS.
 9         Q. Well, let's talk about damages,        9          Q. -- the employer?
10    then.                                         10          A. DAS. That's how they say it,
11         A. Right.                                11      DAS. I mean, it's a real --
12         Q. Let's move on and talk about --       12          Q. She can't catch that on the --
13    talk about damages. What are your damages? 13             A. D-A-S. D-A-S, that's how --
14    And we can start with money damages. And 14               Q. And so, the manager at DAS was
15    what I mean by that -- because, again, if we 15       not interested in hiring you back?
16    could break it up, maybe it will make it a    16          A. No.
17    little tidier. I know you've probably got     17          Q. Okay.
18    emotional pain and suffering and that kind of 18          A. Because -- actually, she seen
19    thing. We'll talk about that. But what        19      me -- they took pictures of me. Do you see
20    about money damages, actual money that you 20         what I'm saying? They took pictures of me as
21    feel that you lost as a result of your --     21      I was walking as they're going on lunch
22         A. I lost --                             22      break. I was already embarrassed hoping
23         Q. -- of the wrongs -- any of the        23      that, hey, man, we need to hurry up and get
                                                                                  112 (Pages 442 - 445)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 115 of 136
                                              Page 446                                                Page 448
 1    through picking this paper before they go on 1              Q. What about the eviction? Tell me
 2    lunch break. Man, we made it down there        2        about that.
 3    exactly on lunch break, and everybody just,    3            A. Like I said, she couldn't work.
 4    man, there go Agee right there. There go       4        She was already going through, you know, her
 5    Levon right there. And they went and got the 5          postpartum depression. She lost the kids.
 6    HR lady, Mr. Kim, and his assistants.          6        So, she couldn't work. I didn't have a job.
 7        Q. Uh-huh.                                 7        I mean, we did the best way by, you know,
 8        A. That's all I can see. And that          8        hey, trying to get ends meet to pay these
 9    was an everyday process.                       9        bills. So, that's when the really breakup
10        Q. You were -- you were down that         10        came. She had to go one way, I had to go one
11    road for seven days straight?                 11        way because she felt like I wasn't a man.
12        A. For seven days straight, from          12        But she didn't never knew what I was facing.
13    Hope Hull exit all the way to the Selma exit, 13            Q. And the eviction was from which
14    we had to walk every day picking up paper. 14           house?
15    We only had probably three breaks that day, 15              A. The one on Bullard.
16    every time we go.                             16            Q. Bullard. Okay. And do you still
17        Q. Okay. And in addition to the           17        owe any money in connection with that?
18    job, you lost the benefits that went with the 18            A. No, she end up paying that off.
19    job, correct?                                 19            Q. And did she pay the other bills
20        A. Yes.                                   20        as well related --
21        Q. And you already had bills due.         21            A. Right, she caught up the truck
22    Were there additional bills that were due as 22         note that we had, the Santa Fe. Everything
23    a result of you being in the jail?            23        else -- the light bill is on me. The cell
                                              Page 447                                                Page 449
 1        A. Accumulated, yes.                            1   phone bill was on me. The cable bill was on
 2        Q. They just accumulated?                       2   me. The water bill was on me.
 3        A. Yes. I mean, you know, child                 3        Q. Okay. Did you -- anything else
 4    support. I mean, I really got behind. I'm           4   that you lost property-wise, money-wise in
 5    twelve thousand -- even though it don't seem        5   connection with the incarceration, I guess?
 6    like it, just because I got locked 2013, I          6        A. Like I said -- yeah, I had to
 7    mean, I felt like I had a job that I could          7   pawn everything to pay my bills. That's how
 8    have been consistent and, you know, came up.        8   I felt. I lost a TV, game systems, and stuff
 9    But when I got locked up in 2013, that one          9   like that. I lost my jewelry.
10    month, I'm twelve thousand behind right now        10        Q. That was the -- that was the
11    because I'm trying to play catchup on a lot        11   point when you pawed --
12    of stuff.                                          12        A. Yeah.
13        Q. Right. And you're saying that's             13        Q. -- your items?
14    because you couldn't get a job?                    14        A. Yeah.
15        A. Right.                                      15        Q. Okay. And you talked about that
16        Q. And you didn't work that month?             16   earlier, also --
17        A. Right. I didn't work more than a            17        A. Yeah.
18    month.                                             18        Q. -- right?
19        Q. Right.                                      19        A. Yes, ma'am.
20        A. Not just that month.                        20        Q. Your rings, your wedding ring?
21        Q. No, I understand. You testified             21        A. Yeah. From my old previous
22    to that earlier.                                   22   marriage, I kept it.
23        A. Yes, ma'am.                                 23        Q. Okay.
                                                                                      113 (Pages 446 - 449)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                  205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 116 of 136
                                              Page 450                                                 Page 452
 1        A. But I had to pawn it, you know.     1            a different date for that?
 2        Q. And you told us already what pawn   2                     MS. MORGAN: Well, 2013 was --
 3    shop that was, right?                      3                     MS. HOLLIDAY: I'll just go
 4        A. Yes, on Norman Bridge Road.         4            ahead.
 5        Q. Okay. And, at that point, you       5                Q. So, Mr. Agee, does that cover
 6    didn't have your own vehicle, you shared a 6            sort of the money or the items that you lost
 7    vehicle with your wife?                    7            as a result of the things that you were
 8        A. Yes.                                8            wronged about? Can we move on to the
 9        Q. Okay. Or was she your wife?         9            emotional pain and suffering and any sort
10        A. No, girlfriend.                    10            of other --
11        Q. Girlfriend. Okay. And when         11                A. Yeah, we can move on.
12                                              12
      did -- I'm very sorry about your loss. When                 Q. -- complaints?
13    did she lose the twins; do you remember?  13                A. We can move on.
14        A.                                  . 14                Q. I mean, do you have anything
15    They died, like, January the 13th.        15            else? If you remember anything else during
16                                              16            the deposition, just let us know.
17        Q. Okay. I'm very sorry.              17                A. Okay.
18        A. And her dad -- her dad died        18                Q. Okay. That's good?
19    February the 6th. Her mamma died March, I 19                A. Yeah.
20    will say the 11th because --              20                Q. Okay. And I'm going to ask you
21        Q. But not all -- not all in the      21            to let us know, because, again, this is our
22    same year?                                22            last time talking to you.
23        A. No.                                23                A. Right.
                                              Page 451                                                 Page 453
 1         Q. Okay.                                       1        Q. Okay. Tell me about what
 2         A. I'm just saying in that same --             2   emotional pain and suffering you are claiming
 3    you've got to think about it. In that same          3   in connection with the wrongs you allege in
 4    year, she's facing death the beginning of the       4   this litigation.
 5    year, January --                                    5        A. I felt like the wrongs is, man,
 6         Q. Right.                                      6   y'all took an opportunity from me because I
 7         A. -- February, March.                         7   had a job that I really liked. And I was
 8         Q. Okay. And the twins were                    8   really doing my thing with that job. And,
 9    stillborn January 13 --                             9   like I say, I don't know where I would have
10         A. Yes.                                       10   been today as of now, but I felt like, at
11         Q. -- 2013?                                   11   that time, that was for me. It was the most
12         A. Yes.                                       12   consistent thing that I had going and I was
13         Q. And then -- but her parents had            13   seeing myself, you know.
14    died years ago?                                    14            And I just don't -- I mean,
15         A. Yeah.                                      15   everything else after this -- this right
16         Q. Okay.                                      16   here, I just -- it's been in and out. I
17         A. Yeah. But she never got over it.           17   don't -- I rarely have opportunities. You
18         Q. Understood.                                18   know, I can't get a driving job, you know,
19            MS. HOLLIDAY: It should be 2013,           19   because I'm still facing trying to battle
20    right.                                             20   these tickets. You know, I have
21         Q. Okay.                                      21   opportunities, but I can't -- you know what
22            MS. MORGAN: No.                            22   I'm saying? I have to turn them down because
23            MS. HOLLIDAY: Yeah. Do you have            23   it's so hard for me to get a license, you
                                                                                       114 (Pages 450 - 453)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 117 of 136
                                            Page 454                                              Page 456
 1    know.                                          1         A.     Now, I do.
 2             And then, by me staying in            2         Q.     -- at this point?
 3    certain areas where I stay at, that's where    3              Okay. What is it?
 4    the police be, you know what I'm saying? You   4          A. I have to pay my restitution fee
 5    don't -- you don't want to get behind the      5      was a hundred and fifty dollars and just go
 6    wheel, you know.                               6      down there and take it, take the written part
 7        Q. When was the last time you tried        7      and take the driver's part.
 8    to get a license?                              8          Q. Okay. Right. Because you have
 9        A. Right now, it's -- I'll say what,       9      to pay a fee to get the suspension removed to
10    last week I'm trying to because I told them I 10      the state; is that right? Is that what
11    was going to come down there and pay whatever 11      you're saying when you say restitution fee?
12    the balance is after -- what his name is, the 12          A. I think that is.
13    judge -- whatever, he finalized how much I    13          Q. Okay.
14    owe.                                          14          A. Yes, I think.
15        Q. You understand you don't have to       15          Q. All right.
16    pay anything to the municipal court --        16          A. Yes.
17        A. Well --                                17          Q. And you have to take a driver's
18        Q. -- to get your license back?           18      test?
19        A. -- I didn't know that at the           19          A. Right.
20    time; you see what I'm saying?                20          Q. The written and the driving?
21        Q. I understand. I understand.            21          A. Right.
22        A. Yes.                                   22          Q. Okay. And you plan to do that at
23        Q. I'm asking -- well, let's -- tell      23      some point?
                                            Page 455                                              Page 457
 1    me all the times after --                         1       A. Right, like, this week.
 2        A. Never. I never did because I               2       Q. All right. And which -- I don't
 3    always owed the tickets. I thought I never        3   think there's been testimony about this. Can
 4    could get a license. They never told me           4   you tell me what opportunities you turned
 5    that -- you know, in the municipal court that     5   down because you didn't have a driver's
 6    I can get a license with owing tickets. In        6   license?
 7    my mind, I'm always thinking that I can't get     7       A. At Hyundai, a forklift driver,
 8    tickets until my license are paid -- I mean,      8   because, now, you know -- back then -- I
 9    until my -- I mean, I can't get a license         9   mean, I ain't going to say back then, but you
10    until my tickets are paid.                       10   always have to have a license to drive a
11        Q. All right. And when did you               11   forklift.
12    learn otherwise?                                 12       Q. Okay. And when did you turn down
13        A. This year. Like I said, going to          13   the forklift driver job?
14    court with my lawyers.                           14       A. All the time. Every job I had,
15        Q. Okay. And have you gotten a               15   not just Hyundai. Winn-Dixie warehouse,
16    license this year? It's October.                 16   Genpak.
17        A. No, but I am because I'm in a             17       Q. Okay.
18    better stable -- I have a job.                   18       A. You know, those are the
19        Q. Okay.                                     19   opportunities I had to move up, and I had to
20        A. At that time, I didn't have a             20   turn them down.
21    job, so I couldn't get them.                     21       Q. Okay. And that would have come,
22        Q. Do you know what you have to do           22   you say, with some advantage?
23    to get your license back --                      23       A. Yes, ma'am.
                                                                                   115 (Pages 454 - 457)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 118 of 136
                                              Page 458                                              Page 460
 1        Q. And what would be that advantage?            1      Q.     Okay.
 2        A. More pay, more -- just more pay,             2            MS. TOURE: And that's not to
 3    you know, better living.                            3   imply that that's the only reason. The way
 4        Q. Okay. Do you know how much more?             4   you posed the question --
 5        A. Probably a couple dollars.                   5            MR. GILL: Wait a minute. Just a
 6        Q. Okay. And that had to do with                6   minute. You've got no right --
 7    your driver's license, correct?                     7            MS. TOURE: No, you wait a
 8        A. Right.                                       8   minute.
 9        Q. Okay. Now, anything else that                9            MR. GILL: -- to supplement his
10    you say supports your claim for mental health      10   testimony.
11    or emotional pain and distress damages?            11            MS. TOURE: You wait a minute.
12        A. Man, just -- I don't know, man.             12   You wait a minute.
13    I just know just in these six years, I lost a      13            MR. GILL: I'm not going to wait.
14    lot. I don't know. I can't say. I mean, I          14            MS. TOURE: You cannot counsel
15    can't put no price on it.                          15   me. You cannot counsel me. I'm just trying
16        Q. Right.                                      16   to clarify. The way --
17        A. You know, just be real with you,            17            MR. GILL: No, you're not.
18    there's no price on it. I just lost time.          18            MS. TOURE: -- she asked the
19    Just, you know --                                  19   question --
20        Q. All right.                                  20            MR. GILL: No, you're not.
21        A. I feel --                                   21   You're trying to instruct --
22        Q. But you've testified --                     22            MS. TOURE: The way she asked the
23        A. I'm broke.                                  23   question --
                                              Page 459                                              Page 461
 1        Q.     -- about that?                      1                 MR. GILL: -- or testify.
 2              MS. TOURE: Let him finish.           2                 MS. TOURE: The way she asked the
 3              MS. HOLLIDAY: Okay.                  3        question, I just want the record to show that
 4              MS. TOURE: He said I feel, and I     4        the whole record should be included because
 5    didn't hear the rest of it.                    5        the way she asked the question is as if that
 6        A. You know, I just -- I just feel         6        was the only reason.
 7    like it was just lost time, man. I feel like   7                 THE WITNESS: To be honest with
 8    you can't put a price on it.                   8        you, I don't understand all that.
 9        Q. (BY MS. HOLLIDAY) Got it.               9                 MR. GILL: Move to strike these
10        A. There's no price for lost time.        10        remarks of counsel and her comments on the
11        Q. Right. Are you seeing anyone for 11              evidence and her instructions to the witness.
12    counseling or going to counseling anywhere? 12                   MS. TOURE: And move to strike
13        A. I counsel myself.                      13        his prior comments.
14        Q. Okay. Now, when you talk about         14                 MS. HOLLIDAY: Can you take this
15    the suffering that you've been through, was 15          for a little while while I look?
16    it due to your belief that your arrest was    16                 MR. LOGSDON: Uh-huh. Do you
17    improper and unlawful and that your situation 17        want me to?
18    was spiraling downhill because you couldn't 18                   MS. HOLLIDAY: Well, just because
19    pay the tickets?                              19        our time --
20        A. Yes.                                   20                 MR. GILL: If y'all keep this up,
21        Q. And then, the judge commuted you 21              we are going to take it up with the judge if
22    to jail time?                                 22        you insist on doing this, interrupting and
23        A. Yes.                                   23        talking.
                                                                                     116 (Pages 458 - 461)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 119 of 136
                                                    Page 462                                                Page 464
 1             MS. TOURE: Because you're acting                 1        A. Not that long. Probably, like,
 2    very, very, very much disrespectful, I have               2   maybe five months or something.
 3    no problems in taking it up with the judge.               3        Q. Okay.
 4             MR. GILL: Good.                                  4        A. Or maybe less than five months.
 5             MS. TOURE: I've done it before.                  5        Q. What did you do?
 6             MR. GILL: I'm sure you have.                     6        A. I was just floor tech. Well,
 7             MS. TOURE: Uh-huh. And I won.                    7   first, I started off taking out trash.
 8             MR. GILL: I'm sure more than                     8        Q. Okay.
 9    other --                                                  9        A. And then, I started off -- I
10             MS. TOURE: And I won. He ruled                  10   mean, ended up doing floor tech.
11    in my favor.                                             11        Q. Like stripping and waxing floors?
12             MR. LOGSDON: Do you want to                     12        A. Yeah.
13    switch to me so we can move along?                       13        Q. And how much did you earn?
14             MS. HOLLIDAY: Yeah, so we don't                 14        A. I can't remember. I can't. I
15    have to take a break.                                    15   think it was probably, like, eight twenty-
16             MR. LOGSDON: Are you okay to                    16   five, seven twenty-five.
17    keep going?                                              17        Q. All right. What about Match
18             THE WITNESS: Let's go.                          18   Staffing? Did you ever work at Match, M-a-t-
19                                                             19   c-h?
20    FURTHER EXAMINATION BY MR. LOGSDON:                      20        A. Yes. Yes, yes, yes. I was a --
21                                                             21   I mean, Match Staffing was on-call. I really
22       Q. All right. Mr. Agee, who is                        22   didn't have too many jobs with them. They
23    Century Cleaning Services?                               23   just called me every now and then or whatever
                                                    Page 463                                                Page 465
 1        A. Who?                                               1   they had going on.
 2        Q. Century Cleaning Services.                         2        Q. Okay. Match Staffing, are they
 3        A. That's Centaur.                                    3   located in Montgomery?
 4        Q. Centaur?                                           4        A. Yes, sir.
 5        A. Yeah.                                              5        Q. And when did you work there?
 6        Q. Can you spell that?                                6        A. I can't remember. I think I'm
 7        A. That's C-e-n-t-u-r-e-y, something                  7   still present with them now. I still can't
 8    like that, I think it is.                                 8   remember. They still call me now ever since
 9        Q. Okay. C-e-n -- okay. And                           9   I've got a job. But every job they had was,
10    that's -- is that another employer where                 10   like, in Hope Hull or further out than Hope
11    you've worked?                                           11   Hull.
12        A. Yeah, for a short period of time.                 12        Q. All right. So, it sounds like
13        Q. All right. Is it Centaur                          13   Match Staffing would call you during the
14    Cleaning Services?                                       14   years, and sometimes you would tell them
15        A. Yes.                                              15   you're not interested or something like that?
16        Q. In Montgomery?                                    16        A. No, I tell them I can't. I mean,
17        A. In Montgomery, Alabama.                           17   I had to turn a job, because the job -- like
18        Q. I don't think we've talked about                  18   I said, forklift, you have to have a license,
19    them today. When did you work there?                     19   or maybe the job is out too far. I can't get
20        A. I can't remember. That was so                     20   to it.
21    short. I think I worked -- I don't even                  21        Q. Okay. Did you ever hold yourself
22    know. It was 2011, '12, something like that.             22   out --
23        Q. How long were you there?                          23        A. No.
                                                                                            117 (Pages 462 - 465)
                                            Freedom Court Reporting
877-373-3660                                  A Veritext Company                                     205-397-2397
                                                                                                    Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 120 of 136
                                           Page 466                                               Page 468
 1        Q. -- as being able to operate a         1           A. They called me for a couple of
 2   forklift?                                     2       positions in Hope Hull. But the last one
 3        A. No, never. I took the test and        3       they called me was Genpak.
 4   all. I just couldn't present my driver's      4           Q. All right. I think you said they
 5   license.                                      5       called you for some and you turned them down?
 6        Q. Okay. I'm not sure I followed         6           A. Yeah.
 7   your answer. Have you ever held yourself out 7            Q. Have you ever put on a resume
 8   as being able to operate a forklift, that     8       that you worked with Match -- well, when did
 9   being one of your skills?                     9       you work for Match Staffing?
10        A. What you mean held out?              10           A. The last time I remember, it was
11        Q. Have you ever put on an              11       2018 when I got on at Genpak.
12   application as one of your qualifications    12           Q. Okay. Have you ever put on an
13   forklift?                                    13       application listing your employment that you
14        A. Yeah. Yeah, because some folks       14       worked for Match Staffing?
15   don't ask for forklift verification -- I     15           A. Yeah.
16   mean, forklift certificates. So, I put that  16           Q. And when did you say you worked
17   one down. But the ones that do, they want 17          for Match Staffing?
18   you to supply the certificate and a state ID 18           A. I can't remember.
19   with that.                                   19           Q. Well, would you have ever listed
20        Q. All right.                           20       on an application that you worked at Match
21        A. Or a state driver's license. My      21       Staffing from April, '16 to the present?
22   bad. It's a state driver's license, not an   22           A. I can't remember. I promise, I
23   ID.                                          23       can't remember.
                                           Page 467                                               Page 469
 1       Q. All right. So, you agree you               1        Q. Well, would you -- would you
 2   have, in applications, told -- or when you're     2   have? Did you work at Match Staffing from
 3   trying to get a job, you agree you've told        3   8/16 to the present?
 4   people that one of your qualifications is as      4            MS. TOURE: Are you talking about
 5   a forklift operator?                              5   this year just for clarification?
 6       A. Yes, I've told them I know how to          6            MS. MORGAN: Present of when?
 7   operate a forklift. They ask what is your         7   What's present?
 8   skill sets. I can operate a forklift.             8        Q. (BY MR. LOGSDON) April, 2016 --
 9       Q. How did you learn how to do that?          9            MS. TOURE: Okay.
10       A. Working at Hyundai. That's one            10        A. Till now?
11   of the things you have to do when you go         11        Q. (BY MR. LOGSDON) -- until now --
12   through orientation. Tugger drivers,             12        A. Yes.
13   forklift drivers, shuttle drivers, the           13        Q. -- present.
14   position they put you in, you have to go         14        A. Yes, I put that on there because
15   through a class.                                 15   I still can call them and get a job.
16       Q. And you did all that?                     16        Q. Okay.
17       A. I did all that. But I                     17        A. The only way you can't do that if
18   couldn't -- to me, for me to hold a job down,    18   you're terminated. That means you're not in
19   I don't have a license. So, they was not         19   their system. If you call them right now,
20   able to put me on there.                         20   I'm still showing in their system.
21       Q. Let's go back to Match Staffing.          21        Q. All right. I think I'm following
22   When all have they called you and asked you      22   you. So, since April of 2016, you've had --
23   about a position?                                23   you've been on Match Staffing's program --
                                                                                   118 (Pages 466 - 469)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                         Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 121 of 136
                                            Page 470                                              Page 472
 1        A. Right.                                  1      put that?
 2        Q. -- is that correct?                     2          A. I mean, yeah, but the jobs I was
 3        A. Well, which it was Snelling. I          3      applying for, that's a cleaning service. The
 4    was automatically at Snelling, and it just     4      other jobs I be applying for doesn't have
 5    switched over because Match bought Snelling 5         the -- nothing to do with that. They be
 6    out.                                           6      looking for the qualification for those jobs.
 7        Q. Snelly, that's another new one.         7      So, I use my Hyundai experience for jobs --
 8    Spell that for me.                             8      warehouse jobs, as far as, you know, Genpak,
 9        A. S-n-e-l-l-i-n-g.                        9      machine operator. That's what I have done.
10        Q. Snelling. And where are they           10      I mean, I don't put Centaur because that's
11    located?                                      11      just a cleaning company. That's not going to
12        A. They no longer exist. It's Match       12      get me the job.
13    Staffing.                                     13          Q. Okay. So, have you or haven't
14        Q. Okay. Snelling is now Match            14      you put down on an application that you
15    Staffing?                                     15      worked at Centaur from 2004 to 2010?
16        A. Yes.                                   16          A. Yes, I have. I have a resume. I
17        Q. All right. And so, since April         17      have it on a resume. I have two or three
18    of 2016, you've been with them?               18      resumes.
19        A. Yes.                                   19          Q. Okay. And one of your resumes
20        Q. And sometimes -- back -- if we go 20           you're saying --
21    back in April of 2016, look at their records, 21          A. It's on Indeed.
22    they're got instances where they'll call you  22               MS. TOURE: Let him finish the
23    about a job, but you've turned them down? 23          question.
                                            Page 471                                              Page 473
 1        A. I can't answer that because I'm            1       Q. (BY MR. LOGSDON) One of your
 2    not the one putting the information in the        2   resumes at least says that you worked at
 3    computer. But all I know is, when they call       3   Centaur --
 4    me, I tell them the truth, and they'll call       4       A. Yes.
 5    me back, which they --                            5       Q. -- from 2004 to 2010?
 6        Q. All right.                                 6       A. I can't remember. I can't
 7        A. -- still got me in the system.             7   remember from 2004, 2010. I can't remember
 8        Q. Who put your information on the            8   what I put on there.
 9    computer?                                         9       Q. Well, did you, in fact, work for
10        A. Where, at Match Staffing?                 10   Centaur from 2004 to 2010?
11        Q. Oh, you're talking about at Match         11       A. I don't think I did, no.
12    Staffing?                                        12       Q. Okay. And I'm a little surprised
13        A. Yes. I can put my own                     13   by that because I asked you to death a bunch
14    information on the computer --                   14   of questions about --
15        Q. Okay.                                     15       A. Okay.
16        A. -- but as far as what they put            16       Q. -- your jobs.
17    down, the secretary does that.                   17       A. Yeah. Yeah. I don't think I
18        Q. Have you ever put on an                   18   did. I think I just mainly was filling it
19    application that you've worked at Century        19   out. I probably wasn't accurate with the
20    Cleaning Services from September, '4 to          20   years or whatever or something. But I wasn't
21    September, 2010?                                 21   working there in 2004, no.
22        A. No.                                       22       Q. Well, when were you there?
23        Q. That wouldn't be correct if you           23       A. I think -- I can't remember
                                                                                   119 (Pages 470 - 473)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 122 of 136
                                             Page 474                                            Page 476
 1    because I wasn't there that long.                  1   automatically come out my check. That
 2        Q. All right. Did you have a theft             2   doesn't come out my account.
 3    of property charge in 2002, fourth degree          3       Q. Right. Yeah, your check, not
 4    theft of property charge?                          4   your checking account.
 5        A. Yeah, that's what I -- I was a              5       A. Right.
 6    teenager, yes.                                     6       Q. How else have you paid child
 7        Q. All right. In 2002?                         7   support? In other words, have you written a
 8        A. Yes.                                        8   check?
 9        Q. So, how old would you have been             9       A. No, never.
10    in 2002?                                          10       Q. The only times you ever paid --
11             MS. MORGAN: Asked and answered.          11       A. Is out my check, my working
12             MS. TOURE: That was up under             12   check.
13    you. You asked -- you asked him that on           13       Q. -- child support --
14    direct.                                           14       A. Child support.
15             MR. LOGSDON: Yeah --                     15       Q. -- is out of your check?
16             MS. TOURE: You can go ahead and          16       A. Out of my check.
17    answer.                                           17       Q. Being deducted from your check?
18             MR. LOGSDON: -- I asked him, but         18       A. Yes.
19    I didn't ask him how old he was.                  19       Q. Is one of your claims in this
20        Q. How old were you --                        20   case mental anguish or mental -- emotional
21             MS. TOURE: Yes, you did.                 21   anguish? Is that one of your claims?
22             MS. MORGAN: You did.                     22       A. What are you saying, like --
23             MS. TOURE: He told you.                  23           MS. MORGAN: Asked and answered
                                             Page 475                                            Page 477
 1         A. I told you I was probably, like,           1   by Shannon.
 2    seventeen or eighteen.                             2           MR. LOGSDON: What was the
 3         Q. (BY MR. LOGSDON) All right. And            3   answer?
 4    did you have two charges, theft of property        4           MS. TOURE: No. No, really,
 5    fourth degree and theft shoplifting?               5   Martha, he didn't answer that question.
 6         A. Yes.                                       6           MS. MORGAN: Oh, okay. I'm
 7         Q. All right.                                 7   sorry.
 8         A. Question: What does that have to           8       Q. (BY MR. LOGSDON) Is that one of
 9    do --                                              9   your claims, mental distress --
10            MS. TOURE: You can't ask him              10       A. Yes.
11    questions.                                        11       Q. -- mental anguish?
12            THE WITNESS: Oh, okay. I be               12       A. Yes, yes, yes, yes.
13    wanting to know why is -- why -- why -- what      13           MS. TOURE: She asked it, but you
14    is this? What is all that?                        14   never answered it.
15            MS. TOURE: It's not admissible            15           THE WITNESS: Oh, okay. I'm
16    in court, but this is just a deposition.          16   sorry.
17            THE WITNESS: Okay.                        17       Q. (BY MR. LOGSDON) So, you're
18            MS. TOURE: Okay.                          18   claiming that here, mental distress?
19         Q. (BY MR. LOGSDON) Your child               19       A. Yes.
20    support, I know that you told me that was         20       Q. All right. Okay.
21    sometimes garnished from your checking            21           MS. HOLLIDAY: He did answer it.
22    account.                                          22       Q. (BY MR. LOGSDON) One of the
23         A. Uh-huh. No, my check. It'll               23   things you were talking about is the JCS
                                                                                  120 (Pages 474 - 477)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                               205-397-2397
                                                                                         Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 123 of 136
                                           Page 478                                                Page 480
 1   shirt that they wore.                             1   with this logo, but they've never worn a
 2       A. Right.                                     2   shirt saying Montgomery Police Department --
 3       Q. All right. And we looked at a              3       A. Yes, they have. That was a --
 4   while back -- you've done a good job of           4   Montgomery Police Department.
 5   keeping these exhibits in order, by the way.      5       Q. Okay.
 6       A. Right.                                     6       A. I mean, I can read.
 7       Q. So, the one right there, Exhibit           7       Q. I'm with you.
 8   120, has this little logo --                      8       A. Okay.
 9       A. Right.                                     9       Q. Do you know for sure that it was
10       Q. -- that says Judicial Correction          10   a JCS person that had --
11   Services, Inc., on it; do you see that?          11       A. That's what I'm telling you. I
12       A. Right.                                    12   didn't know if it was a JCS person --
13       Q. Is that what they had on their            13       Q. Okay.
14   shirt?                                           14       A. -- or whatever.
15       A. Well, one time.                           15           I'm just thinking, like, hey, I'm
16       Q. Okay.                                     16   paying this money to you and it's going to
17       A. That's not -- like I said, that           17   them --
18   was the first day. Then, like I say, after       18       Q. All right.
19   that, it was just, like, a Montgomery Police     19       A. -- or going to my tickets.
20   Department badge, cop uniform. They didn't       20       Q. All right. And this Exhibit 116,
21   have that. They had the full uniform, the        21   Number 2 there says you will pay Judicial
22   badge, the gun.                                  22   Correction Services, Inc., forty dollars; do
23       Q. You're saying the JCS person had          23   you see that?
                                           Page 479                                                Page 481
 1   that?                                          1           A. Right.
 2       A. I guess that was JCS. But I'm           2           Q. And we're looking at the order,
 3   thinking --                                    3      the court's order, Exhibit 116 --
 4       Q. Okay.                                   4           A. Right.
 5       A. -- it was the Montgomery Police         5           Q. -- do you see that?
 6   Department.                                    6               So, you knew at least then -- and
 7       Q. Okay. I'm --                            7      I know this was a couple of years ago. But
 8       A. Do you get what I'm saying now?         8      at least then, you knew that --
 9       Q. I'm getting what you're saying.         9           A. Forty dollars will keep you out
10   If JCS says we -- nobody's ever worn a police 10      of jail.
11   thing with a badge and gun but they wore      11           Q. You knew you were paying the
12   maybe that logo there --                      12      one -- you were paying that to a company
13       A. No. That's not --                      13      called Judicial Correction Services, Inc.?
14           MS. TOURE: Well, that's --            14           A. No, I did not.
15   excuse me, let me object. You're --           15           Q. You didn't know?
16           MR. LOGSDON: Let me finish my 16                   A. No, I did not.
17   question --                                   17           Q. Okay. You agree it says that,
18           MS. TOURE: Okay.                      18      though?
19           MR. LOGSDON: -- and then, you         19           A. I mean, I see it now, but, at
20   can object.                                   20      that time, I didn't agree to, you know, I was
21           MS. TOURE: Okay.                      21      paying towards them.
22       Q. (BY MR. LOGSDON) If the                22           Q. Okay.
23   testimony from JCS is that they wore a shirt 23            A. I thought the forty dollars was
                                                                                   121 (Pages 478 - 481)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                          Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 124 of 136
                                               Page 482                                               Page 484
 1    going towards my tickets. I mean, that's       1              A. I mean, yeah, if you don't have a
 2    what they were saying.                         2         JCS logo on. That's what I'm saying. It was
 3        Q. I understand.                           3         a police officer.
 4        A. That's the bare minimum.                4              Q. Explain that to me.
 5        Q. You knew you were meeting with a 5                     A. I mean, you go in. There's a guy
 6    company called --                              6         with a badge or a female with a badge. It
 7        A. Yes, meeting with them --               7         doesn't say JCS. It say Montgomery Police
 8        Q. Yeah.                                   8         Department. They'd be sitting there.
 9        A. -- but not knowing I was paying         9              Q. Okay.
10    them.                                         10              A. You come in. You tell them your
11        Q. Okay. I think I'm following you.       11         name, which they'll pull out a paper with a
12            And, by the way, we've called --      12         list, your name and what time you're supposed
13    sometimes today, we've called Judicial        13         to come and pay. You give them what you can,
14    Corrections Services, Inc., we've been        14         like you said, the forty-dollar bare minimum.
15    calling them JCS. You understand that's a     15         They'll write you a receipt and let you know
16    nickname?                                     16         when the next time you go to show back up for
17        A. Okay.                                  17         the next payment, what's your deadline.
18        Q. But you knew that -- you didn't        18              Q. All right. And you're saying
19    know who the money was going to ultimately,19            that that was a police --
20    but you knew that you were -- at least at     20              A. All the time --
21    this time, you were meeting with Judicial     21              Q. -- officer?
22    Correction Services, Inc., and paying them -- 22              A. -- I thought it was a police
23        A. Right.                                 23         officer.
                                               Page 483                                               Page 485
 1       Q.     -- right?                                  1       Q. All right. And why did you think
 2            Okay.                                        2   it was a police officer?
 3            MS. TOURE: Can we just take a                3       A. A badge.
 4    five-minute break?                                   4       Q. You're not talking about a logo,
 5            MR. LOGSDON: Yeah. Uh-huh.                   5   you're talking about a badge?
 6            MS. TOURE: Just five minutes.                6       A. A badge, a real badge. Well, I
 7            MR. LOGSDON: Yeah. All right.                7   guess that's a real badge. A badge. And
 8    So, what time is it?                                 8   then, you have a gun. But they don't have
 9            MS. TOURE: You've got the hang               9   no -- I didn't see no symbols -- I see it on
10    of it. 4:33.                                        10   this paper. Like I was telling you, I see it
11                                                        11   on the paper.
12            (Whereupon, a brief recess was              12       Q. Okay.
13            taken.)                                     13       A. But they say they wore a shirt.
14                                                        14   There was no shirt.
15         Q. (BY MR. LOGSDON) Mr. Agee,                  15       Q. All right. Now, do you know --
16    the -- let me clarify something about the           16   because you've paid different payments at
17    payments that you made when you would visit         17   different times and you paid different people
18    JCS. We were talking about that earlier.            18   on payment plans during the year.
19    And I just want to clarify, you're not --           19       A. Right.
20    you're not saying that you would make -- that       20       Q. And you were only with JCS for --
21    there would be a police officer standing --         21   let me see that right there.
22    sitting in the JCS desk that you would make         22       A. A short period of time.
23    payments to, are you?                               23       Q. Yeah, a short period of time.
                                                                                       122 (Pages 482 - 485)
                                         Freedom Court Reporting
877-373-3660                               A Veritext Company                                  205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 125 of 136
                                              Page 486                                              Page 488
 1    And JCS, frankly, shows you were only               1       A. And his radio station was located
 2    there --                                            2   on the Southern Boulevard.
 3        A. One time.                                    3       Q. And when did you go down there?
 4        Q. -- twice.                                    4           MS. TOURE: He's good at
 5             So, are you -- are you sure that           5   anticipating your questions, isn't he?
 6    this payment that you're talking about, one         6       A. Like I said, I don't know if it
 7    of these two payments, wasn't to one of             7   was a month after I got out or two months.
 8    the -- before you were on JCS or after you          8       Q. (BY MR. LOGSDON) A month or two
 9    were on JCS?                                        9   after you got out?
10        A. I really don't know, but all I              10       A. I'm not accurate, but that's when
11    know is, I did what they told me to do.            11   I went, after I got out.
12        Q. Okay.                                       12       Q. All right. Did you feel like you
13        A. That's all I can tell you.                  13   had a claim for a lawsuit at that point?
14    Whatever they told me to do, I did it. I           14       A. No, I had a voice of how I got
15    tried the best of my ability to pay and get        15   arrested and wanted to say something about
16    this off my record. That's all I can say.          16   these unnecessary roadblocks.
17        Q. When you -- when did you first --           17       Q. Okay. When did you first meet
18    you mentioned hearing an advertisement on the      18   with a lawyer?
19    radio about -- from a lawyer.                      19       A. Oh, after I voiced my opinion and
20        A. Right.                                      20   wrote my statement, it took a quite -- I'm
21        Q. And --                                      21   not accurate on the time, but it took a long
22        A. Well, it's not by the lawyer.               22   time. Not that long, but it took a long
23    They asked us from the -- I think it was --        23   time.
                                              Page 487                                              Page 489
 1    they had a -- Killer Diller Roscoe Miller was       1       Q. Who did you write a -- give a
 2    having a campaign boycotting the Montgomery         2   written statement to?
 3    Police Department about the unnecessary             3       A. To the campaign that was down
 4    roadblocks and have you ever been in a              4   there at the radio station.
 5    roadblock or whatever, can you come down and        5       Q. And who was the campaign, Killer?
 6    voice your opinion. And that's what it was.         6       A. Killer Diller Roscoe Miller.
 7    I came down and voiced my opinion.                  7       Q. Killer Diller Roscoe Miller?
 8        Q. When was that?                               8       A. Yeah.
 9        A. I can't remember. I know it was              9       Q. All right. Did you keep a copy
10    after the fact that I got out.                     10   of the statement you gave Killer?
11        Q. In 2013?                                    11       A. I -- no, I didn't. I really
12        A. Yes. Yes.                                   12   didn't.
13        Q. All right. What's the -- what's             13       Q. All right.
14    the name?                                          14       A. I had it, but I don't have it. I
15        A. The radio station was Killer                15   had it. That was so long. I had it, and,
16    Diller Roscoe Miller. That's his -- that's         16   like I said, by moving, it probably got
17    the DJ name.                                       17   misplaced. But I wrote it.
18        Q. The DJ's name?                              18       Q. Who was the first lawyer you met
19        A. Yeah.                                       19   with?
20        Q. All right.                                  20       A. This is the only lawyer I met
21        A. And so, that's -- all right.                21   with, first and last (indicating). Nobody
22    Yeah.                                              22   else.
23        Q. And --                                      23       Q. Who was -- you looked at two of
                                                                                     123 (Pages 486 - 489)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 126 of 136
                                              Page 490                                               Page 492
 1    them, so --                                         1           No, I met her at the lawyer's
 2        A. I always thought they worked                 2   office, at their office.
 3    together.                                           3        Q. All right. And who else do you
 4        Q. You met with both of them at the             4   know?
 5    same time together?                                 5        A. That's about it. Everybody else
 6        A. Well, I think I met Ms. -- I                 6   is, you know -- sometimes they're there,
 7    really don't know.                                  7   sometimes they're not, so --
 8            MS. TOURE: I don't either.                  8        Q. When you say sometimes they're
 9        A. I really don't know.                         9   there, sometimes they're not, sometimes at
10        Q. (BY MR. LOGSDON) Met with one of            10   the lawyer's office or where?
11    the two?                                           11        A. Whenever we're supposed to meet
12        A. One of the two. One of the two,             12   and have a meeting.
13    I know. I always thought they worked               13        Q. All right. How often do y'all
14    together.                                          14   meet?
15        Q. They look alike.                            15        A. Very seldom. Probably -- I'll
16        A. They're a team.                             16   say once -- one -- once out of a month.
17            MS. TOURE: We do. We're sisters            17   Sometimes like three months, we meet one
18    under the skin.                                    18   time, and three months later, we'll meet
19        A. They're a team. They're a team.             19   again. It's --
20        Q. (BY MR. LOGSDON) All right.                 20        Q. Okay.
21    And --                                             21        A. -- very seldom.
22            MS. MORGAN: And others --                  22        Q. All right. Do you ever talk to
23        Q. (BY MR. LOGSDON) Where did you              23   either Chris or Angela?
                                              Page 491                                               Page 493
 1    meet with them?                                     1       A. No.
 2            MS. MORGAN: -- that he's met                2       Q. When's the last time you talked
 3    with.                                               3   to Chris?
 4        A. I think I came to the office --              4       A. Talking about at the last
 5            THE WITNESS: Was it that                    5   meeting, at the courtroom?
 6    South -- on South Perry Court Street?               6       Q. Okay. And how about Angela?
 7            MS. TOURE: You can't ask me.                7       A. At the courtroom.
 8            THE WITNESS: Oh, I'm sorry.                 8       Q. All right. Have you ever met
 9        A. Yes, I think it was on South                 9   with any other lawyers --
10    Perry Court Street at their office.                10       A. No.
11        Q. (BY MR. LOGSDON) All right. And             11       Q. -- other than --
12    how many times -- or do you know any of the        12       A. Well, I have --
13    other plaintiffs in the case?                      13       Q. -- the two in the room here?
14        A. I know quite a few. I know Chris            14       A. -- in the accident but not
15    Mooney. I don't know him personally, but I         15   dealing with this case.
16    just know him by meeting him at the campaign.      16       Q. Yeah. Okay.
17    What is her name? I'm bad with names. I            17       A. Just put that out there. Yeah.
18    know them, but I --                                18       Q. Yeah. Okay. What did you do --
19        Q. Angela McCullough?                          19   did you review any documents before you came
20        A. Yeah, Angela McCullough, I met              20   here today?
21    her. We met at the --                              21       A. No.
22        Q. At the campaign?                            22       Q. If you were going to go -- we've
23        A. -- lawyer's office.                         23   talked about a lot of different things today,
                                                                                      124 (Pages 490 - 493)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 127 of 136
                                                 Page 494                                             Page 496
 1    like your work history and your banks and              1   but I just want to get some clarification.
 2    other lawsuits and those kind of things. And           2   In the courtroom, you saw the public
 3    we've talked about trying to find some kind            3   defender?
 4    of paperwork.                                          4       A. Right.
 5         A. Uh-huh.                                        5       Q. Okay. You saw the judge,
 6         Q. When you keep papers, where do                 6   correct?
 7    you keep them?                                         7       A. Uh-huh.
 8         A. In my -- like in an envelope.                  8       Q. Yes?
 9    I'll put it in my closet or in my drawer.              9       A. Yes. I'm sorry.
10         Q. So, if you were going home and --             10       Q. You saw the judge's clerks,
11    because we talked about you looking for some          11   right?
12    papers.                                               12       A. Right.
13         A. Right.                                        13       Q. Was there anyone else other than
14         Q. If you were going home and going              14   the people who were waiting on the judge that
15    to look for some papers --                            15   you saw in the courtroom at the municipal
16         A. They're not there.                            16   court?
17         Q. You don't have any papers?                    17       A. No.
18         A. I don't have any papers that                  18       Q. Okay. Do you have any social
19    you're asking for. They're not there.                 19   media web pages or sites that you use?
20    Everything I have, I have gave it to my               20       A. Yes, Facebook.
21    lawyer.                                               21       Q. Okay. And is that the only one?
22         Q. Oh, gave them the originals?                  22       A. Tagged and that's it.
23         A. Yes. Right.                                   23       Q. Okay. And how long have you had
                                                 Page 495                                             Page 497
 1       Q. So, you don't have any checking                  1   those?
 2   account documents or anything?                          2       A. For a minute.
 3       A. No.                                              3       Q. Okay. For a little while?
 4       Q. Any pay stubs or anything like                   4       A. Yeah.
 5   that?                                                   5       Q. For a few years?
 6       A. No.                                              6       A. For some years. For some years,
 7       Q. All right. So, the envelope you                  7   I will say, yes.
 8   were talking about, you wouldn't have                   8       Q. Have you erased anything from
 9   anything in an envelope?                                9   either of those social media sites?
10       A. No.                                             10       A. No.
11       Q. All right.                                      11       Q. Ever?
12          MR. LOGSDON: Y'all go ahead.                    12       A. Ever.
13          MS. HOLLIDAY: Sure.                             13       Q. Okay. I believe -- you know,
14                                                          14   we're probably entitled to that in discovery.
15   FURTHER EXAMINATION BY MS. HOLLIDAY:                   15   So, we ask you not to get rid any of the
16                                                          16   entries on the social media sites.
17      Q. On the occasions up through the                  17            Do you recall if you wrote
18   time in June of 2013 when you were in the              18   anything about the complaints you're bringing
19   municipal court --                                     19   in this lawsuit or your grievances?
20      A. Uh-huh.                                          20       A. Don't nobody know about this.
21      Q. -- let's talk about who you                      21       Q. Okay. Or even the things you
22   encountered in the courtroom.                          22   went through?
23           I think we've talked about it,                 23       A. Nobody.
                                                                                       125 (Pages 494 - 497)
                                           Freedom Court Reporting
877-373-3660                                 A Veritext Company                                205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 128 of 136
                                              Page 498                                              Page 500
 1        Q. Okay. You keep that to yourself?             1       Q. So, as far as the Montgomery
 2        A. And to my lawyers.                           2   area, you've told us, right --
 3        Q. Right. But even having been --               3       A. Right.
 4        A. No.                                          4       Q. -- who your family members are?
 5        Q. -- having had to go to jail and              5       A. Right.
 6    those kinds of things.                              6       Q. And it's a limited group because
 7        A. No, I don't talk to nobody about             7   only a few of you moved up?
 8    that.                                               8       A. Right.
 9        Q. Got it. Have you talked about                9       Q. Aunts and uncles in the
10    all of your family members in this area?           10   Montgomery area?
11        A. Yes.                                        11       A. I have two aunts --
12        Q. Okay. Do you have any family                12       Q. Okay.
13    members living still in Brewton?                   13       A. -- and their kids.
14        A. Yes. The majority of my family              14       Q. And who are -- what are their
15    from both sides, my mom and dad, that's where      15   names?
16    we're from.                                        16       A. Well, my mom's sister, which is
17        Q. Okay. What county is that in?               17   her sister from the same parent, her name is
18        A. Castleberry.                                18   Gail Robbins.
19            MS. TOURE: I thought it was --             19       Q. Okay. Robinson?
20            MS. HOLLIDAY: It's Escambia.               20       A. Uh-huh. Robbins.
21            MS. TOURE: It's Escambia.                  21       Q. Robbins?
22            MS. HOLLIDAY: Yeah.                        22       A. Uh-huh.
23            MS. TOURE: I think it's                    23       Q. And does she have any --
                                              Page 499                                              Page 501
 1    Escambia.                                           1      A. Yes.
 2        Q. (BY MS. HOLLIDAY) That sounds                2      Q. -- adult children?
 3    right. It's really far away, right?                 3      A. Uh-huh.
 4             MS. TOURE: It's not that far.              4      Q. Okay.
 5        A. Not that far. It's, like, an                 5      A. Her oldest son, his name is
 6    hour and thirty minutes.                            6   Connie Ray Robbins.
 7        Q. (BY MS. HOLLIDAY) We're asking               7      Q. Okay.
 8    for jury purposes. So, my question is --            8      A. Next daughter is Akaya Robbins.
 9             MS. TOURE: It's in -- it is in             9      Q. K-a-y-a?
10    the Southern District.                             10      A. Akaya.
11             MS. HOLLIDAY: I think so, too.            11      Q. Okay.
12    If not, we'll augment, okay?                       12      A. I think she spell it A-k-a-y-a,
13             MS. TOURE: Right.                         13   something like that.
14        Q. (BY MS. HOLLIDAY) But we really             14      Q. All right. Robbins.
15    don't need to have everybody in your whole         15      A. And Adazia Robbins.
16    family tree on this deposition if we don't         16      Q. And where do they live? Do you
17    need it.                                           17   have any idea?
18        A. Yes.                                        18      A. They're spread out. They live
19        Q. The reason we ask is because the            19   somewhere on Atlanta Highway.
20    jury pool comes from a certain area and we         20      Q. Okay. I couldn't tell you where
21    need to know your family members who live in       21   my cousins live either.
22    that area.                                         22          Other aunt?
23        A. Yes.                                        23      A. And my other aunt, she's married
                                                                                     126 (Pages 498 - 501)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                 205-397-2397
                                                                                            Exhibit A
  Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 129 of 136
                                            Page 502                                                Page 504
 1   in on my dad's side, her name is Harriet           1       A. I'm just being honest. I'm --
 2   Speers.                                            2   when my mom moved up here, it was just
 3        Q. And she's got a husband, adult             3   certain folks she brought us around to,
 4   children, anything like that?                      4   so --
 5        A. She only have one child up here.           5       Q. All right.
 6        Q. Okay.                                      6       A. -- we've just been like that ever
 7        A. Her name is Cory Speers, I think,          7   since.
 8   if she haven't got married yet. But her last       8       Q. Okay. And as far as they know,
 9   name is Speers. I don't know.                      9   they may never have met you?
10        Q. Yeah, the maiden name thing is a          10       A. Yeah, they never.
11   problem, right?                                   11       Q. Okay. And I asked you about your
12        A. Yes.                                      12   emotional distress earlier, right?
13        Q. Okay.                                     13       A. Yes, ma'am.
14            MS. TOURE: At least you've got           14       Q. Can you tell me -- I don't think
15   him laughing.                                     15   I covered it sufficiently to ask if you've
16            THE WITNESS: Yeah.                       16   had any symptoms that -- have you -- have you
17            MS. HOLLIDAY: He can see the             17   had any symptoms of emotional distress --
18   light at the end of the tunnel.                   18       A. Yes.
19        Q. Is there a Mr. Speers?                    19       Q. -- related to this?
20        A. I don't know. I stay to myself            20       A. High blood pressure, my diabetes.
21   on that. I don't know.                            21       Q. Now, you'd agree with me that you
22        Q. Any other family members that we          22   had high blood pressure before any of these
23   have -- we've missed, who are adults over         23   incidents occurred --
                                            Page 503                                                Page 505
 1   eighteen?                                          1       A. Well --
 2       A. My grandma. She's -- she come               2       Q. -- right?
 3   from Brewton.                                      3       A. -- yeah, but it got -- I mean, I
 4       Q. She's up here?                              4   found out.
 5       A. She's in a nursing home. Yes.               5           But, like I say, it got serious
 6   Her name is Savara Robbins.                        6   during this, this depression time. Well, I
 7       Q. Okay. How do you spell that?                7   really found out I had diabetes after I came
 8       A. Oh.                                         8   out of this because my pressure was so high.
 9       Q. That's okay.                                9   And, like I said, I had to go to the
10       A. Yeah.                                      10   emergency room. I know I didn't have the
11       Q. Savala?                                    11   perfect means to -- the insurance that I
12       A. Savara. I think it's S-a-r-r --            12   lost. And when I went to the emergency room,
13   no, I think it's S-a-v-a-r --                     13   I was -- you know, they diagnosed me, saying
14       Q. Okay. If we see anything like              14   I had diabetes. And when I went to Dr. Adams
15   that, we'll know --                               15   for the little insurance I did have at that
16       A. Okay.                                      16   short period of time is when I learned I had
17       Q. -- what we're talking about.               17   it.
18       A. Because I need to know that.               18       Q. Right, but you went to Dr. Adams,
19       Q. Anybody else?                              19   I thought, when you had insurance before
20       A. I mean, I have -- well, my                 20   in --
21   understanding, I do have people up here, but      21       A. Yeah, but --
22   I never met them.                                 22       Q. -- June, 2013?
23       Q. Okay.                                      23       A. -- Dr. Adams is the only
                                                                                    127 (Pages 502 - 505)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                           Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 130 of 136
                                             Page 506                                                Page 508
 1    doctor -- that's what I meant by I have       1        doctor after you were released from the jail
 2    records of showing that.                      2        in July, 2013?
 3            Everything else is emergency room     3            A. I think I went two days because I
 4    where I --                                    4        couldn't use the bathroom because of the
 5         Q. Okay.                                 5        food. It locked my system up, man. That
 6         A. When I was going to Dr. Adams, I      6        food was terrible. I had to go get some
 7    had insurance, you get what I'm saying --     7        medicine to, you know, loosen my bowels and
 8         Q. Yeah.                                 8        everything. And that's when I found out, you
 9         A. -- through a job.                     9        know, dealing prior with the emergency room,
10            When I learnt I had my diabetes,     10        they was telling me I need to find me a
11    I was hired on with -- I forgot. I think it  11        doctor to go check because I might be a
12    was Winn-Dixie warehouse or something like 12          diabetic.
13    that for that short period of time or        13            Q. Okay. So, about two days after
14    something.                                   14        you got out, you went to the ER?
15         Q. When you got on permanent, you       15            A. Yes, because I couldn't use the
16    got some benefits?                           16        bathroom.
17         A. Yeah, I got some benefits. And,      17            Q. And at that ER visit -- that was
18    you know, like I said, I found out I had     18        Baptist South?
19    diabetes because of my blood pressure, I     19            A. Yes, ma'am.
20    mean, had got super high. That's why I was 20              Q. Okay. So, that should be in July
21    telling you about the personal issues I had. 21        of 2013?
22    I had to quick to sit down and get myself    22            A. Yes, I think. Yeah.
23    back right.                                  23        Somewhere --
                                             Page 507                                                Page 509
 1        Q. Okay.                                       1       Q. Okay.
 2        A. Yeah.                                       2       A. -- around there.
 3        Q. And those personal issues had to            3       Q. And you went because of stomach
 4    do --                                              4   issues --
 5        A. Yeah, I didn't --                           5       A. Yes.
 6        Q. -- with everything that happened            6       Q. -- right?
 7    in 2013?                                           7       A. And high blood pressure.
 8        A. Yeah, because I had -- like I               8       Q. Okay.
 9    say, I only took my blood pressure -- they         9       A. You know, when you can't use
10    only gave me a pill to take my blood              10   that, that brings your pressure up, too.
11    pressure, and they asked me -- I forgot what      11   When you can't release, your pressure go up.
12    they asked me, but they only gave me one          12   So, they had to give me some medicine to work
13    tablet since I been in there. When I was          13   myself out, you know what I'm saying? They
14    locked up, I told them every day that my          14   was like, well, I think we see something
15    pressure was up, I was feeling dizzy, I was       15   else, too. Your sugar's high.
16    feeling woozy, You know, can I get some more      16       Q. Okay.
17    water. The water in the cell was nasty. I         17       A. Yeah.
18    couldn't drink it, you know. You know, then,      18       Q. And so, that was the first time
19    they always denied it. They, hey, we're           19   you were diagnosed with diabetes?
20    going to come. They even lied to me, hey,         20       A. Yes, ma'am.
21    we're going to give it to you. They never         21       Q. Okay. And did the doctor tell
22    gave it to me.                                    22   you that the diabetes was related somehow to
23        Q. When did you go first to the               23   the high blood pressure?
                                                                                     128 (Pages 506 - 509)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 131 of 136
                                             Page 510                                                Page 512
 1        A. Yes. Not taking my medicine.                1       Q. I understand.
 2    Not eating the proper foods, exercising,           2       A. Yeah.
 3    stuff like that.                                   3       Q. No, no, I understand. I'm just
 4        Q. Right, but that's for a whole               4   talking about the exercise.
 5    period of time, not just the twenty-eight          5       A. Yeah.
 6    days you were in jail?                             6       Q. So, did he prescribe you blood
 7             MS. TOURE: We object to that.             7   pressure medicine that day?
 8    He's not a doctor. He cannot decide what           8       A. Yes.
 9    time it was.                                       9       Q. And you had had blood pressure
10             MS. HOLLIDAY: I'm asking him             10   medicine before?
11    what the doctor told him.                         11       A. Well, the emergency prescribed me
12        A. I'm just telling you, after I got          12   a low dose because they didn't have records
13    out, that's what he was saying at that time.      13   of the actual dose I supposed to have been
14    I'm not saying it was the whole period of         14   on. So, you know, they only give you what's
15    time. Just letting you know it was up at          15   safe for you --
16    that time when I got out.                         16       Q. Okay.
17        Q. (BY MS. HOLLIDAY) Got it.                  17       A. -- and told me to go see a
18        A. Yeah.                                      18   doctor.
19        Q. But did he say to you the                  19       Q. And were you able to go see a
20    diabetes is a result of not eating properly       20   doctor?
21    for a several years or for a period of time?      21       A. No, I didn't have no insurance at
22        A. No, he didn't. He didn't. He               22   that time.
23    just -- he was just explaining how it come --     23       Q. Okay.
                                             Page 511                                                Page 513
 1    where it comes from, but he was not saying         1       A. It took me a minute to go see the
 2    that. He was just letting me know -- I told        2   doctor. I had to be in and out, in and out.
 3    him my situation, that I was -- I just got         3   I didn't want to keep going to the emergency
 4    out and my stomach was messed up. And he was       4   room, running my bill up because I was scared
 5    like, I can see because your pressure was up.      5   I was going to get garnished again, but I had
 6    And he was like, let me see if you've got          6   to do what I had to do.
 7    sugar. So, they ran, you know, the diabetes        7       Q. And they didn't give you anything
 8    test. He was like, yeah, man, you know, you        8   for the diabetes at that point in time?
 9    need to start exercising. You know, he was         9       A. No, they'll give you something
10    just giving me, you know, examples of how         10   there, which they'll give you a shot right
11    this may cause, you know.                         11   there, but they never gave me no medicine.
12         Q. Right. But you'd been exercising          12   They'll give me something to bring it down
13    pretty steadily --                                13   enough so I could leave and go find me a
14         A. Yeah.                                     14   doctor.
15         Q. -- correct?                               15       Q. And when were you able to see a
16         A. Not in jail.                              16   doctor next?
17         Q. Well, you walked ten miles down           17       A. Man, I --
18    I --                                              18       Q. Not until Winn-Dixie, right? I
19         A. Well --                                   19   mean, is that --
20         Q. -- 80 every day.                          20       A. Yeah, that was like some years
21         A. Yeah, but I didn't have the --            21   later. That was like a year, almost a year
22    but, still, that's not having high blood          22   or two later because I was working at a temp
23    pressure medicine in me. I just walked.           23   service after I got out.
                                                                                     129 (Pages 510 - 513)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                             Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 132 of 136
                                              Page 514                                                Page 516
 1        Q. And what doctor did you go see?              1           THE WITNESS: I did.
 2        A. Adams.                                       2       Q. (BY MS. HOLLIDAY) Oh, did you?
 3        Q. Adams?                                       3   I'm sorry. I missed that.
 4        A. Yes.                                         4           MS. TOURE: I thought I heard him
 5        Q. You went back to the same doctor?            5   say that earlier.
 6        A. Yes.                                         6           THE WITNESS: I did.
 7        Q. Okay.                                        7       Q. (BY MS. HOLLIDAY) I wouldn't
 8        A. That's the only doctor I knew in             8   have asked if I had known that you had.
 9    Montgomery.                                         9       A. Yeah, I got turned down.
10        Q. Any other symptoms that you have            10       Q. Okay.
11    that support your --                               11       A. Yeah.
12        A. No.                                         12       Q. And is that testimony about when
13        Q. -- mental distress?                         13   you tried --
14        A. No.                                         14       A. Because, at that time, I mean,
15        Q. Okay. I'm going to try to get               15   you had to have a job to get food stamps.
16    that to be one question and one no. I think        16       Q. You had to be seeking a job or
17    that's fine.                                       17   you actually had to have a job?
18        A. Okay.                                       18       A. No, you had to have a job. You
19        Q. It will be readable. When you               19   had to have so much income coming in to get
20    interrupt, it looks real funny on the              20   food stamps. I didn't have anything coming
21    transcript. It looks like three of my words        21   in.
22    and two of your words and three of my words.       22       Q. Now, you got a copy of the
23        A. I'm sorry.                                  23   tickets from the Montgomery Police Department
                                              Page 515                                                Page 517
 1        Q. No problem. It's so hard to                  1   when you were pulled over and written up a
 2    wait.                                               2   ticket, right? You got a copy?
 3        A. Yes, ma'am.                                  3        A. Right.
 4        Q. Did you at any point seek                    4        Q. Okay. And correct me if I'm
 5    government benefits? I know we've asked             5   wrong, but you said the same police officer
 6    about disability.                                   6   who wrote your tickets was the police officer
 7        A. No.                                          7   down at the JCS that you said was waiting on
 8        Q. That's a no?                                 8   you down there?
 9        A. No, I didn't.                                9        A. Yes. Yes.
10        Q. Okay. And no food stamps?                   10        Q. Okay. And do you know who that
11        A. No.                                         11   officer was?
12        Q. Even when you were on your own              12        A. No, I just know one of them was
13    and --                                             13   white and one of them was black. I --
14        A. No.                                         14        Q. So, you really are -- I'm sorry.
15        Q. -- homeless?                                15        A. Two officers. What I mean by two
16        A. I didn't.                                   16   officers working at different times. Like,
17        Q. No?                                         17   hey, one day, it might be this white guy here
18             MS. TOURE: Excuse me. This is             18   this day and the black guy. They was working
19    just a point of clarification. If I'm wrong,       19   together.
20    you can tell me. You said seek. I want to          20        Q. At JCS?
21    make sure he understands between seek and          21        A. At JCS. I mean, you'll see them.
22    get. Because I thought he testified that he        22   They'll be sitting outside. Or one might be
23    tried to get food stamps.                          23   sitting outside or one might be sitting
                                                                                      130 (Pages 514 - 517)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                              Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 133 of 136
                                              Page 518                                               Page 520
 1    inside the building.                                1   fired now. They don't even -- they're not
 2         Q. Right. And are you talking                  2   even down there no more.
 3    Ripley Street?                                      3       Q. Okay. And why do you think
 4         A. Yes.                                        4   they're fired?
 5         Q. Okay.                                       5       A. Well, racial profile.
 6         A. I mean, Dexter, too.                        6       Q. Okay. So, you think that --
 7         Q. Okay. Was it the same white guy             7       A. A lot of them -- a lot of them --
 8    and the same black guy --                           8       Q. Okay.
 9         A. Yes.                                        9       A. -- this is black and white police
10         Q. -- at Ripley and Dexter, also?             10   officers are gone for racial profile.
11         A. Uh-huh.                                    11       Q. Okay. And you saw that on the
12         Q. Yes? Is that yes?                          12   news, I'm assuming?
13         A. Yes. Several of them. It's just            13       A. Yeah, I saw it on the news and
14    not just those. Those are the two I can            14   the cases -- I mean, even with us going to
15    remember. But there are several officers           15   court about these tickets, they couldn't show
16    sitting around there just waiting.                 16   up. They wasn't present. They was no longer
17         Q. Uh-huh. At Dexter Avenue?                  17   on the force. Even the judge today said
18         A. Yes.                                       18   that.
19         Q. Okay. And it's the same officers           19       Q. Okay. So, you -- let's be clear.
20    who gave you tickets every time?                   20   You've now been to court with the attorneys
21         A. Yes, I think so. Well -- because           21   who are sitting with you today, right?
22    every time you see a road -- I mean, every         22       A. Right, understanding.
23    time I got caught up in a roadblock, I see --      23       Q. To the municipal court?
                                              Page 519                                               Page 521
 1    I be seeing them. If it's not the black             1       A. Right.
 2    police officer -- I don't know his name -- or       2       Q. And you've had -- you've
 3    the white police officer -- I don't know his        3   scheduled some trials on the tickets --
 4    name -- but they're there on the scene --           4       A. Right.
 5        Q. Okay.                                        5       Q. -- that are outstanding, right?
 6        A. -- always.                                   6       A. We have, yes.
 7        Q. And have you always -- well, let             7       Q. And you're saying that some of
 8    me retract that.                                    8   the police officers who wrote you the tickets
 9             You never saw their names, but             9   are no longer there?
10    you're saying their names will be on your          10       A. Yeah.
11    tickets?                                           11       Q. And you're assumption is they
12        A. Yeah. I mean, well, to be                   12   were fired for racial profiling?
13    honest, I never -- I can remember a face. I        13       A. Yes.
14    never -- I'm not saying I can't read. I just       14       Q. Okay. And what evidence do you
15    never pay attention because, you know, you         15   have of that?
16    just -- at that time, you don't think like         16       A. Just by listening to the news.
17    that. You know, you just think like, man,          17       Q. Okay. And when did you hear a
18    what's up, man? Why are you doing me like          18   news report about people being fired for
19    this, you know what I'm saying? You're             19   racial profiling?
20    trying to see what the why and all this, you       20       A. They had a complaint a while
21    know. But I never -- I never got their name,       21   back, I think it was sometime this year or
22    never, you know. But I know -- I know their        22   last year. They were saying all the police
23    faces. But I don't even -- I think they're         23   was racial profiling in the black
                                                                                     131 (Pages 518 - 521)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                 205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 134 of 136
                                              Page 522                                               Page 524
 1    neighborhoods, not on the white supremacy           1   something about a lot of them was not on the
 2    side.                                               2   force because they --
 3        Q. Okay.                                        3           MS. MORGAN: Yeah, he did say
 4        A. Yeah, they was always in the                 4   that, but I don't -- well, we don't need to
 5    black dominant, yeah. And a lot of them got         5   get into that here. Yeah. That's your
 6    caught up in the mix of just messing with           6   memory and that's okay.
 7    black folks. And I felt like, yeah, that's          7       Q. (BY MS. HOLLIDAY) Now, have
 8    what they was doing. They was doing that to         8   you -- is it your recollection that during
 9    me, too, because I stayed in a dominant black       9   the period from 2010 to about 2014 that you
10    area.                                              10   did not receive any tickets from the
11        Q. Right. And you believe those                11   Montgomery Police Department?
12    police officers got terminated?                    12       A. Yes, I did.
13        A. I think so, yes, because when we            13       Q. You received tickets between 2010
14    went to court -- I forgot the judge's name.        14   and 2014?
15    What his name? Woods or whatever -- I mean,        15       A. Yes.
16    not Woods.                                         16       Q. Okay. If the municipal courts
17        Q. Judge Ford maybe?                           17   don't reflect any tickets between 2010 and
18        A. Ford. The ones that we went to              18   2014, you dispute that?
19    see now, even he said out his mouth they're        19       A. Yeah, I will dispute that because
20    no longer present because they probably been       20   on record, they do show I have tickets from
21    racial profiling they got fired for it.            21   2010, 2014.
22    They're not no longer on the force.                22       Q. Well, let me be clear. You're
23        Q. Okay. So, Judge Ford told you               23   right. You got tickets in -- you're right.
                                              Page 523                                               Page 525
 1    that there was racial profiling that --             1   That's a dang fine point.
 2        A. Yes, he told everybody, not just             2           The records appear to show that
 3    me. Everybody in the courtroom. If they             3   you got your last ticket in 2010, on April
 4    don't show, they're not -- they're not no           4   22nd, 2010 --
 5    longer on the force. He'll tell you that.           5       A. Okay.
 6        Q. Right, but that doesn't mean,                6       Q. -- and you didn't get another
 7    does it, that they were fired for racial            7   ticket until May 25th, 2014.
 8    profiling?                                          8       A. Right.
 9        A. Well, I'm just going by what he              9       Q. Now, does that seem accurate to
10    says.                                              10   you?
11        Q. I know, but he didn't use the               11       A. Yes.
12    word "racial profiling", did he?                   12       Q. Okay.
13        A. Yes, he did.                                13       A. It does.
14        Q. He did?                                     14       Q. And I'm just curious about how it
15        A. Yes, he did.                                15   was that you went for that long period of
16        Q. Okay.                                       16   time without getting any traffic tickets.
17            MS. MORGAN: There's a transcript           17       A. Not driving.
18    of the hearing.                                    18       Q. Okay.
19            MR. GILL: Yes, there sure is,              19       A. Like I said, 2010, they were
20    and I don't believe he said anything like          20   doing the roadblock. I was scared to drive.
21    that.                                              21   Like I said, mainly, that's how I lost plenty
22            MS. TOURE: I don't think so.               22   of jobs from 2010 to 2014 because I had to
23            THE WITNESS: I think he did say            23   walk or I had to pay somebody to take me to
                                                                                     132 (Pages 522 - 525)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                 205-397-2397
                                                                                            Exhibit A
     Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 135 of 136
                                               Page 526                                                      Page 528
 1    work.                                         1
 2        Q. Okay.                                  2          FURTHER EXAMINATION BY MR. LOGSDON:
 3        A. And I got tired of that. So,           3
 4    that's why you see me accumulating more       4               Q. Have you ever gone by Levon
 5    tickets because I had to do what I had to do  5          Tramaine, T-r-a-m-a-i-n-e?
 6    because I had to survive for my family. I     6               A. No, that's my wife did that. My
 7    was -- I mean, I'm in and out of marriages,   7          ex-wife, Kesha, she -- when I say I'm the
 8    man, because I can't provide or go to my job, 8          third, she just put the T because she think
 9    you see what I'm saying?                      9          it spelled out Levon, the III, Agee, Jr.
10        Q. All right.                            10          Yeah.
11        A. So, it was a risk I had to take.      11                   MS. MORGAN: Oh, like Trey?
12        Q. All right.                            12                   THE WITNESS: Yeah.
13            MS. HOLLIDAY: Do you have more       13               Q. (BY MR. LOGSDON) Trey?
14    questions?                                   14               A. Yeah.
15            MR. LOGSDON: Huh-uh.                 15               Q. So, she calls you -- she uses
16            MS. HOLLIDAY: We have to confer.     16          Tramaine as --
17                                                 17               A. Yeah.
18           (Whereupon, a discussion was held     18               Q. All right. Okay.
19           off the record.)                      19               A. Yeah.
20                                                 20               Q. All right.
21        Q. (BY MS. HOLLIDAY) Now, have you 21                     A. She does that.
22    entered into any agreement with the two      22               Q. So, you have gone by that?
23    lawyers who are here with you today in terms 23               A. No. I mean, that's only with
                                               Page 527                                                      Page 529
 1    of representing you in this lawsuit?                 1   her. She only did that, like, as far as
 2        A. Yes.                                          2   child support. I know that's where you got
 3        Q. Okay. You've signed an agreement              3   it from. She wrote that down. I guess she
 4    with them?                                           4   put Tramaine down. But I corrected that. I
 5        A. Yes.                                          5   didn't know y'all still had that in the
 6        Q. Okay. And when did you sign that              6   system. It's supposed to be Levon Agee, III.
 7    agreement?                                           7        Q. Okay.
 8        A. I can't remember. I know I did.               8        A. I never went by Tramaine.
 9    These the only two lawyers I've been dealing         9           MS. HOLLIDAY: I think that's
10    with on this case.                                  10   all.
11        Q. Right. And nobody else, right?               11         FURTHER DEPONENT SAITH NOT.
12        A. Nobody else.                                 12
13        Q. Okay.                                        13
14            MS. HOLLIDAY: I think that's it.            14
15            You don't have anything?                    15
16            MR. LOGSDON: Huh-uh.                        16
17            MS. HOLLIDAY: Y'all just give me            17
18    thirty seconds.                                     18
19            MR. LOGSDON: Oh, I do have --               19
20            MS. TOURE: I thought I had a                20
21    question, but you cleared it up. So, I don't        21
22    have any.                                           22
23            MR. LOGSDON: I do have ne thing.            23
                                                                                            133 (Pages 526 - 529)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                          205-397-2397
                                                                                                     Exhibit A
Case 2:15-cv-00463-RCL-SMD Document 246-103 Filed 01/21/20 Page 136 of 136




                                                              Page 530                                                                     Page 532
       1             CERTIFICATE                                          1 ERRATA for ASSIGNMENT #3567168
       2                                                                  2 L the undersigned, do hereby certify that I have read the
                                                                              transcript ofmy testimony, and that
       3    STATE OF ALABAMA )
                                                           3
       4    JEFFERSON COUNTY )                             4                      There are no changes noted.
       5            I hereby certify that the above        5                      The following changes are noted:
       6    and foregoing deposition was taken down by me 6
       7    in stenotype, and the questions and answers                       Pursuant to Civil Procedure, Rule 30. ALA.CODE 5 5-30(e)
       8    thereto were transcribed by means of           7                  (2017). Rule 30(e) states any changes in form or
                                                                              substance which you desire to make to your testimony chall
       9    computer-aided transcription, and that the
                                                           8                  be entered upon the deposition with a statement of the
      10    foregoing represents a true and correct                           reasons given for making therm To assist you in making any
      11    transcript of the testimony given by said      9                  such corrections, please use the form below. If additional
      12    witness upon said hearing.                                        pages are necessary, please furnish same and attach.
      13              I further certify that I am         10
      14    neither of counsel, nor of kin to the parties 11                  Page        Line         Change
                                                          12
      15    to the action, nor am I an anywise interested
                                                          13                  Reason for change
      16    in the result of said cause.                  14                  Page        Line         Change
      17                                                                 15
      18                                                                 16 Reason for change
                                              zt,rtxA..)                 17 Page          Line         Change
      19                   MILHELLh c:ryucv IN                           18
                                                                         19 Reason for change
      20                  Certified Court Reporter
                                                                         20 Page          Line         Change
      21                   License Number 126                            21
      22                 Commission expires 9/30/19                      22 Reason for change
      23                Notaiy Public expires 1/26/22                    23 Page          Line         Change

                                                              Page 531                                                                     Page 533
       1 To: MARTHA I. MORGAN,ESQ.                                        1 Page          Line         Change
      2    Re: Sipature of Deponent Levon Agee                            2
      3    Date Errata due back at our offices: 11/20/2019
      4                                                                   3 Reason for change
      5  Greetings:                                                       4 Page        Line           Change
      6  This deposition has been requested for read and sign by          5
         the deponent. It is the deponent's responsibility to             6 Reason for change
       7 review the transcript. noting any changes or corrections         7 Page        Line           Change
         on the attached PDF Errata. The deponent may fill
                                                                          8
       8 out the Errata electronically or print and fill out
         manually.                                                        9 Reason for change
       9                                                                 10 Page        Line           Change
      10 Once the Errata is signed by the deponent and notarized.        11
         please mail it to the offices of Veritext(below).               12 Reason for change
      11
                                                                         13 Page          Line         Change
      12 When the signed Errata is returned to us, we will seal
         and forward to the taking attorney to file with the             14
      13 original transcript. We will also send copies ofthe             15 Reason for change
         Errata to all ordering parties.                                 16
      14                                                                 17
      15 If the signed Errata is not returned within the time
                                                                         18
         above. the original transcript may be filed with the
      16 court without the signature ofthe deponent.                                       DEPONENTS SIGNATURE
      17                                                                 19
      18 Please Email the completed errata/witness cert page                  Sworn to and subscribed before me this      day of
         to readandsign@veritext.com                                     20
      19 or mail to
      20 Veritext Production Facility
      21 2031 Shady Crest Drive                                          21
      22 Hoover. AL 35216                                                22
      23 205-397-2397                                                    23 NOTARY PUBLIC / My Commission Expires:

                                                                                                                    134(Pages 530 - 533)
                                                       Freedom Court Reporting
     877-373-3660                                        A Veritext Company                                                      205-397-2397


                                                                                                                       Exhibit A
